Exhibit 10.1

 

 

THIRD AMENDED AND RESTATED

SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

dated as of January 13, 2011

 

among

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,

a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as a Borrower

 

and

 

The Other Borrowers Party Hereto,

Each a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy
Code,

as Borrowers

 

and

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Collateral Agent

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as Syndication Agent

 

ALLY COMMERCIAL FINANCE LLC,

as Documentation Agent

 

REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK

and

ROYAL BANK OF CANADA,

as Co-Documentation Agents

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.01. Defined Terms

2

Section 1.02. Classification of Loans and Borrowings

50

Section 1.03. Terms Generally

51

Section 1.04. Accounting Terms; GAAP

51

Section 1.05. Borrowing Base Adjustments

51

Section 1.06. Letter of Credit Amounts

52

 

 

ARTICLE 2

 

THE CREDITS

 

 

 

Section 2.01. Loans

52

Section 2.02. [Reserved]

53

Section 2.03. Loans and Borrowings

53

Section 2.04. Requests for Borrowings

54

Section 2.05. Letters of Credit

55

Section 2.06. Funding of Borrowings

60

Section 2.07. Interest Elections

61

Section 2.08. Termination or Reduction of Commitments

62

Section 2.09. Repayment of Loans; Evidence of Debt

63

Section 2.10. Prepayment of Loans

64

Section 2.11. Fees

66

Section 2.12. Interest

67

Section 2.13. Alternate Rate of Interest

68

Section 2.14. Increased Costs

68

Section 2.15. Break Funding Payments

70

Section 2.16. Taxes

70

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs

74

Section 2.18. Mitigation Obligations; Replacement of Lenders

76

Section 2.19. Designation of Company as Each Borrowers’ Agent

77

Section 2.20. Priority and Liens Applicable to Loan Parties

77

Section 2.21. Payment of Obligations

79

Section 2.22. No Discharge; Survival of Claims

79

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01. Organization; Powers

79

 

i

--------------------------------------------------------------------------------


 

Section 3.02. Authorization; Enforceability

79

Section 3.03. Governmental Approvals; No Conflicts

80

Section 3.04. Financial Condition; No Material Adverse Change

80

Section 3.05. Properties

80

Section 3.06. Litigation and Environmental Matters

81

Section 3.07. Compliance with Laws and Agreements

81

Section 3.08. Investment Company Status

81

Section 3.09. Taxes

81

Section 3.10. Employee Benefit Plans

82

Section 3.11. Disclosure

82

Section 3.12. Subsidiaries

82

Section 3.13. Insurance

82

Section 3.14. Labor Matters

82

Section 3.15. Security Documents

83

Section 3.16. Federal Reserve Regulations

84

Section 3.17. The Orders

84

 

 

ARTICLE 4

 

CONDITIONS

 

 

 

Section 4.01. Effective Date

85

Section 4.02. Revolving Loans

88

Section 4.03. Each Credit Event

89

Section 4.04Conditions Precedent to the Effectiveness of this Agreement; Effect
of Third Amendment and Restatement

89

 

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01. Financial Statements and Other Information

90

Section 5.02. Notices of Material Events

94

Section 5.03. Information Regarding Collateral

95

Section 5.04. Existence; Conduct of Business

95

Section 5.05. Payment of Post-petition Obligations

95

Section 5.06. Maintenance of Properties

96

Section 5.07. Insurance

96

Section 5.08. Casualty and Condemnation

97

Section 5.09. Books and Records; Inspection and Audit Rights

98

Section 5.10. Compliance with Laws

99

Section 5.11. Use of Proceeds and Letters of Credit

99

Section 5.12. Additional Subsidiaries

99

Section 5.13. Further Assurances

99

Section 5.14. Cash Management

101

Section 5.15. Priority of Claims Waivers

104

Section 5.16. Benefit Plans Payments

104

Section 5.17. Advisory Firm

104

Section 5.18. Carve Out Account

105

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 6

 

NEGATIVE COVENANTS

 

 

 

Section 6.01. Indebtedness; Certain Equity Securities

105

Section 6.02. Liens

107

Section 6.03. Fundamental Changes

109

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

110

Section 6.05. Asset Sales

111

Section 6.06. Sale and Leaseback Transactions

113

Section 6.07. Hedging Agreements

113

Section 6.08. Restricted Payments; Certain Payments of Indebtedness and
Prepetition Obligations

113

Section 6.09. Transactions with Affiliates

113

Section 6.10. Restrictive Agreements

113

Section 6.11. Amendment of Material Documents

114

Section 6.12. Minimum Excess Availability

114

Section 6.13. Minimum Liquidity

114

Section 6.14. Minimum Cumulative EBITDA

115

Section 6.15. Limitation on Change in Fiscal Year

115

Section 6.16. Chapter 11 Claims

115

Section 6.17. Lease Rejections

115

 

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

 

 

Section 7.01. Events of Default

116

Section 7.02. Remedies Upon Event of Default

119

Section 7.03. Application of Funds

120

 

 

ARTICLE 8

 

THE AGENTS

 

 

 

Section 8.01. Appointment and Administration by Administrative Agent

122

Section 8.02. Appointment of Collateral Agent

122

Section 8.03. Agreement of Applicable Lenders

123

Section 8.04. Liability of Agents

123

Section 8.05. Notice of Default

124

Section 8.06. Credit Decision

125

Section 8.07. Reimbursement and Indemnification

125

Section 8.08. Rights of Agents

126

Section 8.09. Notice of Transfer

126

Section 8.10. Successor Agents

126

Section 8.11. Relation Among the Lenders

126

Section 8.12. Reports And Financial Statements

126

Section 8.13. Agency for Perfection

128

Section 8.14. Delinquent Lender

128

Section 8.15. Collateral and Guaranty Matters

131

 

iii

--------------------------------------------------------------------------------


 

Section 8.16. Syndication Agents; Documentation Agents

132

 

 

ARTICLE 9

 

MISCELLANEOUS

 

 

 

Section 9.01. Notices

132

Section 9.02. Waivers; Amendments

134

Section 9.03. Expenses; Indemnity; Damage Waiver

136

Section 9.04. Successors and Assigns

138

Section 9.05. Survival

143

Section 9.06. Counterparts; Integration; Effectiveness

144

Section 9.07. Severability

144

Section 9.08. Right of Setoff

145

Section 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

145

Section 9.10. WAIVER OF JURY TRIAL

146

Section 9.11. Headings

146

Section 9.12. Confidentiality

146

Section 9.13. Interest Rate Limitation

147

Section 9.14. Patriot Act

147

Section 9.15. Foreign Asset Control Regulations

148

Section 9.16. Additional Waivers

148

Section 9.17. No Advisory or Fiduciary Responsibility

150

Section 9.18. Press Releases

151

Section 9.19. Inconsistency

151

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule A

Priming Jurisdictions

Schedule B

Distribution Centers

Schedule C

Financial and Collateral Reports

Schedule 1.01(A)

Borrowers

Schedule 1.01(B)

Title Policy Endorsements

Schedule 1.01(C)

Immaterial Subsidiaries

Schedule 2.01

Lenders and Commitments

Schedule 3.01

Subsidiaries not in Good Standing

Schedule 3.06

Disclosed Matters

Schedule 3.12

Subsidiaries

Schedule 3.13

Insurance

Schedule 3.15(b)

UCC Filings

Schedule 3.15(c)

Intellectual Property Filings

Schedule 5.01

Internet Addresses

Schedule 5.13(c)

Collateral Documents

Schedule 5.14(a)

DDA Accounts

Schedule 5.14(b)

Credit Card Arrangements

Schedule 5.14(c)

Third Party Insurance Payors

Schedule 5.14(i)

Disbursement Accounts

Schedule 6.01

Existing Indebtedness

Schedule 6.02

Existing Liens

Schedule 6.04

Existing Investments

Schedule 6.10

Existing Restrictions

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B-1

Form of Revolving Borrowing Base Certificate

Exhibit B-2

Form of Collateral Amount Certificate

Exhibit C

Form of Guaranty

Exhibit D

Form of Indemnity, Subrogation and Contribution Agreement

Exhibit E

Form of Interim Order

Exhibit F

Form of Pledge Agreement

Exhibit G

Form of Security Agreement

Exhibit H

Form of Opinion of Kirkland & Ellis LLP

Exhibit I

Form of Credit Card Notification

Exhibit J

Form of Insurance Provider Notification

Exhibit K

Form of Blocked Account Agreement

Exhibit L

Form of Coinstar Notification

Exhibit M

Form of DDA Notification

Exhibit N-1

Form of Priority of Claims Waiver (Landlord)

Exhibit N-2

Form of Priority Claims Waiver (Bailee)

 

v

--------------------------------------------------------------------------------


 

Exhibit O                                                Form of New Borrower
Joinder Agreement

 

vi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED

SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT (this “Agreement”) dated as of January 13, 2011, among THE GREAT
ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation, a debtor and a
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code,
the other BORROWERS party hereto, each of which is a debtor and a
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code,
the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A., a national banking
association, as Administrative Agent and as Collateral Agent.

 

W I T N E S S E T H:

 

WHEREAS, on December 12, 2010 (the “Petition Date”), the Borrowers and the
Guarantors filed voluntary petitions with the Bankruptcy Court initiating cases
under Chapter 11 of the Bankruptcy Code and have continued in the possession of
their assets and in the management of their businesses pursuant to Sections 1107
and 1108 of the Bankruptcy Code;

 

WHEREAS, on December 14, 2010, the Borrowers and JPMorgan Chase Bank as Lender,
as Administrative Agent and as Collateral Agent entered into the Superpriority
Debtor-in-Possession Credit Agreement dated as of December 14, 2010 (the 
“Original DIP Credit Agreement”), which provided a revolving credit facility and
a term loan facility on the terms and conditions set forth therein;

 

WHEREAS, on December 21, 2010, the Borrowers and JPMorgan Chase Bank as Lender,
as Administrative Agent and as Collateral Agent entered into the Amended and
Restated Superpriority Debtor-in-Possession Credit Agreement dated as of
December 21, 2010 (the “Amended and Restated DIP Credit Agreement”), which
amended and restated the Original DIP Credit Agreement in its entirety on the
terms and conditions set forth therein;

 

WHEREAS, on January 10, 2011, the Borrowers, the Lenders party thereto and
JPMorgan Chase Bank, as Administrative Agent and as Collateral Agent, entered
into the First Amendment to the Amended and Restated Superpriority
Debtor-in-Possession Credit Agreement dated as of January 10, 2011, pursuant to
which the Second Amended and Restated Superpriority Debtor-in-Possession Credit
Agreement dated as of December 21, 2010 and as amended and restated as of
January 10, 2011 (the “Existing DIP Credit Agreement”), which was attached as
Exhibit A thereto, amended and restated the Amended and Restated DIP Credit
Agreement in its entirety on the terms and conditions set forth therein; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the requisite parties to the Existing DIP Credit Agreement wish to
amend and restate the Existing DIP Credit Agreement in its entirety as set forth
herein;

 

NOW, THEREFORE, subject to the satisfaction of the conditions set forth in the
First Amendment to the Second Amended and Restated Superpriority
Debtor-in-Possession Credit Agreement, dated as of January 13, 2011, among The
Great Atlantic & Pacific Tea Company, Inc., the other Borrowers party thereto,
the Lenders party thereto and the Administrative Agent (the “First Amendment”),
the Existing DIP Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“2011 Prepetition Notes” means the Company’s 5.125% Convertible Senior Notes due
June 15, 2011 issued pursuant to the First Supplemental Indenture dated as of
December 18, 2007 between the Company and Wilmington Trust Company, as Trustee
to the Indenture dated as of December 18, 2007 between the Company and
Wilmington Trust Company, as Trustee.

 

“2012 Prepetition Notes” means the Company’s 6.75% Convertible Senior Notes due
December 15, 2012 issued pursuant to the Second Supplemental Indenture dated as
of December 18, 2007 between the Company and Wilmington Trust Company, as
Trustee to the Indenture dated as of December 18, 2007 between the Company and
Wilmington Trust Company, as Trustee.

 

“A&P DIP Budget” means the A&P DIP Model - Pro Forma Cash Flows provided to the
Administrative Agent on or about December 9, 2010.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning set forth in the UCC.

 

“Act” has the meaning set forth in Section 9.14.

 

“Adjusted LIBO Rate” means, for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate;
provided that the Adjusted LIBO Rate for purposes of interest rate
determinations with respect to the Term Loans shall at no time be less than
1.75% per annum.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder, together with its successors in
such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Aggregate Facility” means the sum of the Aggregate Revolving Commitments and
the Aggregate Term Outstandings. As of the Effective Date, the Aggregate
Facility (after giving effect to the Borrowings on the Effective Date) is
$800,000,000.

 

“Aggregate Revolving Commitments” means, at any time, the sum of the Revolving
Commitments at such time. As of the Effective Date, the Aggregate Revolving
Commitments are $450,000,000.

 

“Aggregate Term Outstandings” means, at any time, the aggregate outstanding
principal balance of the Term Loans of all Term Lenders at such time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Page LIBOR01 (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Amended and Restated DIP Credit Agreement” has the meaning set forth in the
recitals.

 

“Amendment and Restatement Effective Date” means the date on which the First
Amendment becomes effective pursuant to Section 3 of the First Amendment, which
date is January 13, 2011.

 

3

--------------------------------------------------------------------------------


 

“Applicable Law” means as to any Person, all statutes, rules, regulations,
orders, or other requirements having the force of law and applicable to such
Person, and all court orders and injunctions, and/or similar rulings and
applicable to such Person, in each case of or by any Governmental Authority, or
court, or tribunal which has jurisdiction over such Person, or any property of
such Person.

 

“Applicable Margin” means, for any Term Loan or Revolving Loan of any Type, the
applicable rate per annum set forth below:

 

Facility

 

ABR

 

LIBOR

 

Revolving Loan

 

2.00

%

3.00

%

Term Loan

 

6.00

%

7.00

%

 

“Applicable Percentage” means, in each case as the context provides, (a) with
respect to each Credit Extension under the Revolving Commitments, the Revolving
Applicable Percentage, (b) with respect to the Term Commitments or the Term
Loans, the Term Applicable Percentage and (c) with respect to all Obligations
(excluding Other Liabilities), for each Lender, that percentage which the sum of
its Revolving Commitments and its Term Outstandings represents of the Aggregate
Facility. If the Revolving Commitments have terminated or expired, the
Applicable Percentage with respect to Revolving Commitments shall be determined
based upon the outstanding Revolving Loans of each such Lender at the time of
termination or expiration.

 

“Appraised Value” means (a) with respect to the Loan Parties’ Eligible
Inventory, the net appraised orderly liquidation value (which is expressed as a
percentage of cost) identified in the most recent appraisal in form and
substance satisfactory to the Administrative Agent conducted by an independent
appraiser reasonably satisfactory to the Administration Agent of the Loan
Parties’ Eligible Inventory as set forth in the Loan Parties’ inventory stock
ledger, (b) with respect to the Loan Parties’ Scripts, the net appraised orderly
liquidation value of the Loan Parties’ Scripts as set forth in the most recent
appraisal of the Loan Parties’ Scripts in form and substance satisfactory to the
Administrative Agent conducted by an independent appraiser reasonably
satisfactory to the Administrative Agent or (c) with respect to the Loan
Parties’ Eligible Real Estate, the fair market value of the Loan Parties’
Eligible Real Estate as set forth in the most recent appraisal of the Loan
Parties’ Eligible Real Estate in form and substance satisfactory to the
Administrative Agent conducted by an independent appraiser reasonably
satisfactory to the Administrative Agent, which appraisal shall assume, among
other things, a marketing time of not greater than twelve (12) months or less
than three (3) months, or (d) with respect to the Loan Parties’ Eligible
Leaseholds, the fair market value of the Loan Parties’ Eligible Leaseholds as
set forth in the most recent appraisal of the Loan Parties’ Eligible Leaseholds
in form and substance satisfactory to the Administrative Agent conducted by an
independent appraiser reasonably satisfactory to the Administrative Agent, which
appraisal shall assume, among other things, a marketing time of not greater than
twelve (12) months or less than three (3) months; provided that if there is a
Mortgage on any Eligible

 

4

--------------------------------------------------------------------------------


 

Real Estate or Eligible Leasehold, the related Appraised Value shall in no event
exceed the maximum amount of the obligations at any time specified to be secured
by such Mortgage thereon. It is understood and agreed that for purposes of the
period from and including the Effective Date to but excluding the Revolving Loan
Effective Date, the appraisals of various assets (including, without limitation,
Eligible Real Estate and Eligible Leaseholds) prepared in connection with the
Prepetition Credit Facilities and delivered to the Administrative Agent on or
prior to the Effective Date shall be deemed to be satisfactory, in form and
substance, to the Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Swap” means any transaction or series of related transactions pursuant to
which the Borrowers or one or more of their Subsidiaries shall exchange, with a
Person not a Subsidiary, one or more Stores or facilities owned by them for one
or more stores or facilities owned by third parties where no more than 10% of
the aggregate consideration delivered by the Borrowers and the Subsidiaries
shall consist of consideration other than the Stores and facilities being so
exchanged.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Automatic Rejection Date” means the final day of the 120-day period (or, if
extended by the Bankruptcy Court, 210-day period) provided for in
Section 365(d)(4) of the Bankruptcy Code for the Loan Parties to assume Leases
in the Cases.

 

“Availability Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate (a) to
reflect the impediments to the Administrative Agent’s ability to realize upon
the Collateral or (b) to reflect costs, expenses and other amounts that the
Administrative Agent may incur or be required to pay to realize upon the
Collateral. Availability Reserves may include (but are not limited to) reserves
based on (i) the aggregate dollar amount represented by gift certificates then
outstanding and entitling the holder thereof to use all or a portion thereof to
pay all or a portion of the purchase price for any Inventory as of such day,
(ii) the Reserve for Leasehold Obligations, (iii) the maximum aggregate amount
(giving effect to any netting agreements) that the Company and its Subsidiaries
would be

 

5

--------------------------------------------------------------------------------


 

required to pay under any Hedging Agreements secured by the Security Documents
the obligations under which constitute Obligations if such Hedging Agreements
were terminated, determined as of the most recent date for which financial
statements have been delivered pursuant to Section 5.01(a), (b) or (c),
(iv) outstanding Taxes and other governmental charges, including, ad valorem,
real estate, personal property, sales, and other Taxes (in each case to the
extent such Taxes or other governmental charges are due and payable (except if
being contested in good faith in appropriate proceedings and for which adequate
reserves have been taken) and entitle any Person to a Lien on any Collateral
that is pari passu with, has priority over, or is otherwise superior in right
to, the Lien in favor of the Collateral Agent for the benefit of the Secured
Parties), (v) Cash Management Reserves, (vi) Bank Product Reserves, (vii) Realty
Reserves, (viii) Carve Out Reserves and (ix) PACA/PASA Liability Reserves.
Provided no Default or Event of Default has occurred and is continuing, the
Administrative Agent shall give the Borrowers three (3) Business Days prior
notice of the imposition of any Availability Reserve not described in clauses
(i) through (ix) above.

 

“Avoidance Actions” means the Loan Parties’ claims and causes of action under
Sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and
any other avoidance actions under the Bankruptcy Code and the proceeds thereof
and property received thereby whether by judgment, settlement or otherwise.

 

“Bank Products” means any services or facilities provided to any Loan Party by
any Person which is at the Effective Date, or was at the time the transaction
was entered into, a Lender or an Affiliate of a Lender (but excluding Cash
Management Services) on account of, without limitation, (a) Hedging Agreements,
(b) purchase cards and (c) leasing.

 

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court having jurisdiction over the Cases from
time to time.

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing Control (as defined in the Security
Agreement) of such account by the Collateral Agent and whereby the

 

6

--------------------------------------------------------------------------------


 

bank maintaining such account agrees to comply only with the instructions
originated by the Collateral Agent without the further consent of any Loan
Party.

 

“Blocked Accounts” has the meaning set forth in Section 5.14(f).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials” has the meaning set forth in Section 5.01.

 

“Borrowers” means the Company and each of the Company’s Subsidiaries set forth
on Schedule 1.01(A).

 

“Borrowers’ Cases” means one or more cases under Chapter 11 of the Bankruptcy
Code with respect to which the Borrowers are the debtors and the
debtors-in-possession.

 

“Borrowing” means a group of Revolving Loans or of Term Loans of the same Type,
made, converted or continued on the same date and, in the case of LIBOR Loans,
as to which a single Interest Period is in effect.

 

“Borrowing Base Certificate” means (x) a Revolving Borrowing Base Certificate or
(y) a Collateral Amount Certificate, as applicable.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.04.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Carve Out” means (x) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the-U.S. Trustee under section 1930(a) of title 28 of
the United States Code and section 3717 of title 31 of the United States Code,
(y) all reasonable fees and expenses incurred by a trustee under section
726(b) of the Bankruptcy Code not to exceed $100,000 and (z) at any time after
the first Business Day after the occurrence and during the continuance of an
Event of Default and delivery of notice thereof to (A) the U.S. Trustee,
(B) Kirkland &

 

7

--------------------------------------------------------------------------------


 

Ellis LLP, 601 Lexington Avenue, New York, New York 10022, (Attention: Leonard
Klingbaum, Esq.) and (C) counsel for the Creditors’ Committee (the “Carve Out
Notice”), to the extent allowed at any time, whether before or after delivery of
the Carve Out Notice, whether by interim order, procedural order or otherwise,
the payment of accrued and unpaid professional fees, costs and expenses incurred
by Persons or firms retained by the Loan Parties and the Creditors’ Committee
(but excluding fees and expenses of third party professionals employed by such
members of the Creditors’ Committee) and allowed by the Bankruptcy Court
(collectively, the “Professional Fees”), in an aggregate amount not exceeding
the Carve Out Cap, which amount may be used subject to the terms of the Orders
(plus all unpaid Professional Fees allowed by the Bankruptcy Court at any time
that were incurred on or prior to the day immediately following the Business Day
after delivery of the Carve Out Notice).

 

“Carve Out Account” has the meaning set forth in Section 5.18.

 

“Carve Out Cap” means $15,000,000.

 

“Carve Out Notice” has the meaning set forth in the definition of Carve Out.

 

“Carve Out Reserves” means, at any time, such reserves as the Administrative
Agent, from time to time, determines in its Permitted Discretion as being
appropriate to reflect (i) the remaining available amount of the Carve Out Cap
at such time, if any and (ii) the accrued but unpaid fees, costs and expenses of
professionals retained by the Loan Parties and the Creditors’ Committee at such
time, in each case as set forth in the most recently delivered Revolving
Borrowing Base Certificate.

 

“Cases” means collectively, each and all of (x) the Borrowers’ Cases and (y) the
Guarantors’ Cases.

 

“Cash and Cash Equivalents” means:

 

(a)           Dollars;

 

(b)           securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality of the United
States of America (provided that the full faith and credit of the United States
of America is pledged in support of those securities) having maturities of not
more than one year from the date of acquisition;

 

(c)           obligations issued or fully guaranteed by any state of the United
States of America or any political subdivision of any such state or province or
any instrumentality thereof maturing within one year from the date of
acquisition and having a rating of either “A” or better from S&P, A2 or better
from Moody’s;

 

8

--------------------------------------------------------------------------------


 

(d)           certificates of deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, banker’s
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any United States commercial bank having
capital and surplus in excess of $500,000,000;

 

(e)           repurchase obligations with a term of not more than seven (7) days
for underlying securities of the types described in clauses (b), (c), and
(d) above entered into with any financial institution meeting the qualifications
specified in clause (d) above;

 

(f)            commercial paper rated at least “P-2” by Moody’s, at least “A-2”
by S&P and in each case maturing within one year after the date of acquisition;
and

 

(g)           money market funds that are SEC.270.2a-7 compliant or enhanced
cash funds having a weighted average maturity of not greater than 120 days.

 

“Cash Collateralize” has the meaning set forth in Section 2.05(j).

 

“Cash Dominion Implementation Date” has the meaning set forth in
Section 5.14(f).

 

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities and (d) credit or debit cards.

 

“Cash Receipts” has the meaning set forth in Section 5.14(f).

 

“Change in Control” means, at any time, (a) the board of directors of the
Company shall cease to consist of a majority of the Continuing Directors or
(b) any person or group (within the meaning of Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934, as amended) other than a Permitted Holder
shall acquire a majority of the voting power represented by the Company’s
outstanding capital stock entitled to vote in the election of directors of the
Company.

 

9

--------------------------------------------------------------------------------


 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
Notwithstanding the foregoing, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder, shall be deemed to have been introduced or adopted after the
Effective Date, regardless of the date enacted or adopted.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Coinstar Installation Agreements” means that certain Coinstar Installation
Agreement, dated April 29, 2002 (as amended or otherwise modified from time to
time and as in effect prior to the Effective Date, and as the same may further
be amended, supplemented and otherwise modified from time to time with the prior
written consent of the Administrative Agent), between the Company and
Coinstar, Inc., together with each other installation agreement between the
Company (or any of its Subsidiaries) and Coinstar, Inc. in form and substance
satisfactory to the Administrative Agent.

 

“Coinstar Notification” has the meaning set forth in Section 5.14(d).

 

“Coinstar Receivable” means each Account together with all income, payments and
proceeds thereof due and owing to the Company (or any of its Subsidiaries) by
Coinstar, Inc., pursuant to any contract between the Company (or any of its
Subsidiaries) and Coinstar, Inc., including but not limited to the Coinstar
Installation Agreements.

 

“Collateral” has the meaning set forth in Section 2.20.

 

“Collateral Agent” means JPMorgan Chase Bank in its capacity as collateral agent
for the Secured Parties under the Security Documents, together with its
successors in such capacity.

 

“Collateral Amount” means, on any date (subject to adjustment as provided in
Section 1.05), the aggregate value of the assets of the Loan Parties, in an
amount (calculated based on the most recent Collateral Amount Certificate
delivered to the Administrative Agent in accordance with Section 5.01(f), absent
any error in such Collateral Amount Certificate) that is equal to:

 

10

--------------------------------------------------------------------------------


 

(a)           the Appraised Value of Eligible Inventory, valued at the lower of
cost or market value, determined on a first-in-first-out basis, at such time
(net of Inventory Reserves); plus

 

(b)           the face amount of all Eligible Credit Card Accounts Receivables;
plus

 

(c)           the Appraised Value of Scripts; plus

 

(d)           the face amount of Eligible Coinstar Receivables; plus

 

(e)           the face amount of all Eligible Third Party Insurance Provider
Accounts Receivables; plus

 

(f)            the Appraised Value of all Eligible Real Estate; plus

 

(g)           the Appraised Value of all Eligible Leaseholds; minus

 

(h)           the then amount of all Availability Reserves in effect (without
duplication of any Inventory Reserves included in the calculation set forth in
clause (a) above).

 

The Collateral Amount shall be computed for each one-week or two-week period, as
the case may be, as required by Section 5.01(f), and established based upon the
most recent Collateral Amount Certificate delivered to the Administrative Agent
and shall remain in effect until the delivery to the Administrative Agent of a
subsequent Collateral Amount Certificate.

 

“Collateral Amount Certificate” means a certificate substantially in the form of
Exhibit B-2 hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Collateral Amount as provided for and subject to the terms hereunder from time
to time), executed and certified as accurate and complete by a Financial Officer
of the Company which shall include appropriate exhibits, schedules, supporting
documentation, and additional reports (i) as outlined in Exhibit B-2 and (ii) as
reasonably requested by the Administrative Agent.

 

“Collateral Amount Shortfall” has the meaning specified in Section 2.10(e).

 

“Collateral Document” has the meaning specified in Section 5.13(c).

 

“Commitment” means a Revolving Commitment or a Term Commitment, as the case may
be.

 

“Company” means The Great Atlantic & Pacific Tea Company, Inc., a Maryland
corporation, a debtor and a debtor-in-possession in the Borrowers’ Cases.

 

11

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Company and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income Taxes, (iii) depreciation and amortization expense,
(iv) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by Company and its Subsidiaries for such Measurement Period), (v) fees,
costs, charges, commissions and expenses incurred during such period in
connection with the Loan Documents, the Cases, the Reorganization Plan and the
transactions contemplated by the foregoing, solely to the extent consistent with
the line item “EBITDA Post-Initiatives” in the A&P DIP Budget and
(vi) non-recurring charges incurred during such period in connection with cost
reduction initiatives of the Loan Parties (including, without limitation, store
closure and divestiture costs, warehouse and trucking transition costs and
severance and buyout payments) in an aggregate amount not to exceed $5,000,000
during the term of this Agreement, minus (b) the following to the extent
increasing such Consolidated Net Income: (i) federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income other than non-cash items which will represent a cash item in a future
period (in each case of or by the Borrowers and their Subsidiaries for such
Measurement Period), all as determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
in each case of or by Company and its Subsidiaries for the most recently
completed Measurement Period, all as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income” means, as of any date of determination, the net income
of Company and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a consolidated basis in accordance with GAAP;
provided, however, that there shall be excluded (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the income (or loss) of
any non-wholly owned Subsidiary of the Company during such Measurement Period in
which any other Person has a joint interest, except to the extent of the amount
of cash dividends or other distributions actually paid in cash to the

 

12

--------------------------------------------------------------------------------


 

Company or any of its wholly owned Subsidiaries during such period, (c) the
income (or loss) of any Person during such Measurement Period and accrued prior
to the date it becomes a wholly owned Subsidiary of the Company or any of the
Company’s wholly owned Subsidiaries or is merged into or consolidated with the
Company or any of its wholly owned Subsidiaries or that Person’s assets are
acquired by the Company or any of its wholly owned Subsidiaries, and (d) the
income of any direct or indirect Subsidiary of the Company (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its organization documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that Company’s equity in any net loss of
any such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income.

 

“Continuing Directors” means directors of the Company who are in office on the
Effective Date and each other director, whose nomination for election to the
board of directors of the Company is recommended by a majority of the then
Continuing Directors or a Permitted Holder.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Prepetition Notes” means collectively, the 2011 Prepetition Notes
and the 2012 Prepetition Notes. The Convertible Prepetition Notes shall be
deemed Indebtedness under this Agreement (and not Equity Interests) unless and
until such securities are converted into or exchanged for shares of capital
stock of the Company.

 

“Credit Card Notification” has the meaning set forth in Section 5.14(d).

 

“Credit Card Receivables” means each Account together with all income, payments
and proceeds thereof, owed by a major credit or debit card issuer (including,
but not limited to, Visa, Mastercard and American Express and such other issuers
approved by the Administrative Agent) to a Loan Party resulting from charges by
a customer of a Loan Party on credit or debit cards issued by such issuer in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.

 

“Credit Extension” means (a) a Borrowing or (b) an L/C Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Administrative Agent, (iii) the Issuing Bank, (iv) the
Lead Arranger, (v) each beneficiary of each indemnification obligation

 

13

--------------------------------------------------------------------------------


 

undertaken by any Loan Party under any Loan Document, (vi) any other Person to
whom Obligations under this Agreement and other Loan Documents are owing, and
(vii) the successors and assigns of each of the foregoing, and (b) collectively,
all of the foregoing.

 

“Creditors’ Committee” means any statutory committee of unsecured creditors
appointed in the Cases.

 

“Currency and Commodity Hedging Agreement” means any foreign currency exchange
agreement, commodity price protection agreement or other currency exchange rate
or commodity price hedging arrangement.

 

“DDAs” means any checking, savings or other demand deposit account maintained by
a Loan Party.

 

“DDA Notification” has the meaning set forth in Section 5.14(e).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Delinquent Lender” has the meaning set forth in Section 8.14(a).

 

“Deteriorating Lender” means any Delinquent Lender or any Lender with a
Revolving Commitment as to which (a) the Issuing Bank has (i) a good faith
belief that such Lender has defaulted in fulfilling its obligations under one or
more other syndicated credit facilities and (ii) notified such Lender in writing
of such belief or (b) such Lender or a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding; provided that a Lender shall not be a Deteriorating Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

“Disbursement Accounts” has the meaning set forth in Section 5.14(i).

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Disqualified Institution” means any company engaged principally in the business
of supermarkets or other retail food or grocery stores.

 

14

--------------------------------------------------------------------------------


 

“Distribution Center Shrink Percentage” shall be applicable to Inventory located
at the Distribution Centers and shall mean, at the end of each fiscal quarter,
average shrink expressed in terms of cost value resulting from the physical
inventories performed at each Distribution Center during the two (2) fiscal
quarters ending on such date, expressed as a percentage of the cost value of
Inventory.

 

“Distribution Center Shrink Reserve” shall be equal to the product of (a) the
excess of the Distribution Center Shrink Percentage over 1%, multiplied by
(b) Inventory at the Distribution Centers as of the date of the most recent
Borrowing Base Certificate.

 

“Distribution Centers” means (i) the warehouse facilities operated by the Loan
Parties on the Effective Date as set forth in Schedule B and (ii) any warehouse
facility located in the United States and operated by Loan Parties that is
designated as a Distribution Center by (a) giving 30 days prior written notice
to the Administrative Agent and (b) effecting the execution, filing and
recordation of such financing statements, the delivery of such Priority of
Claims Waivers as required hereby and taking any and all such further actions as
may be reasonably requested by the Administrative Agent.

 

“Dollars” and the symbol “$” mean the lawful currency of the United States.

 

“Effective Date” means December 14, 2010, which is the date on which each of the
conditions set forth in Section 4.01 was satisfied (or waived in accordance with
Section 9.02).

 

“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender; (b) an
Approved Fund; and (c) any other Person approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (i) a
natural person, (ii) a Disqualified Institution or (iii) a Loan Party or any of
the Loan Parties’ Affiliates or Subsidiaries.

 

“Eligible Coinstar Receivables” means, at the time of any determination thereof,
each Coinstar Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Coinstar Receivable (i) has been earned and represents the bona fide amounts due
to the Company or another Loan Party from Coinstar, Inc. and in each case
originated in the ordinary course of business of the Company or another Loan
Party and (ii) is not ineligible for inclusion in the calculation of the
Revolving Borrowing Base or the Collateral Amount pursuant to any of clauses
(a) through (i) below. Without limiting the foregoing, to qualify as Eligible
Coinstar Receivable, an Account shall indicate no Person other than the Company
or another Loan Party as payee or remittance party. In determining the amount to
be so included, the face amount of an Account shall be reduced by, without

 

15

--------------------------------------------------------------------------------


 

duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Company or another Loan Party, as
applicable, may be obligated to rebate to a customer) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Company or another Loan Party to reduce the amount of such Coinstar
Receivable. Any Coinstar Receivables meeting the foregoing criteria shall be
deemed Eligible Coinstar Receivables but only as long as such Coinstar
Receivable is not included in any material respect within any of the following
categories, in which case such Coinstar Receivable shall not constitute an
Eligible Coinstar Receivable:

 

(a)           such Coinstar Receivable is not owned by the Company or another
Loan Party and the Company or another Loan Party does not have good or
marketable title to such receivable free and clear of any Lien of any Person
(other than (i) any Lien in favor of the Collateral Agent and (ii) any Permitted
Encumbrance);

 

(b)           such Coinstar Receivable does not constitute an Account or such
receivables have been outstanding for more than ten (10) Business Days;

 

(c)           Coinstar, Inc. is the subject of any bankruptcy or insolvency
proceedings;

 

(d)           such Coinstar Receivable is not a valid, legally enforceable
obligation of Coinstar, Inc.;

 

(e)           such Coinstar Receivable is not subject to a properly perfected
first priority security interest in favor of the Collateral Agent, or is not in
form and substance reasonably satisfactory to the Administrative Agent, or is
subject to any Lien whatsoever (other than (i) any Lien in favor of the
Collateral Agent and (ii) any Permitted Encumbrance);

 

(f)            such Coinstar Receivable otherwise does not conform to the
representations, warranties, covenants and agreements in the Loan Documents
relating to receivables;

 

(g)           Coinstar, Inc. has not received the Coinstar Notification in
accordance with the provisions of Section 5.14(d);

 

(h)           such Coinstar Receivable does not meet such other usual and
customary eligibility criteria for receivables as the Administrative Agent may
determine from time to time in its Permitted Discretion; or

 

(i)            such Coinstar Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the

 

16

--------------------------------------------------------------------------------


 

possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent.

 

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Receivable that satisfies the following
criteria at the time of creation and continues to meet the same at the time of
such determination: such Credit Card Receivable (i) has been earned and
represents the bona fide amounts due to the Company or another Loan Party from a
credit card payment processor and/or credit card issuer, and in each case
originated in the ordinary course of business of the Company and the related
Loan Party and (ii) is not ineligible for inclusion in the calculation of the
Revolving Borrowing Base or the Collateral Amount pursuant to any of clauses
(a) through (j) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Accounts Receivable, an Account shall indicate no Person other than
the Company or the related Loan Party as payee or remittance party. In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that the Company or the
related Loan Party, as applicable, may be obligated to rebate to a customer, a
credit card payment processor, or credit card issuer pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Account but not yet applied by the
Company or the related Loan Party to reduce the amount of such Credit Card
Receivable. Any Credit Card Receivables meeting the foregoing criteria shall be
deemed Eligible Credit Card Receivables but only as long as such Credit Card
Receivable is not included in any material respect within any of the following
categories, in which case such Credit Card Receivable shall not constitute an
Eligible Credit Card Receivable:

 

(a)           such Credit Card Receivable is not owned by a Loan Party and such
Loan Party does not have marketable title to such Credit Card Receivable free
and clear of any Lien of any Person (other than (i) any Lien in favor of the
Collateral Agent and (ii) any Permitted Encumbrance);

 

(b)           such Credit Card Receivable does not constitute an Account or such
Credit Card Receivable has been outstanding for more than seven (7) Business
Days;

 

(c)           the issuer or payment processor of the applicable credit card with
respect to such Credit Card Receivable is the subject of any bankruptcy or
insolvency proceedings;

 

(d)           such Credit Card Receivable is not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

17

--------------------------------------------------------------------------------


 

(e)           such Credit Card Receivable is not subject to a properly perfected
first priority security interest in favor of the Collateral Agent, or is not in
form and substance reasonably satisfactory to the Administrative Agent, or is
subject to any Lien whatsoever other than (i) Permitted Encumbrances
contemplated by the credit card processor agreements and for which appropriate
reserves (as determined by the Administrative Agent) have not been established
or maintained by the Borrowers, (ii) any Lien in favor of the Collateral Agent
and (iii) the Specified Permitted Liens;

 

(f)            the Credit Card Receivable does not conform to the
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(g)           such Credit Card Receivable is owed by a Person that has not
received a Credit Card Notification in accordance with the provisions of
Section 5.14(d);

 

(h)           such Credit Card Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances that are overdue, limited to the lesser of the balance of
Credit Card Receivable or unpaid overdue amount of the credit card processor
fees;

 

(i)            such Credit Card Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or

 

(j)            such Credit Card Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Receivables as the Administrative
Agent may determine from time to time in its Permitted Discretion.

 

“Eligible Inventory” means, at the time of any determination thereof the
Inventory of the Company or a Loan Party at the time of such determination that
is not ineligible for inclusion in the Revolving Borrowing Base or the
Collateral Amount pursuant to any of the clauses (a) through (o) below. Without
limiting the foregoing, to qualify as Eligible Inventory no Person other than
the Company or a Loan Party shall have any direct or indirect ownership,
interest or title to such Inventory and no Person other than the Company or a
Loan Party, shall be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein. Any
Inventory meeting the foregoing criteria shall be deemed Eligible Inventory but
only as long as such Inventory is not included in any material respect within
any of the following categories, in which case such Inventory shall not
constitute an Eligible Inventory:

 

(a)           it is located at a reclamation center of any Distribution Center
or is otherwise held at any Distribution Center for return to vendor;

 

18

--------------------------------------------------------------------------------


 

(b)           it is supplies, packaging, selling or display materials;

 

(c)           it is Perishable Inventory or fuel (provided that fuel in an
aggregate amount not to exceed $1,000,000 may be deemed eligible inventory for
purposes of calculating the Revolving Borrowing Base and the Collateral Amount);

 

(d)           it is not owned solely by the Company or any other Loan Party;

 

(e)           it is on consignment to the Company or any other Loan Party;

 

(f)            it (i) is not located at property that is owned or leased by the
Company or any other Loan Party (including, without limitation, as a result of a
Loan Party’s rejection or other termination of such Lease prior to such time),
(ii) is located at property for which the Lease thereon is intended to be
rejected or otherwise terminated by the applicable Loan Party (whether by
affirmative notice, as a result of the expiration of the assumption period
provided for in Section 365(d)(4) of the Bankruptcy Code or otherwise) on a date
that is less than 30 days from such time or (iii) is in transit from vendors to
such a property; provided that (I) Inventory in third party storage facilities
located in jurisdictions other than Priming Jurisdictions shall, if not
otherwise excluded, be included as Eligible Inventory, minus any claims or
Liens, other than Permitted Encumbrances, that vendors, landlords, public
warehouse operators or any third party bailee may have against such property,
from time to time, and (II) Inventory located in Priming Jurisdictions shall not
be included in Eligible Inventory pursuant to this paragraph (f) unless either
(A) the applicable vendor, landlord, public warehouse or any third party bailee
has provided to the related Loan Party a Priority of Claims Waiver in form and
substance reasonably satisfactory to the Administrative Agent, or (B)(i) the
Borrowers have deposited with the Collateral Agent collateral consisting of Cash
and Cash Equivalents an amount equal to the Reserve for Leasehold Obligations
(as applicable) with respect to such property or (ii) the Administrative Agent
has established in its Permitted Discretion an appropriate Reserve for Leasehold
Obligations, or (C) Borrowers’ obligations to such vendor, landlord, public
warehouse or third party bailee are supported by a standby letter of credit
issued by a Lender pursuant to this Agreement in an amount at least equal to the
Reserve for Leasehold Obligations;

 

(g)           it is not located in the United States of America;

 

(h)           it is not subject to a perfected first priority Lien in favor of
the Collateral Agent securing the Obligations, regardless of its location, or is
subject to any Lien whatsoever, other than (i) any Lien in favor of the
Collateral Agent and (ii) any Permitted Encumbrance;

 

(i)            it (i) is damaged, defective, “seconds,” or otherwise
unmerchantable, (ii) is to be returned to the vendor, (iii) is not in good
condition, (iv) does not meet all standards imposed by any Governmental
Authority having

 

19

--------------------------------------------------------------------------------


 

regulatory authority over it, or (v) is not currently saleable in the normal
course of business of the Company and the Subsidiaries;

 

(j)            it is inventory located at any Distribution Center on such date
that represents over 13 weeks old inventory based on date of receipt determined
at an individual product level (provided that such inventory shall be eligible
for purposes of calculating the Revolving Borrowing Base and the Collateral
Amount to the extent of fifty percent (50%) of the book value thereof);

 

(k)           it is Inventory that is accounted for in both the Company’s
Distribution Center and Store Inventory;

 

(l)            it includes any profits or transfer price additions charged or
accrued in connection with transfers of Inventory between the Company and its
Subsidiaries or Affiliates;

 

(m)          it is accounted for in the Store Shrink Reserve;

 

(n)           it is accounted for in the Distribution Center Shrink Reserve; or

 

(o)           it is accounted for in the Company’s reserve which adjusts
Inventory valued under the Company’s historical retail method of accounting to
actual cost value (product mix) or adjusts Inventory for unallocated earned
allowances (net costing).

 

“Eligible Leaseholds” means any Real Estate meeting in all material respects the
following criteria:

 

(a)           A Loan Party is the lessee under a written Lease for such Real
Estate, the terms and conditions of which are reasonably satisfactory to the
Administrative Agent (it being understood and agreed that the terms and
conditions of Leases in effect on the Effective Date are deemed to be reasonably
satisfactory to the Administrative Agent);

 

(b)           Without limiting the provisions of clause (a), above, the Lease
may be mortgaged and collaterally assigned to the Collateral Agent without the
prior consent of the lessor (or if consent is required, such consent has been
obtained on terms and conditions reasonably satisfactory to the Administrative
Agent);

 

(c)           Unless waived by the Administrative Agent, the Lease contains
customary estoppels, cure rights, and other provisions protecting a leasehold
mortgagee’s interests in the Lease as the Administrative Agent may determine in
its Permitted Discretion or if not contained therein, such provisions have been
included in a landlord agreement in form and substance reasonably satisfactory
to the Administrative Agent;

 

20

--------------------------------------------------------------------------------


 

(d)           There shall be no default by the Loan Parties in the terms of the
Lease that permits, or solely with the passage of time, giving of notice or
both, would permit the lessor to terminate the Lease;

 

(e)           The Collateral Agent shall have received evidence that all actions
that the Collateral Agent may reasonably deem necessary or appropriate in order
to create valid first and subsisting Liens in favor of the Collateral Agent
(other than any Permitted Encumbrance) on the leasehold interest have been
taken;

 

(f)            The Administrative Agent shall have received an appraisal of such
leasehold interest complying with the requirements of FIRREA by a third party
appraiser reasonably acceptable to the Administrative Agent and otherwise in
form and substance reasonably satisfactory to the Administrative Agent; such
appraisal being based on the fair market value of the Borrowers’ Eligible
Leaseholds and which appraisal shall assume, among other things, a marketing
time of not greater than twelve (12) months or less than three (3) months;
provided that if there is a Mortgage on an Eligible Leasehold, the related
appraised value shall in no event exceed the maximum amount of the obligations
at any time specified to be secured by such Mortgage; and

 

(g)           (x) Prior to the Mortgage Delivery Date, clause (b) of and, to the
extent required by Applicable Law, clause (h) of the Real Estate Eligibility
Requirements have been satisfied and (y) from and after the Mortgage Delivery
Date, the Real Estate Eligibility Requirements have been satisfied, in each case
in accordance with the terms thereof; provided that notwithstanding anything to
the contrary herein, if (i) notice of the Loans Parties’ intention to reject or
otherwise terminate any Lease is given in any of the Cases to the Administrative
Agent or to the Bankruptcy Court, (ii) an order is entered by any court referred
to in Section 9.09(b) rejecting any Lease or (iii) any Lease is deemed rejected
as a result of the expiration of the assumption period provided for under
Section 365(d)(4) of the Bankruptcy Code or other Applicable Law, such Lease
shall no longer be considered an Eligible Leasehold.

 

“Eligible Real Estate” means any Real Estate meeting in all material respects
the following criteria:

 

(a)           A Loan Party owns such Real Estate in fee simple absolute;

 

(b)           The Administrative Agent shall have received evidence that all
actions that the Administrative Agent may reasonably deem necessary or
appropriate in order to create valid first and subsisting Liens in favor of the
Collateral Agent (other than any Permitted Encumbrance) on the property
described in the Mortgages has been taken;

 

(c)           The Administrative Agent shall have received an appraisal (based
upon Appraised Value) of such Real Estate complying with the requirements of
FIRREA by a third party appraiser reasonably acceptable to the Administrative

 

21

--------------------------------------------------------------------------------


 

Agent and otherwise in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(d)           (x) Prior to the Mortgage Delivery Date, clause (b) and, to the
extent required by Applicable Law, clause (h) of the Real Estate Eligibility
Requirements have been satisfied and (y) from and after the Mortgage Delivery
Date, the Real Estate Eligibility Requirements have been satisfied.

 

“Eligible Third Party Insurance Provider Accounts Receivable” means, at the time
of any determination thereof, each third party insurance provider Account
together with all income, payments and proceeds thereof, that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Account (i) has been earned and submitted for
reimbursement to, and represents the bona fide amounts due to the Company or
other Loan Party from, a third party insurance provider, in each case originated
in the ordinary course of business of the Company or the related Loan Party and
(ii) is not ineligible for inclusion in the calculation of the Revolver
Borrowing Base and the Collateral Amount pursuant to any of clauses (a) through
(p) below. Without limiting the foregoing, to qualify as an Eligible Third Party
Insurance Provider Accounts Receivable, a third party insurance provider account
receivable shall indicate no Person other than the Company or the related Loan
Party as payee or remittance party. In determining the amount to be so included,
the face amount of such an account shall be reduced by, without duplication, to
the extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the Company or the related Loan Party, as applicable, may be
obligated to rebate to a third party insurance provider pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Account but not yet applied by the
Company or the related Loan Party to reduce the amount of such Account. All
third party insurance provider accounts receivable meeting the foregoing
criteria shall be deemed Eligible Third Party Insurance Provider Accounts
Receivable but only as long as such third party insurance provider account
receivable is not included in any material respect within any of the following
categories, in which case such third party insurance provider account receivable
shall not constitute an Eligible Third Party Insurance Provider Accounts
Receivable:

 

(a)           an invoice (in form and substance satisfactory to the
Administrative Agent) with respect to such third party insurance provider
accounts receivable has not been sent to the applicable account debtor;

 

(b)           such third party insurance provider accounts receivable does not
constitute an Account;

 

(c)           such third party insurance provider accounts receivable are not
due and payable in full, or are subject to any bill and hold arrangement, or
more than

 

22

--------------------------------------------------------------------------------


 

90 days have elapsed since the date of the sale of goods giving rise to such
third party insurance provider accounts receivable;

 

(d)           the aggregate amount of accounts due from third party insurance
providers exceeds $15,000,000 for which more than 60 days but not more than 90
days have elapsed since the date of the sale of goods or rendering of services
giving rise to such third party insurance provider accounts receivable;

 

(e)           such third party insurance provider accounts receivable did not
arise from the provision of goods authorized by a physician’s prescription, and
such goods have been performed or provided;

 

(f)            such third party insurance provider accounts receivable arose
from the provision of durable medical equipment;

 

(g)           such third party insurance provider accounts receivable are not
owned by a Loan Party and such Loan Party does not have good or marketable title
to such third party insurance provider accounts receivable;

 

(h)           such third party insurance provider accounts receivable are
subject to any assignment, claim, lien, or security interest, except for
(i) Liens in favor of the Collateral Agent and the Lenders and (ii) any
Permitted Encumbrances;

 

(i)            such third party insurance provider accounts receivable are not
subject to a properly perfected first priority security interest in favor of the
Collateral Agent, or are not in form and substance reasonably satisfactory to
the Administrative Agent, or are subject to any Lien whatsoever other than
(i) Permitted Encumbrances and for which appropriate reserves (as determined by
the Administrative Agent) have not been established or maintained by the
Borrowers, (ii) any Lien in favor of the Collateral Agent and (iii) the
Specified Permitted Liens;

 

(j)            such third party insurance provider accounts receivable are not
valid and legally enforceable obligations of the account debtor, are with
recourse, or are subject to any claim for credit, defense, offset, chargeback,
counterclaim or adjustment by the account debtor (other than any discount
allowed for prompt payment and reconciliations in the ordinary course of
business), and the assignment or pledging thereof violates any agreement to
which the account debtor is subject;

 

(k)           such third party insurance provider accounts receivable did not
arise in the ordinary course of business of the Company and its Subsidiaries, or
a notice of the bankruptcy, insolvency, failure, or suspension or termination of
business of the account debtor has been received by the Company or the related
Loan Party, or the payor thereunder shall have provided written notice to anyone
of a challenge or dispute of its obligations thereunder;

 

23

--------------------------------------------------------------------------------


 

(l)            such third party insurance provider accounts receivable do not
conform to the representations, warranties or other provisions of the Loan
Documents relating to such third party insurance provider accounts receivable;

 

(m)          such third party insurance provider accounts receivable are
obligations payable under Medicare, Medicaid or any other governmental program
or the related account debtor is any unit of government;

 

(n)           such third party insurance provider accounts receivable is owed by
a Person that has not received an Insurance Provider Notification in accordance
with the provisions of Section 5.14(d);

 

(o)           such third party insurance provider accounts receivable do not
meet other usual and customary eligibility criteria for third party insurance
provider accounts receivable, including the payors thereunder, as determined by
the Administrative Agent in its Permitted Discretion; or

 

(p)           such third party insurance provider accounts receivable is
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Collateral Agent, and to the
extent necessary or appropriate, endorsed to the Collateral Agent.

 

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate
and Eligible Leaseholds, any reserve which the Administrative Agent, from time
to time in its Permitted Discretion establishes for estimable amounts that are
reasonably likely to be expended by any of the Loan Parties in order for such
Loan Party and its operations and property (a) to comply with any written notice
from a Governmental Authority asserting non-compliance of such Loan Party with
Environmental Laws, or (b) to correct any such non-compliance with Environmental
Laws or to provide for any Environmental Liability.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the pollution or protection of the environment or the preservation or
reclamation of natural resources, including those relating to the management,
release or threatened release of any Hazardous Material, or to employee health
and safety matters.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense or cost, contingent
or otherwise (including any liability for costs of environmental remediation, or
natural resource damages, administrative oversight costs, and indemnities), of
the Company or any Subsidiary arising under any Environmental Law resulting from
or based upon (a) compliance or noncompliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal or presence of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d)

 

24

--------------------------------------------------------------------------------


 

the release or threatened release of any Hazardous Materials into the
environment or (e) any contract or agreement pursuant to which liability is
assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, as to any Person, all of the authorized shares of
capital stock of (or other ownership or profit interests in) such Person,
including all classes of common and preferred capital stock, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, membership or trust interests
therein), rights to receive distributions of cash and other property, and to
receive allocations of items of income, gain, loss, deduction and credit and
similar items from such Person, whether voting or nonvoting, whether or not such
interests include rights entitling the holder thereof to exercise control over
such Person, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination; provided that
notwithstanding the foregoing, no Indebtedness shall constitute Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to timely
make a contribution with respect to any Plan that would result in an encumbrance
under Section 303 of ERISA; (c) the filing pursuant to Section 412(d) of the
Code of an application for a waiver of the minimum funding standard with respect
to any Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Company or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a

 

25

--------------------------------------------------------------------------------


 

determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning set forth in Section 7.01.

 

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, if a positive number, the lesser of:

 

(a) (i)       the lesser of (A) the Revolving Borrowing Base and (B) the
Aggregate Revolving Commitments;

 

minus

 

(ii)           the aggregate Revolving Exposure; and

 

(b) (i)      the Collateral Amount;

 

minus

 

(ii)           the sum of (A) the aggregate Revolving Exposure and (B) the
outstanding Term Loans.

 

In calculating Excess Availability at any time and for any purpose under this
Agreement, the Company shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a reserve
therefor).

 

“Excluded Accounts” means any and all of the (i) payroll, trust and tax
accounts, (ii) accounts used for managing employees’ medical and dependent care
flexible spending accounts (and solely for the periods required to be deposited
in such accounts, the amounts on deposit therein), (iii) accounts used for
disbursement to (or debit against by) state redemption authorities for
refundable bottle deposits proceeds, (iv) accounts used for disbursement to (or
debit against by) state lottery organizations for lottery sale proceeds,
(v) accounts used for disbursement to (or debit against by) transit authorities
for transit card sale proceeds, (vi) Pathmark Stores Inc.’s account nos.
[xxx0352] at PNC Bank and [xxx3712] at OneUnited Bank (or any replacement
accounts thereof), relating to the We Care Fund and SCG Foundation,
respectively, and used to disburse charitable donations to employees suffering
through severe hardships or charitable organizations, with aggregate balances as
of the Petition Date of less than $125,000 (it being understood and agreed that
the Loan Parties shall not make any deposits into such accounts from and after
the Petition Date), (vii) Best Cellars Inc.’s account nos. [xxx6292] at PNC Bank
and [xxx16-99] at Bank of America, N.A. (or any replacement accounts thereof)
with aggregate balances of less than $250,000 and from which balances are swept
weekly to a Blocked Account, (viii) “zero balance” accounts from which balances
are swept daily to a

 

26

--------------------------------------------------------------------------------


 

Blocked Account, (ix) Delaware County Dairies Inc.’s account nos. [xxx8336] and
[xxx5202] at JPMorgan Chase Bank (or any replacement accounts thereof) used to
disburse certain employee benefit and pension payments with respect to former
employees of Delaware County Dairies Inc. with aggregate balances of less than
$100,000 and (x) other accounts of the Loan Parties (other than DDAs and other
accounts into which customer or other third party payments in respect of the
Collateral are made) with aggregate balances of less than $100,000.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
(including for this purpose the Issuing Bank) or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) Taxes imposed on (or measured by) its net income, profits or overall gross
income or receipts, and franchise or similar Taxes, imposed by the United States
of America, by a jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or by any other
jurisdiction with which the recipient has or had any other present or former
connection (other than a connection arising solely from entering into,
performing its obligations under, receiving a payment under or enforcing this
Agreement or the other Loan Documents), (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any jurisdiction
described in clause (a) above, (c) in the case of a Non-U.S. Lender, any
withholding tax that is imposed on amounts payable to such Non-U.S. Lender
(A) pursuant to a Tax law in effect on the date such Non-U.S. Lender becomes a
party hereto or a Participant through the purchase of a participation hereunder,
the date such Non-U.S. Lender designates a new Lending Office, or, with respect
to any additional position in any Obligation acquired after such Non-U.S. Lender
becomes a party hereto, the date such additional position was acquired by such
Non-U.S. Lender, or (B) is attributable to such Non-U.S. Lender’s failure or
inability (other than as a result of a Change in Law occurring after the date
such Non-U.S. Lender becomes a party to this Agreement, a Participant through
the purchase of a participation hereunder, or with respect to any additional
position in any Obligation acquired after such Non-U.S. Lender becomes a party
hereto, the date such additional position was acquired by such Non-U.S. Lender)
to comply with Section 2.16(f), except, in the case of clause A, to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office, assignment or acquisition of such
additional position in any Obligation (as applicable), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.16, (d) any U.S. federal, state or local backup withholding tax, and
(e) any U.S. federal withholding tax imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 9.15.

 

“Existing DIP Credit Agreement” has the meaning set forth in the recitals.

 

27

--------------------------------------------------------------------------------


 

“Exposure” means, at any time, the aggregate principal amount, without
duplication, of outstanding Loans and L/C Exposure at such time. The Exposure of
any Lender at any time shall be the sum of, without duplication, its L/C
Exposure, plus the aggregate principal amount of its outstanding Loans at such
time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Final Order” means an order entered by the Bankruptcy Court substantially the
form of the Interim Order, with only such modifications as are satisfactory in
form and substance to the Administrative Agent in its sole discretion, which
order shall (x) have been entered and on such prior notice to such parties as
may be reasonably satisfactory to the Administrative Agent and (y) not have been
vacated, reversed, modified, amended or stayed.

 

“Financial Officer” of any Person (other than a natural person) means the chief
financial officer, president, chief executive officer, principal accounting
officer, treasurer, controller or any vice president-finance,
vice-president-financial services or vice-president -treasury services of such
Person or any other officer of such Person designated or authorized by any of
the foregoing.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

 

“First Amendment” has the meaning set forth in the recitals.

 

“Foreign Assets Control Regulations” has the meaning set forth in Section 9.15.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

28

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee by a person shall be deemed to be an amount equal to the stated amount
or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

 

“Guarantors” means, collectively, each of the Loan Parties identified as a
“Guarantor” under the Guaranty, in such capacity.

 

“Guarantors’ Cases” means one or more cases pending under Chapter 11 of the
Bankruptcy Code with respect to which the Guarantors are the debtors.

 

“Guaranty” means the Guaranty among the Loan Parties and the Administrative
Agent dated the Effective Date, substantially in the form of Exhibit C.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

29

--------------------------------------------------------------------------------


 

“HBA” means health and beauty aids.

 

“Hedging Agreement” means any Currency and Commodity Hedging Agreement or
Interest Rate Hedging Agreement.

 

“Immaterial Subsidiaries” means the Subsidiaries of the Company listed on
Schedule 1.01(C), which the Company intends to dissolve, liquidate or merge into
another Loan Party.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable in the ordinary course of business), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes or Other Taxes,
imposed on any payment by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement among the Loan Parties party thereto and
the Collateral Agent dated as of the Effective Date, substantially in the form
of Exhibit D.

 

“Information” has the meaning set forth in Section 9.12.

 

“Insurance Provider Notification” has the meaning set forth in Section 5.14(d).

 

30

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar month and (b) with respect to any LIBOR Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a LIBOR Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on (x) the seventh or
fourteenth day thereafter or (y) the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as the
Borrowers may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Interest Rate Hedging Agreement” means any interest rate protection agreement
or other interest rate hedging arrangement.

 

“Interim Order” means an order of the Bankruptcy Court in substantially the form
set forth as an Exhibit E hereto on an application or motion by the Borrowers
that is reasonably satisfactory in form and substance to the Administrative
Agent, which order shall (x) have been entered and on such prior notice to such
parties as may be reasonably satisfactory to the Administrative Agent and
(y) not have been vacated, reversed, modified, amended or stayed.

 

“Inventory” means all products available for sale by the Company and the other
Loan Parties in the following categories as defined and classified by the
Company and the other Loan Parties on a basis consistent with the Company’s
current and historical accounting practices: HBA, perishable, grocery, pharmacy,
meat, seafood, produce, floral, bakery, deli, dairy, liquor, general merchandise
and fuel, each valued at cost on a basis consistent with the current and
historical accounting practices (without giving effect to LIFO (or “last-in,
first-out”) reserves).

 

31

--------------------------------------------------------------------------------


 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in its Permitted Discretion as being appropriate to
reflect changes in the determination of the saleability, at retail, of the
Eligible Inventory or which reflect such other factors as negatively affect the
market value of the Eligible Inventory. Inventory Reserves shall not be
duplicative of any factors taken into consideration in determining the Appraised
Value of Inventory.

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i); provided that (i) the Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate; and
(ii) with the consent of the Borrowers and the Administrative Agent, the Issuing
Bank may arrange for one or more Letters of Credit to be issued by a Lender
other than the Issuing Bank (or an Affiliate of such other Lender), in which
case the term “Issuing Bank” shall include such Lender (or Affiliate of such
Lender) with respect to Letters of Credit issued by such Lender (or Affiliate of
such Lender). In the event that there is more than one Issuing Bank at any time,
references herein and in the other Loan Documents to the Issuing Bank shall be
deemed to refer to the Issuing Bank in respect of the applicable Letter of
Credit or to all Issuing Banks, as the context requires.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

 

“Junior DIP Facility” means a subordinated junior secured debtor-in-possession
credit facility, subject to (x) the maximum senior secured debt cap in the
Prepetition Intercreditor Agreement, (y) entry into an intercreditor agreement
acceptable to (a) Revolving Lenders holding a majority of the Revolving Exposure
and unused Revolving Commitments, (b) Lenders holding a majority of the
outstanding Term Loans and (c) the Administrative Agent, and (z) terms and
conditions otherwise reasonably satisfactory to the Administrative Agent,
including, without limitation, payment subordination to the Obligations,
interest coverage and liquidity tests and ability to be repaid other than in
cash in accordance with the Borrowers’ plan or plans of reorganization.

 

“L/C Availability Period” means the period from and including the Effective Date
to but excluding the Termination Date.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

32

--------------------------------------------------------------------------------


 

“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all L/C Disbursements made pursuant to Letters of Credit
that have not yet been reimbursed by or on behalf of a Borrower at such time.
The L/C Exposure of any Lender at any time shall be calculated based on its
Revolving Applicable Percentage at such time.

 

“Lead Arranger” means J.P. Morgan Securities LLC.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Leasehold Obligations” means, with respect to each Loan Party, all payments
made, if any, by such Loan Party with respect to rent (including fixed rent and
variable rent), common area maintenance charges and other monetary obligations
under any Lease (including any Distribution Center or Store) where any Inventory
is stored or otherwise located.

 

“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any Person that ceases to be a Party hereto pursuant to an Assignment and
Acceptance.

 

“Letter of Credit” means any letter of credit issued by the Issuing Bank for the
account of a Borrower and any acceptance made by the Issuing Bank in connection
therewith.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.11(c).

 

“Letter of Credit Sublimit” means an amount equal to (i) prior to entry of the
Final Order, $200,000,000 and (ii) from and after entry of the Final Order,
$250,000,000. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Commitments. A permanent reduction of the Aggregate Revolving
Commitments shall not require a corresponding pro rata reduction in the Letter
of Credit Sublimit; provided, however, that if the Aggregate Revolving
Commitments are reduced to an amount less than the Letter of Credit Sublimit,
then the Letter of Credit Sublimit shall be reduced to an amount equal to (or,
at Company’s option, less than) the Aggregate Revolving Commitments.

 

“LIBOR” means, when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“LIBO Rate” means for any Interest Period with respect to a LIBOR Loan, the rate
appearing on Reuters Page LIBOR01 (or on any successor or substitute page of
such service, or any successor to or substitute for such service,

 

33

--------------------------------------------------------------------------------


 

providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such LIBOR Loan for such Interest Period shall be the rate
at which Dollar deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan” means a Revolving Loan or a Term Loan.

 

“Loan Account” has the meaning set forth in Section 2.06(a).

 

“Loan Documents” means this Agreement, the Guaranty, the Indemnity, Subrogation
and Contribution Agreement, all Borrowing Base Certificates, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, the Security
Documents, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, each as amended and in effect from time to
time.

 

“Loan Parties” means each of the Company, the other Borrowers and each other
domestic Subsidiary listed on Schedule 3.12, and each Subsidiary made a party
hereto pursuant to Section 5.12.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Subsidiaries
taken as a whole, other than as a result of the events leading up to and
following commencement of a proceeding under chapter 11 of the Bankruptcy Code
and the Cases and the continuation and prosecution thereof and provided that
nothing disclosed in (1) the Company’s Annual Report on Form 10-K for the year
ended February 22, 2010, (2) Quarterly Report on Form 10-Q for

 

34

--------------------------------------------------------------------------------


 

each quarter ended since February 22, 2010, as filed prior to December 10, 2010
and (3) any filings on Form 8-K made through December 10, 2010, shall, in any
case, in and of itself and based solely on facts as disclosed therein (without
giving effect to any developments not disclosed therein), be deemed to
constitute a Material Adverse Effect, (b) the ability of the Borrowers (taken as
a whole) to perform any of their material obligations under the Loan Documents
to which they are a party and the ability of the Loan Parties (taken as a whole)
to perform any of their material obligations under the Loan Documents to which
they are a party, (c) the rights of the Lenders, the Administrative Agent and
the Issuing Bank under any Loan Document or (d) the Collateral, the
Administrative Agent’s Liens (on behalf of itself and the Lenders) on the
Collateral or the priority of such Liens.

 

“Material Contract” means any agreement to which any Loan Party is a party, the
termination of which would have a Material Adverse Effect, including, without
limitation, as of the Effective Date, the Supply Agreement, dated as of June 27,
2005 by and between the Company and C&S Wholesale Grocers, Inc., as the same may
be amended or replaced from time to time.

 

“Material Indebtedness” means post-petition Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $5,000,000 (or its equivalent), in each
case of the foregoing to the extent incurred following the Petition Date. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

 

“Maturity Date” means June 14, 2012.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Measurement Period” means, at any date of determination, (i) for purposes of
Section 6.14(a), the period from and including April 24, 2011 to and including
the applicable date as set forth in the table under Section 6.14(a) and (ii) for
all other purposes, the most recently completed 13 fiscal periods of the
Company.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage(s)” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Collateral Agent, in such form reasonably acceptable to the Collateral
Agent.

 

35

--------------------------------------------------------------------------------


 

“Mortgage Delivery Date” has the meaning specified in the definition of Real
Estate Eligibility Requirements.

 

“Mortgage Policies” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

 

“Multiemployer Plan” or “Multiemployer Plan” means a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which the Company or an ERISA
Affiliate contributes or is obligated to contribute.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid by the Company and
the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a Disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by the Company and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by a Lien superior to that of the Collateral Agent on such asset,
(iii) as long as no Event of Default has occurred and is continuing, the amount
of all taxes paid (or reasonably estimated to be payable) by the Company and the
Subsidiaries, and the amount of any reserves established by the Company and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of the Company), and (iv) all
amounts deposited in trust or escrow for the benefit of any third party or to
which any third party may be entitled in connection with such event, provided
that any such amounts returned to the Company or any Subsidiary shall constitute
Net Proceeds when received; provided that amounts of Net Proceeds that would
otherwise be required to be applied to prepayment of the Term Loans pursuant to
Section 2.10(f), may be reduced by an aggregate amount not to exceed $10,000,000
during the term of this Agreement if (x) at the time of receipt of such
proceeds, the Company delivers a certificate of a Financial Officer to the
Administrative Agent setting forth the Company’s intent to reinvest such
proceeds in productive assets of a kind then used or usable in the business of
the Loan Parties within 90 days of receipt of such proceeds, (y) no Default or
Event of Default shall have occurred and shall be continuing at the time of the
delivery of such certificate or at the proposed time of such reinvestment and
(z) such proceeds shall be reinvested as set forth in such certificate within
such 90 day period. To the extent that such proceeds are not so reinvested at
the end of such 90 day period, such proceeds shall be deemed to be Net Proceeds
and shall be immediately applied to prepayment of the Term Loans pursuant to
Section 2.10(f).

 

36

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).

 

“Non-U.S. Lender” means a Lender or a Participant that is organized under the
laws of a jurisdiction other than the United States of America, any state
thereof or the District of Columbia.

 

“Obligations” has the meaning set forth in the Security Agreement.

 

“Orders” means the Interim Order and the Final Order.

 

“Original DIP Credit Agreement” has the meaning set forth in the recitals.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, Taxes imposed as a
result of a present or former connection between the relevant recipient and the
jurisdiction imposing the Taxes (other than a connection arising from the
relevant recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to, or
enforced, any Loan Document, or sold or assigned an interest in any Loan
Document).

 

“Other Liabilities” means any obligations on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any Bank Product entered into with any Loan Party or any of its
Subsidiaries, as each may be amended from time to time.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, or similar Taxes, charges or levies arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document; provided, however, that any such
Taxes imposed on any assignment of the Obligations, any Assignment and
Acceptance Agreements or any sales of participations in the Obligations pursuant
to Section 9.04(d), and any estate, gift or inheritance taxes shall not
constitute “Other Taxes.”

 

“PACA” means the Perishable Agricultural Commodities Act of 1930, as amended.

 

“PACA/PASA Liability Reserves” means such reserves as the Administrative Agent
from time to time determines in its Permitted Discretion as being appropriate to
reflect the vendor liabilities of the Loan Parties pursuant to PACA and PASA.

 

“Participant” has the meaning set forth in Section 9.04(d).

 

37

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning set forth in Section 9.04(e).

 

“PASA” means the Packers and Stockyard Act, 1921 and all regulations promulgated
thereunder, as amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performing Lenders” has the meaning set forth in Section 8.14(d)(ii)(A).

 

“Perishable Inventory” means inventory consisting of meat, dairy, cheese,
seafood, produce, delicatessen, non-artificial floral products and bakery goods.

 

“Permitted Discretion” means the discretion of the Administrative Agent the
exercise of which is in good faith and consistent with reasonable (from the
perspective of a secured asset based lender) business judgment.

 

“Permitted Divestitures” means:

 

(a)           the Disposition of Stores located in Connecticut, Delaware, the
District of Columbia or Maryland or Dispositions of Stores contemplated by the
Company’s announcement on August 13, 2010;

 

(b)           the Disposition of Real Estate which is no longer utilized by the
Company or its Subsidiaries for offices or as a store or distribution center;
and

 

(c)           the Disposition of any furniture, fixture or equipment, Script,
liquor or other license or asset that is not longer used or useful in the
business of the Company and its Subsidiaries.

 

“Permitted Encumbrances” means:

 

(a)           liens imposed by law for Taxes, assessments and governmental
charges or claims that are not yet delinquent or are being contested in
compliance with Section 5.05;

 

(b)           carriers’, landlord’s, warehousemen’s, mechanics’, materialmen’s
and repairmen’s liens, statutory liens of banks and rights of set-off and other
Liens, in each case, imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and deposits securing liability to insurance
carriers under insurance arrangements;

 

38

--------------------------------------------------------------------------------


 

(d)           (i) liens, pledges and deposits to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business and (ii) utility deposits made in the ordinary
course of business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(n);

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

 

(g)           encumbrances on assets Disposed or to be Disposed in a Permitted
Divestiture created by an agreement(s) providing for such Permitted Divestiture
or encumbrances on assets Disposed or to be Disposed permitted by Section 6.05
created by an agreement(s) providing for such Disposition;

 

(h)           any (i) reversionary interest or title of lessor or sublessor
under any Lease, (ii) easement, restriction or encumbrance to which the interest
or title of such lessor or sublessor may be subject to or (iii) subordination of
the interest of the lessee or sublessees under such Lease to any restriction or
encumbrance referred to in the preceding clause (ii);

 

(i)            Liens arising from filing Uniform Commercial Code financing
statements relating solely to the leased asset;

 

(j)            encumbrances referred to in Schedule B of the Mortgage Policies
insuring the Mortgages; and

 

(k)           the Specified Permitted Liens.

 

“Permitted Holder” means (i) Tengelmann Warenhandelsgesellschaft or (ii) any
Affiliate of Tengelmann Warenhandelsgesellschaft.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning set forth in the recitals.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Sections 412 and 430 of the
Code or Sections 303 or 304 of ERISA, and in respect of which the Company or any
ERISA Affiliate is (or, if such plan were terminated,

 

39

--------------------------------------------------------------------------------


 

would under Section 4069 of ERISA be deemed to be) a “contributing sponsor” as
defined in Section 4001(a)(13) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement among the Loan Parties party
thereto and the Collateral Agent dated as of the Effective Date, substantially
in the form of Exhibit F.

 

“Prepayment Event” means:

 

(a)           any Disposition of any property or asset of the Company or any
Subsidiary, other than (i) Dispositions described in clauses (a) or (b) of
Section 6.05, and (ii) other Dispositions resulting in aggregate Net Proceeds
not exceeding $10,000,000 during the term of this Agreement; or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary, but, as long as no Event of Default has
occurred and is continuing, (i) only to the extent that the Net Proceeds
therefrom have not been applied to repair, restore or replace such property or
asset within 180 days after such event and (ii) only to the extent the value of
such loss is in excess of $1,000,000 (or its equivalent); or

 

(c)           the incurrence by the Company or any Subsidiary of any
Indebtedness, other than Indebtedness permitted by Section 6.01.

 

“Prepetition Credit Facilities” means the credit facilities under the Amended
and Restated Credit Agreement dated as of December 27, 2007 among the Company,
the subsidiary borrowers party thereto, the lenders party thereto and Bank of
America, N.A., as administrative agent and collateral agent, as amended,
supplemented or otherwise modified from time to time prior to the Petition Date.

 

“Prepetition Intercreditor Agreement” means the intercreditor agreement dated as
of August 4, 2009 by and between Bank of America, N.A., as collateral agent for
the Prepetition Credit Facilities, and Wilmington Trust Company, as note
collateral agent under the Prepetition Note Indenture, as amended, supplemented
or otherwise modified from time to time prior to the Petition Date.

 

“Prepetition Note Indenture” means the indenture dated as of August 4, 2009
between Wilmington Trust Company, as trustee, and the Company, as amended,
supplemented or otherwise modified from time to time prior to the Petition Date.

 

“Prepetition Payment” means a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any prepetition
Indebtedness or trade payables (including, without limitation, in respect of
reclamation claims) or other prepetition claims against the Loan Parties.

 

40

--------------------------------------------------------------------------------


 

“Prepetition Secured Notes” means the senior secured notes issued by the Company
pursuant to the Prepetition Note Indenture in an initial aggregate face amount
of $260,000,000.

 

“Primary Concentration Account” has the meaning set forth in Section 5.14(f).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JP Morgan Chase Bank as its prime rate in effect at its principal
office in New York, New York; each change in the Prime Rate shall be effective
on the date such change is publicly announced as being effective.

 

“Priming Jurisdiction” means any jurisdiction listed on Schedule A hereto, which
schedule may be revised by the Administrative Agent to reflect changes in
Applicable Law. The Administrative Agent shall provide the Company with ten
(10) days’ prior written notice of any revisions to the jurisdictions listed on
Schedule A hereto.

 

“Priority of Claims Waiver” means an agreement executed by (a) a bailee or other
Person in possession of Collateral, including, without limitation, any
warehouseman substantially in the form of Exhibit N-2 hereto with such
modifications thereto as may be approved by the Collateral Agent or such other
agreement reasonably satisfactory in form and substance to the Collateral Agent
or (b) a landlord of Real Estate leased by any Loan Party (including, without
limitation, any warehouse or distribution center), substantially in the form of
Exhibit N-1 hereto with such modifications thereto as may be approved by the
Collateral Agent or such other agreement reasonably satisfactory in form and
substance to the Collateral Agent pursuant to which such Person (i) acknowledges
the Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) agrees to furnish the Collateral Agent with access to the
Collateral in such Person’s possession or on the Real Estate for the purposes of
assembling, repossessing, selling or otherwise disposing of such Collateral and
(iv) makes such other agreements with the Collateral Agent as the Collateral
Agent may reasonably require.

 

“QUIBs” has the meaning set forth in Section 6.11.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Real Estate Eligibility Requirements” means, collectively, each of the
following:

 

41

--------------------------------------------------------------------------------


 

(a)           The applicable Loan Party shall have executed and delivered to the
Collateral Agent a Mortgage with respect to (i) any Real Estate intended, by the
Company or other Loan Party, to be included in Eligible Real Estate within 60
days after the Effective Date (which period may be extended by the
Administrative Agent by up to an additional 60 days in its reasonable
discretion), together with an opinion of counsel in each state where such Real
Estate is located, in form and substance reasonably satisfactory to the
Collateral Agent and (ii) any Lease intended, by the Company or other Loan
Party, to be included in Eligible Leaseholds within 60 days after the Effective
Date (which period may be extended by the Administrative Agent by up to 90 days)
(such date, as applicable, the “Mortgage Delivery Date”); provided that (x) with
respect to any such Real Estate located in the State of New York, the applicable
Loan Party shall deliver an unexecuted Mortgage to the Collateral Agent within
the time periods set forth above and shall agree to execute such Mortgage upon
demand of the Collateral Agent and (y) the Collateral Agent may, at any time, in
its Permitted Discretion, require any Mortgage delivered under this clause
(a) to be recorded in the applicable jurisdiction;

 

(b)           Such Real Estate is used by a Loan Party, or is leased or
subleased by a Loan Party to another Person, for offices or as a store or
distribution center;

 

(c)           As to any particular property, the Loan Party is in compliance in
all material respects with the representations, warranties and covenants set
forth in the Mortgage relating to such Real Estate;

 

(d)           For any Real Estate with respect to which a Mortgage is recorded
in accordance with item (a) hereof, prior to or concurrently with the recording
of such Mortgage, the Collateral Agent shall have received fully paid American
Land Title Association Lender’s Extended Coverage title insurance policies or
marked-up title insurance commitments having the effect of a policy of title
insurance) (the “Mortgage Policies”) in form and substance, with the
endorsements set forth on Schedule 1.01(B) hereto (to the extent available at
commercially reasonable rates) and in amounts reasonably acceptable to the
Collateral Agent (provided that such amounts shall not exceed the Appraised
Value of the applicable mortgaged property), issued, coinsured and reinsured (to
the extent required by the Collateral Agent) by title insurers reasonably
acceptable to the Collateral Agent, insuring the Mortgages to be valid first and
subsisting Liens in favor of the Collateral Agent on the property or leasehold
interests described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, other than the
Permitted Encumbrances or otherwise reasonably acceptable to the Collateral
Agent;

 

(e)           With respect to any Real Estate owned by a Borrower or any other
Loan Party (as opposed to interests as lessee under a Lease) which is intended
by such Borrower or such other Loan Party to be included in Eligible Real Estate
and with respect to which a Mortgage is delivered in accordance with item
(a) hereof, prior to or concurrently with the delivery of such Mortgage (or such
later date, if

 

42

--------------------------------------------------------------------------------


 

any, as the Administrative Agent may agree in writing in its sole discretion),
the Collateral Agent shall have received American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Collateral Agent and the issuer of the Mortgage Policies in a manner reasonably
satisfactory to the Collateral Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Collateral Agent, showing all buildings
and other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Collateral Agent;

 

(f)            With respect to any leased Real Estate intended by any Borrower
or other Loan Party to be included in Eligible Leaseholds, the Collateral Agent
shall have received upon delivery of the related Mortgage (1) a memorandum of
lease in recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, or
(2) evidence that the applicable Lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary, in the
Collateral Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest, or (3) if such leasehold
interest was acquired or sub-leased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent;

 

(g)           With respect to any Real Estate owned by any Borrower or other
Loan Party (and, if requested by the Collateral Agent in its Permitted
Discretion, any leased Real Estate), the Collateral Agent shall have received a
Phase I Environmental Site Assessment in accordance with ASTM Standard E1527-05,
in form and substance reasonably satisfactory to the Collateral Agent, from an
environmental consulting firm reasonably acceptable to the Collateral Agent,
which report shall identify recognized environmental conditions and shall to the
extent possible quantify any related costs and liabilities, associated with such
conditions and the Collateral Agent shall be satisfied with the nature and
amount of any such matters. The Collateral Agent may, upon the receipt of a
Phase I Environmental Site Assessment require the delivery of further
environmental assessments or reports to the extent such further assessments or
reports are recommended in the Phase I Environmental Site Assessment; and

 

(h)           The applicable Loan Party shall have delivered to the Collateral
Agent evidence of flood insurance naming the Collateral Agent as mortgagee as
required by the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended and in effect, which shall be
reasonably satisfactory in form and substance to the Collateral Agent.

 

43

--------------------------------------------------------------------------------


 

“Realty Reserves” means such reserves as the Administrative Agent from time to
time determines in its Permitted Discretion as being appropriate to reflect the
impediments to the Collateral Agent’s ability to realize upon any Eligible Real
Estate or Eligible Leaseholds. Without limiting the generality of the foregoing,
Realty Reserves may include (but are not limited to) (i) Environmental
Compliance Reserves, (ii) reserves for (A) municipal taxes and assessments,
(B) repairs and (C) remediation of title defects, and (iii) reserves for
Indebtedness secured by Liens having priority over, or pari passu with, the Lien
of the Collateral Agent.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reorganization Plan” means a plan or plans of reorganization in any of the
Cases.

 

“Repricing Transaction” means the prepayment or refinancing of all or any
portion of the Term Loans concurrently with the incurrence by the Company or any
of its Subsidiaries of any indebtedness having a lower cost of financing than,
or any amendment to the Loan Documents that has the effect of reducing the
interest rate margin then applicable to, the Term Loans (including any mandatory
assignment in connection therewith).

 

“Required Lenders” means, at any time, Lenders having Exposure and unused
Commitments representing greater than 50% of the sum of all Exposure and unused
Commitments at such time.

 

“Reserve for Leasehold Obligations” means, on any date, (i) the aggregate amount
of Leasehold Obligations of the Loan Parties due and owing with respect to
properties of a vendor, landlord, public warehouse operator or other third party
bailee located in a Priming Jurisdiction or at a distribution center at which
more than $5,000,000 of Inventory is located, in each case which is not subject
to a Priority of Claims Waiver in form and substance reasonably satisfactory to
the Administrative Agent; for each such property the amount of Leasehold
Obligations shall be the next two months’ Leasehold Obligations (net of any
Letter of Credit amount benefiting such landlord in respect of such Leasehold
Obligations) Obligations), and (ii) the aggregate amount of Leasehold
Obligations of the Loan Parties with respect to all other Leases; for each such
property the amount of Leasehold Obligations shall be the sum of (A) all past
due rent (but excluding any past due rent for “dark” store locations), plus
(B) one month’s Leasehold Obligations for all such Leases subject to a Mortgage
located in a Priming Jurisdiction. For the avoidance of doubt, the amount of
Leasehold Obligations for any property for which a satisfactory Priority of
Claims Waiver is delivered by a vendor, landlord, public warehouse operator or
other third party

 

44

--------------------------------------------------------------------------------


 

bailee, shall be zero. For clarity, the Collateral Agent shall impose a Reserve
for Leasehold Obligations, to the extent permitted hereunder, at the direction
of the Administration Agent in its Permitted Discretion.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any option, warrant or other right (other
than any option, warrant or other right that constitutes Indebtedness) to
acquire any such Equity Interests in the Company.

 

“Revolving Applicable Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the fourth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the Issuing Bank to make L/C Credit
Extensions have been terminated pursuant to Section 2.08(a) or if the Aggregate
Revolving Commitments have expired, then the Revolving Applicable Percentage of
each Lender shall be determined based on the Revolving Applicable Percentage of
such Revolving Lender most recently in effect, giving effect to any subsequent
assignments. The initial Revolving Applicable Percentage of each Revolving
Lender is set forth opposite the name of such Revolving Lender on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Revolving Lender
becomes a party hereto, as applicable.

 

“Revolving Availability Period” means the period from and including the
Revolving Loan Effective Date to the Termination Date.

 

“Revolving Borrowing Base” means, on any date (subject to adjustment as provided
in Section 1.05), the aggregate value of the assets of the Loan Parties, in an
amount (calculated based on the most recent Revolving Borrowing Base Certificate
delivered to the Administrative Agent in accordance with Section 5.01(f), absent
any error in such Revolving Borrowing Base Certificate) that is equal to:

 

(a)           the lesser of (i) 75% (or such lesser rate as determined from time
to time by the Administrative Agent in its Permitted Discretion in accordance
with Section 1.05) of Eligible Inventory (subject to the provisions of clause
(j) of the definition of Eligible Inventory), valued at the lower of cost or
market value, determined on a first-in-first-out basis, at such time and
(ii) 90% (or such lesser rate as determined from time to time by the
Administrative Agent in its Permitted Discretion in accordance with
Section 1.05) of the Appraised Value of Eligible Inventory, valued at the lower
of cost or market value, determined on a first-in-first-out basis, at such time
(net of Inventory Reserves); plus

 

45

--------------------------------------------------------------------------------


 

(b)           the product of (x) 90% (or such lesser rate as determined from
time to time by the Administrative Agent in its Permitted Discretion in
accordance with Section 1.05) and (y) the face amount of all Eligible Credit
Card Accounts Receivables; plus

 

(c)           the product of (x) 85% (or such lesser rate as determined from
time to time by the Administrative Agent in its Permitted Discretion in
accordance with Section 1.05) and (y) the Appraised Value of Scripts; plus

 

(d)           the product of (x) 85% (or such lesser rate as determined from
time to time by the Administrative Agent in its Permitted Discretion in
accordance with Section 1.05) and (y) the face amount of Eligible Coinstar
Receivables; plus

 

(e)           the product of (x) 85% (or such lesser rate as determined from
time to time by the Administrative Agent in its Permitted Discretion in
accordance with Section 1.05) and (y) the face amount of all Eligible Third
Party Insurance Provider Accounts Receivables; plus

 

(f)            the product of (x) 50% (or such lesser rate as determined from
time to time by the Administrative Agent in its commercially reasonable
discretion in accordance with Section 1.05) and (y) the Appraised Value of all
Eligible Real Estate; minus

 

(g)           the then amount of all Availability Reserves (without duplication
of any Inventory Reserves included in the calculation set forth in clause
(a) above).

 

The Revolving Borrowing Base shall be computed for each one-week or two-week
period, as the case may be, as required by Section 5.01(f), and established
based upon the most recent Revolving Borrowing Base Certificate delivered to the
Administrative Agent and shall remain in effect until the delivery to the
Administrative Agent of a subsequent Revolving Borrowing Base Certificate.

 

“Revolving Borrowing Base Certificate” means a certificate substantially in the
form of Exhibit B-1 hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Revolving Borrowing Base as provided for and subject to the terms hereunder from
time to time), executed and certified as accurate and complete by a Financial
Officer of the Company which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports (i) as outlined in Exhibit B-1
and (ii) as reasonably requested by the Administrative Agent.

 

“Revolving Borrowing Base Shortfall” has the meaning set forth in
Section 2.10(d).

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender hereunder set forth as its Revolving

 

46

--------------------------------------------------------------------------------


 

Commitment opposite its name on Schedule 2.01 hereto or as may subsequently be
set forth in the Register from time to time, as the same may be reduced from
time to time pursuant to the terms of this Agreement.

 

“Revolving Exposure” means, at any time, the aggregate principal amount, without
duplication, of outstanding Revolving Loans and L/C Exposure at such time. The
Revolving Exposure of any Lender at any time shall be the sum of, without
duplication, its L/C Exposure, plus the aggregate principal amount of its
outstanding Revolving Loans at such time.

 

“Revolving Lender” means each Lender having a Revolving Commitment as set forth
on Schedule 2.01 hereto or in the Assignment and Acceptance by which it becomes
a Revolving Lender in its capacity as making Credit Extensions under the
Revolving Commitments.

 

“Revolving Loan Effective Date” means the date on which each of the conditions
set forth in Section 4.02 is satisfied (or waived in accordance with
Section 9.02).

 

“Revolving Loans” has the meaning set forth in Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Service, a Division of The McGraw-Hill
Companies, and its successors.

 

“Scripts” means the pharmaceutical customer list owned and controlled by each
Loan Party relating to certain items and services, including, without
limitation, any drug price data, drug eligibility data, clinical drug
information and health information of a pharmaceutical customer that is not
protected under Sections 1171 through 1179 of the Social Security Act or other
Applicable Law.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means the Security Agreement among the Loan Parties party
thereto and the Collateral Agent dated as of the Effective Date, substantially
in the form of Exhibit G.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Mortgages and each other security agreement or other instrument or document
executed and delivered by any Loan Party to secure any of the Obligations.

 

“Segregated Account” means a segregated account under the exclusive control of
the Administrative Agent.

 

“Specified Permitted Liens” means (i) the Carve Out, the Carve Out Reserves and
the Carve Out Account and (ii) Liens securing the Prepetition Credit Facilities
and the Prepetition Secured Notes, in each case of (i) and (ii), as set forth in
the Orders.

 

47

--------------------------------------------------------------------------------


 

“Specified Default” means the occurrence and continuance of an Event of Default
under Section 7.01(a), (b), (c) (only with respect to a Borrowing Base
Certificate delivered pursuant to Section 5.01(f)), (f), (h) or (j) or
Section 7.01(d) (in the case of the failure of the Loan Parties to comply with
(i) Section 5.01(f) (after giving effect to a five (5) day grace period relating
thereto or such longer time, if any, as the Administrative Agent may agree in
writing in its sole discretion), (ii) Section 5.13(c), (iii) Section 5.14 or
(iv) Section 6.12).

 

“Springing Blocked Account Agreement” means with respect to an account
established by a Loan Party, an agreement, in form and substance satisfactory to
the Administrative Agent, establishing Control (as defined in the Security
Agreement) of such account by the Collateral Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of an Event of Default under this Agreement, to comply only with the
instructions originated by the Collateral Agent without the further consent of
any Loan Party.

 

“SPV” has the meaning set forth in Section 9.04(i).

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. LIBOR Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store Shrink Percentage” shall be applicable to Inventory located at Stores and
shall mean, as of any date, the amount of loss recorded in accordance with GAAP
of the grocery and HBA inventories expressed as a percentage of the grocery and
HBA sales for the most recently ended two (2) fiscal quarters.

 

“Store Shrink Reserve” shall be equal to the product of (a) the excess of the
Store Shrink Percentage over 1%, multiplied by (b) the Inventory of the Company
and the other Loan Parties as of the date of the most recent Borrowing Base
Certificate.

 

48

--------------------------------------------------------------------------------


 

“Stores” means all supermarket retail locations of the Company and other Loan
Parties selling Inventory owned by the Loan Parties.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Super-Majority Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposure and unused Revolving Commitments representing greater than 66
2/3% of the sum of all Revolving Exposure and unused Revolving Commitments at
such time.

 

“Superpriority Claim” means a claim against any Loan Party in any of the Cases
which is an administrative expense claim having priority over any and all
administrative expenses of the kind specified in Sections 503(b) or 507(b) of
the Bankruptcy Code, other than a claim on Avoidance Actions and, prior to entry
of the Final Order, the proceeds of Avoidance Actions.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings or similar charges imposed by any Governmental
Authority.

 

“Term Applicable Percentage” means with respect to any Term Lender at any time,
the percentage (carried out to the fourth decimal place) of (i) prior to the
funding of the Term Loans on the Effective Date, the amount of such Term
Lender’s Term Commitment at such time to the aggregate amount of the Term
Commitments at such time and (ii) thereafter, the outstanding principal balance
of such Term Lender’s Term Loan at such time to the Aggregate Term Outstandings
at such time. The initial Term Applicable Percentage of each Term Lender is set
forth opposite the name of such Term Lender on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Term Lender becomes a party
hereto, as applicable.

 

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender hereunder set forth as its Term Commitment opposite its name on
Schedule 2.01 hereto.

 

49

--------------------------------------------------------------------------------


 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
acceleration of the Loans and the termination of the Commitment pursuant to
Section 7.02, (c) 40 days after the entry of the Interim Order if the Final
Order has not been entered by the Bankruptcy Court prior to the expiration of
such 40-day period and (d) the substantial consummation (as defined in
Section 1101(2) of the Bankruptcy Code, which for purposes hereof shall be no
later than the effective date thereof) of a Reorganization Plan that is
confirmed pursuant to an order entered by the Bankruptcy Court.

 

“Term Lender” means each Lender having a Term Commitment as set forth on
Schedule 2.01 hereto or in the Assignment and Acceptance by which it becomes a
Term Lender, or after the making of the Term Loans, each Lender holding any Term
Loan.

 

“Term Loan” means a term loan made by a Term Lender pursuant to
Section 2.01(b) on the Effective Date.

 

“Term Prepayment Premium” means one percent (1%) of the principal amount of the
Term Loans prepaid during the first twelve month period after the Effective Date
in connection with a Repricing Transaction.

 

“Trading With the Enemy Act” has the meaning set forth in Section 9.15.

 

“Transactions” means, collectively, the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof, and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date of determination in the applicable jurisdiction.

 

“Unused Fee” has the meaning set forth in Section 2.11(b).

 

“U.S. Trustee” means the Office of the United States Trustee.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal by the Company or ERISA Affiliate after the
Effective Date from such Multiemployer Plan, as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR

 

50

--------------------------------------------------------------------------------


 

Loan” or a “LIBOR Loan”). Borrowings also may be classified and referred to by
Type (e.g., an “ABR Borrowing” or a “LIBOR Borrowing”).

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and (f) unless
otherwise stated herein, all provisions herein within the discretion or to the
satisfaction of a party shall be deemed to include a standard of reasonableness,
good faith and fair dealing.

 

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Effective Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Company that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been affirmatively withdrawn
by the Company (or, in the case of a request for an amendment under this
Section by the Required Lenders, the Administrative Agent) or such provision
amended in accordance herewith.

 

Section 1.05. Borrowing Base Adjustments. The Administrative Agent or the
Required Lenders may, in their Permitted Discretion (x) in reviewing the
collateral components of the Revolving Borrowing Base and the Collateral Amount
or the business, assets, operations or financial condition of the Loan Parties
taken as a whole at any time, (y) after completion of any evaluation or any

 

51

--------------------------------------------------------------------------------


 

appraisal contemplated by Section 5.09(a) or Section 5.09(b) or (z) upon the
occurrence and during the continuation of a Default, from time to time
(a) decrease the advance rates for the Revolving Borrowing Base or the
Collateral Amount, (b) establish and revise reserves reducing the amount of
Eligible Coinstar Receivables, Eligible Credit Card Accounts Receivable,
Eligible Third Party Insurance Provider Accounts Receivable, Eligible Inventory,
Eligible Leaseholds, Eligible Real Estate or Scripts and (c) impose additional
eligibility criteria to be applicable to Eligible Coinstar Receivables, Eligible
Credit Card Accounts Receivable, Eligible Third Party Insurance Provider
Accounts Receivable, Eligible Inventory, Eligible Leaseholds, Eligible Real
Estate or Scripts; provided that any such adjustment described in clause (a),
(b) or (c) above shall be made only in the event that the Administrative Agent
or the Required Lenders reasonably determine (based upon an evaluation or
appraisal referred to in Section 5.09(a) or Section 5.09(b) or other objectively
determinable facts or circumstances) that the Revolving Borrowing Base or the
Collateral Amount, or any component thereof, or its value as Collateral, is
adversely affected by one or more events, conditions, contingencies or risks
that are not already adequately reflected in the calculation of the Revolving
Borrowing Base and the Collateral Amount (as applicable); provided further that
no change will be made to the borrowing base standards pursuant to this
Section 1.05 if such change would increase the Revolving Borrowing Base in
effect at any time above the Revolving Borrowing Base (as applicable) that would
be in effect at such time if such Revolving Borrowing Base or the Collateral
Amount were calculated using the standards in effect on the Effective Date or,
if such standards have been amended pursuant to Section 9.02(b), using the
standards as in effect on the date of such amendment. The Administrative Agent
will provide written notice to the Company of any adjustments made pursuant to
this Section 1.05 on the date of such adjustments.

 

Section 1.06. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

ARTICLE 2
THE CREDITS

 

Section 2.01. Loans. (a) Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers from time to time, on any Business Day

 

52

--------------------------------------------------------------------------------


 

during the Revolving Availability Period, in an aggregate principal amount not
to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment subject to the following limitations:

 

(i)           after giving effect to any Borrowing of any Revolving Loan, the
total Exposure shall not exceed the Collateral Amount; and

 

(ii)          after giving effect to any Borrowing of any Revolving Loan, the
aggregate outstanding principal amount of the Revolving Loans of any Lender,
plus such Lender’s Revolving Applicable Percentage of the outstanding L/C
Exposure, shall not exceed the lesser of (x) such Lender’s Commitment or
(y) such Lender’s Revolving Applicable Percentage of the Revolving Borrowing
Base.

 

Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(a), prepay Revolving
Loans under Section 2.10, and reborrow under this Section 2.01(a).

 

(b)        Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a term loan to the Borrowers on the Effective
Date, in a principal amount not to exceed such Term Lender’s Term Commitment.

 

Section 2.02. [Reserved.]

 

Section 2.03. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Applicable Percentages. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)        Each Borrowing shall be denominated in Dollars and comprised entirely
of ABR Loans or LIBOR Loans as the Borrowers may request in accordance herewith.
Each Lender at its option may make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement and provided
further, that the exercise of such option shall not result in an increase in
additional amounts payable by the Borrowers pursuant to Section 2.15.

 

(c)        At the commencement of each Interest Period for any LIBOR Borrowing,
such Borrowing shall be in an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $3,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate principal amount that
is an integral multiple of $1,000,000 and not less than $3,000,000; provided
that an ABR Borrowing may be in an aggregate principal amount that is

 

53

--------------------------------------------------------------------------------


 

equal to the entire unused balance of Revolving Commitments, or that is required
to finance the reimbursement of a L/C Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
(10) LIBOR Borrowings outstanding. For purposes of the foregoing, Loans having
different Interest Periods, regardless of whether they commence on the same
date, shall be deemed as made under separate Borrowings.

 

(d)        Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

Section 2.04. Requests for Borrowings. To request a Borrowing, the Company shall
notify the Administrative Agent of such request either in writing (delivered by
hand or facsimile) in a form approved by the Administrative Agent and signed by
the Company or by telephone (a) in the case of a LIBOR Borrowing, not later than
1:00 p.m., New York, New York time, three Business Days before the date of the
proposed Borrowing, or (b) in the case of an ABR Borrowing, not later than
1:00 p.m., New York, New York time, on the day of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 1:00 p.m., New York, New York time on the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Company. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.03:

 

(i)         the Borrower(s) on whose behalf the Company is requesting such
Borrowing;

 

(ii)        the aggregate amount of such Borrowing;

 

(iii)       the date of such Borrowing, which shall be a Business Day;

 

(iv)       whether such Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing;

 

(v)        in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi)       the location and number of the Borrowers’ account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.

 

54

--------------------------------------------------------------------------------


 

If no election as to the Type of Borrowing is specified with respect to a
Borrowing in Dollars, then the requested Borrowing shall be an ABR Borrowing. If
no Interest Period is specified with respect to any requested LIBOR Borrowing,
then the Borrowers shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each of the
applicable Lenders of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

Section 2.05. Letters of Credit.

 

(a)        General. Subject to the terms and conditions set forth herein, at any
time and from time to time during the L/C Availability Period, the Company may
request the issuance of a Letter of Credit for the account of a Borrower, in a
form appropriately completed and reasonably acceptable to the Administrative
Agent and the Issuing Bank. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the Company or any
Borrower to, or entered into by the Company or any Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Each Letter of Credit shall be denominated in Dollars.

 

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.05), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Company or the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. Following
receipt of such notice and prior to the issuance of the requested Letter of
Credit or the applicable amendment, renewal or extension, the Administrative
Agent shall notify the Company and the Issuing Bank whether such Letter of
Credit may be issued under this Agreement after giving effect to (i) the
issuance, amendment, renewal or extension of such Letter of Credit, (ii) the
issuance or expiration of any other Letter of Credit that is to be issued or
will expire prior to the requested date of issuance of such Letter of Credit and
(iii) the borrowing or repayment of any Loans that (based upon notices delivered
to the Administrative Agent by the Company or a Borrower) are to be borrowed or
repaid prior to the requested date

 

55

--------------------------------------------------------------------------------


 

of issuance of such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrowers shall be deemed to represent
and warrant that) upon such issuance, amendment, renewal or extension (1) the
total L/C Exposure shall not exceed the Letter of Credit Sublimit, (2) the total
Exposure shall not exceed the Collateral Amount and (3) the total Exposure of
the Revolving Lenders shall not exceed the lesser of the Aggregate Revolving
Commitments or the Revolving Borrowing Base then in effect.

 

(c)        Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one (1) year after the date
of the issuance of such Letter of Credit and (ii) unless Cash Collateralized or
otherwise credit supported to the reasonable satisfaction of the Issuing Bank,
the date that is five (5) Business Days prior to the Maturity Date. Each Letter
of Credit may, upon the request of the Company include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less (but not beyond the date that is five
(5) Business Days prior to the Maturity Date) unless the Issuing Bank notifies
the beneficiary thereof at least thirty (30) days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed; provided,
however, that no Letter of Credit shall be renewed or extended on or after the
occurrence of a Default or an Event of Default.

 

(d)        Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each such Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Revolving Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each such Revolving Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Revolving Lender’s Revolving Applicable Percentage of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)        Reimbursement. If the Issuing Bank in respect of a Letter of Credit
shall make any L/C Disbursement in respect of such Letter of Credit, the
Borrowers shall reimburse such L/C Disbursement by paying to the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent an amount equal to such L/C Disbursement (i) prior to the
close of business, New York, New York time, on the Business Day that such L/C
Disbursement is made, if the Borrowers shall have received notice of such L/C
Disbursement prior to 11:00 a.m., New York, New York time, or (ii) if such
notice has not been received by the Borrowers prior to 11:00 a.m., New York, New
York time, then prior to the close of business, New York, New York time, on the
Business Day immediately following the day the Borrowers receive such notice;
provided that, if such L/C Disbursement is not less than $1,000,000, the
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.04 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting ABR Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable L/C
Disbursement, the payment then due from the Borrowers in respect thereof and
such Revolving Lender’s Revolving Applicable Percentage thereof. Promptly
following receipt of such notice, each such Revolving Lender shall pay to the
Administrative Agent its Revolving Applicable Percentage of the payment then due
from the Borrowers, in the same manner as provided in Section 2.06 with respect
to Loans made by such Revolving Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of such Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from such Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any L/C
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such L/C Disbursement.

 

(f)         Obligations Absolute. Each Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff

 

57

--------------------------------------------------------------------------------


 

against, the Borrowers’ obligations hereunder. Neither the Administrative Agent,
the Revolving Lenders nor the Issuing Bank, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to a Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each of
the Borrowers to the extent permitted by Applicable Law) suffered by a Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)        Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the Issuing Bank and Revolving Lenders with respect to any such L/C
Disbursement.

 

(h)        Interim Interest. If the Issuing Bank in respect of a Letter of
Credit shall make any L/C Disbursement under such Letter of Credit, then, unless
the Borrowers shall reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Borrowers reimburse such L/C Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Borrowers fail to
reimburse such L/C Disbursement when due pursuant to paragraph (e) of this
Section, then

 

58

--------------------------------------------------------------------------------


 

Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

(i)         Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Company, the Administrative Agent and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.11(c). From and after
the effective date of any such replacement, (i) such successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” and the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

(j)         Cash Collateralization. If (i) any Event of Default shall occur and
be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph or (ii) any Letter of Credit is
outstanding on the Termination Date, the Borrowers shall deposit in an account
with the Administrative Agent an amount in cash for the benefit of the Lenders,
equal to 103% of the total L/C Exposure (“Cash Collateralize”) as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Section 7.01. The Borrowers also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.10(i). Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations of the Borrowers. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
accounts. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such accounts. Moneys in such accounts shall be (x) applied by the
Administrative Agent to reimburse the Issuing Bank for L/C

 

59

--------------------------------------------------------------------------------


 

Disbursements for which it has not been reimbursed and (y) to the extent not so
applied, held for the satisfaction of the reimbursement obligations of the
Borrowers for their L/C Exposure at such time, or applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrowers within three Business Days after all Events
of Default have been cured or waived. If the Borrowers are required to provide
cash collateral other than as a result of an occurrence of an Event of Default
hereunder, such amount (to the extent not applied as aforesaid) shall be
promptly returned to the extent that, and following such time as, after giving
effect to such return: (1) the total Exposure of the Lenders does not exceed the
Collateral Amount and (2) the total Exposure of the Revolving Lenders does not
exceed the lesser of the Aggregate Revolving Commitments or the Revolving
Borrowing Base as then in effect.

 

Section 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York, New York time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make each such
Loan available to the Borrowers by promptly crediting the amounts so received,
in like funds, to an account of the Borrowers maintained with the Administrative
Agent in New York, New York and designated by the Company in the applicable
Borrowing Request (the “Loan Account”); provided that any ABR Loans made to
finance the reimbursement of an L/C Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan to be made by such Lender on the
occasion of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then such Lender and the Borrowers
jointly and severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
any Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

60

--------------------------------------------------------------------------------


 

Section 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrowers may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrowers may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing for
all purposes hereof.

 

(b)        To make an election pursuant to this Section, the Company shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if the Company were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Company.

 

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.03 and Section 2.04:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing; and

 

(iv)          if the resulting Borrowing is a LIBOR Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

(d)        If any such Interest Election Request requests a LIBOR Borrowing but
does not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

 

61

--------------------------------------------------------------------------------


 

(e)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(f)         If the Company fails to deliver a timely Interest Election Request
with respect to a LIBOR Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent or the Required
Lenders shall so notify the Company, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.08. Termination or Reduction of Commitments. (a) The Borrowers may,
upon irrevocable notice from the Company to the Administrative Agent, terminate
the Aggregate Revolving Commitments or the Letter of Credit Sublimit or from
time to time permanently reduce the Aggregate Revolving Commitments in an
aggregate amount not to exceed $75,000,000 or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Aggregate Revolving Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
total Exposure of the Revolving Lenders would exceed the Aggregate Revolving
Commitments or (B) the Letter of Credit Sublimit if, after giving effect
thereto, the L/C Exposure not fully Cash Collateralized in accordance with
Section 2.05(j) hereunder would exceed the Letter of Credit Sublimit.

 

(b)        If, after giving effect to any reduction of the Aggregate Revolving
Commitments the Letter of Credit Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such Letter of Credit Sublimit shall be automatically
reduced by the amount of such excess.

 

(c)        The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit or the Aggregate
Revolving Commitments under this Section 2.08. Upon any reduction of the
Aggregate Revolving Commitments, the Revolving Commitment of each Revolving
Lender shall be reduced by such Revolving Lender’s Revolving Applicable
Percentage of such reduction amount. All fees (including, without limitation,
Unused Fees and Letter of Credit Fees) in respect of the Aggregate Revolving
Commitments, as applicable, accrued until the effective date of any

 

62

--------------------------------------------------------------------------------


 

termination of such Commitments shall be paid on the effective date of such
termination.

 

(d)        Each notice delivered by the Company pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Revolving
Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Revolving Commitments shall be permanent and may not be reinstated.

 

Section 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to the Borrowers
and held by such Lender on the Termination Date.

 

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

 

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the respective Lenders and each respective Lender’s
share thereof.

 

(d)        The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
its Loans in accordance with the terms of this Agreement.

 

(e)        Any Lender may request that Loans made by it to any Borrower or
Borrowers be evidenced by a promissory note. In such event, each of the
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

63

--------------------------------------------------------------------------------


 

Section 2.10. Prepayment of Loans. (a) Subject to the requirements of this
Section and the payment of any amounts required under Section 2.15, each
Borrower shall promptly prepay any Borrowing (or deposit such amounts) as may be
required by this Agreement, together with any and all amounts required under
Section 2.15.

 

(b)        Subject in the case of the Term Loans to Section 2.10(c), the
Borrowers may, upon irrevocable notice from the Company to the Administrative
Agent, at any time or from time to time, voluntarily prepay Loans in whole or in
part without premium or penalty.

 

(c)        The Borrowers may not voluntarily prepay the Term Loans (other than
in connection with a Repricing Transaction so long as the aggregate principal
amount of the term loans under such Repricing Transactions is the same as the
aggregate principal amount of the repaid Term Loans) until all Revolving Loans
have been paid in full in cash, all L/C Exposures have been Cash Collateralized
and the Revolving Commitments have been terminated. Any prepayment of Term Loans
pursuant to this Section 2.10(c) (and any prepayment of Term Loans pursuant to a
Repricing Transaction described in the immediately preceding sentence) shall be
accompanied by the payment of the Term Prepayment Premium, if any is then due.

 

(d)        In the event and on such occasion that the total Exposure (other than
with respect to the Term Loans) exceeds the lesser of the Aggregate Revolving
Commitments and the Revolving Borrowing Base then in effect (a “Revolving
Borrowing Base Shortfall”), each of the Borrowers shall within one (1) Business
Day first prepay, the Revolving Loans and second Cash Collateralize the L/C
Exposure in an aggregate amount equal to such Revolving Borrowing Base
Shortfall; provided that the Borrowers shall not be required to Cash
Collateralize the L/C Exposure pursuant to this Section 2.10(d) unless after the
prepayment in full of the Revolving Loans, the total Revolving Exposure exceeds
the lesser of the Aggregate Revolving Commitments and the Revolving Borrowing
Base; provided further that if at any time following the occurrence of a
Revolving Borrowing Base Shortfall (x) such event ceases to be continuing (as a
result of an increase in the Revolving Borrowing Base, the Borrowers’ prepayment
of Revolving Loans or otherwise) and (y) the conditions to Borrowing set forth
in Section 4.03 are otherwise satisfied with respect to a Borrowing in the
amount of any remaining cash collateral deposited by the Borrowers as a result
of such Revolving Borrowing Base Shortfall, the Administrative Agent shall, upon
the written request of the Company, return such remaining cash collateral to the
Borrowers.

 

(e)        In the event and on such occasion that the total Exposure exceeds the
Collateral Amount (a “Collateral Amount Shortfall”), each of the Borrowers shall
within one (1) Business Day first prepay the Revolving Loans and second Cash
Collateralize the L/C Exposure in an aggregate amount equal to such Collateral
Amount Shortfall; provided, however, that the Borrowers shall not be

 

64

--------------------------------------------------------------------------------


 

required to Cash Collateralize the L/C Exposure pursuant to this
Section 2.10(e) unless after the prepayment in full of the Revolving Loans, the
total Exposure exceeds the Collateral Amount. To the extent any such Collateral
Amount Shortfall remains after the prepayment and collateralization required
pursuant to the immediately preceding sentence, the Borrowers shall prepay the
Term Loans in an amount equal to such remaining Collateral Amount Shortfall;
provided further that if at any time following the occurrence of a Collateral
Amount Shortfall (x) such event ceases to be continuing (as a result of an
increase in the Collateral Amount, the Borrowers’ prepayment of Loans or
otherwise) and (y) the conditions to Borrowing set forth in Section 4.03 are
otherwise satisfied with respect to a Borrowing in the amount of any remaining
cash collateral deposited by the Borrowers as a result of such Collateral Amount
Shortfall, the Administrative Agent shall, upon the written request of the
Company, promptly return any remaining cash collateral deposited by the
Borrowers as a result of such Collateral Amount Shortfall to the Borrowers.

 

(f)         At any time that any Loans are outstanding, in the event and on each
occasion that any Net Proceeds are received by or on behalf of any Loan Party in
respect of any Prepayment Event, such Loan Party shall, within one (1) Business
Day after such Net Proceeds are received, prepay Borrowings in an aggregate
amount equal to such Net Proceeds.

 

(g)        The Company shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Borrowing, not later than 11:00 a.m., New York, New York
time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York, New York
time, on the date of prepayment; provided that the Company shall be deemed to
have given a timely notice of prepayment for the prepayment on each Business Day
set forth in Section 2.10(j). Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.08,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.03, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

(h)        Each prepayment shall be applied to the applicable Loans of the
applicable Lenders in accordance with their respective Applicable Percentages.

 

65

--------------------------------------------------------------------------------


 

(i)         Subject to the provisions of Section 7.03, mandatory prepayments
made pursuant to this Section 2.10 (other than paragraphs (d) and (e)), first,
shall be applied ratably to the outstanding Revolving Loans, second, shall be
used to Cash Collateralize the remaining L/C Exposure, third, shall, to the
extent permitted or required in this Section 2.10, be applied ratably to the
outstanding Term Loans, and, fourth, the amount remaining, if any, after the
prepayment in full of all Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Exposure in full may be retained by the
Borrowers for use in the ordinary course of business. Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as cash
collateral shall be applied (without any further action by or notice to or from
the Borrowers or any other Loan Party) to reimburse the Issuing Bank or the
Lenders, as applicable.

 

(j)         On each Business Day, all amounts collected in (x) prior to the
occurrence of the Cash Dominion Implementation Date, all DDAs and securities
accounts of the Loan Parties (other than the Excluded Accounts and Disbursement
Accounts) and (y) from and after the Cash Dominion Implementation Date, the
Primary Concentration Account shall, in either case, be applied to the repayment
of Loans in accordance with (and subject to) Section 2.10(i) above.

 

(k)        Any prepayment of Loans hereunder to be made with the proceeds from
the incurrence of any Indebtedness may state that such prepayment is conditioned
on the effectiveness of other debt facilities or instruments, and no Default or
Event of Default shall occur if such prepayment is not made because such
condition is not satisfied.

 

Section 2.11. Fees. (a) The Borrowers shall pay to the Administrative Agent, for
its own account, the fees and other charges payable in the amounts and at the
times separately agreed upon between the Borrowers and the Administrative Agent.

 

(b)        The Borrowers shall pay to the Administrative Agent for the account
of each Revolving Lender, in accordance with its Revolving Applicable
Percentage, a fee, calculated on the basis of a 360 day year and actual days
elapsed, equal to 0.50% per annum times the actual daily amount by which the
then Aggregate Revolving Commitments exceed the sum of (A) the principal amount
of Revolving Loans, then outstanding, and (B) the then L/C Exposure. The
foregoing fee (the “Unused Fee”) shall accrue at all times during the L/C
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each month commencing with the first such
date to occur after the Effective Date, and on the last day of the L/C
Availability Period. The Unused Fee shall be calculated monthly in arrears.

 

(c)        The Borrowers shall pay to the Administrative Agent for the account
of the Lenders, on the first Business Day of each month in arrears, a fee
calculated on the basis of a 360 day year and actual days elapsed (each, a
“Letter

 

66

--------------------------------------------------------------------------------


 

of Credit Fee”), equal to the then Applicable Margin for Revolving LIBOR Loans
of the average Stated Amount of Letters of Credit outstanding during the monthly
period then ended.

 

(d)        The Borrowers shall pay directly to the applicable Issuing Bank for
its own account a fronting fee with respect to each Letter of Credit issued by
such Issuing Bank, at a rate equal to one-eighth of one percent (0.125%) per
annum, computed on the Stated Amount of such Letter of Credit. Such fronting
fees shall be due and payable on the first Business Day of each month in arrears
on the basis of a 360 day year and actual days elapsed, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
expiration date of such Letter of Credit and thereafter on demand. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of the Letter of Credit shall be determined in accordance with
Section 1.06. The Borrowers shall pay to the applicable Issuing Bank, in
addition to all Letter of Credit Fees otherwise provided for hereunder, the
reasonable and customary fees, costs and charges of such Issuing Bank in
connection with the transfer, cancellation, issuance, negotiation, settlement,
amendment and processing of each Letter of Credit issued by such Issuing Bank.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(e)        All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for the respective accounts of the
Administrative and other Lenders as provided herein. Once due, all fees shall be
fully earned and shall not be refundable under any circumstances.

 

Section 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

 

(b)        The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)        Notwithstanding the foregoing, upon the occurrence and during the
continuance of a Specified Default upon delivery of notice thereof by the
Administrative Agent, principal or interest on any Loan shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, two percent (2.0%) plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.12 and (ii) in the case of any other amounts, two percent (2.0%) plus
the rate applicable to ABR Loans as provided in paragraph (a) of this
Section 2.12.

 

(d)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.12 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan of any Lender (other than a prepayment of an ABR Loan
prior to the

 

67

--------------------------------------------------------------------------------


 

end of the Revolving Availability Period with respect to such Lender), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

 

(e)        All interest hereunder shall be computed on the basis of a year of
360 days (or 365/366 days in the case of ABR Loans), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing:

 

(a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)        the Administrative Agent is advised by a majority in interest of the
affected Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent thereafter notify the Company and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a LIBOR Borrowing, such Borrowing shall
be made as an ABR Borrowing.

 

Section 2.14. Increased Costs. (a) If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)        impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement, any Loans made by such
Lender or any Letter of Credit or participation therein; or

 

(iii)       subject any Lender, the Issuing Bank or the Administrative Agent to
any Taxes (other than (A) Indemnified Taxes or (B) Other

 

68

--------------------------------------------------------------------------------


 

Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Company will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)        If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)        A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)        Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to

 

69

--------------------------------------------------------------------------------


 

such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of the acceleration of the Obligations
upon the occurrence of an Event of Default or in accordance with the provisions
of Section 2.10), (b) the conversion of any LIBOR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(g) and is revoked in accordance therewith), or (d) the
assignment of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.18, then, in any such event, such Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a LIBOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrowers and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the relevant Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all such required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the relevant Borrower shall make such deductions and
(iii) the relevant Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

 

(b)        In addition, each of the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

 

70

--------------------------------------------------------------------------------


 

(c)        Each of the Borrowers shall indemnify the Administrative Agent, each
Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent, Lender or
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the relevant Borrower hereunder or under any other
Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability, along with a reasonably detailed explanation of the tax issue,
delivered to a Borrower by a Lender or Issuing Bank, or by the Administrative
Agent on its own behalf or on behalf of a Lender or Issuing Bank, shall be
conclusive absent manifest error.

 

(d)        Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do so)
attributable to each Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.16(d) shall be paid within ten (10) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. The
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

 

(e)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, the relevant Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f)         (i) Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under the Loan
Documents shall deliver to any Borrower and to the Administrative Agent, at the
time or times reasonably requested by the relevant Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the relevant Borrower or the Administrative Agent as
will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the relevant Borrower or the Administrative Agent as
will enable the relevant Borrower or the Administrative Agent to determine
whether or not the Lender is subject to any withholding (including backup

 

71

--------------------------------------------------------------------------------


 

withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject the
Lender to any material unreimbursed cost or expense (or, in the case of a Change
in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of the Lender. Upon the
reasonable request of the relevant Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.16(f). If any form or certification previously delivered pursuant
to this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, the Lender shall promptly (and in any event within ten
(10) days after such expiration, obsolescence or inaccuracy) notify such
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

 

(ii)        Without limiting the generality of the foregoing, any Lender with
respect to each Borrower shall, if it is legally eligible to do so, deliver to
such Borrower and the Administrative Agent (in such number of copies reasonably
requested by that Borrower and the Administrative Agent) on or prior to the date
on which the Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:

 

(A)       in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that the Lender is exempt from U.S. federal backup withholding;

 

(B)       in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(C)       in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with the Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

 

(D)       in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section

 

72

--------------------------------------------------------------------------------


 

881(c) of the Code, both (1) IRS Form W-8BEN and (2) a certificate to the effect
that the Lender is not (w) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (x) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (y) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or
(z) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected;

 

(E)        in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each beneficial owner (or partner or Participant) if the
beneficial owner (or partner or Participant) were a Lender; provided, however,
that if the Lender is a partnership and one or more of its partners are claiming
the exemption for portfolio interest under Section 881(c) of the Code, the
Lender may provide a U.S. Tax Certificate on behalf of the partners; or

 

(F)        any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding Tax together with the
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

 

(iii)               If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if the Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Lender shall deliver to the Administrative Agent and the relevant Borrower, at
the time or times prescribed by law and at such other time or times reasonably
requested by the Administrative Agent or the relevant Borrower, the
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and the additional documentation
reasonably requested by the Administrative Agent or the relevant Borrower as may
be necessary for the Administrative Agent or the relevant Borrower to comply
with its obligations under FATCA, to determine that the Lender has or has not
complied with the Lender’s obligations under FATCA or to determine the amount to
deduct and withhold from the payment. Solely for purposes of this
Section 2.16(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

73

--------------------------------------------------------------------------------


 

(g)   If the Administrative Agent, any Lender or Issuing Bank becomes aware that
it is entitled to claim a refund from a Governmental Authority in respect of
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower, or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.16, it shall promptly notify the relevant Borrower of
the availability of such refund claim and shall, within 30 days after receipt of
a request by the relevant Borrower, make a claim to such Governmental Authority
for such refund at the relevant Borrower’s expense. If the Administrative Agent,
any Lender or Issuing Bank receives a refund (including pursuant to a claim for
a refund made pursuant to the preceding sentence) in respect of Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Borrower in which
the relevant Borrower has paid additional amounts pursuant to this Section 2.16,
it shall within 30 days from the date of such receipt pay over the refund to the
relevant Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the relevant Borrower under this Section 2.16 with
respect to Indemnified Taxes or Other Taxes giving rise to the refund), net of
all out of pocket expenses of the Administrative Agent, the Lender or Issuing
Bank and without interest (other than interest paid by the relevant Governmental
Authority with respect to the refund); provided, however, that such Borrower,
upon the request of the Administrative Agent, Lender or Issuing Bank, agrees to
repay the amount paid over to the relevant Borrower (plus penalties, interest
and other charges, including the reasonable fees and expenses of the
Administrative Agent and Collateral Agent) to the Administrative Agent, Lender
or Issuing Bank if the Administrative Agent, Lender or Issuing Bank is required
to repay such refund to such Governmental Authority.

 

(h)   Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.16 shall survive the
payment in full of the principal of and interest on all Loans and L/C
Disbursements made hereunder.

 

(i)    Nothing contained in this Section 2.16 shall require the Administrative
Agent, any Lender or the Issuing Bank to make available any of its tax returns
(or any other information that it deems, in its sole discretion, to be
confidential or proprietary).

 

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees,
reimbursement of L/C Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York, New York time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent at its offices at 270 Park Avenue, New York, New York
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in Dollars.

 

(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due hereunder in respect of Obligations,
then such funds shall be applied in the order and manner set forth in
Section 7.03.

 

(c)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in L/C Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in L/C Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in L/C Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
other than to a Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)   Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment by such Borrower is due to the

 

75

--------------------------------------------------------------------------------


 

Administrative Agent for the account of any of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or the Issuing Bank, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of
such Lenders or such Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(including for this purpose an Issuing Bank) requests compensation under
Section 2.14, or if a Borrower is required to pay any additional amount or
indemnification payment to any Lender, the Administrative Agent, or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender.
Each of the Borrowers hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)   If any Lender requests compensation under Section 2.14, or if a Borrower
is required to pay any additional amount or indemnification payment to any
Lender, the Administrative Agent, or to any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender is a Delinquent
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent and the Issuing Bank, which consents shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such

 

76

--------------------------------------------------------------------------------


 

assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Company to require such assignment and delegation cease to apply.

 

Section 2.19. Designation of Company as Each Borrowers’ Agent. (a) Each Borrower
hereby irrevocably designates and appoints the Company as such Borrower’s agent
and attorney-in-fact to obtain Loans and Letters of Credit, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to the Administrative Agent and each Lender on account of Loans so
made and Letters of Credit so issued as if made directly by the Lenders to such
Borrower, notwithstanding the manner by which such Loans and Letters of Credit
are recorded on the books and records of the Company and of any other Borrower.

 

(b)   Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if such Borrower
which is so assuming and agreeing were each of the other Borrowers.

 

(c)   The Company shall act as a conduit for each Borrower (including itself, as
a Borrower) on whose behalf the Company has requested a Loan. None of the Agents
nor any other Credit Party shall have any obligation to see to the application
of such proceeds.

 

(d)   The authority of the Company to request Loans and Letters of Credit on
behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of
such authority; (ii) the subsequent appointment of a successor Company, which
notice is signed by the respective Financial Officers of each Borrower; and
(iii) written notice from such successive Company accepting such appointment and
acknowledging that from and after the date of such appointment, the newly
appointed Company shall be bound by the terms hereof, and that as used herein,
the term “Company” shall mean and include the newly appointed Company.

 

Section 2.20. Priority and Liens Applicable to Loan Parties. The Borrowers
hereby covenant, represent and warrant that, upon the execution of this

 

77

--------------------------------------------------------------------------------


 

Agreement and upon the entry of the Interim Order (and when applicable, the
Final Order), the Obligations of the Loan Parties:

 

(i)    pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
constitute joint and several Superpriority Claims in the Cases (but excluding a
claim on Avoidance Actions and, prior to entry of the Final Order, the proceeds
of Avoidance Actions);

 

(ii)   pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at all times
be secured by a perfected first priority Lien on all real, personal, tangible
and intangible property of the Loan Parties’ respective estates in the Cases
(including, without limitation, all of the outstanding shares of capital stock
of Subsidiaries of the Company (limited, in the case of voting capital stock of
Foreign Subsidiaries, to 65% of the voting capital stock of first tier Foreign
Subsidiaries to the extent a pledge of a greater percentage of such stock could
reasonably be expected to result in material adverse tax consequences to the
Company or any of its Subsidiaries as reasonably determined by the Company) that
is not subject to valid, perfected and non-avoidable liens as of the Petition
Date (other than Avoidance Actions and, prior to entry of the Final Order, the
proceeds of Avoidance Actions); provided that notwithstanding such exclusion of
avoidance actions, the proceeds of such actions (including, without limitation,
assets as to which Liens are avoided) shall, after entry of the Final Order, be
subject to such Liens under Section 364(c)(2) of the Bankruptcy Code and
available to repay the Loans and all other Obligations of the Loan Parties);

 

(iii)  pursuant to Section 364(d) of the Bankruptcy Code, shall at all times be
secured by a perfected first priority priming lien on all real, personal,
tangible and intangible property of the Loan Parties subject to an existing lien
securing any outstanding debt under the Prepetition Credit Facilities;

 

(iv)  pursuant to Section 6.1 of the Prepetition Intercreditor Agreement (and,
to the extent applicable, Section 364(d) of the Bankruptcy Code), shall be
secured by a perfected first priority priming Lien on all real, personal,
tangible and intangible property of the Loan Parties subject to a Lien securing
the Prepetition Secured Notes; and

 

(v)   pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be secured by
a perfected junior Lien upon all real, personal, tangible and intangible
property of the Loan Parties’ respective estates in the Cases that is subject to
valid, perfected and non-avoidable Liens in existence on the Petition Date or to
valid Liens in existence on the Petition Date that are perfected subsequent to
the Petition Date as permitted by Section 546(b) of the Bankruptcy Code, in each
case other than the Liens securing the Prepetition Credit Facilities and
Prepetition Secured Notes;

 

78

--------------------------------------------------------------------------------


 

subject in the case of each of the proceeding paragraphs, only to the Carve Out,
and, in each case, as set forth in the Orders (the property set forth in clauses
(ii) — (v) above, the “Collateral”).

 

Section 2.21. Payment of Obligations. Subject to the provisions of Section 7.02,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations of the Loan Parties under this Agreement or any of the other Loan
Documents, the Lenders shall be entitled to immediate payment of such
Obligations without further application to or order of the Bankruptcy Court.

 

Section 2.22. No Discharge; Survival of Claims. Each Loan Party agrees that
(a) its obligations hereunder shall not be discharged by the entry of an order
confirming a Reorganization Plan (and each Loan Party, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(b) the Superpriority Claim granted to the Collateral Agent and the Lenders
pursuant to the Orders and described in Section 2.20(i) and the Liens granted to
the Collateral Agent pursuant to the Orders and described in Sections 2.20(ii),
(iii) and (iv) shall not be affected in any manner by the entry of an order
confirming a Reorganization Plan other than the discharge and release of such
Liens and upon payment in full in cash of the Obligations (including Cash
Collateralization of Letters of Credit) as provided for herein.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, all fees and other Obligations payable hereunder shall
have been paid in full, and all Letters of Credit shall have expired or
terminated and all L/C Disbursements shall have been reimbursed, each of the
Borrowers represents and warrants to the Lenders that:

 

Section 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of the Company and the Subsidiaries is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, subject to
entry of any applicable order of the Bankruptcy Court, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.02. Authorization; Enforceability. Subject to entry of the Interim
Order (or the Final Order, when applicable), the Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, equityholder
action. Subject to entry of the Interim Order (or the Final Order, when
applicable), this Agreement has been duly executed and delivered by each of the
Borrowers and

 

79

--------------------------------------------------------------------------------


 

constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of each such Borrower or Loan Party (as the case
may be), enforceable in accordance with its terms and the Orders.

 

Section 3.03. Governmental Approvals; No Conflicts. Subject to entry of the
Interim Order (or the Final Order, when applicable), the Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and have been disclosed to the Lenders to their
reasonable satisfaction, and except filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any Applicable Law or regulation
or the charter, by-laws or other organizational documents of the Company or any
of the Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any indenture, agreement or other
instrument entered into after the Petition Date binding upon the Company or any
of the Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of the Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of the Subsidiaries, except Liens created under the Loan Documents.

 

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Administrative Agent the financial statements
required under Section 4.01(e)(i) and (ii), which financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries (other than Pathmark and its Subsidiaries) as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
Section 4.01(e)(ii).

 

(b)   The consolidated forecasted balance sheet, statements of income and cash
flows of the Company and its Subsidiaries delivered to the Lenders were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were reasonable in light of the conditions existing at the time of delivery of
such forecasts, and represented, at the time of delivery, a reasonable estimate
of the Company’s and its Subsidiaries future financial condition and
performance, and if applicable, giving pro forma effect to the Transactions.

 

(c)   Since September 11, 2010, there has been no Material Adverse Effect.

 

Section 3.05. Properties. (a) Each of the Company and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
(excluding, for the avoidance of doubt, intellectual property, which is the
subject of Section 3.05(b)) material to its business, except for Liens permitted
by Section 6.02 or other Liens reasonably acceptable to the Administrative
Agent.

 

80

--------------------------------------------------------------------------------


 

(b)   Each of the Company and the Subsidiaries owns, or is licensed or otherwise
has a right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Company and the Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.06. Litigation and Environmental Matters. (a) Except for the Cases,
there are no unstayed actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any of the
Borrowers, threatened against or affecting the Company or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any of the Loan Documents or
the Transactions (other than objections or pleadings that may have been filed in
the Cases with respect to the Loan Parties seeking authorization to enter into
the Loan Documents and incur the Obligations under this Agreement).

 

(b)   Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c)   Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

Section 3.07. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

 

Section 3.08. Investment Company Status. Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

Section 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,

 

81

--------------------------------------------------------------------------------


 

except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 3.10. Employee Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.11. Disclosure. To the best knowledge of the Borrowers, as of the
Effective Date and as of the Revolving Loan Effective Date, the Borrowers have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which the Company or any of the Subsidiaries is subject, and all
other matters known to any of them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) or the Bankruptcy Court in connection with the Loan
Documents contains, taken as a whole, and as of the Effective Date (or in the
case of items furnished after the Effective Date, when furnished), any material
misstatement of fact or omits, as of the Effective Date (or in the case of items
furnished after the Effective Date, when furnished), to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time so furnished.

 

Section 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Company in, each Subsidiary of the Company, in each
case as of the Effective Date.

 

Section 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Company and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance, to the extent due, have been paid. The insurance maintained by or on
behalf of the Company and the Subsidiaries is in full force and effect in all
material respects in accordance with its terms and complies with the
requirements set forth in Section 5.07.

 

Section 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Company or any Subsidiary pending or, to the
knowledge of any Borrower, threatened. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (a) the

 

82

--------------------------------------------------------------------------------


 

Company and the Subsidiaries are in compliance with the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with hours
worked by or payments made to employees or any similar matters and (b) all
payments due from the Company or any Subsidiary, or for which any claim may be
made against the Company or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Company or such Subsidiary. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Company or any Subsidiary is bound.

 

Section 3.15. Security Documents. (a) The Pledge Agreement and the Interim Order
(or the Final Order, when applicable) creates in favor of the Collateral Agent,
for the benefit of the Secured Parties referred to therein, a legal, valid,
continuing and enforceable security interest in the Collateral (as defined in
the Pledge Agreement) and the Pledged Securities (as defined in the Pledge
Agreement) have been delivered to the Collateral Agent (together with stock
powers or other appropriate instruments of transfer executed in blank form).
Upon entry into the Interim Order (or the Final Order, when applicable) the
Collateral Agent has a fully perfected Lien on, and security interest in, to and
under all right, title and interest of each pledgor thereunder in such
Collateral having the priority as set forth in such Order, and such security
interest is in each case prior and superior in right and interest to any other
Person, subject to the terms in Section 2.20 and the Orders.

 

(b)   The Security Agreement and the Interim Order (or the Final Order, when
applicable) creates in favor of the Collateral Agent, for the benefit of the
Secured Parties referred to therein, a legal, valid, continuing and enforceable
security interest in the Collateral (as defined in the Security Agreement) in
accordance with and subject to the terms thereof. The financing statements,
releases and other filings set forth on Schedule 3.15(b) are in appropriate form
and have been or will be filed in the offices reasonably acceptable to the
Administrative Agent. Upon entry of and subject to the terms under the Interim
Order (or the Final Order, when applicable), such filings and/or the obtaining
of “control,” the Collateral Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in all Collateral in each case prior and superior in right to any
other Person other than with respect to Liens expressly permitted by
Section 6.02 hereof.

 

(c)   Upon entry into the Interim Order (or the Final Order, when applicable)
when the Security Agreement (or a short form thereof) is filed in the United
States Patent and Trademark Office and the United States Copyright Office and
when financing statements, releases and other filings set forth on Schedule
3.15(c) in appropriate form are filed in the offices reasonably acceptable to
the Administrative Agent, the Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the applicable Loan Parties in the Intellectual Property (as defined in the
Security

 

83

--------------------------------------------------------------------------------


 

Agreement) in accordance with and subject to the terms thereof in each case
prior and superior in right to any other Person other than with respect to Liens
expressly permitted by Section 6.02 hereof.

 

(d)   The Interim Order (or the Final Order, when applicable) (and the
Mortgages, when executed and delivered), will create in favor of the Collateral
Agent, for the benefit of the Secured Parties referred to therein, a legal,
valid, continuing and enforceable Lien in the mortgaged property. Upon entry
into the Interim Order (or the Final Order, when applicable) and the filing of
the Mortgages with the appropriate Governmental Authorities, the Collateral
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all mortgaged property
(including without limitation the proceeds of such mortgaged property), in each
case prior and superior in right to any other Person other than with respect to
Liens expressly permitted by Section 6.02 hereof or other Liens reasonably
acceptable to the Collateral Agent.

 

Section 3.16. Federal Reserve Regulations. (a) No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(b)   No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose in violation of Regulation U or X or
(ii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the Regulations of the Board, including Regulation U or
Regulation X.

 

Section 3.17. The Orders. On the date of the making of the Term Loans or the
issuance of the initial Letters of Credit hereunder, whichever first occurs, the
Interim Order will have been entered and will not have been stayed, amended,
vacated, reversed or rescinded except as approved in writing by the
Administrative Agent, in its sole discretion. On the date of the making of any
Loan or the issuance of any Letter of Credit, the Interim Order (or the Final
Order, when applicable) shall have been entered and shall not have been amended,
stayed, vacated or rescinded except as approved in writing by the Administrative
Agent, in its sole discretion. Upon the maturity (whether by the acceleration or
otherwise) of any of the obligations of the Loan Parties hereunder and under the
other Loan Documents, the Lenders shall, subject to the provisions of
Section 7.02 and the Orders, be entitled to immediate payment of such
obligations, and to enforce the remedies provided for hereunder, without further
application to or order by the Bankruptcy Court.

 

84

--------------------------------------------------------------------------------


 

ARTICLE 4

CONDITIONS

 

Section 4.01. Effective Date. The agreement of each Lender to make the extension
of credit requested to be made by it on the Effective Date is subject to the
satisfaction (or waiver in accordance with Section 9.02), prior to or
concurrently with the making of such extension of credit on the Effective Date:

 

(a)   The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)   The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Issuing Bank and the Lenders and dated the
Effective Date) of Kirkland & Ellis LLP, counsel for the Loan Parties,
substantially in the form of Exhibit H. Each of the Borrowers hereby requests
such counsel to deliver such opinions.

 

(c)   The Administrative Agent shall have received a true and complete copy of
each Loan Party’s organizational documents, an incumbency certificate for each
person authorized to execute Loan Documents on behalf of a Loan Party,
resolutions authorizing the due execution, delivery and performance of the Loan
Documents and the Transactions and a good standing certificate from each
jurisdiction where a Loan Party is organized and each jurisdiction necessary for
it to carry on its business and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance satisfactory
to the Administrative Agent and its counsel.

 

(d)   The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the president, a vice president or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
this Section 4.01.

 

(e)   The Administrative Agent shall have received (i) the audited consolidated
financial statements of the Company for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of the Company for each
fiscal four-week period and quarterly period ended subsequent to the date of the
latest financial statements delivered pursuant to clause (i) of this paragraph
as to which such financial statements are available and (iii) the Company’s most
recent projected income statement, balance sheet and cash flows in form and
substance reasonably acceptable to the Administrative Agent for the period

 

85

--------------------------------------------------------------------------------


 

beginning with the week that includes the Petition Date and ending on June 16,
2012 (after giving pro forma effect to the Transactions) (it being understood
and agreed that receipt of the information set forth in clauses (i) - (iii) is
hereby acknowledged by the Administrative Agent).

 

(f)    On a pro forma basis, taking into consideration the making of the Term
Loan on the Effective Date, related transactions, and fees and expenses related
thereto, unrestricted Cash and Cash Equivalents (excluding cash in Stores and
in-transit cash) shall be at least $165,000,000 (it being agreed that Cash and
Cash Equivalents subject to the Collateral Agent’s Lien and on deposit in any
Blocked Account or DDA shall not constitute restricted Cash and Cash
Equivalents).

 

(g)   The Administrative Agent shall have received a completed Revolving
Borrowing Base Certificate and Collateral Amount Certificate each signed by a
Financial Officer of the Company, calculating the Revolving Borrowing Base and
the Collateral Amount as of a date as recent as reasonably practicable, but in
any event no earlier than December 4, 2010 (or if available, no more than seven
(7) Business Days prior to the most recent Saturday prior to the Effective Date)
with customary supporting documentation and supplemental reporting acceptable to
the Administrative Agent in its Permitted Discretion.

 

(h)   The Administrative Agent shall have received the results of satisfactory
lien searches (including, without limitation, the results of satisfactory tax
lien and judgment lien searches) showing the absence of any Liens (except for
the Liens in favor of the Collateral Agent) on any of any of the Collateral
other than Liens expressly permitted by Section 6.02 hereof or Liens which will
be terminated on the Effective Date.

 

(i)    The Administrative Agent shall be satisfied that all Uniform Commercial
Code financing statements required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Loan Documents and all such documents
and instruments shall have been so filed, registered or recorded.

 

(j)    The Administrative Agent shall have received the most recently prepared
asset appraisals, field audits, Phase 1 environmental review reports and such
other reports, audits or certifications as it may reasonably request, together
with customary reliance letters in form and substance reasonably satisfactory to
the Administrative Agent to the extent available.

 

(k)   All necessary consents and approvals to the Transactions contemplated
hereby and the continuing operations of the Company and its Subsidiaries
(including shareholder approvals, if any) shall have been obtained, shall be in
full force and effect and shall be satisfactory to the Administrative Agent.

 

86

--------------------------------------------------------------------------------


 

(l)    Clause (b) and, to the extent required by Applicable Law, clause (h) of
the Real Estate Eligibility Requirements shall have been satisfied.

 

(m)  There shall not have occurred since September 11, 2010 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect.

 

(n)   The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

 

(o)   The Administrative Agent shall have received such other instruments,
documents, and agreements as the Administrative Agent or its counsel may
reasonably request.

 

(p)   The Borrowers shall have (i) retained a financial advisory firm of
national standing, with the mandate, scope of work and authority of such
advisory firm to be reasonably satisfactory to the Administrative Agent (it
being understood and agreed that Lazard Ltd. is acceptable to the Administrative
Agent) and (ii) provided reasonable access to such advisory firm to the
Administrative Agent.

 

(q)   The Borrowers shall be in compliance with all applicable requirements of
Regulations U, T and X of the Board of Governors of the Federal Reserve System.

 

(r)    Not later than seven (7) days following the Petition Date, the
Administrative Agent shall have received a certified copy of the Interim Order
by the Bankruptcy Court, which Interim Order shall (i) authorize Credit
Extensions in the amounts and on the terms set forth in this Agreement,
(ii) approve the Loan Documents and grant the Liens and Superpriority Claim
contemplated thereby, (iii) approve the payment by the Borrowers of all of the
fees provided for in this Agreement and (iv) not have been vacated, reversed,
modified, amended or stayed.

 

(s)   The Administrative Agent shall be reasonably satisfied in form and
substance with all of the “first day orders” entered at the time of commencement
of the Cases.

 

(t)    Upon application of the proceeds of the Term Loans borrowed on the
Effective Date, the Prepetition Credit Facilities shall have been repaid in full
and terminated, all Liens securing the Prepetition Credit Facilities shall have
been released and the Administrative Agent shall have received evidence
satisfactory to it of such termination and release (it being understood and
agreed that such evidence shall be a payoff letter from the administrative agent
under the Prepetition Credit Facilities reasonably satisfactory to the
Administrative Agent

 

87

--------------------------------------------------------------------------------


 

or, if such payoff letter is not available, appropriate provisions in the
Interim Order confirming such termination and release).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02. Revolving Loans. The obligation of a Revolving Lender to make a
Revolving Loan on the occasion of any Borrowing is subject to receipt of the
request therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a)   The Effective Date shall have occurred.

 

(b)   The Administrative Agent shall have received a certified copy of the Final
Order by the Bankruptcy Court, which shall have been entered within 40 days
following the entry of the Interim Order.

 

(c)   The Administrative Agent shall have received, in form and substance (and
with results) reasonably satisfactory to it, asset appraisals relating to the
assets of the Loan Parties included in the Revolving Borrowing Base or
Collateral Amount as specified by the Administrative Agent, each of which shall
be from firms acceptable to the Administrative Agent engaged (x) directly by the
Administrative Agent or (y) by Bank of America, N.A., as agent under the
Prepetition Credit Agreement, in connection with its determination of the
borrowing base thereunder; provided that any such appraisal in connection with
the Prepetition Credit Agreement (i) (A) relating to all such assets other than
Real Estate, shall have been conducted not more than six months prior to the
Revolving Loan Effective Date and (B) relating to Real Estate, shall be deemed
to be not reasonably satisfactory to the Administrative Agent after March 31,
2011 and (ii) be accompanied by a customary reliance letter in form and
substance reasonably satisfactory to the Administrative Agent from the firm that
conducted such appraisal.

 

(d)   The Administrative Agent or any Person designated by the Administrative
Agent shall have conducted field audits, in form and substance (and with
results) reasonably satisfactory to it, relating to (i) the assets of the Loan
Parties included in the Revolving Borrowing Base and the Collateral Amount,
(ii) related working capital matters and financial information of the Loan
Parties and (iii) related data processing and other systems of the Loan Parties.

 

(e)   The Administrative Agent shall have received, in form and substance (and
with results) reasonably satisfactory to it, Phase 1 environmental review
reports with respect to the real properties of the Borrowers and the other Loan
Parties specified by the Administrative Agent in writing pursuant to this
Section 4.02(e) from firms acceptable to the Administrative Agent. Any
environmental hazards or liabilities identified in any such environmental review
reports shall indicate the Loan Parties’ plans with respect thereto.

 

88

--------------------------------------------------------------------------------


 

Section 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a)   The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (unless a representation or
warranty is made as of a specific date, in which case such representation or
warranty shall remain true and correct in all material respects as of such
specified date).

 

(b)   At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c)   No indictment of, or institution of any legal process or proceeding
against, the Company or any Loan Party, under any federal, state, municipal, and
other civil or criminal statute, rule, regulation, order, or other requirement
having the force of law, which is reasonably likely to have a Material Adverse
Effect shall have occurred.

 

(d)   The Interim Order or the Final Order, as applicable, shall be in full
force and effect, and shall not have been stayed, reversed, modified or amended
in any respect that the Required Lenders reasonably determine to be adverse to
their interests.

 

Each of the Borrowers, in connection with each Borrowing, and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to have
represented and warranted on the date thereof that the conditions specified in
paragraphs (a) and (b) of this Section 4.03 have been satisfied at that time and
that after giving effect to such extension of credit the Borrowers shall
continue to be in compliance with the Revolving Borrowing Base and the
Collateral Amount. The conditions set forth in this Section 4.03 are for the
sole benefit of the Administrative Agent, the Issuing Bank and the Lenders and
may be waived by the Administrative Agent, in whole or in part, without
prejudice to the rights of the Administrative Agent, the Issuing Bank or any
Lender.

 

Section 4.04 Conditions Precedent to the Effectiveness of this Agreement; Effect
of Third Amendment and Restatement.

 

(a)   This Agreement shall become effective on the Amendment and Restatement
Effective Date.

 

89

--------------------------------------------------------------------------------


 

(b)   On the Amendment and Restatement Effective Date, each letter of credit
issued and outstanding under the Existing DIP Credit Agreement shall be deemed,
without further action by any party hereto, to be a Letter of Credit issued
under this Agreement for all purposes of this Agreement and the other Loan
Documents.

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, all fees and other Obligations payable hereunder shall
have been paid in full, and all Letters of Credit shall have expired or
terminated and all L/C Disbursements shall have been reimbursed, each of the
Borrowers covenants and agrees with the Lenders that:

 

Section 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender (through the Administrative
Agent) each of the following together with all supporting documentation as the
Administrative Agent may reasonably require:

 

(a)   within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without any qualification or
exception as to the scope of such audit or other material qualification or
exception, other than a “going concern” qualification with respect to the Cases)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)   within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, the Company’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

90

--------------------------------------------------------------------------------


 

(c)   within 45 days after the end of each of the first two (or three, in the
event of a fiscal quarter having four fiscal four week periods) fiscal four-week
periods of each fiscal quarter of the Company (other than the first fiscal
four-week period of each fiscal year), its consolidated balance sheet, income
statement and related statements of cash flows as of the end of and for such
fiscal four-week periods and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(d)   concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default or an Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.12, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Company’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(e)   concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or an Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

 

(f)    until the delivery of financial statements under clause (a) or (b) above
for the period ending August 13, 2011, within seven (7) Business Days after the
end of each calendar week and thereafter, bi-weekly (so long as no Event of
Default has occurred and is continuing), (i) a completed Revolving Borrowing
Base Certificate and Collateral Amount Certificate calculating and certifying
the Revolving Borrowing Base and the Collateral Amount, as applicable, as of the
last day of such calendar week, signed on behalf of the Company by one of its
Financial Officers, (ii) a rent report reflecting the date and amount of each
rent payment made on account of Leases subject to a Mortgage in favor of the
Collateral Agent to secure all or any portion of the Obligations, together with
such supporting documentation as the Administrative Agent may reasonably request
and (iii) a collateral report, including accounts receivable agings and
inventory reports;

 

91

--------------------------------------------------------------------------------


 

(g)   within 30 days after the beginning of each fiscal year of the Company, a
reasonably detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow and availability forecast as of the end of and for each
fiscal four-week period during such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available and from time to time, any significant revisions of such budget
(including, without limitation, any amounts to be paid to any pension plan
(including any Plan, or, the best of the Company’s knowledge, a Multiemployer
Plan) or to any third party on account of any such pension plan);

 

(h)   within ten (10) Business Days after the end of each fiscal four-week
period, (i) a reasonably detailed consolidated budget for the following fiscal
month (including a projected consolidated balance sheet and related statements
of projected operations and cash flow as of the end of and for such fiscal month
and setting forth the assumptions used for purposes of preparing such budget)
and, promptly when available and from time to time, any significant revisions of
such budget and (ii) a compliance certificate in form and substance reasonable
satisfactory to the Administrative Agent;

 

(i)    as promptly as possible, but in any event no later than three
(3) Business Days after any Disposition of assets permitted by Section 6.05, a
complete description of such Disposition, and with respect to a single
Disposition resulting in Net Proceeds greater than $2,000,000 or a series of
related Dispositions resulting in Net Proceeds greater than $5,000,000, in the
aggregate, (i) the most recently delivered Revolving Borrowing Base Certificate
and Collateral Amount Certificate delivered pursuant to Section 5.01(f) revised
to give pro forma effect to such Disposition and (ii) any significant revisions
to the budget previously delivered pursuant to clause (g) of this Section;

 

(j)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
stockholders generally, as the case may be;

 

(k)   the financial and collateral reports described on Schedule C hereto, at
the times set forth in such Schedule;

 

(l)    upon the reasonable request of the Administrative Agent, (i) a list of
all “business associate agreements” (as such term is defined in HIPAA) that any
Loan Party has entered into with any Person and true, correct and complete
copies of all of such agreements; and (ii) a list of all participation
agreements of the Borrowers with health maintenance organizations, insurance
programs, preferred provider organizations and other third party payors;

 

92

--------------------------------------------------------------------------------


 

(m)  promptly following any request thereof, such other information regarding
the Eligible Leaseholds as the Administrative Agent may reasonably request;

 

(n)   within three (3) Business Days after the end of each calendar week, a
detailed receipts and disbursements forecast for the Loan Parties in form and
substance reasonably acceptable to the Administrative Agent for the 26 weeks
commencing with the first day of the following calendar week, including a
reconciliation of actual results to prior forecasts;

 

(o)   promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request; and

 

(p)   (i) as soon as practicable in advance of filing with the Bankruptcy Court
or delivering to the Creditors’ Committee or to the U.S. Trustee, as the case
may be, the Final Order and all other proposed orders and pleadings related to
the Loans and the Loan Documents, any Reorganization Plan and/or any disclosure
statement related thereto and (ii) substantially simultaneously with the filing
with the Bankruptcy Court or delivering to the Creditors’ Committee or to the
U.S. Trustee, as the case may be, all other notices, filings, motions, pleadings
or other information concerning the financial condition of the Company or any of
its Subsidiaries or other Indebtedness of the Loan Parties that may be filed
with the Bankruptcy Court or delivered to the Creditors’ Committee or to the
U.S. Trustee.

 

Documents required to be delivered pursuant to Section 5.01(a),
Section 5.01(b) or Section 5.01(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (1) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address listed
on Schedule 5.01; or (2) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) at the
reasonable request of any Lender, the Company shall deliver paper copies of the
documents requested by such Lender to the Administrative Agent for delivery to
such Lender, and (y) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

93

--------------------------------------------------------------------------------


 

The Loan Parties hereby acknowledge that (1) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (2) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that so long as any
Loan Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

Section 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender (through the Administrative Agent) prompt
written notice of the following:

 

(a)        the occurrence of any Default or Event of Default;

 

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof (including, without limitation, based upon any
provision of any pharmaceutical law or Medicare and Medicaid program rules and
regulations applicable to it, but excluding the Cases) that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)        the occurrence of any ERISA Event that, alone or together with any
other related ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company and its Subsidiaries in an aggregate amount
exceeding $10,000,000;

 

(d)        the receipt by any Loan Party of any notice from any lessor of such
lessor’s intention to terminate any Lease applicable to an Eligible Leasehold,

 

94

--------------------------------------------------------------------------------


 

together with a copy of all such notices of intended termination from the
lessors thereunder;

 

(e)        the entry into or material modification of any collective bargaining
agreement to which a Loan Party is or becomes a party;

 

(f)         the entry into or modification of any supply agreement with C&S
Wholesale Grocers or other material supply contract to which a Loan Party is or
becomes a party;

 

(g)        the filing or commencement of any material action, suit or proceeding
with respect to any Lease applicable to an Eligible Leasehold; and

 

(h)        any other development (other than those specified above as to which
the Lenders have received due notice) that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

Section 5.03. Information Regarding Collateral. The Company will furnish to the
Administrative Agent at least fifteen (15) days (or such shorter period of time
as may be agreed to by the Administrative Agent) prior written notice of any
change (i) in any Loan Party’s corporate, limited liability company or
partnership name, (ii) in the location of any Loan Party’s “location” (as
determined under Section 9-307 of the UCC), chief executive office or principal
place of business (including the establishment of any such new office or
facility), (iii) in any Loan Party’s organizational structure or (iv) in any
Loan Party’s Federal Taxpayer Identification Number or state organizational
number. The Company agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all of the Collateral.

 

Section 5.04. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, taken as a
whole; provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

 

Section 5.05. Payment of Post-petition Obligations. The Company will, and will
cause each of its Subsidiaries to, pay its post-petition Indebtedness and

 

95

--------------------------------------------------------------------------------


 

other obligations, including Tax liabilities and Lease obligations (but
excluding any past due rent for “dark” Store locations), before the same shall
become delinquent or in default, except where (a) (1) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (2) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (3) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation or the right of the lessor under such Lease to
terminate such Lease, or (b) the failure to make such payment could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.06. Maintenance of Properties. The Company will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of the business of the Company and its Subsidiaries, taken as a whole, in good
working order and condition, ordinary wear and tear excepted.

 

Section 5.07. Insurance. (a) The Company will, and will cause each of its
Subsidiaries to: (i) maintain insurance with financially sound and reputable
insurers reasonably acceptable to the Administrative Agent on such of its
property and in at least such amounts and against at least such risks as is
customary with companies in the same or similar businesses operating in the same
or similar locations, including public liability insurance against claims for
personal injury or death occurring upon, in or about or in connection with the
use of any properties owned, occupied or controlled by it including the
insurance required pursuant to the Security Documents; (ii) maintain such other
insurance as may be required by law; and (iii) upon request by the
Administrative Agent, which request need not be made in writing, furnish the
Administrative Agent with certificates evidencing the insurance required by this
paragraph. In the event of the Company’s or Loan Parties’ failure to obtain or
maintain the insurance required by this paragraph, without waiving any Event of
Default occasioned thereby, the Administrative Agent shall have the right to
obtain the required coverage and invoice the Company for the premium payments
therefor. To the extent consistent with prudent business practice, the Company
may maintain a program of self-insurance in place of any of the insurance
required by this paragraph.

 

(b)        Fire and extended coverage policies with respect to any Collateral
(i) shall not include a provision to the effect that any of the Borrowers, the
Administrative Agent, the Collateral Agent, or any other party shall be a
coinsurer and (ii) shall be endorsed, which endorsement shall be satisfactory in
form and substance to the Collateral Agent, to name the Collateral Agent for the
benefit of the Lenders, as additional insured or loss payee, as appropriate, and
shall include such other provisions as the Collateral Agent may reasonably
require from time to time to protect the interests of the Lenders, provided that
the requested provisions are available at reasonable cost. Each such policy
referred to in this paragraph also shall provide that it shall not be cancelled,
terminated or not renewed (x) by reason of nonpayment of premium except upon not
less than 10 days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral

 

96

--------------------------------------------------------------------------------


 

Agent the right to cure defaults in the payment of premiums) or (y) for any
other reason except upon not less than 30 days’ prior written notice thereof by
the insurer to the Collateral Agent.  The Borrowers shall not permit the
deductible, coverage limit or other terms of each such policy to be modified if
the policy would thereafter cease to comply with Section 5.07(a) of this
Agreement.  The Borrowers shall deliver to the Collateral Agent, prior to the
cancellation of any such policy of insurance, a Certificate of Insurance for the
replacement policy.

 

(c)        If at any time the area in which any Eligible Real Estate or Eligible
Leaseholds are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), the Borrowers shall obtain flood insurance in such total
amount as is reasonable and customary for companies engaged in the business of
operating supermarkets, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time, or (ii) a “Zone 1” area, the Borrower shall obtain earthquake
insurance in such total amount as is reasonable and customary for companies
engaged in the business of operating supermarkets.

 

(d)        The Company and the Loan Parties acknowledge and agree that all
income, payments and proceeds of a physical damage property insurance claim
payable to them and relating to the Collateral will be received by the Company
and the Loan Parties as agent hereunder for the benefit of the Lenders and, from
and after the Cash Dominion Implementation Date, deposited in an account subject
to a Blocked Account Agreement. Unless an Event of Default has occurred and is
continuing, the Collateral Agent shall use commercially reasonable efforts to
cause any insurance proceeds for which it is loss payee for the benefit of the
Secured Parties to be made available to the Borrowers as promptly as practicable
after receipt thereof by the Collateral Agent for application as required or
otherwise permitted by the Loan Documents. The Company and the Loan Parties
disclaim any right, title or interest in or to such income, payments or proceeds
and hereby confirm that the Company and the Loan Parties have granted a first
priority security interest to the Collateral Agent (for the benefit of the
Lenders) in all such income, payments and proceeds.

 

(e)        The Company shall continue to maintain, for itself and its
subsidiaries, a Directors and Officers insurance policy, and a “Blanket Crime”
policy including employee dishonesty, forgery or alteration, theft,
disappearance and destruction, robbery and safe burglary, property, and computer
fraud coverage with responsible companies in such amounts as are customarily
carried by business entities engaged in similar businesses similarly situated,
and will upon request by the Administrative Agent, which request need not be
made in writing, furnish the Administrative Agent certificates evidencing
renewal of each such policy.

 

Section 5.08. Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent and each Lender (through the Administrative Agent)

 

97

--------------------------------------------------------------------------------


 

prompt written notice of any casualty or other insured damage to any material
portion of any Collateral or the commencement of any action or proceeding for
the taking of any Collateral or any part thereof or interest therein under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds or otherwise) are collected and applied in accordance with the
applicable provisions of this Agreement and the Security Documents.

 

Section 5.09. Books and Records; Inspection and Audit Rights. (a) The Company
will keep proper financial records in accordance with GAAP. The Company will,
and will cause each of the Subsidiaries to, permit any representatives
designated by the Administrative Agent in consultation with the Borrowers, upon
reasonable prior notice, no less frequently than semi-annually in any period of
twelve (12) consecutive months commencing on or after the Effective Date, to
visit and inspect its properties, to examine and make extracts from such
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at reasonable times. The foregoing provisions
are supplemental of the rights of the Administrative Agent set forth in
Section 5.09(b) below.

 

(b)        The Company will, and will cause each of the Subsidiaries to, permit
any representatives designated by the Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) in consultation with the Borrowers to conduct commercial finance
examinations and appraisals of the assets included in the computation of the
Revolving Borrowing Base and the Collateral Amount, including supporting
systems, processes and controls, all at the expense of the Borrowers (i) subject
to the provisions of clauses (ii) and (iii) below, up to two (2) times during
any twelve month period, (ii) with respect to Eligible Inventory and Scripts, up
to three (3) times during any twelve month period in which Excess Availability
is at any time less than $150,000,000, and (iii) at any time at the request of
the Administrative Agent after the occurrence and the continuation of an Event
of Default. In addition to the foregoing the Administrative Agent will have the
right at any time to conduct such commercial finance examinations and appraisals
at the expense of the Administrative Agent from time to time. The expenses
reimbursable by the Borrowers pursuant to this Section shall include the
reasonable fees and expenses of any representatives retained by the
Administrative Agent.

 

(c)        The Administrative Agent may, from time to time, engage a third
party, reasonably acceptable to the Company to undertake Phase I environmental
site assessments during the term of this Agreement of the Eligible Real Estate
and Eligible Leaseholds. The Borrowers will, and will cause each of their
Subsidiaries to, cooperate in all respects with the Administrative Agent and
such third parties to enable such assessment and evaluation to be timely
completed in a manner reasonably satisfactory to the Administrative Agent.

 

98

--------------------------------------------------------------------------------


 

Section 5.10. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.11. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used (a) on the Effective Date, to refinance in full the indebtedness
outstanding as of the commencement of the Cases under the Prepetition Credit
Facilities and to pay the fees, costs and expenses incurred by the Company and
its subsidiaries in connection with the Transactions and the Cases and (b) for
general corporate purposes, including working capital, following commencement of
the Cases. No part of the proceeds of any Loan will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only for general corporate purposes.

 

Section 5.12. Additional Subsidiaries. If any additional Subsidiary is formed or
acquired after the Effective Date or if an Immaterial Subsidiary is not
dissolved or liquidated or merged into another Loan Party as contemplated by the
Company, the Company will notify the Administrative Agent and the Lenders
thereof and (a) the Company will cause such Subsidiary (other than a Foreign
Subsidiary) (i) to become a party to (A) the Guaranty (or this Agreement if such
Subsidiary shall be a Borrower hereunder by executing a Joinder in the form of
Exhibit O), (B) the Indemnity, Subrogation and Contribution Agreement, (C) the
Security Agreement and (D) the Pledge Agreement, in each case in the manner
provided therein and within ten (10) Business Days after such Subsidiary is
formed or acquired and (ii) promptly to take such actions to perfect the Liens
on such Subsidiary’s assets granted under the Security Documents as the
Administrative Agent or the Required Lenders shall reasonably request and (b) if
any Equity Interests of such Subsidiary are owned by or on behalf of any Loan
Party, the Company will cause such Equity Interests to be pledged pursuant to
the Pledge Agreement within ten (10) Business Days after such Subsidiary is
formed or acquired (excluding, if such Subsidiary is a Foreign Subsidiary,
shares of voting stock of such Subsidiary in excess of 65% thereof).

 

Section 5.13. Further Assurances. (a) The Borrowers will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, intellectual
property filings, termination statements, fixture filings and other documents),
which may be required under any Applicable Law, or which the Administrative
Agent or the Required Lenders may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Loan
Parties. The Borrowers also agree to (i) provide to the Administrative Agent
from time to time upon

 

99

--------------------------------------------------------------------------------


 

request, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents and (ii) cooperate in all respects with the recording of any
Mortgages previously delivered to the Collateral Agent, including, without
limitation, payment of any applicable mortgage recording taxes, filing fees or
similar costs, which recording shall occur at the Collateral Agent’s request in
its sole discretion.

 

(b)        During the period commencing on the Effective Date (i) the Borrowers
will, and will cause each of the Subsidiaries to, use their commercially
reasonable efforts to obtain lease terms in any lease entered into by any
Borrower or any Loan Party after the Effective Date not expressly prohibiting
the recording in the relevant real estate filing office of an appropriate
memorandum of lease and the encumbrancing of the leasehold interest of such
Borrower or such other Loan Party, as the case may be, in the property that is
the subject of such lease and (ii) if requested by the Administrative Agent, in
its Permitted Discretion, the Loan Parties shall use their commercially
reasonable efforts to obtain a Priority of Claims Waiver from the holder of any
Indebtedness incurred under Section 6.01(a)(vi) with respect to any Distribution
Center.

 

(c)        The Borrowers will deliver (i) as soon as practicable and in no event
no more than three (3) days following the Effective Date (which period may be
extended by the Administrative Agent by up to an additional four (4) days at its
discretion), evidence of insurance coverage in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of Section 5.07 hereof and Section 4.11 of the Security Agreement
including, without limitation, insurance certificates and loss payable and
additional insured endorsements, (ii) an executed Mortgage (or, if permitted by
the Collateral Agent in its Permitted Discretion, an executable copy of a
Mortgage) on Eligible Real Estate and Eligible Leaseholds (and all other Real
Estate and Leases to the extent Mortgages may be obtained thereon after using
their commercially reasonable efforts) on or prior to the applicable Mortgage
Delivery Date in form and substance satisfactory to the Administrative Agent and
all related opinions, surveys and other documents (including, in the case of a
recorded Mortgage, title insurance policies relating thereto) required under the
Real Estate Eligibility Requirements and (iii) each Collateral Document set
forth on Schedule 5.13(c) (each, a “Collateral Document”), duly executed by each
Loan Party thereto and delivered within the period specified in Schedule
5.13(c), together with all documents and instruments required to perfect the
security interest of the Collateral Agent in the Collateral free of any other
pledges, security interests or mortgages, except Liens expressly permitted
hereunder, to the extent required pursuant to the Security Agreement, the Pledge
Agreement and the Guaranty and cause any preexisting lien recorded in the United
States Copyright Office or United States Patent and Trademark Office, as
applicable, to be removed from the public record.

 

100

--------------------------------------------------------------------------------


 

Section 5.14. Cash Management. (a) Annexed hereto as Schedule 5.14(a) is a
schedule of all DDAs that are maintained by the Loan Parties as of the Effective
Date, which schedule shall include, with respect to each depository (i) the name
and address of such depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.

 

(b)        Annexed hereto as Schedule 5.14(b) is a list describing all
arrangements to which any Loan Party is a party with respect to the payment to
such Loan Party of the proceeds of all credit card charges for sales by such
Loan Party as of the Effective Date.

 

(c)        Annexed hereto as Schedule 5.14(c) is a list describing all payors of
the third party insurance provider accounts from which a Loan Party receives
payments of Eligible Third Party Insurance Provider Account Receivables as of
the Effective Date.

 

(d)        Within seven (7) Business Days after the Effective Date (or such
longer time as the Administrative Agent may, in its sole discretion, agree in
writing), each Loan Party shall:

 

(i)         deliver to the Administrative Agent notifications, substantially in
the form of Exhibit I (each, a “Credit Card Notification”), which have been
executed on behalf of such Loan Party and addressed to such Loan Party’s credit
card clearinghouses and processors;

 

(ii)        deliver to the Administrative Agent notifications, substantially in
the form of Exhibit J (each, an “Insurance Provider Notification”), which have
been executed on behalf of such Loan Party and addressed to such Loan Party’s
payors of third party insurance providers accounts; and

 

(iii)       deliver to the Administrative Agent a notification, substantially in
the form of Exhibit L (the “Coinstar Notification”), which has been executed on
behalf of the Loan Parties and addressed to Coinstar, Inc.

 

(e)        At the request of the Administrative Agent, each Loan Party shall
deliver to the Administrative Agent notifications, substantially in the form of
Exhibit M (each, a “DDA Notification”), which have been executed on behalf of
each Loan Party to each depository institution with which any DDA is maintained.

 

(f)         As soon as practicable and in no event more than 60 days following
the Effective Date (which period may be extended by the Administrative Agent by
up to an additional 60 days) (the “Cash Dominion Implementation Date”), the Loan
Parties shall enter into a Blocked Account Agreement, substantially in the form
of Exhibit K (or in such other form reasonably acceptable to the Administrative
Agent), with the banks with which such Borrower maintains

 

101

--------------------------------------------------------------------------------


 

DDAs and securities accounts (other than any Excluded Accounts and Disbursements
Accounts) (collectively, the “Blocked Accounts”). In addition, the Loan Parties
shall cause the ACH or wire transfer on each Business Day (and whether or not
there is then an outstanding balance in the Loan Account) of all available cash
receipts (other than receipts on deposit in an Excluded Account or Disbursement
Account) (the “Cash Receipts”) to be transferred to a concentration account
maintained by the Company at JPMorgan Chase Bank and, following the Cash
Dominion Implementation Date, subject to a Blocked Account Agreement (the
“Primary Concentration Account”) from:

 

(i)         the sale of Inventory and other Collateral;

 

(ii)        all proceeds of collections of Accounts;

 

(iii)       all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any Prepayment Event
or other transaction or event;

 

(iv)       the then contents of each DDA;

 

(v)        the then entire ledger balance of each Blocked Account; and

 

(vi)       the proceeds of all credit card charges.

 

(g)        From and after the Cash Dominion Implementation Date, the Borrowers
shall accurately report to the Administrative Agent all amounts deposited in the
Blocked Accounts to ensure the proper transfer of funds as set forth above. If,
at any time from and after the Cash Dominion Implementation Date, any cash or
cash equivalents owned by any Loan Party that constitutes Collateral are
deposited to any DDA or securities account, or held or invested in any manner,
other than in a Blocked Account that is subject to a Blocked Account Agreement
(or (x) an Excluded Account or (y) a Disbursement Account), the Administrative
Agent may require the applicable Loan Party to close such account and have all
funds therein transferred to a Blocked Account, and all future deposits made to
a Blocked Account which is subject to a Blocked Account Agreement.

 

(h)        The Loan Parties may close DDAs or Blocked Accounts and/or open new
DDAs or Blocked Accounts, subject to the execution and delivery to the
Administrative Agent of appropriate Blocked Account Agreements consistent with
the provisions of this Section 5.14 and otherwise satisfactory to the
Administrative Agent. Unless consented to in writing by the Administrative
Agent, the Loan Parties shall not enter into any agreements with credit card
processors other than the ones expressly contemplated herein unless
contemporaneously therewith, a Credit Card Notification, is executed and
delivered to the Administrative Agent.

 

102

--------------------------------------------------------------------------------


 

(i)         Subject to Section 5.14(m), the Loan Parties may also maintain one
or more disbursement accounts (the “Disbursement Accounts”) to be used by the
Loan Parties for disbursements and payments (including payroll) in the ordinary
course of business or as otherwise permitted hereunder. From and after the Cash
Dominion Implementation Date, each Disbursement Account (other than an Excluded
Account) shall be subject to a Springing Blocked Account Agreement. The only
Disbursement Accounts as of the Effective Date are those described in Schedule
5.14(i).

 

(j)         Subject to the entry of a Blocked Account Agreement, the Primary
Concentration Account shall at all times be under the sole dominion and control
of the Administrative Agent. Each Loan Party hereby acknowledges and agrees that
(i) such Loan Party shall not, without the consent of the Collateral Agent, make
withdrawals from the Primary Concentration Account, (ii) the funds on deposit in
the Primary Concentration Account shall at all times continue to be collateral
security for all of the Obligations and (iii) the funds on deposit in the
Primary Concentration Account shall be applied as provided in Section 2.10(h) or
Section 7.03 of this Agreement, as applicable. In the event that,
notwithstanding the provisions of this Section 5.14, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by such Loan Party for the
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall, not later
than the Business Day after receipt thereof, be deposited into the Primary
Concentration Account or dealt with in such other fashion as such Loan Party may
be instructed by the Administrative Agent.

 

(k)        Any amounts received in the Primary Concentration Account at any time
when all of the Obligations have been and remain fully repaid shall be remitted
to the Borrowers, if and as the Company may request.

 

(l)         The following shall apply to deposits and payments under and
pursuant to this Agreement:

 

(i)         Funds shall be deemed to have been deposited to the Primary
Concentration Account on the Business Day on which deposited; provided that
notice of such deposit is available to the Administrative Agent by 12:00 noon,
New York, New York time, on that Business Day;

 

(ii)        Funds paid to the Administrative Agent other than by deposit to the
Primary Concentration Account, shall be deemed to have been received on the
Business Day when they are good and collected funds; provided that notice of
such payment is available to the Administrative Agent by 12:00 noon, New York,
New York time, on that Business Day;

 

103

--------------------------------------------------------------------------------


 

(iii)          If notice of a deposit to a Primary Concentration Account or
payment is not available to the Administrative Agent until after 12:00 noon, New
York, New York time, on a Business Day, such deposit or payment shall be deemed
to have been made at 9:00 a.m., New York, New York time, on the then next
Business Day;

 

(iv)          If any item deposited to the Primary Concentration Account and
credited to the Loan Account is dishonored or returned unpaid for any reason,
whether or not such return is rightful or timely, the Administrative Agent shall
have the right to reverse such credit and charge the amount of such item to the
Loan Account and the Borrowers shall indemnify the Administrative Agent and the
Lenders against all claims and losses resulting from such dishonor or return.

 

(m)       As soon as practicable and in no event more than 60 days following the
Effective Date (which period may be extended by the Administrative Agent by up
to an additional 60 days), the Loan Parties shall, other than in respect of the
Excluded Accounts, maintain the Administrative Agent as their principal
depository and disbursement bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business.

 

(n)        The Borrowers shall pay to the Administrative Agent a fee equal to
the additional interest that the Borrowers would have paid in respect of ABR
Revolving Loans, as if each uncollected check had not been received in the
Primary Concentration Account and credited to the Borrowers until the earlier of
(i) the date that such check is actually collected and (ii) three (3) Business
Days after the Business Day that such check was actually received in the Primary
Concentration Account. Such fee will be payable monthly in arrears on the first
Business Day of the following month.

 

Section 5.15. Priority of Claims Waivers. Unless reserved for in accordance with
the provisions hereof, the Borrowers from time to time shall promptly deliver,
or cause to be promptly delivered, a Priority of Claims Waiver from each vendor,
landlord, public warehouse operator or other third party bailee that has not
provided a Priority of Claims Waiver in form and substance satisfactory to the
Administrative Agent for each third party storage facility located in any
Priming Jurisdiction.

 

Section 5.16. Benefit Plans Payments. The Loan Parties, Subsidiaries and all
ERISA Affiliates shall make all required contributions to any Plans or
Multiemployer Plans which, if not made, would reasonably be expected to result
in a Material Adverse Effect unless such payment is being contested pursuant to
Section 5.05 or constitutes a Prepetition Payment.

 

Section 5.17. Advisory Firm. The Company shall provide the Administrative Agent
with reasonable access to Lazard Ltd. or any replacement or

 

104

--------------------------------------------------------------------------------


 

successor financial advisory firm retained by the Company or any of the other
Loan Parties.

 

Section 5.18. Carve Out Account. Upon the occurrence of an Event of Default, the
Company shall transfer from its concentration account to a segregated account
not subject to the control of the Administrative Agent (the “Carve Out Account”)
an amount equal to the Carve Out Cap. Proceeds on deposit in the Carve Out
Account shall be available only to satisfy obligations benefitting from the
Carve Out. It is understood and agreed that the Administrative Agent and the
Lenders (x) shall not sweep or foreclose on cash of the Company necessary to
fund the Carve Out Account and (y) shall have a security interest in any
residual interest in the Carve Out Account, if any, after the payment in full of
all the fees and expenses and other obligations benefiting from the Carve Out.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full and all Letters of Credit have expired or terminated and all
L/C Disbursements shall have been reimbursed, each of the Borrowers covenants
and agrees with the Lenders that:

 

Section 6.01. Indebtedness; Certain Equity Securities. (a) The Company will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(i)            Indebtedness created under the Loan Documents;

 

(ii)           Indebtedness existing on the Effective Date and set forth in
Schedule 6.01;

 

(iii)          Indebtedness of the Company to any Subsidiary and of any
Subsidiary to the Company or any other Subsidiary; provided that Indebtedness of
any Subsidiary that is not a Loan Party owing to any Loan Party shall be subject
to Section 6.04;

 

(iv)          Guarantees by the Company of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Company or any other Subsidiary; provided
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 6.04;

 

(v)           Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations (other than in respect of

 

105

--------------------------------------------------------------------------------


 

Eligible Leaseholds) and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(except to the extent of any reasonable premiums, fees and expenses incurred in
connection with any such extensions, renewals and replacements) or result in an
earlier maturity date or decreased weighted average life thereof; provided that
(A) before and after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing, (B) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (C) the aggregate
principal amount of Indebtedness incurred on or after the Effective Date and
permitted by clauses (v), (vi), (vii) and (viii) below shall not exceed
$15,000,000;

 

(vi)          Indebtedness of the Company or any Subsidiary relating to purchase
money security interests (as defined in the New York Uniform Commercial Code, as
amended); provided that (A) before and after giving effect to the incurrence of
such Indebtedness, no Default or Event of Default shall have occurred and be
continuing, and (B) the aggregate principal amount of Indebtedness permitted by
this clause (vi) shall be subject to the limitation set forth in the proviso to
clause (v) above;

 

(vii)         Without duplication of Indebtedness described in clause
(v) hereof, Indebtedness of the Company or any Subsidiary incurred to finance
the acquisition by the Company or any Subsidiary after the Effective Date of
real property and improvements thereto (but not inventory or other personal
property located therein), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(except to the extent of any reasonable premiums, fees and expenses incurred in
connection with any such extensions, renewals and replacements) or result in an
earlier maturity date or decreased weighted average life thereof; provided that
(A) before and after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing, (B) the terms
of such Indebtedness are commercially reasonable, (C) the secured recourse to
the Company or any Subsidiary of such Indebtedness shall be limited to the value
of the real property and improvements financed by such
Indebtedness, Indebtedness, (D) no proceeds of any Loan may be used to pay for
any portion of the acquisition of any such real property and improvements and
(E) the aggregate principal amount of Indebtedness permitted by this clause
(vii) shall be subject to the limitation set forth in the proviso to clause
(v) above;

 

(viii)        Guarantees by the Company or any of its Subsidiaries of
Indebtedness of third parties given in connection with the acquisition or
improvement of real property for use in the business of the Company and

 

106

--------------------------------------------------------------------------------


 

its Subsidiaries shall be subject to the limitation set forth in the proviso to
clause (v) above;

 

(ix)           software licenses required to be reflected as indebtedness on the
Company’s consolidated balance sheet in an aggregate amount not exceeding
$10,000,000;

 

(x)            without duplication of any other Indebtedness permitted
hereunder, liabilities for leases of real property characterized as Indebtedness
for purposes of GAAP;

 

(xi)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding;

 

(xii)          the Junior DIP Facility;

 

(xiii)         Indebtedness arising pursuant to agreements in connection with
any Dispositions of any business, assets or Equity Interests of any Subsidiary
permitted under Section 6.05 hereof consisting of indemnification, adjustment of
purchase price or similar obligations, or guarantees or letters of credit,
bankers’ acceptances, accommodation guarantees, surety bonds or performance
bonds securing any obligations of the Company or any of its Subsidiaries
pursuant to such agreements, in any case incurred in connection with such
permitted Disposition (other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or capital stock of
such Subsidiary for the purpose of financing such acquisition);

 

(xiv)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within ten (10) Business Days of its incurrence;
and

 

(xv)         Indebtedness arising in connection with endorsements of instruments
for deposit in the ordinary course of business.

 

(b)        The Company will not, nor will the Company permit any Subsidiary to,
issue any preferred stock or other preferred Equity Interests.

 

Section 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

107

--------------------------------------------------------------------------------


 

(a)        Liens created under the Loan Documents and the Blocked Account
Agreements;

 

(b)        Permitted Encumbrances;

 

(c)        Lien on any property or asset of the Company or any Subsidiary
existing as of the Petition Date, including the Liens set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any asset included in the
determination of the Revolving Borrowing Base or the Collateral Amount,
(ii) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, the obligations
thereunder or the property or assets securing such obligations, in the case of
each of subclauses (i), (ii) and (iii) above other than to the extent such Lien
constitutes a Permitted Encumbrance;

 

(d)        any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien shall not apply to any other property or assets of the Company or any
Subsidiary, (iii) such Lien (other than Permitted Encumbrances) shall not apply
to any asset included in the determination of the Revolving Borrowing Base or
the Collateral Amount, and (iv) such Lien shall secure only those obligations
which it secures on the date of such acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (except to the extent of any reasonable premiums, fees and expenses
incurred in connection with any such extensions, renewals and replacements);

 

(e)        Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary (other than on any Lease upon which the Collateral
Agent holds a Mortgage) and accessions and improvements thereto; provided that
(i) such security interests secure Indebtedness permitted by clause (v) of
Section 6.01(a), (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and (iv) such security interests shall not apply to any
other property or assets of the Company or any Subsidiary;

 

(f)         Liens of sellers of goods to any Loan Party arising under the
provisions of Applicable Law similar to Article 2 of the UCC in the ordinary
course of business, covering only goods (other than Inventory and Equipment (as
defined in the Security Agreement) included in the Revolving Borrowing Base or
the Collateral Amount), and Liens that secure Indebtedness permitted by clause
(vi) of Section 6.01(a);

 

108

--------------------------------------------------------------------------------


 

(g)        [Reserved].

 

(h)        Any right, title and interest of the landlord under any lease
pursuant to which a Loan Party has a leasehold interest in any property or
assets and any liens that by operation of law have been placed by such landlord
on property over which any Loan Party has any real property interest;

 

(i)         Liens securing the Junior DIP Facility;

 

(j)         Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Company or any Subsidiary thereof on deposit with or in possession of such
bank;

 

(k)        deposits in the ordinary course of business to secure liability to
insurance carriers;

 

(l)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and securing obligations
(i) that are not overdue by more than thirty (30) days, or (ii) (A) that are
being contested in good faith by appropriate proceedings, (B) the applicable
Loan Party or Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (C) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation;

 

(m)       Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or equivalent statutes) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodity
brokerage amounts incurred in the ordinary course of business provided that such
Liens (A) attach only to such investments and (B) secure only obligations
incurred in the ordinary course and arising in connection with the acquisition
or Disposition of such investments and not any obligation in connection with
margin financing; and (iii) in favor of banking institutions arising as a matter
of law encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry;

 

(n)        Liens allegedly arising by operation of law, automatically and
without any action by any Person to create such alleged Liens, in favor of the
PBGC in connection with funding obligations relating solely to pension service
accrued prior to the Petition Date; and

 

(o)        other Liens in an aggregate amount not to exceed $2,500,000.

 

Section 6.03. Fundamental Changes. (a) The Company will not, nor will it permit
any Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after

 

109

--------------------------------------------------------------------------------


 

giving effect thereto no Default or Event of Default shall have occurred and be
continuing (i) any Subsidiary may merge into or with the Company in a
transaction in which the Company is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (if any party to such merger is a Loan Party) is a
Loan Party, (iii) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and the Subsidiaries, taken
as a whole, and is not materially disadvantageous to the Lenders as determined
by the Administrative Agent and (iv) any Immaterial Subsidiary may liquidate or
dissolve; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.

 

(b)        The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Equity Interests in or
evidence of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(a)        Cash and Cash Equivalents;

 

(b)        investments existing on the Effective Date and set forth on Schedule
6.04;

 

(c)        investments by the Company and its Subsidiaries in Equity Interests
in their respective Subsidiaries; provided that (i) any such Equity Interests
held by a Loan Party shall be pledged pursuant to the Pledge Agreement
(excluding the voting capital stock of any Foreign Subsidiaries in excess of 65%
of the voting capital stock of first tier Foreign Subsidiaries to the extent a
pledge of a greater percentage of such stock could reasonably be expected to
result in material adverse tax consequences to the Company or any of its
Subsidiaries as reasonably determined by the Company), (ii) the aggregate amount
of investments by Loan Parties in, and loans and advances by Loan Parties to,
and Guarantees by Loan Parties of Indebtedness of, Subsidiaries that are not
Loan Parties (including all such investments, loans, advances and Guarantees
existing on the Effective Date) shall not exceed $5,000,000 at any time
outstanding and (iii) neither the Company

 

110

--------------------------------------------------------------------------------


 

nor any of the Subsidiaries will create or acquire any Subsidiary after the
Effective Date that is not a Loan Party;

 

(d)        loans or advances made by the Company to any Subsidiary and made by
any Subsidiary to the Company or any other Subsidiary; provided that the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (c) above;

 

(e)        Guarantees constituting Indebtedness permitted by Section 6.01;
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall be subject
to the limitation set forth in clause (c) above;

 

(f)         investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

 

(g)        non-cash consideration received in connection with the Disposition of
any asset in compliance with Section 6.05;

 

(h)        other investments made after the Effective Date; provided that at any
time there is any outstanding Exposure hereunder, (i) the aggregate amount of
such investments shall not exceed $5,000,000 in the aggregate and
(ii) immediately before and after giving effect to the making of any such
investments, (A) Excess Availability shall be in an amount greater than twenty
percent (20%) of the Revolving Borrowing Base), and (B) no Default or Event of
Default has occurred and is continuing; and

 

(i)         earn-outs and other customary post-Disposition obligations arising
out of Permitted Divestitures.

 

Section 6.05. Asset Sales. The Company will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise Dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

 

(a)        Dispositions of inventory, used or surplus equipment, or Cash and
Cash Equivalents, or the abandonment of any intellectual property, in each case
in the ordinary course of business;

 

(b)        Dispositions to the Company or a Subsidiary; provided that any such
sales, transfers or dispositions involving a Subsidiary that is not a Loan Party
shall be made in compliance with Section 6.09;

 

(c)        Dispositions of assets that are not permitted by any other clause of
this Section; provided that immediately before and after giving effect to such
Disposition no Default or Event of Default has occurred or is continuing; and

 

111

--------------------------------------------------------------------------------


 

provided further that the assets sold, transferred or otherwise disposed of
(including assets sold, transferred or Disposed of by means of the Disposition
of any Equity Interests) in reliance upon this clause (c) during the term of
this Agreement shall not exceed 25% of the number of Stores of the Loan Parties
as of the Effective Date;

 

(d)        [Reserved]

 

(e)        leases, subleases, licenses or sublicenses of property (excluding
sale and leaseback transactions) by any Loan Party in the ordinary course of
business;

 

(f)         Permitted Divestitures; provided that the Net Proceeds realized from
the Disposition of those assets described in clause (a) of the definition of
Permitted Divestitures shall be in an amount at least equal to 75% of the
projected amounts set forth in the A&P DIP Budget and in clause (b) of the
definition of Permitted Divestitures at least equal to the maximum amount
advanced or available to be advanced against any assets included in such
Disposition under the Revolving Borrowing Base and the Collateral Amount, and
provided further that any Net Proceeds received by the Borrowers and the
Subsidiaries in connection with each such Permitted Divestiture shall be paid to
the Administrative Agent for application to the Obligations in accordance with
(but only to the extent required by) the provisions of Section 2.10;

 

(g)        Asset Swaps, provided that the aggregate fair market value of the
Stores or facilities transferred by the Borrowers and the Subsidiaries pursuant
to Asset Swaps in a year shall not exceed $5,000,000;

 

(h)        (i) mergers and consolidations, and (ii) liquidations and
dissolutions, in each case in compliance with Section 6.03(a);

 

(i)         sales of assets or Equity Interests of Subsidiaries acquired by the
Company in its acquisition of Best Cellars, Inc. and the Subsidiaries of Best
Cellars, Inc.;

 

(j)         Dispositions of Accounts (other than Accounts included in the
calculation of the Revolving Borrowing Base or the Collateral Amount) in
connection with the compromise, settlement or collection thereof in the ordinary
course of business or in bankruptcy, workout or similar proceedings; and

 

(k)        to the extent constituting a Disposition, the granting of Liens
permitted by Section 6.02 and the making of investments permitted by Sections
6.04;

 

provided that all Dispositions permitted hereby shall be made for fair value and
at least 90% cash consideration (other than those permitted by clauses (a), (b),
(h), (j) and (k) above).

 

112

--------------------------------------------------------------------------------


 

Section 6.06. Sale and Leaseback Transactions. The Company will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

Section 6.07. Hedging Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
interest rate, currency or energy exposure to which the Company or any
Subsidiary is exposed in the conduct of its business.

 

Section 6.08. Restricted Payments; Certain Payments of Indebtedness and
Prepetition Obligations. (a) The Company will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so.

 

(b)        The Company will not, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) in respect of principal of, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any prepetition Indebtedness of the Company or any Subsidiary (other than the
Prepetition Credit Facilities and any critical vendor payments or any other
payments approved by the Bankruptcy Court and included in any “first day” or
“second day” order).

 

Section 6.09. Transactions with Affiliates. The Company will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties (it being agreed that such condition may be
satisfied by the Company’s obtaining a “fairness” opinion from a Person
reasonably acceptable to the Administrative Agent), and (b) transactions between
or among the Loan Parties not involving any other Affiliate.

 

Section 6.10. Restrictive Agreements. Except as set forth in Schedule 6.10, or
in the agreements relating to the Prepetition Secured Notes, the Company will
not, nor will it permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Company or any
Subsidiary to create, incur or permit to exist any Lien securing Obligations or
any refinancing thereof upon any property or assets actually owned by it, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its

 

113

--------------------------------------------------------------------------------


 

capital stock or to make or repay loans or advances to the Company or any other
Subsidiary or to Guarantee Indebtedness of the Company or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
customary provisions included in licenses, contracts, leases, agreements and
other instruments restricting assignment and/or encumbrance, (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

 

Section 6.11. Amendment of Material Documents. The Company will not, nor will it
permit any Subsidiary to, amend, modify or waive any of (a) the provisions of
its certificate of incorporation, by-laws or other organizational documents in a
manner materially adverse to the Lenders, (b) its rights and obligations under
other Material Contracts (other than those Material Contracts evidencing or
relating to Indebtedness) in a manner materially adverse to the Lenders, (c) the
terms of the Company’s 93/8% Senior Quarterly Interest Bonds due 2039 (“QUIBs”),
the Convertible Prepetition Notes, the Prepetition Secured Notes or (d) any
refinancings or replacements of any of the foregoing with Indebtedness in a
manner which (i) shortens the scheduled maturity date of the QUIBs, the
Convertible Prepetition Notes or the Prepetition Secured Notes other than as the
result of an acceleration after the occurrence of an event of default
thereunder, (ii) changes the prepayment, redemption or defeasance provisions
thereof which could reasonably be expected to accelerate or shorten the time for
any payments thereunder or (iii) would otherwise result in a Material Adverse
Effect, provided that the foregoing shall not operate to prevent any refinancing
or replacement that is not otherwise prohibited under this Agreement.

 

Section 6.12. Minimum Excess Availability. The Loan Parties shall not permit the
sum of (x) Excess Availability and (y) Cash and Cash Equivalents held in the
Segregated Account (A) at any time on or prior to August 13, 2011, to be less
than $100,000,000, (B) at any time after August 13, 2011, but on or before
November 5, 2011, to be less than $75,000,000 and (C) at any time after
November 5, 2011, to be less than $50,000,000.

 

Section 6.13. Minimum Liquidity. The Company shall not permit the aggregate
amount of unrestricted Cash and Cash Equivalents (including cash in Stores and
in- transit cash and excluding, for the avoidance of doubt, the Segregated
Account and the Carve Out Account) to be less than $100,000,000 at any given
time (it being agreed that Cash and Cash Equivalents subject to the

 

114

--------------------------------------------------------------------------------


 

Collateral Agent’s Lien and on deposit in any Blocked Account or DDA shall not
constitute restricted Cash and Cash Equivalents).

 

Section 6.14. Minimum Cumulative EBITDA. (a) The Company shall not, as of each
date set forth below, permit Consolidated EBITDA for the Measurement Period
ending on such date to be less than the amount set forth opposite such date:

 

Date

 

Minimum Cumulative
EBITDA

 

August 13, 2011

 

$

0

 

September 10, 2011

 

$

10,000,000

 

October 8, 2011

 

$

20,000,000

 

November 5, 2011

 

$

35,000,000

 

December 3, 2011

 

$

50,000,000

 

December 31, 2011

 

$

65,000,000

 

January 28, 2012

 

$

90,000,000

 

February 25, 2012

 

$

100,000,000

 

March 24, 2012

 

$

110,000,000

 

April 21, 2012

 

$

125,000,000

 

 

(b)         The Company shall not, as of each date set forth below, permit
Consolidated EBITDA for the Measurement Period ending on such date to be less
than the amount set forth opposite such date:

 

Date

 

Minimum EBITDA

 

May 19, 2012

 

$

150,000,000

 

June 16, 2012

 

$

175,000,000

 

 

Section 6.15. Limitation on Change in Fiscal Year. The Company will not permit
its fiscal year to end on a date other than the last Saturday in the month of
February in each calendar year.

 

Section 6.16. Chapter 11 Claims. The Company shall not, and shall not permit any
other Loan Party or any other Subsidiary to, incur, create, assume, suffer to
exist or permit any other Superpriority Claim which is pari passu with or senior
to the claims of the Administrative Agent and the Lenders against the Loan
Partners hereunder, except for the Carve Out.

 

Section 6.17. Lease Rejections. The Borrowers shall not, and shall not permit
any other Loan Party to, pursuant to Section 365 of the Bankruptcy Code, reject
a Lease or otherwise terminate a Lease (including, without limitation, as a
result of the expiration of the assumption period provided for in
Section 365(d)(4) of the Bankruptcy Code) without first providing 75 days’ prior
written notice to the Administrative Agent (unless such notice provision is
waived by the

 

115

--------------------------------------------------------------------------------


 

Administrative Agent) during which time the Administrative Agent shall be
permitted to find a reasonably acceptable (in the Administrative Agent’s
Permitted Discretion) replacement lessee (which may include the Administrative
Agent or its Affiliates) to whom such Lease may be assigned. If such a
prospective assignee is timely found, the Loan Parties shall (i) not seek to
reject such Lease, (ii) promptly withdraw any previously filed rejection motion
and (iii) promptly file a motion seeking expedited relief and a hearing on the
earliest court date available for purposes of assuming such Lease and assigning
it to such assignee; provided that this Section 6.17 shall not apply to Leases
that are rejected (x) pursuant to a filing on the Petition Date or (y) on the
effective date of a Reorganization Plan that indefeasibly repays the Obligations
in full. For the avoidance of doubt, it is understood and agreed that on or
prior to the 75th day prior to the Automatic Rejection Date, the Borrowers shall
have delivered (and hereby agree to deliver) written notice to the
Administrative Agent of each outstanding Lease that they intend to reject
(including, without limitation, through automatic rejection on the Automatic
Rejection Date) from and after the date of such notice; provided that if the
Borrowers fail to deliver any such notice to the Administrative Agent prior to
such date with respect to any such Lease (or a notice indicating that no such
Leases shall be rejected), the Borrowers shall be deemed, for all purposes
hereunder (including, without limitation, the proviso in clause (g) of the
definition of Eligible Leaseholds), to have delivered notice to the
Administrative Agent as of such date that it intends to reject all outstanding
Leases.

 

ARTICLE 7
EVENTS OF DEFAULT

 

Section 7.01. Events of Default. Events of Default. If any of the following
events (“Events of Default”) shall occur:

 

(a)        any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof (including, as required under Section 2.10) or otherwise;

 

(b)        any Loan Party shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

(c)        any representation or warranty made or deemed made by or on behalf of
any Borrower or any other Loan Party in or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to

 

116

--------------------------------------------------------------------------------


 

or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d)        any Borrower shall (i) fail to observe or perform any covenant,
condition or agreement contained in Sections 5.01 (excluding clauses (a), (b),
(c) and (i) thereof), 5.02, 5.04 (with respect to the existence of any
Borrower), 5.11 or 5.14(f) or in Article VI or (ii) fail to observe or perform
any covenant, condition or agreement contained in clauses (a), (b) or (c) of
Section 5.01, and such failure shall continue unremedied for a period of five
(5) days or (iii) fail to observe or perform any covenant, condition or
agreement contained in clause (i) of Section 5.01 (subject to a grace period of
up to five (5) Business Days if approved in writing by the Administrative Agent
in its discretion) or (iv) fail to observe or perform any covenant, condition or
agreement contained in Sections 5.07, 5.13 or 5.14 (excluding clause
(f) thereof), and such failure shall continue unremedied for a period of five
(5) days or (v) fail to observe or perform any covenant, condition or agreement
contained in Section 5.09 and such failure shall continue unremedied for a
period of fifteen (15) days;

 

(e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Section 7.01), and such failure
shall continue unremedied for a period of thirty (30) days after written notice
thereof from the Administrative Agent to the Company (which notice may be given
at the request of the Required Lenders);

 

(f)         any of the Cases shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code or any Loan Party shall file a motion or other
pleading seeking the dismissal of any of the Cases under Section 1112 of the
Bankruptcy Code or otherwise; a trustee under Chapter 7 or Chapter 11 of the
Bankruptcy Code, a responsible officer or an examiner with enlarged powers
relating to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases and the order appointing
such trustee, responsible officer or examiner shall not be reversed or vacated
within 60 days after the entry thereof; an order of a Bankruptcy Court shall be
entered granting any Superpriority Claim (other than the Carve Out) in any of
the Cases which is pari passu with or senior to the claims of the Agents and the
Lenders against the Company or any Loan Party hereunder;

 

(g)        the Bankruptcy Court shall enter an order or orders granting relief
from the automatic stay applicable under Section 362 of the Bankruptcy Code to
the holder or holders of any security interest to permit foreclosure (or the
granting of a deed in lieu of foreclosure or the like) on any assets of the
Company or any of the Loan Parties which have a value in excess of $5,000,000 in
the aggregate or permit other actions that would have a Material Adverse Effect
on the Loan Parties or their estates (taken as a whole);

 

117

--------------------------------------------------------------------------------


 

(h)        an order of the Bankruptcy Court shall be entered reversing, staying
for a period in excess of ten (10) days, vacating or (without the written
consent of the Administrative Agent) otherwise amending, supplementing or
modifying the Interim Order or the Final Order in a manner which is adverse to
the interests of the Lenders;

 

(i)         except as permitted by the Interim Order or Final Order, or as
otherwise permitted by this Agreement (including in connection with adequate
protection payments), or as otherwise agreed to by the Administrative Agent, the
Company or any Loan Party shall make any Prepetition Payment other than
Prepetition Payments authorized by the Bankruptcy Court (i) in accordance with
“first day” or “second day” orders entered into on or prior to the Effective
Date or other orders of the Bankruptcy Court entered with the consent of (or
non-objection by) the Required Lenders, (ii) in connection with the assumption
of executory contracts and unexpired leases, (iii) in respect of accrued payroll
and related expenses and employee benefits as of the Petition Date and (iv) in
respect of other Prepetition Payments in an aggregate amount not to exceed
$7,500,000;

 

(j)         any Loan Party shall not comply with any terms of the Interim Order
or Final Order.

 

(k)        any Loan Party shall file a motion seeking, or the Bankruptcy Court
shall enter, an order, authorizing the sale of all or substantially all of the
Loan Parties’ assets (unless such order contemplates payment in full in cash of
the Obligations upon consummation of such sale, whether pursuant to a plan of
reorganization or otherwise);

 

(l)         the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
post- petition Material Indebtedness, when and as the same shall become due and
payable;

 

(m)       any event or condition occurs that results in any post-petition
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (after the giving of notice and/or the lapse of any
applicable grace period) the holder or holders of any post-petition Material
Indebtedness or any trustee or agent on its or their behalf to cause any
post-petition Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (o) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(n)        one or more judgments for the payment of money of a post-petition
liability or debt in an aggregate amount in excess of $5,000,000 in excess of
amounts covered by insurance shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged

 

118

--------------------------------------------------------------------------------


 

for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Subsidiary to enforce
any such judgment;

 

(o)        an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

 

(p)        any Lien purported to be created under any Security Document, the
Interim Order or the Final Order shall cease to be, or shall be asserted by any
Loan Party not to be, a valid and perfected Lien on any material portion of the
Collateral, with the priority required by the applicable Security
Document, Interim Order or Final Order, except as expressly permitted hereunder
or thereunder; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document or any Lien
granted under any Security Document or the Interim Order or the Final Order; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any provision of
any Loan Document or any Lien granted under any Loan Document, Interim Order or
Final Order;

 

(q)        a Change in Control shall occur;

 

(r)         the occurrence of a continuing event of default on the part of the
Company or any Loan Party under any Material Contract to which the Company or
any Loan Party is a party that shall have resulted in the right of the other
parties to such Material Contract to terminate such Material Contract;

 

(s)        other than in each case as permitted by Section 6.03, the
determination by the Company or any Loan Party, to suspend the operation of
their business in the ordinary course, liquidate all or substantially all of the
Company’s or such Loan Party’s assets or employ an agent or other third party to
conduct a program of closings, liquidations or “Going-Out-Of-Business” sales of
all or substantially all of the business; or

 

(t)         any Loan Document shall not be in full force and effect.

 

Section 7.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions (with a copy to counsel
for the Creditors’ Committee and to the U.S. Trustee), take one or more of the
following actions, at the same or different times, in each case without further
order or application of the Bankruptcy Court (provided that with respect to the
enforcement of Liens or other remedies with respect to the Collateral under
clause (d) below (other than the remedy set forth in Section 6.01(n) of the
Security Agreement (for which no such advance notice shall be required)), the

 

119

--------------------------------------------------------------------------------


 

Administrative Agent shall provide the Company (with a copy to counsel for the
Creditors’ Committee and to the U.S. Trustee) with at least seven (7) days’
written notice prior to taking the action contemplated thereby; in any hearing
after the giving of the aforementioned notice, the only issue that may be raised
by any party in opposition thereto being whether, in fact, an Event of Default
has occurred and is continuing:

 

(a)        declare the Commitment of each Lender to make Loans and any
obligation of the Issuing Bank to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;

 

(c)        require that the Loan Parties Cash Collateralize the L/C Exposure;
and

 

(d)        whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, may (and at the direction of the Required Lenders,
shall) proceed to protect, enforce and exercise all rights and remedies of the
Credit Parties under this Agreement, any of the other Loan Documents or
Applicable Law, including, but not limited to, by suit in equity, action at law
or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, and, if such
amount shall have become due, by declaration or otherwise, proceed to enforce
the payment thereof or any other legal or equitable right of the Credit Parties.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Applicable Law.

 

Section 7.03. Application of Funds. After the exercise of remedies provided for
in Section 7.02, any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and the Collateral Agent and amounts payable under Article II payable to
the Administrative Agent and the Collateral Agent), each in its capacity as
such;

 

120

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, expenses, and other amounts (other than
principal, interest and fees) payable to the Revolving Lenders and the Issuing
Bank, ratably among them in proportion to the amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans, L/C Exposure and such other Obligations,
and fees (including Letter of Credit Fees), ratably among the Revolving Lenders
and the Issuing Bank in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and unreimbursed L/C Disbursements, ratably
among the Revolving Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of L/C Exposure comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations, but
excluding any Other Liabilities), ratably among the Credit Parties other than
the Term Lenders, their Affiliates and any Related Party of the foregoing in
proportion to the respective amounts described in this clause Sixth held by
them;

 

Seventh, to payment of that portion of the Obligations arising from Cash
Management Services, ratably among the Credit Parties in proportion to the
respective amounts described in this clause Seventh held by them;

 

Eighth, to payment of all other Obligations arising from Bank Products, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Eighth held by them;

 

Ninth, ratably to pay any fees, indemnities, expenses and other amounts then due
to the Term Lenders, their Affiliates and the Related Parties of the foregoing
until paid in full;

 

Tenth, ratably to pay accrued and unpaid interest in respect of the Term Loans
until paid in full;

 

Eleventh, ratably to pay principal due in respect of Term Loans until paid in
full;

 

Twelfth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations, but

 

121

--------------------------------------------------------------------------------


 

excluding any Other Liabilities) to the Term Lenders, their Affiliates and the
Related Parties of the foregoing; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Applicable Law.

 

Subject to Section 2.05, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE 8
THE AGENTS

 

Section 8.01. Appointment and Administration by Administrative Agent. Each
Lender and each Issuing Bank hereby irrevocably designate JPMorgan Chase Bank as
Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders and each Issuing Bank each hereby (a) irrevocably authorizes
the Administrative Agent (i) to enter into the Loan Documents to which it is a
party, and (ii) at its discretion, to take or refrain from taking such actions
as agent on its behalf and to exercise or refrain from exercising such powers
under the Loan Documents as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto, and
(b) agrees and consents to all of the provisions of the Security Documents. The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

 

Section 8.02. Appointment of Collateral Agent. Each Lender and each Issuing Bank
hereby irrevocably designate JPMorgan Chase Bank as Collateral Agent under this
Agreement and the other Loan Documents. The Lenders and each Issuing Bank each
hereby (a) irrevocably authorizes the Collateral Agent (i) to enter into the
Loan Documents to which it is a party, and (ii) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (b) agrees and consents to all of the provisions of the
Security Documents. All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its own benefit and for the
ratable benefit of the other Credit Parties in their capacity as such shall not
be required to execute

 

122

--------------------------------------------------------------------------------


 

any instruments, documents or agreements and shall not be named in any Security
Documents as a party thereto). Any proceeds received by the Collateral Agent
from the foreclosure, Disposition of any of the Collateral and any other
proceeds received pursuant to the terms of the Security Documents or the other
Loan Documents shall be paid over to the Administrative Agent for application as
provided in this Agreement and the other Loan Documents. The Collateral Agent
shall have no duties or responsibilities except as set forth in this Agreement
and the other Loan Documents, nor shall it have any fiduciary relationship with
any other Credit Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Collateral Agent .

 

Section 8.03. Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Lenders, action shall be taken by the Administrative Agent, for and on
behalf or for the benefit of all Credit Parties upon the direction of the
requisite percentage of Lenders, and any such action shall be binding on all
Credit Parties. No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of Section 9.02.

 

Section 8.04. Liability of Agents. (a) The Agents, when acting on behalf of the
Credit Parties, may execute any of their respective duties under this Agreement
by or through any of its officers, agents and employees, and no Agent nor its
respective directors, officers, agents or employees shall be liable to any other
Credit Party for any action taken or omitted to be taken in good faith, or be
responsible to any other Credit Party for the consequences of any oversight or
error of judgment, or for any loss, except to the extent of any liability
imposed by law by reason of such Agent’s own gross negligence, bad faith or
willful misconduct. No Agent or its respective directors, officers, agents and
employees shall in any event be liable to any other Credit Party for any action
taken or omitted to be taken by it pursuant to instructions received by it from
the requisite percentage of Lenders, or in reliance upon the advice of counsel
selected by it. Without limiting the foregoing, no Agent or any of its
respective directors, officers, employees, or agents shall be: (i) responsible
to any other Credit Party for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any other Loan Document or any
related agreement, document or order; (ii) required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the
terms, conditions, covenants, or agreements of this Agreement or any of the Loan
Documents; (iii) responsible to any other Credit Party for the state or
condition of any properties of the Loan Parties or any other obligor hereunder
constituting Collateral for the Obligations or any information contained in the
books or records of the Loan Parties; (iv) responsible to any other Credit Party
for the validity, enforceability, collectability, effectiveness or genuineness
of this Agreement or any other Loan Document or any other certificate, document
or instrument furnished in

 

123

--------------------------------------------------------------------------------


 

connection therewith; or (v) responsible to any other Credit Party for the
validity, priority or perfection of any Lien securing or purporting to secure
the Obligations or for the value or sufficiency of any of the Collateral.

 

(b)        The Agents may execute any of their duties under this Agreement or
any other Loan Document by or through its agents or attorneys-in-fact, and shall
be entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

(c)        None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Credit Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

 

(d)        The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any
Credit Party. The Agents shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless they shall
first receive such advice or concurrence of the requisite percentage of the
Lenders as it deems appropriate or they shall first be indemnified to its
satisfaction by the other Credit Parties against any and all liability and
expense which may be incurred by them by reason of the taking or failing to take
any such action.

 

Section 8.05. Notice of Default. The Agents shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has actual knowledge of the same or has received notice from a Credit
Party or Loan Party referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that an Agent obtains such actual knowledge or receives such a notice,
such Agent shall give prompt notice thereof to each of the other Credit Parties.
Upon the occurrence of an Event of Default, the Administrative Agent shall
(subject to the provisions of Section 9.02) take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders. Unless and until the Administrative Agent shall have received such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to any such
Default or Event of Default as it shall deem advisable in the best interest of
the Credit Parties. In no event shall the Administrative Agent be required to
comply with any such

 

124

--------------------------------------------------------------------------------


 

directions to the extent that the Administrative Agent believes that its
compliance with such directions would be unlawful.

 

Section 8.06. Credit Decisions. Each Credit Party (other than the Agents)
acknowledges that it has, independently and without reliance upon the Agents or
any other Credit Party, and based on the financial statements prepared by the
Loan Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other condition of the Loan
Parties and has made its own decision to enter into this Agreement and the other
Loan Documents. Each Credit Party (other than the Agents) also acknowledges that
it will, independently and without reliance upon the Agents or any other Credit
Party, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in determining whether or
not conditions precedent to closing any Loan hereunder have been satisfied and
in taking or not taking any action under this Agreement and the other Loan
Documents.

 

Section 8.07. Reimbursement and Indemnification. Each Credit Party (other than
the Agents in such capacity) agrees to (i) reimburse the Agents and their
Affiliates for such Credit Party’s Applicable Percentage of (A) any expenses and
fees incurred by any Agent for the benefit of Credit Parties under this
Agreement and any of the other Loan Documents, including, without limitation,
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Credit Parties, and any other expense incurred in connection
with the operations or enforcement thereof not reimbursed by the Loan Parties
and (B) any expenses of any Agent incurred for the benefit of the Credit Parties
that the Loan Parties have agreed to reimburse pursuant to this Agreement or any
other Loan Document and have failed to so reimburse and (ii) indemnify and hold
harmless each Agent and any of its Affiliates, directors, officers, employees,
or agents, on demand, in the amount of such Credit Party’s Applicable
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any Credit Party in any way relating to or arising out of
this Agreement or any of the other Loan Documents or any action taken or omitted
by it or any of them under this Agreement or any of the other Loan Documents to
the extent not reimbursed by the Loan Parties, including, without limitation,
costs of any suit initiated by any Agent against any Credit Party (except such
as shall have been determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent); provided, however, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Credit Party in its
capacity as such. The provisions of this Section 8.07 shall survive the
repayment of the Obligations and the termination of the Commitments.

 

125

--------------------------------------------------------------------------------


 

Section 8.08. Rights of Agents. It is understood and agreed that the Agents
shall have the same rights and powers hereunder (including the right to give
such instructions) as the other Lenders and may exercise such rights and powers,
as well as their rights and powers under other agreements and instruments to
which they are or may be party, and engage in other transactions with the Loan
Parties, as though they were not the Agents. Each Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
commercial or investment banking, trust, advisory or other business with the
Loan Parties and their Affiliates as if it were not an Agent hereunder.

 

Section 8.09. Notice of Transfer. The Administrative Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Acceptance shall have become effective as set forth in
Section 9.04.

 

Section 8.10. Successor Agents. Any Agent may resign at any time by giving
thirty (30) Business Days’ written notice thereof to the other Credit Parties
and the Company. Upon any such resignation of an Agent, the Required Lenders
shall have the right to appoint a successor Agent, which, so long as there is no
Event of Default, shall be reasonably satisfactory to the Company (whose consent
in any event shall not be unreasonably withheld or delayed). If no successor
Agent shall have been so appointed by the Required Lenders and/or none shall
have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, the retiring Agent may, on behalf of
the other Credit Parties, appoint a successor Agent which shall be a Person
capable of complying with all of the duties of such Agent hereunder (in the
opinion of the retiring Agent and as certified to the other Credit Parties in
writing by such successor Agent) which, so long as there is no Event of Default,
shall be reasonably satisfactory to the Company (whose consent shall not in any
event be unreasonably withheld or delayed). Upon the acceptance of any
appointment as Agent by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement.

 

After any retiring Agent’s resignation hereunder as such Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was such Agent under this Agreement.

 

Section 8.11. Relation Among the Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of any Agent) authorized to act
for, any other Lender.

 

Section 8.12. Reports And Financial Statements. By signing this Agreement, each
Lender:

 

126

--------------------------------------------------------------------------------


 

(1)                                  agrees to furnish the Administrative Agent
on the Effective Date and on the first day of each month with a summary of all
Other Liabilities due or to become due to such Lender, the calculation of the
amount of such Other Liabilities for purposes of determining Reserves shall be
subject to the reasonable approval of the Administrative Agent; in connection
with any distributions to be made hereunder, the Administrative Agent shall be
entitled to assume that no amounts are due to any Lender on account of Other
Liabilities unless the Administrative Agent has received written notice thereof
from such Lender;

 

(2)                                  is deemed to have requested that the
Administrative Agent furnish such Lender, promptly after they become available,
copies of all financial statements required to be delivered by the Company
hereunder (including, without limitation, those described in Sections
5.01(a) through (d) hereof) and all commercial finance examinations and
appraisals of the Collateral received by the Administrative Agent (collectively,
the “Reports”);

 

(3)                                  expressly agrees and acknowledges that the
Administrative Agent (i) makes no representation or warranty as to the accuracy
of the Reports, and (ii) shall not be liable for any information contained in
any Report;

 

(4)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Administrative
Agent or any other party performing any audit or examination will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel;

 

(5)                                  agrees to keep all Reports confidential in
accordance with Section 9.12; and

 

(6)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
the Administrative Agent and any such other Lender preparing a Report harmless
from any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any Credit
Extensions that the indemnifying Lender has made or may make to the Borrowers,
or the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a Loan or Loans of the Borrowers; and (ii) to pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including attorney

 

127

--------------------------------------------------------------------------------


 

costs) incurred by the Administrative Agent and any such other Lender preparing
a Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

 

Section 8.13. Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other Applicable Law of the United States of America can be perfected
only by possession. Should any Lender (other than an Agent) obtain possession of
any such Collateral, such Lender shall notify the Administrative Agent thereof,
and, promptly upon the Administrative Agent’s request therefor, shall deliver
such Collateral to the Collateral Agent or otherwise deal with such Collateral
in accordance with the Collateral Agent’s instructions.

 

Section 8.14. Delinquent Lender. (a) If for any reason any Lender with a
Commitment shall (x) fail or refuse to abide by its obligations under this
Agreement, including without limitation its obligation to make available to
Administrative Agent its Applicable Percentage of any Loans, fees, expenses or
setoff or purchase its Applicable Percentage of a participation interest in the
L/C Exposure or (y) have notified the Borrower or any other Loan Party in
writing, or made a public statement to the effect, that it does not intend or
expect to comply with any of its funding obligations under this Agreement or any
other syndicated credit facility (a “Delinquent Lender”) and such failure is not
cured within ten (10) days of receipt from the Administrative Agent of written
notice thereof, then, in addition to the rights and remedies that may be
available to the other Credit Parties, the Loan Parties or any other party at
law or in equity, and not at limitation thereof, (i) such Delinquent Lender’s
right to participate in the administration of, or decision-making rights related
to, the Obligations, this Agreement or the other Loan Documents shall be
suspended during the pendency of such failure or refusal and the Exposure and
unused Commitments of any Delinquent Lender shall be excluded for purposes of
making a determination of Required Lenders, (ii) a Delinquent Lender shall be
deemed to have assigned any and all payments due to it from the Loan Parties,
whether on account of outstanding Loans, interest, fees or otherwise, to the
remaining non-delinquent Lenders with a Commitment for application to, and
reduction of, their proportionate shares of all outstanding Obligations until,
as a result of application of such assigned payments such Lenders’ respective
Applicable Percentages of all outstanding Obligations shall have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency and (iii) at the option of the
Administrative Agent, any amount payable to such Delinquent Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Delinquent Lender, be retained by the Administrative
Agent as cash collateral for future funding obligations of the Delinquent Lender
in respect of any Loan or existing or future participating interest in any
Letter of Credit. The Delinquent Lender’s

 

128

--------------------------------------------------------------------------------


 

decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Delinquent Lender of its Applicable Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in Section 2.12(c) hereof from the
date when originally due until the date upon which any such amounts are actually
paid.

 

(b)        The Company or the Administrative Agent shall also have the right,
but not the obligation, in their respective, sole and absolute discretion, to
cause the termination and assignment, without any further action by a Delinquent
Lender or Deteriorating Lender, for no cash consideration (pro rata, based on
the respective Commitments of those Lenders electing to exercise such right), of
a Delinquent Lender’s or Deteriorating Lender’s Commitment to fund future Loans
or participations in Letters of Credit. Upon any such purchase of the Applicable
Percentage of any Delinquent Lender or Deteriorating Lender, the Delinquent
Lender’s or Deteriorating Lender’s share in future Credit Extensions and its
rights under the Loan Documents with respect thereto shall terminate on the date
of purchase, and the Delinquent Lender or Deteriorating Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest, including, if so requested, an Assignment and Acceptance; provided
that such termination and assignment will not be deemed to be a waiver or
release of any claim the Loan Parties, the Administrative Agent, the Issuing
Bank or any Lender may have against such Delinquent Lender or Deteriorating
Lender.

 

(c)        Each Delinquent Lender shall indemnify the Administrative Agent and
each non-Delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable and documented attorneys’ fees
and funds advanced by the Administrative Agent or by any non-Delinquent Lender,
on account of a Delinquent Lender’s failure to timely fund its Applicable
Percentage of a Loan or to otherwise perform its obligations under the Loan
Documents.

 

(d)        Notwithstanding any provision of this Agreement to the contrary, if
any Revolving Lender becomes a Delinquent Lender or a Deteriorating Lender, then
the following provisions shall apply for so long as such Lender is a Delinquent
Lender or Deteriorating Lender:

 

(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Delinquent Lender or Deteriorating Lender pursuant to Section 2.11(b);

 

(ii)   if any L/C Exposure exists at the time such Lender becomes a Delinquent
Lender or Deteriorating Lender then:

 

(A)            all or any part of the L/C Exposure of such Delinquent Lender or
Deteriorating Lender shall be reallocated among the Revolving Lenders that are
not Delinquent Lenders and

 

129

--------------------------------------------------------------------------------


 

not Deteriorating Lenders (the “Performing Lenders”) in accordance with their
respective Applicable Revolving Percentages but only to the extent the sum of
all Performing Lenders’ Revolving Exposures plus such Delinquent Lender’s or
Deteriorating Lender’s L/C Exposure does not exceed the total of all Performing
Lenders’ Revolving Commitments;

 

(B)            if the reallocation described in clause (A) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent Cash Collateralize for the benefit
of the Issuing Bank only the Borrowers’ obligations corresponding to such
Delinquent Lender’s or Deteriorating Lender’s L/C Exposure (after giving effect
to any partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.05(j) for so long as such L/C Exposure is
outstanding;

 

(C)            if the Borrowers Cash Collateralize any portion of such
Delinquent Lender’s or Deteriorating Lender’s L/C Exposure pursuant to clause
(B) above, the Borrowers shall not be required to pay any fees to such
Delinquent Lender or Deteriorating Lender pursuant to Section 2.11(c) with
respect to such Defaulting Lender’s L/C Exposure during the period such
Delinquent Lender’s or Deteriorating Lender’s L/C Exposure is Cash
Collateralized;

 

(D)            if the L/C Exposure of the Performing Lenders is reallocated
pursuant to clause (A) above, then the fees payable to the Revolving Lenders
pursuant to Section 2.11(b) and 2.11(c) shall be adjusted in accordance with
such Performing Lenders’ Applicable Percentages; and

 

(E)             if all or any portion of such Delinquent Lender’s or
Deteriorating Lender’s L/C Exposure is neither reallocated nor Cash
Collateralized pursuant to clause (A) or (B) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any other Lender hereunder, all
fees that otherwise would have been payable to such Delinquent Lender or
Deteriorating Lender pursuant to Section 2.11(b) (solely with respect to the
portion of such Delinquent Lender’s or Deteriorating Lender’s Commitment that
was utilized by such L/C Exposure) and letter of credit fees payable under
Section 2.11(c) with respect to such Delinquent Lender’s or Deteriorating
Lender’s L/C Exposure shall be payable to the Issuing Bank until and to the
extent that such L/C Exposure is reallocated and/or Cash Collateralized.

 

130

--------------------------------------------------------------------------------


 

(iii)          so long as such Lender is a Delinquent Lender or Deteriorating
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Delinquent Lender’s or Deteriorating Lender’s then outstanding L/C Exposure will
be 100% covered by the Commitments of the Performing Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.05(j),
and any newly issued or increased Letter of Credit shall be allocated among
Performing Lenders in a manner consistent with Section 8.14(d)(ii)(A) (and such
Delinquent Lender or Deteriorating Lender shall not participate therein).

 

Section 8.15. Collateral and Guaranty Matters. (a) Subject to the provisions of
Section 8.14(b), the Lenders and the Issuing Bank irrevocably authorize the
Administrative Agent,

 

(i)            to release or direct the Collateral Agent to release any Lien on
any property granted to or held by the Collateral Agent or the Administrative
Agent under any Loan Document (A) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document or (C) if approved,
authorized or ratified in writing in accordance with Section 9.02;

 

(ii)           to release any Loan Party from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and

 

(iii)          to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or the Collateral Agent’s
authority, as applicable, to release or subordinate its interest in particular
types or items of property, or to release any Loan Party from its obligations
under the Loan Documents pursuant to this Section 8.15. In each case as
specified in this Section 8.15, the Administrative Agent and the Collateral
Agent will, at the Company’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Loan Party from its obligations under the Loan
Documents, in each case in accordance with the terms of the Loan Documents and
this Section 8.15.

 

131

--------------------------------------------------------------------------------


 

Section 8.16. Syndication Agents; Documentation Agents. Notwithstanding the
provisions of this Agreement or any of the other Loan Documents, no Person who
is or becomes a “syndication agent” or a “documentation agent” shall have any
powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents.

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to any Borrower, to it in care of the Company at Two Paragon
Drive, Montvale, New Jersey 07645, Attention of the Treasurer (Telecopy
No. (201) 571-8036) with a copy to (A) the Company at Two Paragon Drive,
Montvale, New Jersey 07645, Attention of the Office of General Counsel (Telecopy
No. (201) 571-8106) and (B) Kirkland & Ellis LLP, 601 Lexington Avenue, New
York, New York 10022, Attention: Leonard Klingbaum, Esq. (Telecopy No. (212)
446-6460) (E-Mail to leonard.klingbaum@kirkland.com);

 

(ii)           if to the Administrative Agent, to (A) JPMorgan Chase Bank, N.A.,
One Chase Square, T-25, Rochester, New York, 14643, Attention: Marie C. Duhamel
(Telecopy No. 585-797-2960) (E-Mail to marie.duhamel@chase.com) and (B) JPMorgan
Chase & Co., 10 South Dearborn Street, Floor 22, Chicago, Illinois 60603,
Attention: Justin P. Anderson (Telecopy No. (312) 732-7607) (E-Mail to
justin.p.anderson@chase.com);

 

(iii)          if to the Issuing Bank, to (A) JPMorgan Chase Bank, N.A., One
Chase Square, T-25, Rochester, New York, 14643, Attention: Marie C. Duhamel
(Telecopy No. 585-797-2960) (E-Mail to marie.duhamel@chase.com) and (B) JPMorgan
Chase & Co., 10 South Dearborn Street, Floor 22, Chicago, Illinois 60603,
Attention: Justin P. Anderson (Telecopy No. (312) 732-7607) (E-Mail to
justin.p.anderson@chase.com);

 

(iv)          if to the Collateral Agent, to (A) JPMorgan Chase Bank, N.A., One
Chase Square, T-25, Rochester, New York, 14643, Attention: Marie C. Duhamel
(Telecopy No. 585-797-2960) (E-Mail to marie.duhamel@chase.com) and (B) JPMorgan
Chase & Co., 10 South

 

132

--------------------------------------------------------------------------------


 

Dearborn Street, Floor 22, Chicago, Illinois 60603, Attention: Justin P.
Anderson (Telecopy No. (312) 732-7607) (E-Mail to justin.p.anderson@chase.com);
and

 

(v)           if to a Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

 

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

(b)        Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)        The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER

 

133

--------------------------------------------------------------------------------


 

MATERIALS OR THE PLATFORM. In no event shall the Agents or any of their Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Loan Parties’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Loan Party, any Lender, the Issuing Banks or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, the Issuing Bank or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of any Loan Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by clause (b) of this Section 9.02,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

(b)        Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders, or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agent that
is a party thereto and the Loan Party or Loan Parties that are parties thereto,
in each case with the consent of the Required Lenders (other than an amendment
or modification (x) to the names of the syndication agents and documentation
agents on the cover page of this Agreement or (y) to correct, amend, cure any
ambiguity or inconsistency or defect or correct any typographical error or other
manifest error in this Agreement or any other Loan Document, which may be
amended or modified by the agreement of the Company and the Administrative
Agent); provided that no such agreement shall (i) increase the Commitment of any
Lender without the written consent of such Lender, (ii)

 

134

--------------------------------------------------------------------------------


 

reduce the principal amount of any Loan or unreimbursed L/C Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan under Section 2.09
or the required date of reimbursement of any L/C Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Sections 2.17(b), 2.17(c) or 7.03, without the written consent of
each Lender, (v) change any of the provisions of this Section or the percentage
set forth in the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (vi) directly or
indirectly, whether by amendment, waiver or otherwise add additional categories
of assets to the Collateral Amount (e.g. intellectual property) without the
written consent of each Lender, (vii) increase the total Commitments, without
the written consent of each Lender, (viii) release any Loan Party from its
Guarantee under the Guaranty (except as expressly provided in the Guaranty), or
limit its liability in respect of such Guaranty, without the written consent of
each Lender or (ix) release all or substantially all of the Collateral from the
Liens of the Security Documents (except with respect to sales or transfers of,
and other transactions relating to, Collateral permitted pursuant to the Loan
Documents), without the written consent of each Lender; provided further that no
such agreement shall (x) directly or indirectly (1) increase any of the advance
rates contained in the Revolving Borrowing Base or add additional categories of
assets to the Revolving Borrowing Base (e.g. intellectual property), without the
written consent of (I) each Revolving Lender and (II) Lenders holding a majority
of the outstanding Term Loans, (2) change any other provisions of the
definitions of “Revolving Borrowing Base” in a manner adverse to the interests
of the Revolving Lenders or in a manner that would make more credit available to
the Borrowers under the Revolving Borrowing Base, without the written consent of
(I) the Super-Majority Revolving Lenders and (II) Lenders holding a majority of
the outstanding Term Loans or (3) change any provisions relating to the
conditions precedent to the payment or prepayment of the Revolving Loans, the
reduction or termination of the Revolving Commitments, or the conditions to the
making of Revolving Loans under Section 2.01 hereof without the written consent
of the Super-Majority Revolving Lenders, (y) amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank or the
Collateral Agent without the prior written consent of the Administrative Agent
or the Issuing Bank or the Collateral Agent, as the case may be or (z) amend
Section 6.12, 6.13 or 6.14 or any definitions used therein, the definition of
“Collateral Amount” (other than adding additional categories of assets thereto)
and the defined terms used therein or the definition of “Excess Availability”
without the prior written consent of (1) Revolving Lenders holding a majority of
the Revolving Exposure and unused

 

135

--------------------------------------------------------------------------------


 

Revolving Commitments and (2) Lenders holding a majority of the outstanding Term
Loans.

 

(c)        If any Lender refuses to consent to any amendment or modification to
or waiver of any Loan Document requested by the Company that requires the
consent of all Lenders or all affected Lenders in accordance with this
Section 9.02, and such amendment, modification or waiver is consented to by the
applicable Required Lenders (a “Non-Consenting Lender”), then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts).

 

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers agree,
jointly and severally, to pay (i) all reasonable and documented expenses
(including, without limitation, the fees and expenses incurred in connection
with any field examination and any appraisal of any of the Collateral, any
environmental reviews, and the reasonable fees and documented expenses of other
advisors and professionals engaged by the Administrative Agent or the Lead
Arranger in consultation with the Company) incurred by any Agent, the Lead
Arranger and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one primary counsel designated by
the Administrative Agent (and appropriate local counsel in applicable local
jurisdictions, but limited to one local counsel in each such jurisdiction) for
the Agents and the Lead Arranger, in connection with the syndication of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, supplements,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket and documented expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for the Agents, the
Issuing Bank and/or any Lender) incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket and documented
expenses incurred by any Agent, the Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel or other professional
consultants for any Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of their rights in connection with the Loan
Documents, including their rights under this Section, or in connection with the
Loans made or Letters of

 

136

--------------------------------------------------------------------------------


 

Credit issued hereunder, including all such out-of-pocket expenses (including
the reasonable fees, charges and disbursements of any counsel or other
professional consultants for any Agent, the Issuing Bank or any Lender) incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that the Agents, Issuing Banks and Lenders shall be
entitled to reimbursement for no more than one counsel representing all such
parties as designated by the Administrative Agent (and appropriate local counsel
in applicable local jurisdictions, but limited to one local counsel in each such
jurisdiction, as designated by the Administrative Agent) (absent a conflict of
interest in which case the Agents, Issuing Bank and Lenders who are similarly
situated may engage and be reimbursed for additional counsel).

 

(b)        The Borrowers agree, jointly and severally, to indemnify the Agents,
the Lead Arranger, the Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless (on an after tax basis) from, any and
all losses, claims, causes of action, damages, liabilities, settlement payments,
costs and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by the Company or any
of its subsidiaries, or any Environmental Liability related to the operations of
the Company or any of its subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, costs or related expenses (A) are determined by a court of
competent jurisdiction by final judgment to have resulted from the gross
negligence, bad faith, or willful misconduct of such Indemnitee, (B) relate to
Hazardous Materials that first arise at any property owned by a Borrower after
such property is transferred to any Indemnitee or its successors and assigns by
foreclosure, deed in lieu of foreclosure or similar transfer or (C) arise from a
dispute solely among Indemnitees, other than (x) any losses, claims, damages,
liabilities or costs incurred by or asserted against any Agent, the Lead
Arranger or the Issuing Bank acting in such capacity or fulfilling such role or
any similar role under this Agreement or any Loan Document, and (y) any losses,
claims, damages,

 

137

--------------------------------------------------------------------------------


 

liabilities or costs arising out of any act or omission on the part of the
Company or its Subsidiaries.

 

(c)        To the extent that the Borrowers fail to pay any amount required to
be paid by them to any Agent, the Lead Arranger or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent, the Lead Arranger or the Issuing
Bank, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent, the Lead
Arranger or the Issuing Bank in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its Applicable
Percentage.

 

(d)        To the extent permitted by Applicable Law, none of the Borrowers
shall assert, and each of the Borrowers hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)        All amounts due under this Section shall be payable promptly after
written demand therefor.

 

(f)         For the avoidance of doubt, this Section 9.03 shall not apply to Tax
matters, which shall be governed exclusively by Section 2.16.

 

Section 9.04. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of Section 9.04(b), (ii) by
way of participation in accordance with the provisions of Section 9.04(d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.04(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 9.04(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

138

--------------------------------------------------------------------------------


 

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 9.04(b), participations in L/C Exposure)
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i)           Minimum Amounts:

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $5,000,000, in the case of a Revolving Commitment,
and $1,000,000, in the case of a Term Loan, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)          Proportionate Amounts. Each partial assignment by a Revolving
Lender shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
such Lender’s Revolving Commitment;

 

(iii)         Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be

 

139

--------------------------------------------------------------------------------


 

required for assignments except in respect of any Term Loan if such assignment
is to a Person that is a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender; and

 

(B)        the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)        Assignment and Acceptance. The parties to each assignment (other
than assignments by a Lender to its Affiliate or an Approved Fund of such Lender
or pursuant to Sections 2.18 or 9.04(f)) shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a promissory note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 9.04(d).

 

(c)        Register. (i) The Administrative Agent, acting for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender

 

140

--------------------------------------------------------------------------------


 

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(ii)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 9.04(b) and any written consent to such assignment required by Section
9.04(b), the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Assignment unless it has been recorded
in the Register as provided in this paragraph.

 

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Loan Parties or the Administrative Agent, sell participations
to any Person (other than a natural person or the Loan Parties or any of the
Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (x) such Lender’s
obligations under this Agreement shall remain unchanged, (y) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (z) the Loan Parties, the Administrative Agent, the
Collateral Agent, the Issuing Bank and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
supplement, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, supplement,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to Section 9.04(c), each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 (subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.14 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that

 

141

--------------------------------------------------------------------------------


 

would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(f) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrowers, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(f)         Certain Pledges. Any Lender may at any time grant, pledge,
hypothecate or assign a security interest in all or any portion of its rights
under this Agreement (including under its promissory note, if any) to secure
obligations of such Lender, including any grant, pledge, hypothecation or
assignment to secure obligations to a Federal Reserve Bank, and none of the
restrictions or conditions set forth in this Section 9.04 related to any grant,
pledge, hypothecation or assignment shall apply to any such grant, pledge,
hypothecation or assignment of a security interest; provided that no such grant,
pledge, hypothecation or assignment of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such grantee,
pledgee, hypothecatee or assignee for such Lender as a party hereto.

 

(g)        Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)        Resignation as Issuing Bank after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time JPMorgan Chase Bank
assigns all of its Commitments and Loans pursuant to subsection (b) above,
JPMorgan Chase Bank may, upon 30 days’ notice to the Company and the

 

142

--------------------------------------------------------------------------------


 

Lenders, resign as Issuing Bank. In the event of any such resignation as Issuing
Bank, the Company shall be entitled to appoint from among the Lenders a
successor Issuing Bank hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of JPMorgan
Chase Bank as Issuing Bank. If JPMorgan Chase Bank resigns as Issuing Bank, it
shall retain all the rights, powers, privileges and duties of the Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all L/C Obligations with respect
thereto. Upon the appointment of a successor Issuing Bank, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, and (ii) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to JPMorgan Chase Bank to effectively assume the obligations of
JPMorgan Chase Bank with respect to such Letters of Credit.

 

(i)         Notwithstanding any provision to the contrary, any Lender may assign
to one or more special purpose funding vehicles (each, an “SPV”) all or any
portion of its funded Loans (without the corresponding Commitment), without the
consent of any Person or the payment of a fee, by execution of a written
assignment agreement in a form agreed to by such Lender and such SPV, and may
grant any such SPV the option, in such SPV’s sole discretion, to provide the
Borrowers all or any part of any Loans that such Lender would otherwise be
obligated to make pursuant to this Agreement. Such SPVs shall have all the
rights which a Lender making or holding such Loans would have under this
Agreement (subject to the requirements and limitations to which the Lender would
subject under this Agreement) but no obligations; provided that the Lender shall
make all determinations on behalf of the SPV with respect to any matters
requiring the consent or approval of the SPV hereunder and the Agents and the
Borrowers shall be entitled to rely on such determination by the Lender, without
further inquiry and notwithstanding any communication to the contrary by the
SPV; provided further, a SPV shall not be entitled to receive any greater
payment under Sections 2.14 or 2.16 than the applicable granting Lender would
have been entitled to receive absent such grant, without the consent of the
Company. The Lender making such assignment shall remain liable for all its
original obligations under this Agreement, including its Commitment (although
the unused portion thereof shall be reduced by the principal amount of any Loans
held by an SPV). Notwithstanding such assignment, the Agents and Borrowers may
deliver notices to the Lender making such assignment (as agent for the SPV) and
not separately to the SPV.

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of

 

143

--------------------------------------------------------------------------------


 

the Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, after consultation with (but not the consent of) the Borrowers, the
Agents may require such indemnities and collateral security as they shall
reasonably deem necessary or appropriate to protect the Credit Parties against
(x) loss on account of credits previously applied to the Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities, and (z) any Obligations that may
thereafter arise under Section 9.03 hereof.

 

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

144

--------------------------------------------------------------------------------


 

Section 9.08. Right of Setoff. If one or more Events of Default shall have
occurred and be continuing, each Lender shall have the right, in addition to and
not in limitation of any right which any such Lender may have under Applicable
Law or otherwise, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or its Affiliates to or for the credit or the
account of any of the Borrowers against any of and all the obligations of any of
the Borrowers now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. No Credit Party will, or will
permit its Participant to, exercise its rights under this Section 9.08 without
the consent of the Administrative Agent or the Required Lenders. ANY AND ALL
RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR
TO THE EXERCISE THE SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVED.

 

Section 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF, BUT
INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402) AND (TO THE EXTENT
APPLICABLE) THE BANKRUPTCY CODE.

 

(b)        Each of the Borrowers hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Bankruptcy
Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding

 

145

--------------------------------------------------------------------------------


 

relating to this Agreement or any other Loan Document against any of the
Borrowers or their respective properties in the courts of any jurisdiction

 

(c)        Each of the Borrowers hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below) except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors, and funding sources (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or regulations or by any

 

146

--------------------------------------------------------------------------------


 

subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (g) with the consent of
the Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
on a nonconfidential basis from a source other than the Borrowers. For the
purposes of this Section, “Information” means all information received from any
of the Borrowers relating to the Borrowers or their business, other than any
such information that is available to the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by any of the Borrowers; provided that, in the case of information
received from a Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.14. Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act. Each
Borrower is in compliance, in all material respects, with the Act. No part of
the proceeds of the

 

147

--------------------------------------------------------------------------------


 

Loans will be used by the Borrowers, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

Section 9.15. Foreign Asset Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. Section 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, none of the Borrowers or their Affiliates (x) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (y) knowingly engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person” or in any manner violative of any such order.

 

Section 9.16. Additional Waivers. (a) The Obligations are the joint and several
obligation of each Loan Party. To the fullest extent permitted by Applicable
Law, the obligations of each Loan Party hereunder shall not be affected by
(i) the failure of the Administrative Agent, the Collateral Agent, the Issuing
Bank or any Lender to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release of any Loan Party from, any of the
terms or provisions of, this Agreement, any other Loan Document, (iii) the
failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender or (iv) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any other Loan
Party or its assets or any resulting release or discharge of any obligation of
any other Loan Party under any Loan Documents..

 

(b)        The obligations of each Loan Party to pay the Obligations in full
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the payment in full in cash of the
Obligations and termination of the Commitments), including any claim of waiver,
release, surrender, alteration or compromise of any of the Obligations and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination

 

148

--------------------------------------------------------------------------------


 

whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Obligations or otherwise. Without limiting the generality of the foregoing,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge of any Loan Party as a matter of law or equity (other than the
payment in full in cash of all the Obligations and termination of the
Commitments).

 

(c)        To the fullest extent permitted by Applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash of all the Obligations and termination of
the Commitments. The Administrative Agent, the Collateral Agent, the Issuing
Bank and the Lenders may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party,
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and performed in full and the Commitments terminated.
Pursuant to Applicable Law, each Loan Party waives any defense arising out of
any such election even though such election operates, pursuant to Applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Loan Party against any other Loan Party, as the
case may be, or any security.

 

(d)        Each Loan Party hereby agrees to keep each other Loan Party fully
apprised at all times as to the status of its business, affairs, finances, and
financial condition, and its ability to perform its Obligations under the Loan
Documents and in particular as to any adverse developments with respect thereto.
Each Loan Party hereby agrees to undertake to keep itself apprised at all times
as to the status of the business, affairs, finances, and financial condition of
each other Loan Party, and of the ability of each other Loan Party to perform
its Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof. Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the none of the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender shall
have any duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition

 

149

--------------------------------------------------------------------------------


 

of any other Loan Party, or pertaining to the ability of any other Loan Party to
perform its Obligations under the Loan Documents, even if such information is
adverse, and even if such information might influence the decision of one or
more of the Loan Parties to continue to be jointly and severally liable for, or
to provide Collateral for, Obligations of one or more of the other Loan Parties.
To the fullest extent permitted by Applicable Law, each Loan Party hereby
expressly waives any duty of the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender to inform any Loan Party of any such information.

 

Section 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (a) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Agents, the Issuing Bank and the Lenders, on
the other hand, and each of the Loan Parties is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (b) in connection
with the process leading to such transaction, each Agent, Issuing Bank and
Lender is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Loan Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other Person; (c) none
of the Administrative Agent, Issuing Bank or Lenders has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of the Loan Parties
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
of the Agents, Issuing Bank or Lenders has advised or is currently advising any
Loan Party or any of its Affiliates on other matters) and none of the
Administrative Agent, Issuing Bank or Lenders has any obligation to any Loan
Party or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Administrative Agent, Issuing Bank and Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Administrative Agent, Issuing Bank or
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) none of the Administrative
Agent, Issuing Bank and Lenders have provided or will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate. Each of the Loan Parties hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against each of

 

150

--------------------------------------------------------------------------------


 

the Agents, Issuing Bank and Lenders with respect to any breach or alleged
breach of agency or fiduciary duty.

 

Section 9.18. Press Releases. The Company agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Administrative Agent or its Affiliates or
referring to this Agreement or the other Loan Documents without at least two
(2) Business Days’ prior notice to the Administrative Agent and without the
prior written consent of the Administrative Agent unless (and only to the extent
that) Company is required to do so under Applicable Law (including, without
limitation, under the reporting requirements of the Securities and Exchange
Commission or other Governmental Authority). Each Loan Party consents to the
publication by the Administrative Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using any
Loan Party’s name, product photographs, logo or trademark. The Administrative
Agent or such Lender shall provide a draft at least five (5) Business Days in
advance of any advertising material to the Company for review and comment prior
to the publication thereof. Administrative Agent reserves the right to provide
to industry trade organizations information necessary and customary for
inclusion in league table measurements.

 

Section 9.19. Inconsistency. In the event of any inconsistency between the
provisions of this Agreement and the Interim Order (and, when applicable, the
Final Order), the provisions of Interim Order (and, when applicable, the Final
Order) shall govern.

 

[SIGNATURE PAGES FOLLOW]

 

151

--------------------------------------------------------------------------------


 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., as a Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EACH OF THE BORROWERS LISTED ON ANNEX A HERETO

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

 

AAL REALTY CORP.

 

APW SUPERMARKETS, INC.

 

BERGEN STREET PATHMARK, INC.

 

BRIDGE STUART INC.

 

COMPASS FOODS, INC.

 

EAST BRUNSWICK STUART LLC

 

FOOD BASICS, INC.

 

HOPELAWN PROPERTY I, INC.

 

LANCASTER PIKE STUART, LLC

 

LO-LO DISCOUNT STORES, INC.

 

MACDADE BOULEVARD STUART, LLC

 

MCLEAN AVENUE PLAZA CORP.

 

PATHMARK STORES, INC.

 

PLAINBRIDGE LLC

 

SHOPWELL, INC.

 

SHOPWELL, INC. (NEW JERSEY)

 

SUPER FRESH FOOD MARKETS, INC.

 

SUPER FRESH/SAV-A-CENTER, INC.

 

SUPER MARKET SERVICE CORP.

 

SUPER PLUS FOOD WAREHOUSE, INC.

 

TRADEWELL FOODS OF CONN., INC.

 

UPPER DARBY STUART, LLC

 

WALDBAUM, INC.

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Collateral Agent, and as
a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Priming Jurisdictions

 

Virginia

 

Pennsylvania

 

Washington State

 

Alabama

 

Arizona

 

Arkansas

 

Florida

 

Iowa

 

Kentucky

 

Louisiana

 

Mississippi

 

New Mexico

 

North Carolina

 

Oregon

 

Texas

 

Utah

 

West Virginia

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Distribution Centers

 

Edison - GMDC

8-10B Court South

Sutton Kilmer Industrial Park

Edison, NJ 08817

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Financial and Collateral Reports

 

Monthly (within 15 days after each fiscal month)

 

Weekly Store Stock Movement Report (Stock Ledger)

 

Weekly Warehouse Inventory Report

 

Store Activity Report

 

Monthly (within 30 days after each fiscal month)

 

Month-to-Date and Year-to-Date Store Sales by Banner

 

List of Mortgaged Stores (other than “dark stores”) with Unpaid Rent (including
Store address, last payment date, amount owed, and landlord name and contact
information)

 

Accounts Payable Aging

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 (A)

 

Borrowers

 

 

 

Name

 

Jurisdiction Of Organization

 

Entity Type

1

 

APW Supermarkets, Inc.

 

NY

 

Corporation

2

 

Compass Foods, Inc.

 

DE

 

Corporation

3

 

Food Basics, Inc.

 

DE

 

Corporation

4

 

Hopelawn Property I, Inc.

 

DE

 

Corporation

5

 

McLean Avenue Plaza Corp.

 

NY

 

Corporation

6

 

Shopwell, Inc.

 

DE

 

Corporation

7

 

Shopwell, Inc. (New Jersey)

 

NJ

 

Corporation

8

 

Super Fresh Food Markets, Inc.

 

DE

 

Corporation

9

 

Super Fresh/Sav-A-Center, Inc.

 

DE

 

Corporation

10

 

Super Market Service Corp.

 

PA

 

Corporation

11

 

Super Plus Food Warehouse, Inc.

 

DE

 

Corporation

12

 

Tradewell Foods Of Conn., Inc.

 

CT

 

Corporation

13

 

Waldbaum, Inc.

 

NY

 

Corporation

14

 

Pathmark Stores, Inc.

 

DE

 

Corporation

15

 

AAL Realty Corp.

 

NY

 

Corporation

16

 

MacDade Boulevard Stuart, LLC

 

DE

 

LLC

17

 

Bergen Street Pathmark, Inc.

 

NJ

 

Corporation

18

 

Bridge Stuart Inc.

 

NY

 

Corporation

19

 

East Brunswick Stuart LLC

 

DE

 

LLC

20

 

Lancaster Pike Stuart, LLC

 

DE

 

LLC

21

 

Plainbridge LLC

 

DE

 

LLC

22

 

Upper Darby Stuart, LLC

 

DE

 

LLC

23

 

Lo-Lo Discount Stores, Inc.

 

TX

 

Corporation

24

 

The Great Atlantic & Pacific Tea Company, Inc.

 

MD

 

Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 (B)

 

Title Policy Endorsements

(as available in each jurisdiction)

 

Standard NY (Loan Policy)

 

N/A in all other states

PA 300/301

 

N/A in all other states — Issued as to Fee Owned Sites and Leasehold Sites where
LP Amt is < $10,000,000

Comprehensive (Loan Policy)

 

Issued as to Fee Owned Sites and Non-NY Leasehold Sites where LP Amt is
<$10,000,000

Access

 

 

Address/Location of Improvements

 

N/A — provided as to Fee Owned Sites only

Land Same As Survey

 

N/A — provided as to Fee Owned Sites only

Contiguity

 

N/A — provided as to Fee Owned Sites only

Tax Lot

 

N/A — provided as to Fee Owned Sites only

Subdivision

 

N/A in DE, NY & PA

Waiver of Arbitration

 

 

EPA Lien (Loan Policy)

 

N/A in CT, DE, NJ & PA

Leasehold (Loan Policy) as to land that is leased

 

 

Due Execution

 

N/A in DE, NY & PA

Usury

 

N/A in DE, NY & PA

Doing Business

 

N/A in DE, NY & PA

Variable Rate

 

 

CT Revolving Credit

 

N/A in all other states

DE Revolving Credit

 

N/A in all other states

NJ Revolving Credit

 

N/A in all other states

NY Revolving Credit

 

N/A in all other states

PA Revolving Credit

 

N/A in all other states

Last Dollar

 

N/A since covered by ALTA Extended Coverage Loan Policy (2006)

First Loss

 

 

Tie-In

 

N/A in DE (except w/in DE) & PA (except w/in PA) & N/A in NY

NY Cluster

 

N/A in all other states

NY Mortgage Tax

 

N/A in all other states

MD Mortgage Tax, provided no MD transfer tax applies

 

N/A in all other states

Washington DC Mortgage Tax

 

N/A in all other states

Forced Removal of Improvements

 

 

 

 

 

With respect to the foregoing: (a) to the extent applicable (e.g. Contiguity),
(b) to the extent available in any given state as stated below, (c) provided not
otherwise superseded by coverages integrated into the ALTA Extended Coverage
Loan Policy (2006) where said form is to be issued, and (d) except to the extent
an ALTA Extended Coverage Loan Policy (2006) is being issued as to a given site
and a corresponding 2006 form of each such endorsement exists, the endorsement
form issued shall be the 2006 form:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01 (C)

 

Immaterial Subsidiaries

 

None.

 

--------------------------------------------------------------------------------


SCHEDULE 2.01

 

Lenders and Commitments

 

Lender

 

Commitment

 

Percentage

JPMorgan Chase Bank, N.A.

 

$ 350,000,000 Term Commitment

 

100% of the Term Commitment

JPMorgan Chase Bank, N.A.

 

$ 450,000,000 Revolving Commitment

 

100% of the Revolving Commitment

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

Subsidiaries not in Good Standing

 

·                  None, other than that (1) Shopwell, Inc. (New Jersey) and
(2) The Food Emporium, Inc., each of which is pending dissolution as of the
Effective Date.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.06

 

Disclosed Matters

 

Benedetto LaMarca, Dolores Guiddy and Stephen Tedesco, Individually, and on
behalf of all others similarly situated as Class Representatives, against, The
Great Atlantic & Pacific Tea Company, Inc., d/b/a  A&P, The Food Emporium and
Waldbaum’s - Supreme Court of the State of New York, County of New York, Index
No. 04601973.

 

This matter involves an alleged Wage and Hour class litigation and is currently
being investigated by the Company as of the date hereof.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.12

 

Subsidiaries

 

 

 

Subsidiary

 

Percentage Owned

 

1

 

2008 Broadway, Inc.

 

100

%

2

 

AAL Realty Corp.

 

100

%

3

 

Adbrett Corp.

 

100

%

4

 

Amsterdam Trucking Corporation

 

100

%

5

 

APW Supermarket Corporation

 

100

%

6

 

APW Supermarkets, Inc.

 

100

%

7

 

Bergen Street Pathmark, Inc.

 

100

%

8

 

Best Cellars DC Inc.

 

100

%

9

 

Best Cellars Inc.

 

100

%

10

 

Best Cellars Licensing Corp.

 

100

%

11

 

Best Cellars Massachusetts, Inc.

 

100

%

12

 

Best Cellars VA Inc.

 

100

%

13

 

Bev, Ltd.

 

100

%

14

 

Borman’s, Inc.

 

100

%

15

 

Bridge Stuart Inc.

 

100

%

16

 

Clay-Park Realty Co., Inc.

 

100

%

17

 

Compass Foods, Inc.

 

100

%

18

 

East Brunswick Stuart LLC

 

100

%

19

 

Farmer Jack’s Of Ohio, Inc.

 

100

%

20

 

Food Basics, Inc.

 

100

%

21

 

Gramatan Foodtown Corp.

 

100

%

22

 

Grape Finds At Dupont, Inc.

 

86.6

%

23

 

Grape Finds Licensing Corp.

 

100

%

24

 

Greenlawn Land Development Corp.

 

100

%

25

 

Hopelawn Property I, Inc.

 

100

%

26

 

Kohl’s Food Stores, Inc.

 

100

%

27

 

Kwik Save Inc.

 

100

%

28

 

Lancaster Pike Stuart, LLC

 

100

%

29

 

LBRO Realty, Inc.

 

100

%

30

 

Lo-Lo Discount Stores, Inc.

 

100

%

31

 

MacDade Boulevard Stuart, LLC

 

100

%

32

 

McLean Avenue Plaza Corp.

 

100

%

33

 

Milik Service Company, LLC

 

100

%

34

 

Montvale Holdings, Inc.

 

100

%

35

 

North Jersey Properties, Inc. VI

 

100

%

36

 

Onpoint, Inc.

 

100

%

 

--------------------------------------------------------------------------------


 

37

 

Pathmark Stores, Inc.

 

100

%

38

 

Plainbridge LLC

 

100

%

39

 

S E G Stores, Inc.

 

100

%

40

 

Shopwell, Inc.

 

100

%

41

 

Shopwell, Inc.(New Jersey)

 

100

%

42

 

Spring Lane Produce Corp.

 

100

%

43

 

Super Fresh Food Markets, Inc.

 

100

%

44

 

Super Fresh/Sav-A-Center, Inc.

 

100

%

45

 

Super Market Service Corp.

 

100

%

46

 

Super Plus Food Warehouse, Inc.

 

100

%

47

 

Supermarkets Oil Company, Inc.

 

100

%

48

 

The Food Emporium, Inc.

 

100

%

49

 

The Old Wine Emporium Of Westport, Inc.

 

100

%

50

 

The South Dakota Great Atlantic & Pacific Tea Company, Inc.

 

100

%

51

 

Tradewell Foods Of Conn., Inc.

 

100

%

52

 

Upper Darby Stuart, LLC

 

100

%

53

 

Waldbaum, Inc.

 

100

%

54

 

A&P Bermuda Limited (Bermuda)

 

100

%

55

 

St. Pancras Too, Limited (Bermuda)

 

100

%

56

 

A&P Hungary (Hungary)

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

 

Insurance

 

Type of Coverage

 

Policy
Term

 

Insurance
Company

 

Policy Number

 

 

 

 

 

 

 

Aircraft Hull & Liability

 

 

 

 

 

 

Non-Owned Aircraft

 

 

 

Commerce and Industry Insurance Company

 

 

 

 

 

 

 

 

 

Automobile Liability

 

 

 

 

 

 

Auto Liability

 

 

 

National Union Fire Insurance Company

 

 

Foreign Non-Owned Auto Liability

 

 

 

Great Northern Insurance Company

 

 

 

 

 

 

 

 

 

Crime

 

 

 

St. Paul Fire & Marine Insurance Company

 

 

 

 

 

 

 

 

 

Directors & Officers Liability

 

 

 

 

 

 

Primary

 

 

 

National Union Fire Insurance Company

 

 

1st excess layer

 

 

 

Federal Insurance Company

 

 

2nd excess layer

 

 

 

AXIS Insurance Company

 

 

3rd excess layer

 

 

 

Beazley Insurance Company

 

 

Side A

 

 

 

Allied World National Assurance Company

 

 

 

 

 

 

 

 

 

Employed Lawyers Professional Liability

 

 

 

Executive Risk Specialty Insurance Company

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

 

 

 

 

 

Primary

 

 

 

National Union Fire Insurance Company

 

 

1st Excess Layer

 

 

 

AXIS Insurance Company

 

 

2nd Excess Layer

 

 

 

Zurich American Insurance Company

 

 

3rd Excess Layer

 

 

 

Federal Insurance Company

 

 

 

 

 

 

 

 

 

General Liability

 

 

 

 

 

 

General Liability (Self insured)

 

 

 

National Union Fire Insurance Company

 

 

 

 

 

 

 

 

 

General Liability (Insured)

 

 

 

National Union Fire Insurance Company

 

 

 

--------------------------------------------------------------------------------


 

Type of Coverage

 

Policy
Term

 

Insurance
Company

 

Policy Number

 

 

 

 

 

 

 

Marine Open Cargo

 

 

 

Indemnity Insurance Company of North America

 

 

 

 

 

 

 

 

 

Pollution

 

 

 

 

 

 

Pollution Legal Liability and Cost Cap - Tenafly, NJ

 

 

 

Commerce & Industry Insurance Company

 

 

Environmental Impairment Liability (UST)

 

 

 

Zurich American Insurance Company

 

 

 

 

 

 

 

 

 

Property

 

 

 

 

 

 

Primary

 

 

 

Lexington Insurance Company

 

 

1st Layer

 

 

 

Aspen Insurance UK Limited

 

 

$25MM x/s $25MM

 

 

 

American Empire Surplus Lines Ins. Co.

 

 

 

 

 

 

Lloyd’s of London

 

 

 

 

 

 

Westchester Fire Insurance Company

 

 

2nd Layer

 

 

 

Maiden Specialty Insurance Company

 

 

$50MM x/s $50MM

 

 

 

Commonwealth Insurance Company

 

 

 

 

 

 

AXIS Surplus Insurance Company

 

 

2nd & 3rd Layer

 

 

 

Lloyd’s of London

 

 

3rd Layer

 

 

 

Maiden Specialty Insurance Company

 

 

 

 

 

 

Commonwealth Insurance Company

 

 

 

 

 

 

AXIS Surplus Insurance Company

 

 

 

 

 

 

 

 

 

Boiler & Machinery

 

 

 

Continental Casualty Company

 

 

Terrorism (Scheduled Locations)

 

 

 

Lloyd’s of London

 

 

 

 

 

 

 

 

 

Special Risk

 

 

 

National Union Fire Insurance Company

 

 

 

 

 

 

 

 

 

Umbrella Liability

 

 

 

 

 

 

1st Layer

 

 

 

National Union Fire Insurance Company

 

 

2nd Layer

 

 

 

American Guarantee & Liability Insurance

 

 

 

--------------------------------------------------------------------------------


 

Type of Coverage

 

Policy
Term

 

Insurance
Company

 

Policy Number

 

 

 

 

 

 

 

 

 

 

 

Company

 

 

2nd Layer

 

 

 

Federal Insurance Company

 

 

2nd Layer

 

 

 

XL Insurance America, Inc.

 

 

 

 

 

 

 

 

 

Workers Compensation/ Employers Liability

 

 

 

 

 

 

Self-Insured Program - “All Other States”

 

 

 

National Union Fire Insurance Company

 

 

Insured Program - CT

 

 

 

Chartis Casualty Company

 

 

Insured Program - DC, NJ, VA

 

 

 

National Union Fire Insurance Company

 

 

Insured Program - NY, MA

 

 

 

Illinois National Insurance Company

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.15(b)

 

UCC Filings

 

1.               Financing Statements on Form UCC-1s for each of the Loan
Parties as of the Effective Date, setting forth each Loan Party as the debtor
and the Administrative Agent as the secured party therein to be filed with the
appropriate filing office in the applicable jurisdiction of
formation/incorporation of such debtor, copy of which has been approved by the
Administrative Agent as of the Effective Date.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.15(c)

 

Intellectual Property Filings

 

I. Copyrights

 

U.S. Copyright Registrations and Applications

 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

365 great wines: 2001 calendar/by Joshua Wesson & Richard Marmet with Krista
McCorkle

 

TX5226946

 

08/24/00

 

Best Cellars, Inc.

 

 

 

 

 

 

 

365 great wines: 1999 calendar/by Joshua Wesson & Richard Marmet

 

TX4865376

 

09/14/98

 

Best Cellars, Inc.

 

 

 

 

 

 

 

365 great wines calendar 2000/by Joshua Wesson & Richard Marmet; with Richard
Nalley

 

TX5040497

 

09/14/99

 

Best Cellars, Inc.

 

 

 

 

 

 

 

Best Cellars: who we are and what we do

 

TX4222740

 

12/15/99

 

Best Cellars, Inc.

 

 

 

 

 

 

 

Challenging situations

 

PA777873

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Courtesy and customer assistance

 

PA777868

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management

 

PA777869

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce clerk training program: produce clerk reference handbook

 

TX4168950

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce management: coaching guide

 

TX4163704

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

Produce training program

 

PA777875

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce training program: leader guide

 

TX4168589

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce training program: participant workbook

 

TX4163703

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Serving your internal customer

 

PA777870

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

The customer is priority one

 

PA777867

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

The importance of teamwork, courtesy, and customer assistance

 

PA777872

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

The shopping environment

 

PA777871

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Train the trainer workshop guide—produce training program

 

TX4168592

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Vendor DSD receiving

 

PA777874

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Module 3: effective communication

 

PA719153

 

08/16/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Module 5: planning and organizing

 

PA719155

 

08/16/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery training program

 

PA715791

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Be the difference!

 

PA715786

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Cashier reference handbook key entry

 

TX3857601

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

Cashier reference handbook scanning

 

TX3857600

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Cashier training program

 

PA715798

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Cashier training program: leader guide

 

TX3843585

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli clerk training program

 

PA715797

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Focus on the future: careers in food retailing

 

PA715792

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front-end training program

 

PA715795

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing and selection guide: store version

 

TX3857414

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing and selection guide: warehouse version

 

TX3874449

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing and selection guide: office version

 

TX3843588

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing skills program

 

PA715793

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing skills training program: leader guide

 

TX3857478

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Manager as trainer

 

PA715790

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

New hire orientation

 

PA715833

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Open for business: supermarkets and the ADA

 

PA715794

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program

 

PA715788

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

Performance management program — store version

 

PA715789

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program, store version: leader guide

 

TX3897666

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program, store version: participant workbook

 

TX3843586

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Retention tool kit

 

TX3843584

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Retention tool kit program: leader guide

 

TX3897667

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood clerk training program

 

PA715796

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Store manager development program: participant workbook

 

TX3880410

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Store manager development program

 

PA715799

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Store manager development program: leader guide

 

TX3860456

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Think to prevent shrink

 

PA715832

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Think to prevent shrink: reference handbook: orientation program

 

TX3857609

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery management coaching guide

 

TX3100772

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery reference handbook: bakery training program

 

TX3108964

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

Bakery training program: leader guide

 

TX3111026

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery training program: participant workbook, train the trainer workshop guide

 

TX3100768

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery training program: train the trainer workshop guide

 

TX3100766

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

District manager development program: participant workbook

 

TX3111027

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

District manager development program: leader guide

 

TX3100767

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program: leader guide

 

TX3100770

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program: participant workbook

 

TX3100771

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Store management coaching guide

 

TX3100769

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Be the difference: train the trainer workshop leader guide

 

TX2951362

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Be the difference!: handbook

 

TX2950043

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Be the difference!: leader guide

 

TX2951361

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli clerk training program: deli clerk reference handbook

 

TX2949423

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

Deli clerk training program: leader guide

 

TX2951360

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli training program: participant workbook

 

TX2956028

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli training program: train the trainer workshop leader guide

 

TX2951457

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood clerk reference handbook

 

TX2817331

 

05/17/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood clerk training program: leader guide

 

TX2826043

 

05/17/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood training program: participant workbook

 

TX2836799

 

05/17/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Train the trainer workshop leader guide: seafood training program

 

TX2826044

 

05/17/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front end procedures manual

 

TX2776090

 

03/29/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front-end management workshop: leader guide

 

TX2767513

 

03/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bookkeeping training program: trainer guide

 

TX2765551

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Courtesy counter training program: trainee guide

 

TX2765554

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Courtesy counter training program: trainer guide

 

TX2765553

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front-end management workshop: participant workbook

 

TX2767512

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front-end training program: front-end management

 

TX2765555

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

coaching guide

 

 

 

 

 

 

 

 

 

 

 

 

 

Bookkeeping training program: trainee guide

 

TX2765552

 

01/16/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Checker reference handbook key entry: Checker training program

 

TX2539115

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Key entry: leader guide

 

TX2528589

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Orientation program: leader guide

 

TX2528588

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Orientation program: reference handbook

 

TX2539116

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Train the trainer workshop: leader guide

 

TX2528591

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Train the trainer workshop: leader guide

 

TX2528590

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery department field merchandiser guide

 

TX2464539

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery department trainee guide

 

TX2464540

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery department trainer guide

 

TX2464538

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Checker training program: I B M leader guide

 

TX2469225

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Checker training program: scanning leader guide

 

TX2469224

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Checker training reference manual

 

TX2469317

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

Co-manager development program: Deli and Cheese Department field merchandiser
guide.

 

TX2463719

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: General Merchandise/Health and Beauty Aids
Department trainer guide

 

TX2463713

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: General Merchandise/Health and Beauty Aids
Department field merchandiser guide

 

TX2463712

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: General Merchandise/Health and Beauty Aids
Department trainee guide

 

TX2463711

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: general store management skills trainee guide

 

TX2463716

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: general store management skills trainer guide

 

TX2463715

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: general store management skills district manager
guide

 

TX2463714

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: Grocery Department district manager guide

 

TX2463717

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: Meat Department trainee guide

 

TX2463718

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

Deli and cheese department trainee guide: co-manager development program

 

TX2468555

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli and cheese department trainer guide: co-manager development program

 

TX2468554

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Floral department field merchandiser guide: co-manager development program

 

TX2468557

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Floral department trainee guide: co-manager development program

 

TX2468550

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Floral department trainer guide: co-manager development program

 

TX2468549

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front end and store office evaluator guide

 

TX2464079

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front end and store office trainee guide

 

TX2464534

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front end and store office trainer guide: co-manager development program

 

TX2468556

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Glossary of supermarket terms

 

TX2464535

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Grocery department trainee guide: co-manager development program

 

TX2468551

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Grocery department trainer guide: co-manager development program

 

TX2468552

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

Meat department: trainer guide

 

TX2464421

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Meat department field merchandiser guide: co-manager development program

 

TX2468553

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce department field merchandiser guide

 

TX2464537

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce department trainee guide

 

TX2464533

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce department trainer guide: co-manager development program

 

TX2464692

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood department field merchandiser guide

 

TX2464536

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood department trainee guide

 

TX2464080

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Trainer guide: Seafood Department, co-manager development program

 

TX2469124

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

[If there was a place]

 

VA27944

 

06/19/79

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

[We asked David Wier]

 

VA27943

 

06/19/79

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

[How to eat well within your budget]

 

VA27942

 

06/19/79

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

We asked Alice Siplin if she could taste the difference between the leading
peanut butter and Ann Page peanut butter

 

VA12066

 

03/27/78

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

Owner

 

 

 

 

 

 

 

We asked Gladys Wolf…

 

VA12067

 

03/27/78

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

[5796-NQC]

 

TX42462

 

05/16/78

 

Shopwell, Inc.

 

 

 

 

 

 

 

Julia Waldbaum has a recipe for holiday cooking

 

TX1272891

 

10/27/83

 

Waldbaum’s, Inc.

 

Foreign Copyright Registrations and Applications

 

None.

 

Material Inbound Copyright License Agreements (including exclusive licenses)

 

None.

 

II. Patents

 

U.S. Patents and Patent Applications

 

None.

 

Foreign Patents and Patent Applications



None.

 

Material Inbound Patent License Agreements (including exclusive licenses)

 

None.

 

--------------------------------------------------------------------------------


 

III. Trademarks

 

U.S. TRADEMARK APPLICATIONS AND REGISTRATIONS

 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

1.

 

A&P (Design & Color)

[g98691kg41i001.gif]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,304,288 (73/454,363)

 

11/6/1984 (11/25/83)

2.

 

A&P (Block Letters)

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,713,141 (76/390,443)

 

5/6/2003 (4/3/02)

3.

 

AMAZE AWAY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,118,336 (78/549,806)

 

7/18/2006 (1/19/05)

4.

 

AMERICA’S CHOICE

(Stylized)

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,019,444 (74/234,200)

 

11/26/1996 (12/30/91)

5.

 

AMERICA’S CHOICE

(Stylized)

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,861,428 (74/801,783)

 

11/1/1994 (12/30/91)

6.

 

AMERICA’S CHOICE

(Stylized)

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,860,494 (74/801,784)

 

10/25/1994 (12/30/91)

7.

 

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,425,385 (74/332,876)

 

1/30/2001 (11/19/92)

8.

 

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,384,513 (73/514,986)

 

2/25/1986 (12/24/84)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

9.

 

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,007,194 (78/218,486)

 

10/18/2005 (2/25/2003)

10.

 

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,983,134 (78/395,344)

 

8/9/2005 (4/2/04)

11.

 

A C AMERICA’S CHOICE RESERVE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(85/143,032)

 

(Filed: 10/01/10)

12.

 

AMERICA’S COFFEE

PROVIDER SINCE 1859

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,522,886 (77/398,541)

 

9/9/2008 (Supplemental) 10/21/08 (Federal) (2/15/08)

13.

 

A TASTE OF ELEGANCE

 

Pathmark Stores, Inc.

 

3,158,364 (78/759,275)

 

10/17/2006 (11/22/05)

14.

 

ATHENA

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,861,651 (78/238,300)

 

7/6/04 (4/16/03)

15.

 

AW’SOME O’S

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,189,114 (78/731,611)

 

12/26/2006 (10/12/05)

16.

 

B (stylized & design)

[g98691kg41i002.jpg]

 

Best Cellars Inc.

 

2,156,236 (75/182,649)

 

5/12/1998 (10/11/96)

17.

 

BASICS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,884,450 (78/311,001)

 

9/14/2004 (10/8/03)

18.

 

BEEF BEYOND BELIEF

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,172,122 (78/437,260)

 

11/14/2006 (6/17/04)

19.

 

BEST CELLARS

 

Best Cellars Inc.

 

2,422,415 (75/058,148)

 

1/23/2001 (2/15/96)

20.

 

BEYOND THE BEST

 

Best Cellars Inc.

 

2,643,503 (75/861,646)

 

10/29/2002 (12/1/99)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

21.

 

BIG

 

Best Cellars Inc.

 

3,191,120 (78/538,845)

 

1/2/2007 (12/28/04)

22.

 

BIG DEALS

 

Pathmark Stores, Inc.

 

1,922,594 (74/176,206)

 

9/26/1995 (6/14/91)

23.

 

BRILLIANT BUBBLES

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,808,673 (78/202,468)

 

1/27/2004 (1/13/03)

24.

 

BUBBLE Icon

(Design only)

[g98691kg41i003.jpg]

 

Best Cellars Inc.

 

2,154,639 (75/182,643)

 

5/5/1998 (10/11/96)

25.

 

CELLAR-TO-GO-GO

 

Best Cellars Inc.

 

3,085,228 (78/622,476)

 

4/25/2006 (5/4/05)

26.

 

CHEFMARK

 

Pathmark Stores, Inc.

 

3,691,490 (77/578,894)

 

10/6/2009 (9/25/08)

27.

 

CHERRY Icon

(Design only)

[g98691kg41i004.jpg]

 

Best Cellars Inc.

 

2,263,938 (75/182,602)

 

7/27/1999 (10/11/96)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

28.

 

CITRUS Icon

(Design only)

[g98691kg41i005.jpg]

 

Best Cellars Inc.

 

2,260,200 (75/182,604)

 

7/13/1999 (10/11/96)

29.

 

CLOUD Icon

(Design only)

[g98691kg41i006.jpg]

 

Best Cellars Inc.

 

2,156,290 (75/193,043)

 

5/12/1998 (10/31/96)

30.

 

CONCORDE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,861,650 (78/238,266)

 

7/6/2004 (4/16/03)

31.

 

Crescent Moon Icon

(Design only)

 

 

Best Cellars Inc.

 

2,156,289 (75/193,041)

 

5/12/1998 (10/31/96)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

 

 

[g98691kg41i007.jpg]

 

 

 

 

 

 

32.

 

EASY BRIGHT NIGHT

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,934,844 (78/324,523)

 

3/22/2005 (11/07/03)

33.

 

EXPRESS YOURSELF

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,680,997 (76/406,160)

 

1/28/2003 (5/13/02)

34.

 

FARMER JACK Logo

(Design only)

[g98691kg41i008.jpg]

 

 

Borman’s Inc.

 

2,874,722 (78/269,618)

 

8/17/2004 (7/2/03)

35.

 

FEEL LIKE A TRUE GOURMET!

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,881,606 (78/266173)

 

9/07/2004 (06/24/03)

36.

 

FEXPRESS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(85/133,623)

 

(Filed: 09/20/10) ITU

37.

 

FIZZY

 

Best Cellars, Inc.

 

3,119,391 (78/538,858)

 

7/25/2006 (12/28/04)

38.

 

FLAVOR N SERVE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/845,532)

 

(Filed: 10/9/09) ITU

39.

 

FOOD 2 GO

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(85/106,910)

 

(Filed: 08/13/10)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

40.

 

FOOD BASICS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,726,744 (76/386,404)

 

6/17/2003 (3/25/02)

41.

 

FOOD BASICS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/914,849)

 

(Filed: 1/19/10) ITU

42.

 

FRESH

 

Best Cellars Inc.

 

3,119,390 (78/538,848)

 

7/25/2006 (12/28/04)

43.

 

FRESH CHALLENGE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,942,219 (78/503,093)

 

4/19/2005 (10/20/04)

44.

 

GIVE YOURSELF ANOTHER CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,989,404 (78/431,546)

 

8/30/2005 (6/8/04)

45.

 

GRAPE FINDS

 

Grape Finds At Dupont, Inc.

 

2,663,166 (76/392,260)

 

12/17/2002 (4/8/02)

46.

 

Grape Icon

(Design only)

[g98691kg41i009.jpg]

 

Best Cellars Inc.

 

2,271,317 (75/193,042)

 

8/24/1999 (10/31/96)

 

 

 

 

 

 

 

 

 

47.

 

GREAT WINES FOR

EVERY DAY

 

Best Cellars Inc.

 

3,032,255 (78/538,850)

 

12/20/2005 (12/28/04)

48.

 

GREEN WAY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/349,246)

 

(Filed: 12/11/07) ITU

49.

 

GREEN WAY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/409,725)

 

Filed: 2/29/08) ITU

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

50.

 

G

[g98691kg41i010.jpg]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,544,867 (77/388,984)

 

12/9/2008 (2/5/08)

51.

 

G

[g98691kg41i010.jpg]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,842,003 (77/409,787)

 

8/31/2010 (2/29/08)

52.

 

GRILL WORKS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/853,121)

 

(Filed: 10/20/09) ITU

53.

 

HARTFORD RESERVE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/408,926)

 

(Filed: 2/28/08) ITU

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

54.

 

(Stylized)

 

[g98691kg41i011.jpg]

 

 

Borman’s, Inc.

 

1,232,381 (73/277,359)

 

3/29/1983 (9/10/80)

55.

 

HOME BASICS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/959,095)

 

(Filed: 3/15/10) ITU

56.

 

I LOVE THIS STORE!

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,081,109 (76/424,332)

 

4/18/2006 (6/24/02)

57.

 

JANE PARKER

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,363,303 (78/692,338)

 

1/1/2008 (8/15/05)

58.

 

JUICY

 

Best Cellars Inc.

 

3,050,162 (78/538,852)

 

1/24/2006 (12/28/04)

59.

 

Lips Icon

(Design only)

[g98691kg41i012.jpg]

 

Best Cellars Inc.

 

3,350,671 (76/661,658)

 

12/11/2007 (6/14/06)

60.

 

LIVE BETTER

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/813,448)

 

(Filed: 8/26/09) ITU

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

61.

 

LIVE BETTER (& Design)

[g98691kg41i013.jpg]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(85/131,981)

 

(Filed: 9/17/10)

62.

 

LIVE BETTER WELLNESS CLUB

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,452,346 (77/185,924)

 

6/24/2008 (5/21/07)

63.

 

LIVE BETTER!

WELLNESS CLUB

(& Design)

[g98691kg41i014.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,491,210 (77/185,766)

 

8/26/2008 (5/21/07)

64.

 

Lollipop Icon

(Design only)

 

Best Cellars Inc.

 

2,156,235 (75/182,603)

 

5/12/1998 (10/11/96)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

 

 

[g98691kg43i001.jpg]

 

 

 

 

 

 

65.

 

LULLA-BEES

 

Pathmark Stores, Inc.

 

(77/933,825)

 

(Filed:  2/11/10) ITU

66.

 

MARKET SPA

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,750,450

(77/543,985)

 

2/16/2010

(8/11/08)

67.

 

MASTER CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,857,946

(78/218,673)

 

6/29/2004

(2/25/03)

68.

 

MASTER CHOICE MC

(Stylized)

 

[g98691kg43i002.gif]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,073,501

(75/070,346)

 

6/24/1997

(3/11/96)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

69.

 

(Miscellaneous Design)

 

[g98691kg43i003.jpg]

 

 

Borman’s, Inc.

 

1,182,561

(73/276,030)

 

12/15/1981

(8/29/80)

70.

 

MORE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,684,590

(78/942,221)

 

9/15/2009

(8/1/06)

71.

 

MORE

 

[g98691kg43i004.jpg]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,723,905

(78/953,659)

 

12/8/2009

(8/16/06)

72.

 

MORE

 

[g98691kg43i005.jpg]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,486,531

(78/953,732)

 

8/12/2008

(8/16/06)

73.

 

MORSEL MEDLEY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3867726

(85/040,029)

 

10/26/2010

( 5/17/10)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

74.

 

NO FRILLS (& Design)

GRAPHIC [g98691kg43i006.jpg]

 

 

Pathmark Stores, Inc.

 

1,196,041

(73/165,881)

 

5/25/1982

(4/11/78)

75.

 

ONPOINT

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,842,091

(77/476,914)

 

8/31/2010

(5/16/08)

76.

 

PATHMARK

 

Pathmark Stores, Inc.

 

854,358

(72/285,701)

 

8/6/1968

(11/28/67)

77.

 

PATHMARK

 

Pathmark Stores, Inc.

 

2,677,310

(76/361,018)

 

1/21/2003

(1/18/02)

78.

 

PATHMARK (& Design)

 

GRAPHIC [g98691kg43i007.jpg]

 

 

Pathmark Stores, Inc.

 

919,137

(72/324,945)

 

8/24/1971

(4/18/69)

79.

 

PATHMARK (& Design)

 

GRAPHIC [g98691kg43i008.jpg]

 

 

Pathmark Stores, Inc.

 

1,034,492

(73/055,400)

 

2/24/1976

(6/17/75)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

80.

 

PATHMARK GOSPEL
CHOIR COMPETITION

 

Pathmark Stores, Inc.

 

3,789,447

(77/715,300)

 

5/18/2010

(4/16/09)

81.

 

PATHMARK HELPING
HANDS IN THE
COMMUNITY (& Design)

 

GRAPHIC [g98691kg43i009.jpg]

 

 

Pathmark Stores, Inc.

 

3,240,786

(78/978,145)

 

5/8/2007

(11/10/04)

82.

 

PATHMARK HELPING
HANDS IN THE
COMMUNITY (& Design)

 

GRAPHIC [g98691kg43i010.jpg]

 

 

Pathmark Stores, Inc.

 

3,596,521

(78/514,359)

 

3/24/2009

(11/10/04)

83.

 

PREFERRED PET

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,655,878

(77/977,324)

 

7/14/2009

(3/31/08)

84.

 

READY PORTIONS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/853,090)

 

(Filed:  10/20/09) ITU

85.

 

RED ALARM

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,924,218

(78/220,193)

 

2/1/2005

(2/28/03)

86.

 

SAV-A-CENTER

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,412,706

(73/583,389)

 

10/7/1986

(2/18/86)

87.

 

SIERRA RANCH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/703,362)

 

(Filed:  3/31/09) ITU

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

88.

 

SUPER FRESH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,835,077

(77/952,029)

 

8/17/2010

(3/5/10)

 

89.

 

S SUPER FRESH

 

[g98691kg43i011.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,467,757

(77/378,422)

 

7/15/2008

(1/23/08)

90.

 

SMOOTH

 

Best Cellars Inc.

 

2,133,522
(Supplemental)

(75/182,645)

 

1/27/1998

 

(10/11/96)

91.

 

SOFT

 

Best Cellars Inc.

 

3,032,256

(78/538,856)

 

12/20/2005

(12/28/04)

92.

 

SPLISH SPLASH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,062,628

(78/481,891)

 

2/28/2006

(9/10/04)

93.

 

SUN Icon
(Design only)

[g98691kg43i012.jpg]

 

Best Cellars Inc.

 

2,258,387

(75/182,600)

 

7/6/1999

(10/11/96)

94.

 

SUPERFRESH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,835,077

(77/952,029)

 

8/17/2010

(3/5/10)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

95.

 

SUPER FRESH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,085,126

(73/732,662)

 

8/5/1997

(6/6/88)

96.

 

(Stylized)

[g98691kg45i001.jpg]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,685,875

(76/346,252)

 

2/11/2003

(12/6/01)

97.

 

THE FOOD EMPORIUM

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,741,163

(76/360,323)

 

7/29/2003

(1/16/02)

98.

 

THE FOOD EMPORIUM
TRADING COMPANY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/956,667)

 

(Filed:  3/11/10) ITU

99.

 

THE FOOD EMPORIUM
NEW YORK TRADING COMPANY Logo

[g98691kg45i002.jpg]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/956,662)

 

(Filed:  3/11/10) ITU

100.

 

THE GREAT ATLANTIC &
PACIFIC TEA COMPANY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,435,064

(77/282,276)

 

5/27/2008

(9/18/07)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

101.

 

THE LOWER PRICE
PROJECT (Stylized/Design)

[g98691kg45i003.jpg]

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/962,391)

 

(Filed:  3/18/10)

102.

 

TORNADO SPLASH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,115,079

(78/435,495)

 

7/11/2006

(6/15/04)

103.

 

ULTRA XTREME

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,132,890

(78/715,736)

 

8/22/2006

(9/15/05)

104.

 

VIA ROMA

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,690,140

(77/435,941)

 

9/29/2009

(3/31/08)

105.

 

WALDBAUM’S

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,471,095

(77/323,811)

 

7/22/2008

(11/7/07)

106.

 

WE’RE THINKING FRESH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,111,361

(78/533,406)

 

7/4/2006

(12/16/04)

107.

 

WORTH A SPLURGE

 

Grape Finds At Dupont, Inc.

 

2,663,165

(76/392,259)

 

12/17/2002

(4/8/02)

108.

 

YOU KNOW WHAT YOU LIKE. WE KNOW WINE.

 

Best Cellars Inc.

 

2,824,476

(76/423,835)

 

3/23/2004

(6/21/02)

 

--------------------------------------------------------------------------------


 

FOREIGN TRADEMARK APPLICATIONS AND REGISTRATIONS

 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. #
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

 

 

 

 

 

 

 

109.

 

 

[g98691kg45i004.gif]

 

BEST CELLARS

 

Best Cellars Inc.

 

2009-88272
(Japanese App.)

 

Reg. No. 5355386

 

Registered: 9/24/2010

110.

 

[g98691kg45i004.gif]

 

最もよいセラー

 

 

Best Cellars Inc.

 

2009-88273
(Japanese App.)

 

Reg. No. 5,355,387

 

Registered: 9/24/2010

111.

 

[g98691kg45i005.jpg]

 

BEST CELLARS
(8 logos with words)

 

Best Cellars Inc.

 

2009-088274

(Japanese App.)

 

Reg. No. 5,323,588



 

Registered 5/21/2010

 

INTERNET DOMAIN NAME REGISTRATIONS

 

ac-healthykids.com

achealthykids.com

apfreshonline.com

apsupermarket.com

aptea.com

aptealink.com

aptealink.net

apteauniversity.com

bestcellars.com

 

--------------------------------------------------------------------------------


 

bestcellars.net

bestcellarsnewyork.com

bigredgiveaway.com

bonussavingsclub.com

foodbasicsusa.com

gaptea.com

gaptea.net

livebetterdrugstore.com

lowpriceproject.com

lowpriceproject.net

mipathmark.com

onpointbrands.com

pathmark.com

savacenter.com

superfoodmartne.com

superfreshfood.com

thefoodemporium.com

thefoodemporiumshoponline.com

thetrufoundation.com

thetrufoundation.net

thetrufoundation.org

waldbaums.com

wehearyou.com

 

MATERIAL INBOUND TRADEMARK LICENSE AGREEMENTS (including exclusive licenses)

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.01

 

Internet Addresses

 

www.pathmark.com

www.mipathmark.com

www.aptea.com

 

Domain Name

 

Account
No.

 

Points To

 

Private

 

Folder

 

Auto
Renew

 

Expiration
Date

 

WHOIS Administrative
Contact

 

WHOIS Technical
Contact

 

Account Holder

ac-healthykids.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

8/12/2013

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

achealthykids.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

8/12/2013

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

apfreshonline.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

5/8/2018

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

apsupermarket.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

4/17/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

aptea.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

12/22/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

aptealink.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

4/11/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

aptealink.net

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

4/11/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

apteauniversity.com

 

28918177

 

ADNS Services

 

No

 

Default

 

On

 

9/26/2012

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

bestcellars.com

 

28918177

 

dns1.irides.com|dns2.irides.com

 

No

 

Default

 

On

 

12/1/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Domain Name

 

Account
No.

 

Points To

 

Private

 

Folder

 

Auto
Renew

 

Expiration
Date

 

WHOIS Administrative
Contact

 

WHOIS Technical
Contact

 

Account Holder

bestcellars.net

 

28918177

 

cyb-prox.cyberteksystems.com| cyberteksbs.amtmschmiderer.com

 

No

 

Default

 

On

 

9/3/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

bestcellarsnewyork.com

 

28918177

 

ns3.freshdirect.com|ns4.freshdirect.com|ns2. freshdirect.com|ns1.freshdirect.com

 

No

 

Default

 

On

 

11/11/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

bigredgiveaway.com

 

28918177

 

dns2.sweepstix.com|dns1.sweepstix.com

 

No

 

Default

 

On

 

3/11/2012

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

bonussavingsclub.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

9/8/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

foodbasicsusa.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

6/20/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

gaptea.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

2/7/2012

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

gaptea.net

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

2/7/2012

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

livebetterdrugstore.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

9/13/2012

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

lowpriceproject.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

3/24/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

lowpriceproject.net

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

3/24/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

mipathmark.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

3/25/2013

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

onpointbrands.com

 

28918177

 

Under Construction Page

 

No

 

Default

 

On

 

9/25/2013

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

--------------------------------------------------------------------------------


 

Domain Name

 

Account
No.

 

Points To

 

Private

 

Folder

 

Auto
Renew

 

Expiration
Date

 

WHOIS Administrative
Contact

 

WHOIS Technical
Contact

 

Account Holder

pathmark.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

9/13/2013

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

savacenter.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

10/25/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

superfoodmartne.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

4/3/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

superfreshfood.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

2/5/2012

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

thefoodemporium.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

2/5/2012

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

thefoodemporiumshoponline.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

6/2/2013

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

thetrufoundation.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

9/16/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

thetrufoundation.net

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

9/16/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

thetrufoundation.org

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

9/16/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

waldbaums.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

2/14/2011

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

wehearyou.com

 

28918177

 

ns1.batblue.com|ns2.batblue.com|ns3.batblue.com

 

No

 

Default

 

On

 

6/10/2013

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

The Great Atlantic & Pacific Tea Co

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13(c)

 

Collateral Documents

 

1.     Delivery to the Administrative Agent of executed copy of the Perfection
Certificate within 10 Business Days after the Effective Date (or such later day
as the Administrative Agent may consent to).

 

2.     Delivery to the Administrative Agent of executed copy of a short form
trademark security agreement within 30 days after the Effective Date (or such
later day as the Administrative Agent may consent to).

 

3.     Delivery to the Administrative Agent of the original stock certificates
set forth on Schedule II to the Pledge Agreement dated as of the Effective Date
(and accompanying stock powers) within 7 Business Days after the Effective Date
(or such later day as the Administrative Agent may consent to).

 

4.     Delivery to the Administrative Agent of the Receipts and Disbursements
Forecast for the 26 weeks commencing with the week that includes the Petition
Date within 5 days after the Effective Date (or such later day as the
Administrative Agent may consent to).

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(a)

 

DDA Accounts

 

Bank

 

Account #

 

A/C Name

 

Type

Bank of America

 

4381

 

The Great Atlantic & Pacific Tea Co.

 

Concentration/Deposit

 

 

3938

 

The Great Atlantic & Pacific Tea Co.

 

Pharm Lbox 23747

 

 

3973

 

The Great Atlantic & Pacific Tea Co.

 

Consol LBOX account

 

 

 

 

A&P Corp R/E Sub Ten

 

lockbox 6434

 

 

 

 

A&P Corporate

 

lockbox 6426

 

 

 

 

A&P Real Estate

 

lockbox 6430

 

 

 

 

A&P Metro

 

lockbox 6449

 

 

 

 

A&P Food Emporium

 

lockbox 6453

 

 

0681

 

The Great Atlantic & Pacific Tea Co.

 

Deposit

 

 

0434

 

Milik Service Company

 

Deposit

 

 

1699

 

The Great Atlantic & Pacific Tea Co. (Best Cellars Inc.)

 

Deposit

 

 

2570

 

The Great Atlantic & Pacific Tea Co.

 

Deposit

 

 

2567

 

The Great Atlantic & Pacific Tea Co. (Food Basics)

 

Deposit

 

 

2554

 

The Great Atlantic & Pacific Tea Co. (A&P Liquor)

 

Deposit

 

 

2541

 

The Great Atlantic & Pacific Tea Co. (Waldbaums)

 

Deposit

 

 

2537

 

The Great Atlantic & Pacific Tea Co. (Food Emporium)

 

Deposit

 

 

2525

 

The Great Atlantic & Pacific Tea Co. (Cafeteria Account)

 

Deposit

 

 

 

 

 

 

 

Bank of New York Mellon

 

0847

 

The Great Atlantic & Pacific Tea Co.

 

Deposit

Scheduled

 

 

1880

 

The Great Atlantic & Pacific Tea Co. (Food Basics)

 

Deposit

to close

 

 

4397

 

The Great Atlantic & Pacific Tea Co. (Liquor)

 

Deposit

Jan. 2011

 

 

4915

 

The Great Atlantic & Pacific Tea Co. (Waldbaums)

 

Deposit

 

 

 

4338

 

The Great Atlantic & Pacific Tea Co. (Food Emporium)

 

Deposit

 

 

 

6470

 

The Great Atlantic & Pacific Tea Co. (Cafeteria Account)

 

Deposit

 

 

 

 

 

 

 

 

Wachovia Bank (Wells Fargo)

 

 

 

 

 

 

 

 

5374

 

The Great Atlantic & Pacific Tea Co. (SuperFresh PA)

 

Deposit

 

 

7612

 

The Great Atlantic & Pacific Tea Co. (SuperFresh MD)

 

Deposit

 

 

5286

 

The Great Atlantic & Pacific Tea Co. (SuperFresh)

 

Deposit (Coinstar)

 

 

3936

 

The Great Atlantic & Pacific Tea Co. (Pathmark SAC)

 

Deposit

 

 

 

 

 

 

 

JP Morgan Chase Bank

 

 

 

 

 

 

 

 

7436

 

The Great Atlantic & Pacific Tea Co.

 

Concentration/Deposit

 

 

2348

 

The Great Atlantic & Pacific Tea Co.

 

Deposit

 

 

3255

 

The Great Atlantic & Pacific Tea Co.

 

Credit/Debit Deposit

 

 

3263

 

The Great Atlantic & Pacific Tea Co. (Waldbaums)

 

Credit/Debit Deposit

 

 

3271

 

The Great Atlantic & Pacific Tea Co. (Superfresh)

 

Credit/Debit Deposit

 

 

3289

 

The Great Atlantic & Pacific Tea Co. (Food Basics)

 

Credit/Debit Deposit

 

 

3297

 

The Great Atlantic & Pacific Tea Co. (Food Emporium)

 

Credit/Debit Deposit

 

 

3248

 

The Great Atlantic & Pacific Tea Co. (Liquor)

 

Credit/Debit Deposit

 

 

3313

 

The Great Atlantic & Pacific Tea Co. (Pathmark SAC)

 

Credit/Debit Deposit

 

 

3305

 

The Great Atlantic & Pacific Tea Co. (Pathmark Stores)

 

Credit/Debit Deposit

 

 

6048

 

The Great Atlantic & Pacific Tea Co.

 

CT Bottle Deposit

 

 

6030

 

The Great Atlantic & Pacific Tea Co.

 

NY Bottle Deposit

 

--------------------------------------------------------------------------------


 

Bank

 

Account #

 

A/C Name

 

Type

Capital One

 

1751

 

Pathmark Stores Inc.

 

Deposit

 

 

1785

 

Pathmark Stores Inc.

 

Deposit (Coinstar)

 

 

 

 

 

 

 

One United Bank

 

3712

 

Pathmark Stores Inc. (SGC Foundation)

 

Deposit

 

 

 

 

 

 

 

PNC Bank

 

0352

 

Pathmark Stores Inc. (We Care Fund)

 

Deposit

 

 

6292

 

The Great Atlantic & Pacific Tea Co. (Best Cellars Inc.)

 

Deposit

 

 

 

 

 

 

 

Double Rock Corp (The Reserve)

 

 

 

 

 

 

 

 

3511

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Money Market Deposit

 

 

 

 

 

 

 

Goldman Sachs

 

 

 

 

 

 

 

 

5715

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Money Market Deposit

 

 

 

 

 

 

 

Wells Fargo Heritage

 

 

 

 

 

 

 

 

1425

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Money Market Deposit

 

 

 

 

 

 

 

Foreign Subsidiary Bank Accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

JP Morgan Chase Bank

 

 

 

 

 

 

 

 

9383

 

A&P Bermuda LTD

 

Deposit

 

 

 

 

 

 

 

Unicredit Bank Hungary Zrt

 

0000

 

 

 

 

 

 

0019

 

APTEA Magyarorszag Likditas Menedszombathley

 

Deposit

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(b)

 

Credit Card Arrangements

 

 

 

CREDIT/DEBIT
CARD
PROCESSORS

 

CONTACT PERSON

 

ADDRESS

1

 

American Express

 

 

 

 

2

 

First Data (Concord/Buypass)

 

 

 

 

3

 

NYCE Corporation

 

 

 

 

4

 

Discover

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(c)

 

Third Party Insurance Payors

 

No

 

Company

 

Street

 

City

 

State

 

Postal
Code

1

 

4D Pharmacy Management

 

 

 

 

 

 

 

 

2

 

AARP Health Options

 

 

 

 

 

 

 

 

3

 

Access Health

 

 

 

 

 

 

 

 

4

 

aClaim

 

 

 

 

 

 

 

 

5

 

ACS / Consultec Inc./ ACS State Healthcare PBMS

 

 

 

 

 

 

 

 

6

 

ADAP(NYS)

 

 

 

 

 

 

 

 

7

 

Advanced Health Systems/BMS

 

 

 

 

 

 

 

 

8

 

Aetna

 

 

 

 

 

 

 

 

9

 

Aetna Network Management

 

 

 

 

 

 

 

 

10

 

Aetna Pharmacy Management

 

 

 

 

 

 

 

 

11

 

Affordable Medicine Solutions, LLC

 

 

 

 

 

 

 

 

12

 

Agelity

 

 

 

 

 

 

 

 

13

 

Agelity

 

 

 

 

 

 

 

 

14

 

AlaGap

 

 

 

 

 

 

 

 

15

 

Alliance HealthCard

 

 

 

 

 

 

 

 

16

 

Allwin Data

 

 

 

 

 

 

 

 

17

 

Allwin Data

 

 

 

 

 

 

 

 

18

 

American Health Care

 

 

 

 

 

 

 

 

19

 

AmerisourceBergen

 

 

 

 

 

 

 

 

20

 

ANTHEM/WellPoint

 

 

 

 

 

 

 

 

21

 

APS

 

 

 

 

 

 

 

 

22

 

Argus

 

 

 

 

 

 

 

 

23

 

Atlantic Prescription Services

 

 

 

 

 

 

 

 

24

 

AUTORX

 

 

 

 

 

 

 

 

25

 

AVIA

 

 

 

 

 

 

 

 

26

 

BC/BS of Alabama

 

 

 

 

 

 

 

 

27

 

BC/BS of DE

 

 

 

 

 

 

 

 

28

 

BC/BS of MI

 

 

 

 

 

 

 

 

29

 

BCBS IL

 

 

 

 

 

 

 

 

30

 

BeneScript Services Inc.

 

 

 

 

 

 

 

 

31

 

BeyondRx

 

 

 

 

 

 

 

 

32

 

BioScrip

 

 

 

 

 

 

 

 

33

 

Blue Cross Blue Shield of Arizona

 

 

 

 

 

 

 

 

34

 

Blue Shield of California

 

 

 

 

 

 

 

 

35

 

Brooks Pharmacy

 

 

 

 

 

 

 

 

36

 

CaremarkPCS (all bins)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

No

 

Company

 

Street

 

City

 

State

 

Postal
Code

37

 

CENTRUS / PSCNY

 

 

 

 

 

 

 

 

38

 

CareFirst BlueCross BlueShield and CareFirst BlueChoice

 

 

 

 

 

 

 

 

39

 

Choice RX Inc.

 

 

 

 

 

 

 

 

40

 

CIGNA

 

 

 

 

 

 

 

 

41

 

Cigna Healthcare/Rx Prime

 

 

 

 

 

 

 

 

42

 

Consolidated Prescription Services

 

 

 

 

 

 

 

 

43

 

CPB/Catalyst Rx

 

 

 

 

 

 

 

 

44

 

CPB/Catalyst Rx A HealthExtras Company

 

 

 

 

 

 

 

 

45

 

CRK

 

 

 

 

 

 

 

 

46

 

CRK BIN 610029

 

 

 

 

 

 

 

 

47

 

CRKPCS

 

 

 

 

 

 

 

 

48

 

CRKPCS

 

 

 

 

 

 

 

 

49

 

CRKPCS/004336, 610415

 

 

 

 

 

 

 

 

50

 

Cypress Care

 

 

 

 

 

 

 

 

51

 

DestinationRx

 

 

 

 

 

 

 

 

52

 

DirectCompRx

 

 

 

 

 

 

 

 

53

 

EBRx Inc./Catalyst Rx

 

 

 

 

 

 

 

 

54

 

EHIM

 

 

 

 

 

 

 

 

55

 

EMDEON

 

 

 

 

 

 

 

 

56

 

Employer Health Options (EHO)

 

 

 

 

 

 

 

 

57

 

Envision Pharmaceutical Services

 

 

 

 

 

 

 

 

58

 

Envision/Rx Options, Inc.

 

 

 

 

 

 

 

 

59

 

EPIC NY

 

 

 

 

 

 

 

 

60

 

eRx Network, LLC

 

 

 

 

 

 

 

 

61

 

eRx Network, LLC

 

 

 

 

 

 

 

 

62

 

ESI - NPA

 

 

 

 

 

 

 

 

63

 

ESI / VRX / DPS

 

 

 

 

 

 

 

 

64

 

ESI / VRX / DPS

 

 

 

 

 

 

 

 

65

 

Express Scripts

 

 

 

 

 

 

 

 

66

 

FingerLakes BC/BS

 

 

 

 

 

 

 

 

67

 

FIRST HEALTH (PRN, MMD 5.1, MMI, MICHEPIC)

 

 

 

 

 

 

 

 

68

 

Geisinger Health Plan

 

 

 

 

 

 

 

 

69

 

GPP

 

 

 

 

 

 

 

 

70

 

HAP

 

 

 

 

 

 

 

 

71

 

HAP/Kids Care MI

 

 

 

 

 

 

 

 

72

 

Health Net Pharmaceutical Services

 

 

 

 

 

 

 

 

73

 

Health Plus of Michigan

 

 

 

 

 

 

 

 

74

 

Health Resources Inc.(PPSI)

 

 

 

 

 

 

 

 

75

 

HealthExtrasRx

 

 

 

 

 

 

 

 

76

 

HealthTrans, LLC

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

No

 

Company

 

Street

 

City

 

State

 

Postal
Code

77

 

Healthtrans/CuraScript

 

 

 

 

 

 

 

 

78

 

HIP/NY

 

 

 

 

 

 

 

 

79

 

HIP/NY/VYTRA

 

 

 

 

 

 

 

 

80

 

Horizon NJ Health

 

 

 

 

 

 

 

 

81

 

Humana

 

 

 

 

 

 

 

 

82

 

HUMANA Military Healthcare Services / TRICARE (CHAMPUS Region 3 & 4)

 

 

 

 

 

 

 

 

83

 

IHC Health Plans

 

 

 

 

 

 

 

 

84

 

Immediate Pharmacy Services

 

 

 

 

 

 

 

 

85

 

Independent Health

 

 

 

 

 

 

 

 

86

 

Innoviant, Inc

 

 

 

 

 

 

 

 

87

 

Integrated Pharmacy Services

 

 

 

 

 

 

 

 

88

 

Interplan (AME)

 

 

 

 

 

 

 

 

89

 

Interplan Health

 

 

 

 

 

 

 

 

90

 

Kaiser Permanente Mid-Atlantic

 

 

 

 

 

 

 

 

91

 

Keystone/AmeriHealth Mercy Health

 

 

 

 

 

 

 

 

92

 

Keystone/Amerihealth Mercy Health Plan

 

 

 

 

 

 

 

 

93

 

Louisiana Business Group on Health(LBGH)

 

 

 

 

 

 

 

 

94

 

MAMSI

 

 

 

 

 

 

 

 

95

 

MAXOR PLUS

 

 

 

 

 

 

 

 

96

 

McKesson Healthcare Solutions

 

 

 

 

 

 

 

 

97

 

Medco Health / PAID

 

 

 

 

 

 

 

 

98

 

Medco Health / PAID

 

 

 

 

 

 

 

 

99

 

Medical Matrix

 

 

 

 

 

 

 

 

100

 

MedImpact

 

 

 

 

 

 

 

 

101

 

MedTrak

 

 

 

 

 

 

 

 

102

 

MemberHealth

 

 

 

 

 

 

 

 

103

 

National Health Network(formerly UMPB)

 

 

 

 

 

 

 

 

104

 

Navitus Health Solutions

 

 

 

 

 

 

 

 

105

 

NCPDP

 

 

 

 

 

 

 

 

106

 

NJHCA / ESI

 

 

 

 

 

 

 

 

107

 

NMHC Rx

 

 

 

 

 

 

 

 

108

 

NMHC Rx/Centrus

 

 

 

 

 

 

 

 

109

 

NPS

 

 

 

 

 

 

 

 

110

 

NPS/National Pharmaceutical Services

 

 

 

 

 

 

 

 

111

 

Ochsner

 

 

 

 

 

 

 

 

112

 

OPN/Open Pharmacy Network(same as RxA)

 

 

 

 

 

 

 

 

113

 

OPUS Health (Matrix Quality Care)

 

 

 

 

 

 

 

 

114

 

PA PACE

 

 

 

 

 

 

 

 

115

 

PBM Plus

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

No

 

Company

 

Street

 

City

 

State

 

Postal
Code

116

 

PerformRx

 

 

 

 

 

 

 

 

117

 

Pharm Data Mgmt/PDMI

 

 

 

 

 

 

 

 

118

 

PHARMA SCRIPT

 

 

 

 

 

 

 

 

119

 

PharmaCare / PharmaCare ES

 

 

 

 

 

 

 

 

120

 

Pharmaceutical Care Network

 

 

 

 

 

 

 

 

121

 

Pharmacy Benefit Administrators

 

 

 

 

 

 

 

 

122

 

Pharmacy Benefit Direct

 

 

 

 

 

 

 

 

123

 

Pharmacy Healthcare Solutions

 

 

 

 

 

 

 

 

124

 

Pharmacy Services Group

 

 

 

 

 

 

 

 

125

 

PHARMA-LINK

 

 

 

 

 

 

 

 

126

 

PharmaSure

 

 

 

 

 

 

 

 

127

 

Phsi

 

 

 

 

 

 

 

 

128

 

Physicians Plus

 

 

 

 

 

 

 

 

129

 

PPSC

 

 

 

 

 

 

 

 

130

 

Premier Pharmacy Plan

 

 

 

 

 

 

 

 

131

 

Prescription Solutions/RxSolutions

 

 

 

 

 

 

 

 

132

 

Prime Therapeutics

 

 

 

 

 

 

 

 

133

 

Prime Therapeutics

 

 

 

 

 

 

 

 

134

 

ProCare PBM

 

 

 

 

 

 

 

 

135

 

Provider Medical Pharmaceutical

 

 

 

 

 

 

 

 

136

 

Prudent Rx

 

 

 

 

 

 

 

 

137

 

Regence Group, The

 

 

 

 

 

 

 

 

138

 

Restat

 

 

 

 

 

 

 

 

139

 

RESTAT/Garden State - POPS

 

 

 

 

 

 

 

 

140

 

Rx America

 

 

 

 

 

 

 

 

141

 

RxCare

 

 

 

 

 

 

 

 

142

 

RxOptions

 

 

 

 

 

 

 

 

143

 

SavRx

 

 

 

 

 

 

 

 

144

 

SavRx Prescription Services/Clarity Pharmacy Services

 

 

 

 

 

 

 

 

145

 

Scrip Card

 

 

 

 

 

 

 

 

146

 

ScripNet

 

 

 

 

 

 

 

 

147

 

Script Care, Ltd.

 

 

 

 

 

 

 

 

148

 

ScriptSave (MSC)

 

 

 

 

 

 

 

 

149

 

Sentara Health Management

 

 

 

 

 

 

 

 

150

 

Serve You Prescription Plan

 

 

 

 

 

 

 

 

151

 

Sierra Healthcare Options

 

 

 

 

 

 

 

 

152

 

SMCRx/Avia

 

 

 

 

 

 

 

 

153

 

Smith Premier Pharmacy Plan

 

 

 

 

 

 

 

 

154

 

Student Ins. Solutions

 

 

 

 

 

 

 

 

155

 

SXC Health Solutions, Inc. / SXC ComCoTec HXB

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

No

 

Company

 

Street

 

City

 

State

 

Postal
Code

156

 

Teamsters Local Welfare Fund #35

 

 

 

 

 

 

 

 

157

 

Third Party Solutions

 

 

 

 

 

 

 

 

158

 

TMESYS

 

 

 

 

 

 

 

 

159

 

Total Script

 

 

 

 

 

 

 

 

160

 

TPS

 

 

 

 

 

 

 

 

161

 

UNICARE Pharmacy Access Plan

 

 

 

 

 

 

 

 

162

 

Universal Rx

 

 

 

 

 

 

 

 

163

 

US Script

 

 

 

 

 

 

 

 

164

 

Wellpoint/Anthem

 

 

 

 

 

 

 

 

165

 

WELLPOINT/Anthem 610053

 

 

 

 

 

 

 

 

166

 

WHI / WHI Health Initiatives

 

 

 

 

 

 

 

 

167

 

WISE-Rx

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14(i)

 

Disbursement Accounts

 

No

 

Bank/Address

 

Account #

 

A/C Name

 

Type

1

 

Bank of New York

 

 

 

 

 

Bank of New York

 

 

 

 

7954

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Payroll Funding

Scheduled

 

 

 

 

0004

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Payroll Checks

to close

 

 

 

 

6467

 

The Great Atlantic & Pacific Tea Co., Inc.

 

A/P Checks

Jan. 2011

 

 

 

 

5474

 

The Great Atlantic & Pacific Tea Co., Inc.

 

NYC Metro Card

 

 

 

 

 

 

 

 

 

 

2

 

JP Morgan Chase Bank

 

 

 

 

 

 

 

 

 

 

7436

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Concentration/Deposit/Wires & ACHs

 

 

 

 

4891

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Tax Payments

 

 

 

 

 

 

 

 

 

3

 

Lake Region State Bank

 

 

 

 

 

 

 

 

 

 

5646

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Consolidated Returned Checks

 

 

 

 

 

 

 

 

 

4

 

Wells Fargo

 

 

 

 

 

 

 

 

 

 

1064

 

The Great Atlantic & Pacific Tea Co., Inc. (SuperFresh PA)

 

Lottery

 

 

 

 

6346

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Payroll Funding

 

 

 

 

6353

 

The Great Atlantic & Pacific Tea Co., Inc.

 

EFT/EDI

 

 

 

 

8255

 

The Great Atlantic & Pacific Tea Co., Inc.

 

A/P Checks

 

 

 

 

8274

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Payroll Checks

 

 

 

 

 

 

 

 

 

5

 

Bank of America

 

 

 

 

 

 

 

 

 

 

4381

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Concentration/Depository/LC pmts

 

 

 

 

8641

 

The Great Atlantic & Pacific Tea Co., Inc.

 

Lottery

 

 

 

 

2525

 

The Great Atlantic & Pacific Tea Co., Inc.

 

NY Metro Card

 

 

 

 

 

 

 

 

 

6

 

Capital One

 

 

 

 

 

 

 

 

 

 

1777

 

Pathmark Stores Inc.

 

Lottery

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

Existing Indebtedness

 

1.               Indebtedness under and in connection with the Prepetition
Secured Notes and the Prepetition Note Indenture

 

2.               9 3/8% Senior Quarterly Interest Bonds due 2039.

 

3.               9.125% Senior Notes due December 15, 2011.

 

4.               Obligations under capital leases as set forth on Annex A
attached hereto which are incorporated herein by reference.

 

5.               LDFF Loan Agreement, dated February 25, 1998, between Pathmark
and the New Jersey Economic Development Authority.  The amount outstanding as of
September 11, 2010 was $744,456, carries a rate of 5% and is due March 1, 2018.

 

6.               Blue & White Promissory Note, dated March 1, 2000, between The
Great Atlantic & Pacific Tea Company, Inc. and Blue & White Food Stores, Inc. 
The amount outstanding as of September 11, 2010 was $1,116,070.73, carries a
rate of 8% and is due February 1, 2018.

 

7.               Urban Enterprise Zone Loan, dated May 10, 2010, between Food
Basics, Inc. and Paterson Restoration Corporation.  The amount outstanding as of
September 11, 2010 was $775,727.08, carries a rate of 2.25% and is due May 1,
2020.

 

8.               Related Party Promissory Note, due August 18, 2011 for the
amount of $10,000,000.00.

 

9.               Indebtedness in connection with the leases assigned by the Loan
Parties to certain third parties related to former operating stores (the
“Assigned Leases”), whereby the Loan Parties generally remain secondarily
liable. As of September 11, 2010, 179 Assigned Leases remain in place. 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

Existing Liens

 

·                  Any Liens incurred in connection with the transactions
contemplated by the Agreement of Sale and Leaseback  dated November 5, 2010, by
and between THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland
corporation, PATHMARK STORES, INC., a Delaware corporation, PLAINBRIDGE LLC, a
Delaware limited liability company, UPPER DARBY STUART, LLC, a Delaware limited
liability company, and LANCASTER PIKE STUART, LLC, a Delaware limited liability
company and WE APP I LLC, a Delaware limited liability company.

 

·                  Liens in connection with the filings summarized in the table
below.

 

·                  Liens securing the obligations arising from and in connection
with the Prepetition Secured Notes.

 

·                  Liens securing the obligations arising from and in connection
with the Prepetition Credit Facilities.

 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

2008 BROADWAY, INC.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454172

 

 

 

 

AAL Realty Corp.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050453904

 

 

 

 

Adbrett Corp.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092501937

 

 

 

 

AMSTERDAM TRUCKING CORPORATION

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454108

 

 

 

 

APW SUPERMARKET CORPORATION

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503024

 

 

 

 

APW SUPERMARKETS, INC.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050453740

 

 

 

 

Bergen Street Pathmark, Inc.

 

New Jersey SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

25313970

 

 

 

 

BEST CELLARS DC INC.

 

District of Columbia

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

2009085707

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

BEST CELLARS INC.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/07/2009

 

200908070459190

 

 

 

 

BEST CELLARS LICENSING CORP.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454184

 

 

 

 

BEST CELLARS MASSACHUSETTS, INC.

 

Massachusetts SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/11/2009

 

200974801940

 

 

 

 

BEST CELLARS VA INC.

 

Virginia SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/11/2009

 

09081171880

 

 

 

 

BEV, LTD.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503420

 

 

 

 

BORMAN’S, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503495

 

 

 

 

Bridge Stuart Inc.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050453853

 

 

 

 

CLAY-PARK REALTY CO., INC.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454083

 

 

 

 

COMPASS FOODS, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502646

 

 

 

 

Delaware County Diaries, Inc.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454146

 

 

 

 

East Brunswick Stuart LLC

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502331

 

 

 

 

FARMER JACK’S OF OHIO, INC.

 

Ohio SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

OH00136459862

 

 

 

 

FOOD BASICS, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

Wilmington Trust Company

 

08/04/2009

 

20092502570

 

 

 

 

FOOD BASICS, INC.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Debtor: Food Basics

 

Creditor: Jamie A. Paternina Selective Insurance Company..

 

Award: $2,827.86

 

11/22/2006

 

DJ308717-06

 

 

 

 

FOOD BASICS, INC.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Debtor: Food Basics Inc.

 

Creditor: Div of Employer Accounts

 

Award: $2,988.32

 

09/26/2007

 

DJ255798-07

 

 

 

 

GRAMATAN FOODTOWN CORP.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454158

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

GRAPE FINDS AT DUPONT, INC.

 

District of Columbia

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

2009085708

 

 

 

 

GRAPE FINDS LICENSING CORP.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/07/2009

 

200908070458061

 

 

 

 

GREENLAWN LAND DEVELOPMENT CORP.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454069

 

 

 

 

HOPELAWN PROPERTY I, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503354

 

 

 

 

KOHL’S FOOD STORES, INC.

 

Wisconsin SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

090009537529

 

 

 

 

KWIK SAVE INC.

 

Pennsylvania SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

2009080561117

 

 

 

 

Lancaster Pike Stuart, LLC

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502828

 

 

 

 

LBRO REALTY, INC.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

10/05/2009

 

200908050453980

 

 

 

 

LBRO REALTY, INC.

 

New York SOS

 

UCC Correction Filed

 

Wilmington Trust Company

 

All assets

 

NY State filed a correction to UCC since filing officer had misindexed the
Debtor’s name.

 

10/05/2009

 

200908050453980

 

02/12/2010

 

201002120081228

LO-LO DISCOUNT STORES, INC.

 

Texas SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/19/2009

 

09-0023467374

 

 

 

 

MacDade Boulevard Stuart, LLC

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502760

 

 

 

 

McLEAN AVENUE PLAZA CORP.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050453930

 

 

 

 

MONTVALE HOLDINGS, INC.

 

New Jersey SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

2531391-8

 

 

 

 

NORTH JERSEY PROPERTIES, INC. VI

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502992

 

 

 

 

ONPOINT, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503586

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

General Electric Company, GE Lighting

 

Specific Equipment

 

10/19/2001

 

11440978

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-3 Continuation

 

General Electric Company, GE Lighting

 

Specific Equipment

 

10/19/2001

 

11440978

 

04/27/2006

 

61406198

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

11/14/2002

 

22872780

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-3 Amendment

 

Added Collateral

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

11/14/2002

 

22872780

 

12/17/2002

 

23142779

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-3 Continuation

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

11/14/2002

 

22872780

 

09/05/2007

 

20073365300

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

12/20/2002

 

23198524

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-3 Amendment

 

Amended Debtor’s Address

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

12/20/2002

 

23198524

 

01/03/2003

 

30023294

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-3 Continuation

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

12/20/2002

 

23198524

 

09/05/2007

 

20073375184

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1 In Lieu

 

General Electric Co.

 

Specific Equipment

 

In Lieu of PA SOS filing from 1994

 

03/19/2004

 

40775181

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-3 Continuation

 

General Electric Co.

 

Specific Equipment

 

In Lieu of PA SOS filing from 1994

 

03/19/2004

 

40775181

 

03/10/2009

 

20090751823

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1 In Lieu

 

General Electric Co.

 

Specific Equipment

 

In Lieu of PA SOS filing from 1994

 

03/19/2004

 

40778193

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-3 Continuation

 

General Electric Co.

 

Specific Equipment

 

In Lieu of PA SOS filing from 1994

 

03/19/2004

 

40778193

 

03/10/2009

 

20090751872

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

General Electric Company, GE Lighting

 

Specific Equipment

 

In Lieu of PA SOS filing from 1994

 

03/19/2004

 

40779928

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-3 Continuation

 

General Electric Company, GE Lighting

 

Specific Equipment

 

In Lieu of PA SOS filing from 1994

 

03/19/2004

 

40779928

 

03/10/2009

 

20090751963

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

Konica Minolta Business Solutions U.S.A., Inc.

 

Leased Equipment

 

10/04/2005

 

53063840

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

10/30/2007

 

20074124334

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc.

 

Leased Equipment

 

12/05/2007

 

20074598131

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

Emigrant Business Credit Corporation

 

Specific Equipment

 

12/26/2007

 

20074868146

 

 

 

 

Pathmark Stores, Inc.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502299

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor: Eric Sanchez , Steve Sanchez

 

Debtor: Pathmark Supermarkets General Corporation

 

Award $8,750.00

 

08/31/1992

 

J 099998-92 Case Number L 007481 92

 

 

 

 

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor: Leeannie Santiago and Anaida Santago

 

Debtor: Supermarkets General Corporation Pathmark

 

Award 1:

10,132.28

 

Award 2: 4,867.72

 

11/15/1995

 

J 306482-95

 

 

 

 

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor Justine Peters

 

Debtor - Supermarkets General Corporation d/b/a Pathmark

 

Award $2,500.00

 

11/21/1995

 

J 308333-95

 

 

 

 

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor: Denise Jones

 

Debtor: Pathmark Stores Inc.

 

Award: $9,000.00

 

08/04/1997

 

J 356174-97

 

 

 

 

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor Arty Imports Inc.

 

Award: $1,419.43

 

08/26/1991

 

DJ095009-91

 

 

 

 

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor: Chrysler Credit Corp.

 

Debtor Gary Gordon O/B/O Pathmark

 

Award: $12,052.49

 

10/02/1998

 

DJ251887-98

 

 

 

 

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor: Div of Employer Acco Unts

 

Debtor: Pathmark Stores Inc.

 

Award: $12.623.62

 

01/27/2010

 

DJ025410-10

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor: Robert Leidenfrost

 

Debtor: Path Mark

 

Award: $854.00

 

08/11/2010

 

DJ208470-10

 

 

 

 

Pathmark Stores, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor: Elizabeth Dole, Secretary of Labor, US Dept of Labor

 

Debtor: Supermarkets General Corp., a Corporation d/b/a Pathmark

 

Award: $725.20

 

10/13/1994

 

90CV02713

 

 

 

 

Plainbridge LLC

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502737

 

 

 

 

Plainbridge LLC

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Creditor: Div of Employer Acco Unts

 

Debtor: Plainbridge LLC

 

Amount $22,126.23

 

01/27/2010

 

DJ025467-10

 

 

 

 

S E G STORES, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503263

 

 

 

 

SHOPWELL, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503206

 

 

 

 

SHOPWELL, INC.

 

Massachusetts SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200974700360

 

 

 

 

SPRING LAKE PRODUCE CORP.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454033

 

 

 

 

SPRING LANE PRODUCE CORP.

 

New York SOS

 

UCC-3 Amendment

 

Amended Debtor’s name which was incorrectly filed under “Spring Lake Produce
Corp.”

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454033

 

01/29/2010

 

201001290055985

Super Fresh Food Markets of Maryland, Inc.

 

Maryland SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

181376147

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

Super Fresh Food Markets of Maryland, Inc.

 

Maryland, Baltimore City

 

Judgment

 

Plaintiff: Patricia Rathel

 

Amount: $28,000.00

 

Note on listing “Filing in Archives”

 

04/30/1999

 

24-C-99-2003

 

 

 

 

Super Fresh Food Markets of Maryland, Inc.

 

Maryland, Baltimore City

 

Judgment

 

Plaintiff: Richard Snyder

 

Amount $350,000.00

 

01/08/2009

 

24-C-07-5894

 

 

 

 

Super Fresh Food Markets of Maryland, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

(Not exact Name)

 

Debtor: Super Fresh Food Markets Inc.

 

Creditor: Carolyn Wilson, Gabrielle Wilson

 

Amounts:

 

$1,727.00

 

$2,2023.00

 

$2,809.00

 

$2,809.00

 

10/08/1992

 

J 115649-92

 

 

 

 

Super Fresh Food Markets of Maryland, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

(Not exact name)

 

Debtor: Super Fresh Markets Inc.

 

Creditor: Frances Durante

 

Award: $3,980.61

 

Interest $200.54

 

11/21/2000

 

J 224885-00

 

 

 

 

Super Fresh Food Markets of Maryland, Inc.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

(Not exact name)

 

Debtor: Super Fresh Markets Inc.

 

Creditor: Ancar Transport Inc.

 

Award: $645.23

 

01/22/1996

 

DJ025312-96

 

 

 

 

SUPER FRESH FOOD MARKETS, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503065

 

 

 

 

SUPER FRESH FOOD MARKETS, INC.

 

Delaware, New Castle Prothonotary

 

Judgment

 

Plaintiff: Kimberly James and Byron James

 

Defendant: Super Fresh Food Markets, Inc.

 

Amount: $265,000.00 plus $10,000.00 and $3,315.00

 

06/26/2008

 

05C-08-303 WCC

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

SUPER FRESH FOOD MARKETS, INC.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

Debtor: Super Fresh Food Markets Inc.

 

Creditor: Carolyn Wilson, Gabrielle Wilson

 

Amounts:

 

$1,727.00

 

$2,2023.00

 

$2,809.00

 

$2,809.00

 

10/08/1992

 

J 115649-92

 

 

 

 

SUPER FRESH FOOD MARKETS, INC.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

(Not exact name)

 

Debtor: Super Fresh Markets Inc.

 

Creditor: John A Torres and Nita Torrez

 

Awards:

 

$67,500.00

 

Interests: 9,625.95

 

$3,750.00

 

Interest: $628.35

 

06/11/1997

 

J 292833-97

 

 

 

 

SUPER FRESH FOOD MARKETS, INC.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

(Not exact name)

 

Debtor: Super Fresh Markets Inc.

 

Creditor: Frances Durante

 

Award: $3,980.61

 

Interest $200.54

 

11/21/2000

 

J 224885-00

 

 

 

 

SUPER FRESH/SAV-A-CENTER, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502943

 

 

 

 

Supermarket Distribution Services, Inc.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503560

 

 

 

 

Supermarket Distribution Services, Inc.

 

New Jersey, New Jersey Superior Court

 

(Not exact name)

 

Debtor: Supermarket Services Inc.

 

Creditor: Department of Labor

 

Award: $1,487.21

 

12/11/1998

 

DJ3148219-98

 

 

 

 

SUPER MARKET SERVICE CORP.

 

Pennsylvania SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

2009080561042

 

 

 

 

SUPER MARKET SERVICE CORP.

 

New Jersey, New Jersey Superior Court

 

Judgment

 

(not exact name)

 

Debtor: Supermarket Services Inc.

 

Creditor: Dept of Labor

 

Award: $1,487.21

 

12/11/1998

 

DJ318219-98

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

SUPER PLUS FOOD WAREHOUSE, INC.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503644

 

 

 

 

Supermarkets Oil Company, Inc.

 

New Jersey SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

2531399-4

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102502

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Amendment

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102502

 

01/14/2002

 

0000000181102502

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102502

 

10/04/2006

 

0000000181102502

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102503

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Amendment

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102503

 

01/15/2002

 

0000000181102503

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102503

 

10/04/2006

 

0000000181102503

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102540

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Amendment

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102540

 

01/14/2002

 

0000000181102540

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102540

 

10/04/2006

 

0000000181102540

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102541

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Amendment

 

Added Collateral

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102541

 

01/14/2002

 

0000000181102541

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

11/26/2001

 

0000000181102541

 

10/04/2006

 

0000000181102541

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

0000000181106908

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

0000000181106908

 

10/04/2006

 

0000000181106908

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

0000000181106925

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

01/14/2002

 

0000000181106925

 

10/04/2006

 

0000000181106925

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

02/20/2002

 

0000000181110272

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

02/20/2002

 

0000000181110272

 

11/15/2006

 

0000000181110272

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

02/20/2002

 

0000000181110338

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

LaSalle National Leasing Corporation

 

Leased Equipment

 

02/20/2002

 

0000000181110338

 

11/15/2006

 

0000000181110338

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

American Bank Note Company, as Agent for the United States Postal Service

 

Consigned Goods

 

05/27/2003

 

0000000181154286

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

American Bank Note Company, as Agent for the United States Postal Service

 

Consigned Goods

 

05/27/2003

 

0000000181154286

 

04/10/2008

 

0000000181154286

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

NEC Financial Services, Inc.

 

Specific Equipment

 

11/06/2003

 

0000000181170973

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Continuation

 

NEC Financial Services, Inc.

 

Specific Equipment

 

11/06/2003

 

0000000181170973

 

08/18/2008

 

0000000181170973

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

Bank of America, N.A., as Issuing Bank

 

All Debtor’s rights to Accounts, Cash, Cash Equivalents...

 

10/18/2005

 

0000000181246703

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

American Bank Note Company, as Agent for the United States Postal Service

 

Consigned Goods

 

05/26/2006

 

0000000181269962

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

American Bank Note Company, as Agent for the United States Postal Service

 

Consigned Goods

 

08/25/2006

 

0000000181279472

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

General Electric Capital Corp.

 

Leased Equipment

 

01/26/2007

 

0000000181295094

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

General Electric Capital Corp.

 

Leased Equipment

 

02/07/2007

 

0000000181296245

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

Crown Credit Company

 

Specific Equipment

 

05/18/2007

 

0000000181307010

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

Xerox Corporation

 

Leased Equipment

 

11/09/2007

 

0000000181325029

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

Sensomatic Electronics Corporation

 

Specific Equipment

 

10/03/2008

 

0000000181354364

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Amendment

 

Amended Secured Party’s name.

 

ADT Security Services, Inc. - Sensormatic Division

 

Specific Equipment

 

10/03/2008

 

0000000181354364

 

01/05/2010

 

0000000181354364

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

California First Leasing Corporation

 

Specific Equipment

 

12/31/2008

 

0000000181361035

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-3 Amendment

 

Restated Collateral

 

California First Leasing Corporation

 

Specific Equipment

 

12/31/2008

 

0000000181361035

 

03/18/2009

 

0000000181361035

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Type of
filing

 

Secured
Party

 

Collateral

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

American Greetings Corporation

 

Purchase Money Security Interest in all products of secured party...

 

07/30/2009

 

0000000181375777

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

0000000181376149

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

Maryland SOS

 

UCC-1

 

C&S Wholesale Grocers, Inc.

 

Consigned Goods.

 

09/17/2009

 

0000000181378899

 

 

 

 

The Meadows Plaza Development Corp.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050453916

 

 

 

 

THE OLD WINE EMPORIUM OF WESTPORT, INC.

 

Connecticut SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

0002707907

 

 

 

 

THE SOUTH DAKOTA GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

South Dakota SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/14/2009

 

20092260810036

 

 

 

 

The Food Emporium, Inc.

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092503099

 

 

 

 

The Food Emporium, Inc.

 

New Jersey SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

2531389-5

 

 

 

 

TRADEWELL FOODS OF CONN., INC.

 

Connecticut SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

0002707903

 

 

 

 

Upper Darby Stuart, LLC

 

Delaware SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/04/2009

 

20092502661

 

 

 

 

WALDBAUM, INC.

 

New York SOS

 

UCC-1

 

American Bank Note Company, as Agent for the United States Postal Service

 

Consigned Goods

 

08/25/2006

 

200608250698225

 

 

 

 

WALDBAUM, INC.

 

New York SOS

 

UCC-1

 

Wilmington Trust Company

 

All assets

 

08/05/2009

 

200908050454071

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.04

 

Existing Investments

 

1.               Equity investments in the Subsidiaries set forth on Schedule
3.12 which are incorporated by reference.

 

2.               The investments in the following joint ventures:

 

Loan Party

 

Joint Venture Investment

 

Percentage Owned

 

 

 

 

 

Borman’s, Inc.

 

The Heights

 

33-1/3%

 

 

 

 

 

 

 

BLS Properties

 

50%

 

 

 

 

 

Waldbaum, Inc.

 

McLean Plaza Associates

 

51%

 

 

 

 

 

Pathmark Stores, Inc.

 

North Babylon Associates

 

50%

 

 

 

 

 

 

 

Dutch Broadway Associates

 

50%

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.10

 

Existing Restrictions

 

Restrictions relating to the payment of dividends and/or incurrence of liens by
the subsidiary joint ventures referred to in Schedule 6.04.

 

--------------------------------------------------------------------------------


 

EXHIBIT A: FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) and is dated
as of the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignor identified in item 1 below ([the][each, an] and
[the][each Assignee identified in item 2 below ([the](each, an] [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees](3) hereunder are several and not joint.](4)  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
with respect to the Letters of Credit included in such facilities(5)) and
(ii) to the extent permitted to be assigned under Applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

(5)  Include all applicable subfacilities, if any.

 

--------------------------------------------------------------------------------


 

governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.                                       Assignor[s]:

 

 

 

2.                                       Assignee[s]:

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                       Borrowers:              The Great
Atlantic & Pacific Tea Company, Inc. and the other Borrowers party to the Credit
Agreement.

 

4.                                       Administrative Agent:  JPMorgan Chase
Bank, N.A., as the Administrative Agent under the Credit Agreement

 

5.                                       Credit Agreement:  Superpriority Debtor
in Possession Credit Agreement dated as of December 14, 2010 (as amended,
restated, amended and restated, modified or supplemented from time to time, the
“Credit Agreement”), among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (a
“Borrower”), certain of its direct and indirect subsidiaries parties thereto
(each a “Borrower” and together with the Company, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A.
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------


 

6.                                       Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment
/Loans for all
Lenders(9)

 

Amount of
Commitment
/Loans
Assigned(10)

 

Percentage
Assigned of
Commitment
/Loans(11)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

%

 

 

 

 

[7.                              Trade Date:                             ](12)

 

Effective Date:                                             , 20   [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR
[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

 

(7)  List each Assignee, as appropriate.

 

(8)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Loan”, “Term Loan”, etc.).

 

(9)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(10)  Subject to minimum amount requirements pursuant to Section 9.04(b)(i) of
the Credit Agreement and subject to proportionate amount requirements pursuant
to Section 9.04(b)(ii) of the Credit Agreement.

 

(11)  Set forth. to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(12)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

ASSIGNEE
[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

Acknowledged, consented to:(13)

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)  To the extent required under Section 9.04(b)(iii)(B) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to:(14)

 

 

[ISSUING BANK[S],
as applicable]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(14)  To the extent required under Section 9.04(b)(iii)(A) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Reference is made to a certain Superpriority Debtor in Possession Credit
Agreement dated as of December 14, 2010 (as amended, restated, amended and
restated, modified or supplemented from time to time, the “Credit Agreement”),
among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (a “Borrower”), certain of
its direct and indirect subsidiaries parties thereto (each a “Borrower” and
together with the Company, the “Borrowers”), the lenders from time to time party
thereto (the “Lenders”), and JPMorgan Chase Bank, N.A. as Administrative Agent
and Collateral Agent.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Loan Parties or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Loan Parties or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 9.04(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such

 

--------------------------------------------------------------------------------


 

type, (v) it has received a copy of the Credit Agreement, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent, or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the law of the State of New York (except for the conflict of laws
rules thereof, but including general obligations law sections 5-1401 and 5-1402
and (to the extent applicable) the Bankruptcy Code.

 

4.                                       Fees.  Unless waived by the
Administrative Agent in accordance with section 9.04(b)(iv), this Assignment and
Assumption shall be delivered to the Administrative Agent with a processing and
recordation fee of $3,500.00.

 

--------------------------------------------------------------------------------


 

Exhibit B-1

 

Form of Borrowing Base Certificate

 

--------------------------------------------------------------------------------


 

[g98691kg85i001.jpg]

The Great Atlantic & Pacific Tea Company, Inc.

Obligor Number:

Loan Number:

Date:

 

REVOLVER BORROWING BASE (US$ in 000s)

 

Inventory per Stock Ledger

 

—

 

Less: Ineligibles

 

—

 

Total Eligible Inventory

 

—

 

Net Recovery Value (69.90%)

 

—

 

LTV%

 

—

 

Advance Rate

 

75.00

%

(i) Inventory Availability

 

—

 

 

 

 

 

Inventory per Stock Ledger

 

 

 

Less: Ineligibles

 

 

 

Total Eligible Inventory

 

 

 

Appraised Value of Inventory

 

 

 

Advance Rate

 

90.00

%

Less: Inventory Reserves

 

 

 

(ii) Inventory Availability

 

—

 

 

 

 

 

(a) Inventory Availability — Lesser of (i) and (ii)

 

 

 

 

 

 

 

Gross Credit Card A/R

 

—

 

Less: Ineligibless

 

—

 

Total Eligibile Credit Card A/R

 

—

 

Advance Rate

 

90.00

%

(b) Credit Card A/R Availability

 

—

 

 

 

 

 

Total Eligible Coinstar Receivables

 

—

 

Advance Rate

 

85.00

%

(c) Coinstar Receivables Availability

 

—

 

 

 

 

 

Gross Third Party Insurance Provider A/R

 

—

 

Less: Ineligibles

 

—

 

Total Eligible Third Party Insurance Provider A/R

 

—

 

Advance Rate

 

85.00

%

(d) Third Party Insurance Provider A/R Availability

 

—

 

 

 

 

 

Appraised Value of Scripts

 

 

 

Advance Rate

 

85.00

%

(e) Scripts Availability

 

—

 

 

 

 

 

Appraised Value of Owned Real Estate

 

—

 

Advance Rate

 

50.00

%

(f) Real Estate Availability

 

—

 

 

 

 

 

Availability

 

—

 

 

 

 

 

Less: Availability Reserves

 

 

 

Carve-out Reserve

 

—

 

Gift Certificate Liability

 

—

 

Bank Products Reserves

 

—

 

Cash Management Reserves

 

—

 

Realty Reserves

 

—

 

Outstanding Taxes and other Government Charges

 

—

 

Other

 

—

 

Total Availability Reserves

 

—

 

 

REVOLVER BORROWING BASE

 

Aggregate Revolving Balance Outstanding

 

—

 

Aggregate Letters of Credit Outstanding

 

—

 

Revolving Exposure prior to today’s request

 

—

 

 

 

 

 

Excess Availability prior to today’s request

 

—

 

 

 

 

 

ADVANCE REQUEST

 

 

 

INTEREST RATE BASIS

 

 

 

INTEREST PERIOD

 

 

 

LAST DAY THEREOF

 

 

 

PAYDOWN

 

 

 

 

 

 

 

Excess Availability after today’s request

 

—

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Superpriority Debtor-in-Possession Credit Agreement (“Agreement”), between The
Great Atlantic & Pacific Tea Co., Inc., as a Borrower (the “Company”), the other
borrowers party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
the Company hereby delivers to the Administrative Agent this Revolving Borrowing
Base Certificate accompanied by supporting data (collectively referred to as the
“Report”). The Company warrants and represents to the Administrative Agent that
this Report is true and correct, and is based on information contained in the
Company’s own financial accounting records. The Company, by the execution of
this Report, hereby certifies there is no continuing Default (as defined in the
Agreement) or Event of Default (as defined in the Agreement) on
this              day of                  , 2010.

 

BORROWER NAME:

AUTHORIZED SIGNATURE:

 

--------------------------------------------------------------------------------


 

Exhibit B-2

 

Form of Collateral Amount Certificate

 

--------------------------------------------------------------------------------


 

[g98691kg85i001.jpg]

The Great Atlantic & Pacific Tea Company, Inc.

Obligor Number:

Loan Number:

Date:

 

COLLATERAL AMOUNT (US$ in 000s)

 

 

 

 

 

 

 

Inventory per Stock Ledger

 

—

 

Less: Ineligibles

 

—

 

Total Eligible Inventory

 

—

 

Appraised Value of Inventory

 

—

 

Less: Inventory Reserves

 

—

 

(a) Inventory Availability

 

—

 

 

 

 

 

Gross Credit Card A/R

 

—

 

Less: Ineligibles

 

—

 

(b) Credit Card A/R Availability

 

—

 

 

 

 

 

Total Eligible Coinstar Receivables

 

—

 

(c) Coinstar Receivables Availability

 

—

 

 

 

 

 

Gross Third Party Insurance Provider A/R

 

—

 

Less: Ineligibles

 

—

 

(d) Third Party Insurance Provider A/R Availability

 

—

 

 

 

 

 

Appraised Value of Scripts

 

 

 

(e) Scripts Availability

 

—

 

 

 

 

 

Appraised Value of Owned Real Estate

 

—

 

(f) Real Estate Availability

 

—

 

 

 

 

 

Appraised Value of Leaseholds

 

—

 

(g) Leaseholds Availability

 

—

 

 

 

 

 

Availability

 

—

 

 

 

 

 

Less: Availability Reserves

 

 

 

Carve-out Reserve

 

—

 

Gift Certificate Liability

 

—

 

Bank Products Reserves

 

—

 

Cash Management Reserves

 

—

 

Realty Reserves

 

—

 

Reserve for Leasehold Obligations

 

—

 

Outstanding Taxes and other Government Charges

 

—

 

Other

 

—

 

Total Availability Reserves

 

—

 

 

COLLATERAL AMOUNT

 

Aggregate Revolving Balance Outstanding

 

—

 

Aggregate Letters of Credit Outstanding

 

—

 

Term Loans Outstanding

 

—

 

Total Credit Extensions prior to today’s request

 

—

 

 

 

 

 

Excess Availability prior to today’s request

 

—

 

 

 

 

 

ADVANCE REQUEST

 

 

 

INTEREST RATE BASIS

 

 

 

INTEREST PERIOD

 

 

 

LAST DAY THEREOF

 

 

 

PAYDOWN

 

 

 

 

 

 

 

Excess Availability after today’s request

 

—

 

 

Pursuant to, and in accordance with, the terms and provisions of that certain
Superpriority Debtor-in-Possession Credit Agreement (“Agreement”), between The
Great Atlantic & Pacific Tea Co., Inc., as a Borrower (the “Company”), the other
borrowers party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
the Company hereby delivers to the Administrative Agent this Collateral Amount
Certificate accompanied by supporting data (collectively referred to as the
“Report”). The Company warrants and represents to the Administrative Agent that
this Report is true and correct, and is based on information contained in the
Company’s own financial accounting records. The Company, by the execution of
this Report, hereby certifies there is no continuing Default (as defined in the
Agreement) or Event of Default (as defined in the Agreement) on
this                day of                             , 2010.

 

BORROWER NAME:

AUTHORIZED SIGNATURE:

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Guaranty

 

--------------------------------------------------------------------------------


 

Guaranty

 

GUARANTY, dated as of December 14, 2010, made by THE GREAT ATLANTIC & PACIFIC
TEA COMPANY, INC., a Maryland corporation, a debtor and debtor-in-possession in
a case pending under Chapter 11 of the Bankruptcy Code (as defined in the Credit
Agreement, defined herein) (the “Company”), each of the subsidiaries of the
Company listed on Schedule I hereto (each such subsidiary a debtor and
debtor-in-possession, individually, a “Subsidiary” and, collectively, the
“Subsidiaries”; and each such Subsidiary and the Company, individually, a
“Guarantor” and, collectively, the “Guarantors”) in favor of JPMORGAN CHASE
BANK, N.A. (“JPMorgan Chase Bank”), as collateral agent (in such capacity, the
“Collateral Agent”) for its own benefit and the benefit of the other Secured
Parties (as defined in the Security Agreement defined below).

 

Reference is made to the Superpriority Debtor-in-Possession Credit Agreement
dated as of December 14, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company as a
Borrower, certain of its direct and indirect subsidiaries parties thereto (each
a “Borrower” and together with the Company, the “Borrowers”), the lenders from
time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, as
Administrative Agent and Collateral Agent. Capitalized terms used herein but not
defined herein shall have the meanings as set forth in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers, in each case, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of the Guarantors (except for the Company) is a direct or
indirect subsidiary of the Company and acknowledges that it will derive
substantial benefit from the making of the Loans by the Lenders. The obligations
of the Lenders to make Loans, and the Issuing Bank to issue Letters of Credit
are each conditioned on, among other things, the execution and delivery by the
Guarantors of a Guaranty in the form hereof (this “Guaranty”). As consideration
therefor and in order to induce the Lenders to make Loans and the Issuing Bank
to issue Letters of Credit, the Guarantors are willing to execute this
Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Guarantee.  Each Guarantor that is not a Borrower unconditionally
and absolutely guarantees to each Secured Party, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety,
(a) the due and punctual payment by the Borrowers of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of the Cases, regardless of whether allowed or allowable in such proceedings) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrowers under the Credit Agreement in respect of any Letter of
Credit,

 

--------------------------------------------------------------------------------


 

when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral,
(iii) obligations to repay overdraft amounts plus interest, if any, customarily
applied on overdrafts and all obligations (including without limitation fees,
costs, expenses and indemnities) owed to any Lender or an Affiliate of a Lender
arising from any Cash Management Services provided by a Lender or Affiliate of a
Lender to any Loan Party and (iv) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the Cases, regardless of whether allowed or allowable in such proceedings), of
the Borrowers to the Secured Parties under the Credit Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers under or pursuant to
the Credit Agreement and the other Loan Documents, (c) the due and punctual
payment and performance of all the covenants, agreements, obligations and
liabilities of each Loan Party under or pursuant to this Agreement or the other
Loan Documents, and (d) the due and punctual payment and performance of all
obligations of the Borrowers under each Hedging Agreement entered into with any
counterparty that was a Lender or an Affiliate of a Lender at the time such
Hedging Agreement was entered into (all the monetary and other obligations
described in the preceding clauses (a) through (d) being collectively called the
“Obligations”). Each Guarantor further agrees that the Obligations may be
extended, renewed, exchanged, continued, converted, amended, amended and
restated, supplemented, consolidated or otherwise modified in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension, renewal, exchange, continuation,
conversion, amendment, amendment and restatement, supplement, consolidation or
other modification of any Obligation.

 

 

SECTION 2.  Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to each Borrower (or if such Guarantor is a Borrower, each other
Borrower) or any other person of any of the Obligations, and also waives notice
of acceptance of its guarantee and notice of protest for nonpayment and any
requirement that the Collateral Agent or any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto. To the fullest
extent permitted by applicable law, the obligations of each Guarantor hereunder
shall not be affected by (a) the failure of the Collateral Agent or any other
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against any Borrower, any other Guarantor or any other guarantor under
the provisions of the Credit Agreement, any other Loan Document or otherwise for
any reason, (b) any rescission, waiver (except the effect of any waiver obtained
pursuant to Section 12(b)), amendment or modification of, or any release of any
Borrower or any other Guarantor from any terms or provisions of any other Loan
Document, any other Guaranty or any other agreement, including with respect to
any other Guarantor under this Agreement, (c) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Collateral Agent

 

--------------------------------------------------------------------------------


 

or any other Secured Party, (d) any right that any Guarantor may now or
hereafter have under Section 3-606 of the UCC or otherwise to unimpaired
collateral or (e) any other circumstance that might in any manner or to any
extent otherwise constitute a defense available to, vary the risk of, or operate
as a discharge of, such Guarantor as a matter of law or equity.

 

SECTION 3.  Security.  Each Guarantor authorizes the Collateral Agent and each
of the other Secured Parties to (a) take and hold security for the payment of
this Guaranty and the Obligations and exchange, enforce, waive and release any
such security, (b) apply such security and direct the order or manner of sale
thereof as they in their sole discretion may determine and (c) release or
substitute any one or more endorsers, other guarantors or other obligors.

 

SECTION 4.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due jointly and severally with
each other Guarantor and not of collection, and waives any right to require that
any resort be had by the Collateral Agent or any other Secured Party to any of
the security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Collateral Agent or any other
Secured Party in favor of any Borrower or any other Person.

 

SECTION 5.  No Discharge or Diminishment of Guarantee.  The obligations of each
Guarantor hereunder are irrevocable and shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any
regulatory change or other governmental action (whether or not adverse) or other
change in applicable law, or any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations against any Borrower or any other
Guarantor, and shall not be subject to any defense, setoff, counterclaim,
recoupment, abatement or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by: (a) the failure of
the Collateral Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, (b) any waiver or modification of any provision of any thereof,
(c) any default, failure or delay, willful or otherwise, in the performance of
the Obligations, (d) any change in the existence, structure or ownership of any
Borrower or any other Guarantor, (e) any liquidation or other similar proceeding
(including the Cases) affecting any Borrower or any other Guarantor or its
assets or any resulting disallowance, release or discharge of all or any portion
of the Obligations, (f) any direction as to application of payment by any
Borrower or any other Guarantor or any other Person, (g) the failure by any
Borrower or any Guarantor or any other Person to sign this Agreement or a
guaranty similar to this Agreement or (h) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a

 

--------------------------------------------------------------------------------


 

discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

 

SECTION 6.  Defenses of Borrowers Waived.  To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of any Borrower or the invalidity or unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower, other than the final and indefeasible payment
in full in cash of the Obligations (or, in the case of an action seeking payment
of less than all the Obligations, payment in full in cash of the portion of the
Obligations sought in such action). The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other
Guarantor or exercise any other right or remedy available to them against any
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash. To the fullest extent
permitted by applicable law, each of the Guarantors waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Guarantor or guarantor, as the case may be, or any security.

 

SECTION 7.  Agreement to Pay; Subordination.

 

(a)        Payments to be Made Upon Default. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent or such other
Secured Party as designated thereby, in cash the amount of such unpaid
Obligations.

 

(b)        General Provisions as to Payments.  Each payment hereunder shall be
made without set-off, counterclaim or other deduction, in Federal or other funds
immediately available in New York, New York, to the Collateral Agent at the
address(es) referred to in Section 14 on the basis set forth in Section 2.17 of
the Credit Agreement.

 

(c)        Application of Payments.  All payments received by the Administrative
Agent hereunder shall be applied as provided in Section 7.03 of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

(d)        Subordination.  Upon payment by any Guarantor of any sums to the
Collateral Agent or any Secured Party as provided above, all rights of such
Guarantor against any Borrower arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations. In addition, any indebtedness of
any other Borrower or any other Guarantor now or hereafter held by any Borrower
or any Guarantor is hereby subordinated in right of payment to the prior payment
in full in cash of the Obligations. If any amount shall erroneously be paid to
any Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Borrower or
Guarantor, such amount shall be held in trust for the benefit of the Lenders and
shall forthwith be paid to the Collateral Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.

 

SECTION 8.  Information.  Each of the Guarantors assumes all responsibility for
being and keeping itself informed of the Borrowers’ (or in the case of a
Borrower, each other Borrowers’) financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Collateral Agent or the other Secured
Parties will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.

 

SECTION 9.  Representations and Warranties.  Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

 

SECTION 10.  Termination.  The Guarantees made hereunder shall in all respects
be continuing guarantees and (a) shall terminate when all the Obligations have
been indefeasibly paid in full (other than contingent indemnification
obligations with respect to then unasserted claims which, pursuant to the terms
of this Agreement, the other Loan Documents or the Hedging Agreements described
in clause (d) of the definition of Obligations hereunder, survive the
termination of this Agreement, the other Loan Documents or the Hedging
Agreements described in clause (d) of the definition of Obligations hereunder),
the Lenders have no further commitment to lend, the L/C Exposure has been
reduced to zero or collateralized to the satisfaction of the Administrative
Agent, the Issuing Bank has no further commitment to issue Letters of Credit
under the Credit Agreement and the Obligations under the Hedging Agreements
described in clause (d) of the definition of Obligations hereunder have been
reduced to zero (or collateral or indemnification to the satisfaction of the
counterparties thereto has been provided) and (b) shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any Obligation is rescinded or must otherwise be restored by any
Secured Party or any Guarantor under the Cases. A Guarantor (other than a
Borrower) shall automatically be released from its

 

--------------------------------------------------------------------------------


 

obligations hereunder in the event that all the capital stock of such Guarantor
shall be sold, transferred or otherwise disposed of to a person that is not an
Affiliate of any Borrower (i) in accordance with the terms of Section 6.05 of
the Credit Agreement or (ii) if the Required Lenders shall have consented to
such sale, transfer or other disposition (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise. Upon the
release of a Guarantor from such obligations under this Agreement pursuant to
this Section 10, and at the sole expense of such Guarantor, the Collateral Agent
shall execute and deliver to such Guarantor such documents as that such
Guarantor may reasonably request to evidence such termination or release;
provided that such Guarantor will provide such instruments, letter agreements
and indemnities relating to its obligations hereunder prior to the date it
ceased to be a Subsidiary of any Borrower and such opinion of counsel as may be
requested and prove satisfactory to the Collateral Agent. Each Guarantor party
hereto agrees that payment or performance of any of the Obligations or other
acts which toll any statute of limitations applicable to the Obligations shall
also toll the statute of limitations applicable to each such Guarantor’s
liability hereunder.

 

SECTION 11.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Collateral Agent, and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Guarantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Guarantor, the Collateral Agent and the other Secured Parties, and their
respective successors and assigns, except that no Guarantor shall have the right
to assign its rights or obligations hereunder or any interest herein (and any
such attempted assignment shall be void). This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

SECTION 12.  Waivers; Amendment

 

(a)        No failure or delay of the Collateral Agent or any Secured Party in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent hereunder and of
the other Secured Parties under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of

 

--------------------------------------------------------------------------------


 

any provision of this Agreement or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Guarantor in any case shall entitle such Guarantor to any other or
further notice or demand in similar or other circumstances.

 

(b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Collateral Agent, subject to any consent required in accordance
with Section 9.02 of the Credit Agreement.

 

SECTION 13.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT
OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402) AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

SECTION 14.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address or telecopy number set forth in Schedule I hereto, with a copy to
the Company.

 

SECTION 15.  Survival of Agreement; Severability

 

(a)        All covenants, agreements, representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Collateral Agent
and the other Secured Parties and shall survive the making of the Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank, in each case
regardless of any investigation made by or on behalf of any Secured Party, and
shall continue in full force and effect until this Agreement shall terminate.

 

(b)        In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

--------------------------------------------------------------------------------


 

SECTION 16.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 11. Delivery
of an executed signature page to this Agreement by facsimile transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 17.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

 

SECTION 18.  Jurisdiction; Consent to Service of Process

 

(a)        Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Bankruptcy
Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any of
the Guarantors or their respective properties in the courts of any jurisdiction.

 

(b)        Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 14. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law. Each Guarantor hereby appoints the

 

--------------------------------------------------------------------------------


 

Company as its agent for service of process in the United States and the Company
hereby accepts such appointment,

 

SECTION 19.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 20.  Additional Guarantors.  Pursuant to Section 5.12 of the Credit
Agreement each Subsidiary of any Borrower that is formed or acquired after the
Effective Date and that is a Loan Party is required to execute the Guaranty.
Upon execution and delivery after the date hereof by the Collateral Agent and
such a Subsidiary of an instrument in the form of Annex 1 hereto, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
instrument adding an additional Guarantor as a party to this Agreement shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

 

SECTION 21.  Right of Setoff

 

(a)        If an Event of Default shall have occurred and be continuing, each
Secured Party is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Secured Party to or for the credit
or the account of any Guarantor against any or all the obligations of such
Guarantor then existing under this Agreement and the other Loan Documents held
by such Lender, irrespective of whether or not such Secured Party shall have
made any demand under this Agreement or any other Loan Document or whether such
obligations may be unmatured. The rights of each Secured Party under this
Section 21 are in addition to other rights and remedies (including any other
rights of setoff) that such Secured Party may have. No Secured Party will, or
will permit

 

--------------------------------------------------------------------------------


 

its Participant to, exercise its rights under this Section 21 without the
consent of the Administrative Agent.

 

(b)        No act or omission of any kind or at any time on the part of any
Secured Party in respect of any matter whatsoever shall in any way affect or
impair the rights of the Collateral Agent or any other Secured Party to enforce
any right, power or benefit under this Agreement, and no set-off, claim,
reduction or diminution of any Obligation or any defense of any kind or nature
which any Guarantor has or may have against any Borrower, any Guarantor or any
Secured Party shall be available against the Collateral Agent or any other
Secured Party in any suit or action brought by the Collateral Agent or any other
Secured Party to enforce any right, power or benefit provided for by this
Agreement; provided that nothing herein shall prevent the assertion by any
Guarantor of any such claim by separate suit or compulsory counterclaim. Nothing
in this Agreement shall be construed as a waiver by any Guarantor of any rights
or claims which it may have against any Secured Party hereunder or otherwise,
but any recovery upon such rights and claims shall be had from such Secured
Party separately, it being the intent of this Agreement that each Guarantor
shall be unconditionally, absolutely and jointly and severally obligated to
perform fully all its obligations, covenants and agreements hereunder for the
benefit of each Secured Party.

 

SECTION 22.  Maximum Liability

 

Notwithstanding any provision herein contained to the contrary, each Guarantor’s
liability under this Agreement shall be limited to an amount not to exceed as of
any date of determination the amount which could be claimed by any Secured Party
from such Guarantor under this Agreement without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law (the “Avoidance Provisions”) after taking into
account, among other things, such Guarantor’s right of contribution and
indemnification from each other Guarantor, if any (specifically excluding,
however, any liabilities of such Guarantor (i) in respect of intercompany
indebtedness to any Borrower or any other Guarantor or any of its Affiliates to
the extent that such indebtedness (A) would be discharged or would be subject to
a right of set-off in an amount equal to the amount paid by such Guarantor
hereunder or (B) has been pledged to, and is enforceable by, the Collateral
Agent on behalf of the Secured Parties and (ii) under any guaranty of
Indebtedness subordinated in right of payment to the Obligations which guaranty
contains a limitation as to a maximum amount similar to that set forth in this
paragraph pursuant to which the liability of such Guarantor hereunder is
included in the liabilities taken into account in determining such maximum
amount). To the end set forth above, but only to the extent that the obligations
of a Guarantor hereunder (the “Guaranty Obligations”) would otherwise be subject
to avoidance under the Avoidance Provisions, if such Guarantor is not deemed to
have received valuable consideration, fair value, fair consideration or
reasonably equivalent value for the Guaranty Obligations, or if the Guaranty
Obligations

 

--------------------------------------------------------------------------------


 

would render such Guarantor insolvent, or leave such Guarantor with an
unreasonably small capital to conduct its business, or cause such Guarantor to
have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranty Obligations is deemed to have been incurred for the purposes of the
Avoidance Provisions, the maximum Guaranty Obligations for which such Guarantor
shall be liable hereunder shall be reduced to that amount which, after giving
effect thereto, would not cause the Guaranty Obligations as so reduced, to be
subject to avoidance under the Avoidance Provisions.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

 

Subsidiary

 

Borrower/Guarantor

 

 

 

 

 

1

 

2008 Broadway, Inc.

 

Guarantor

2

 

AAL Realty Corp.

 

Borrower

3

 

Adbrett Corp.

 

Guarantor

4

 

Amsterdam Trucking Corporation

 

Guarantor

5

 

APW Supermarket Corporation

 

Guarantor

6

 

APW Supermarkets, Inc.

 

Borrower

7

 

Bergen Street Pathmark, Inc.

 

Borrower

8

 

Best Cellars DC Inc.

 

Guarantor

9

 

Best Cellars Inc.

 

Guarantor

10

 

Best Cellars Licensing Corp.

 

Guarantor

11

 

Best Cellars Massachusetts, Inc.

 

Guarantor

12

 

Best Cellars VA Inc.

 

Guarantor

13

 

Bev, Ltd.

 

Guarantor

14

 

Borman’s, Inc.

 

Guarantor

15

 

Bridge Stuart, Inc.

 

Borrower

16

 

Clay-Park Realty Co., Inc.

 

Guarantor

17

 

Compass Foods, Inc.

 

Borrower

18

 

East Brunswick Stuart LLC

 

Borrower

19

 

Farmer Jack’s of Ohio, Inc.

 

Guarantor

20

 

Food Basics, Inc.

 

Borrower

21

 

Gramatan Foodtown Corp.

 

Guarantor

22

 

Grape Finds At Dupont, Inc.

 

Guarantor

23

 

Grape Finds Licensing Corp.

 

Guarantor

24

 

Greenlawn Land Development Corp.

 

Guarantor

25

 

Hopelawn Property I, Inc.

 

Borrower

26

 

Kohl’s Food Stores, Inc.

 

Guarantor

27

 

Kwik Save Inc.

 

Guarantor

28

 

Lancaster Pike Stuart, LLC

 

Borrower

29

 

LBRO Realty, Inc.

 

Guarantor

30

 

Lo-Lo Discount Stores, Inc.

 

Borrower

31

 

MacDade Boulevard Stuart, LLC

 

Borrower

32

 

McLean Avenue Plaza Corp.

 

Borrower

33

 

Milik Service Company, LLC

 

Guarantor

34

 

Montvale Holdings, Inc.

 

Guarantor

35

 

North Jersey Properties, Inc. VI

 

Guarantor

36

 

Onpoint, Inc.

 

Guarantor

37

 

Pathmark Stores, Inc.

 

Borrower

38

 

Plainbridge LLC

 

Borrower

39

 

S E G Stores, Inc.

 

Guarantor

40

 

Spring Lane Produce Corp.

 

Guarantor

41

 

Shopwell, Inc.

 

Borrower

42

 

Shopwell, Inc. (New Jersey)

 

Borrower

43

 

Super Fresh Food Markets, Inc.

 

Borrower

44

 

Super Fresh/Sav-A-Center, Inc.

 

Borrower

45

 

Super Market Service Corp.

 

Borrower

46

 

Super Plus Food Warehouse, Inc.

 

Borrower

47

 

Supermarkets Oil Company, Inc.

 

Guarantor

48

 

The Food Emporium, Inc.

 

Guarantor

49

 

The Old Wine Emporium of Westport, Inc.

 

Guarantor

50

 

The South Dakota Great Atlantic & Pacific Tea Company, Inc.

 

Guarantor

51

 

Tradewell Foods of Conn., Inc.

 

Borrower

52

 

Upper Darby Stuart, LLC

 

Borrower

53

 

Waldbaum, Inc.

 

Borrower

 

To any Borrower or Guarantor at:

c/o The Great Atlantic & Pacific Tea Company, Inc.

Two Paragon Drive

Montvale, NJ 07645

Attention of the Treasurer

Telecopy No: (201) 571-8036

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Indemnity, Subrogation and Contribution Agreement

 

--------------------------------------------------------------------------------


 

Indemnity, Subrogation and Contribution Agreement

 

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT, dated as of December 14,
2010, among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland
corporation, a debtor and debtor-in-possession in a case pending under Chapter
11 of the Bankruptcy Code (as defined in the Credit Agreement, defined herein)
(the “Company”), each subsidiary of the Company listed on Schedule I hereto
(each such subsidiary a debtor and debtor-in-possession, individually a
“Guarantor” and collectively, the “Guarantors”) and JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMorgan Chase Bank”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as such term is
defined in the Security Agreement).

 

Reference is made to (a) the Superpriority Debtor-in Possession Credit Agreement
dated as of December 14, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, as a
Borrower, the other Borrowers party thereto, the lenders from time to time party
thereto (the “Lenders”), and JPMorgan Chase Bank as Administrative Agent and
Collateral Agent and (b) the Guaranty made by each Guarantor in favor of the
Secured Parties dated as of December 14, 2010. Capitalized terms used herein and
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The Lenders have agreed to make Loans to the Borrowers and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrowers pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement. The Guarantors have guaranteed the Obligations (as such term is
defined in the Guaranty). The Guarantors have granted Liens on and security
interests in certain of their assets to secure such guarantees pursuant to
(a) the Pledge Agreement and (b) the Security Agreement, and certain other
Guarantors have granted Liens on and security interests in certain of their
assets to secure such guarantees pursuant to certain other Security Documents.
The obligations of the Lenders to make Loans and the Issuing Bank to issue
Letters of Credit are conditioned on, among other things, the execution and
delivery by the Guarantors of an agreement in the form hereof. As consideration
therefor and in order to induce the Lenders to make Loans and the Issuing Bank
to issue Letters of Credit , the Guarantors are willing to execute this
Agreement.

 

Accordingly, each Borrower, each Guarantor and the Collateral Agent agree as
follows:

 

1.             Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor (other than such Borrower) under the Guaranty,
each Borrower shall indemnify such Guarantor for the full amount of such payment

 

--------------------------------------------------------------------------------


 

and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor (other than such Borrower) shall be sold or
otherwise disposed of pursuant to any Security Document to satisfy a claim of
any Secured Party, each Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

 

2.             Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under the Guaranty or assets of any other Guarantor
shall be sold pursuant to any Security Document to satisfy a claim of any
Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Borrowers as provided in Section 1, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as the case may be, in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 12, the date of the Supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 2 shall be
subrogated to the rights of such Claiming Guarantor under Section 1 to the
extent of such payment.

 

3.             Subordination.  Notwithstanding any provision of this Agreement
to the contrary, all rights of each of the Guarantors under Sections 1 and 2 and
all other rights of each of the Guarantors in respect of indemnity, contribution
or subrogation from any other Loan Party under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of all
Obligations that are then due and payable whether at maturity, by acceleration
or otherwise. No failure on the part of any Borrower or any Guarantor to make
the payments required by Sections 1 and 2 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.

 

4.             Termination.  This Agreement shall survive and be in full force
and effect until all of the Obligations (as defined in the Security Agreement)
have been indefeasibly paid in full (other than contingent indemnification
obligations which, pursuant to the terms of the Loan Documents or the Hedging
Agreements described in clause (d) of the definition of Obligations, survive the
termination of this Agreement, the other Loan Documents or the Hedging
Agreements described in clause (d) of the definition of Obligations), the
Lenders have no further commitment to lend, the L/C Exposure has been reduced to
zero or collateralized to the satisfaction of the Administrative Agent and/or
the Issuing Bank has no further commitment to issue Letters of Credit under the
Credit Agreement. A Guarantor shall automatically be released from its
obligations hereunder in the

 

--------------------------------------------------------------------------------


 

event that all the capital stock of such Guarantor shall be sold, transferred or
otherwise disposed of to a person that is not an Affiliate of any Borrower
(i) in accordance with the terms of Section 6.05 of the Credit Agreement or
(ii) if the Required Lenders shall have consented to such sale, transfer or
other disposition (to the extent required by the Credit Agreement) and the terms
of such consent did not provide otherwise. Upon the release of a Guarantor from
its obligations under this Agreement pursuant to this Section 4, and at the sole
expense of such Guarantor, the Collateral Agent shall execute and deliver to
such Guarantor such documents as such Guarantor may reasonably request to
evidence such termination or release. This Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Secured Party or any Guarantor upon the bankruptcy or reorganization of any
Borrower, any Guarantor or otherwise.

 

5.             GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT
OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402) AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

6.             No Waiver; Amendment. a. No failure on the part of the Collateral
Agent or any Guarantor to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Collateral Agent or
any Guarantor preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. None of the Collateral
Agent and the Guarantors shall be deemed to have waived any rights hereunder
unless such waiver shall be in writing and signed by such parties.

 

b.             Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Borrowers, the Guarantors and the Collateral Agent, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

 

7.             Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it as
provided in the Guaranty, with a copy to the Company.

 

8.             Binding Agreement; Assignments. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

 

--------------------------------------------------------------------------------


 

Neither any Borrower nor any Guarantor may assign or transfer any of its rights
or obligations hereunder (and any such attempted assignment or transfer shall be
void) without the consent required in accordance with Section 9.04 of the Credit
Agreement.

 

9.             Survival of Agreement; Severability. a. All covenants and
agreements made by each Borrower and each Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement or the other Loan Documents shall be considered to have been relied
upon by the Collateral Agent, the other Secured Parties and each Guarantor and
shall survive the making of the Loans by the Lenders and the issuance of Letters
of Credit by the Issuing Bank and shall continue in full force and effect until
this Agreement shall terminate.

 

b.             In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

10.           Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any Guarantor
when a counterpart bearing the signature of such Guarantor shall have been
delivered to the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

11.           Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

 

12.           Additional Guarantors. Pursuant to Section 5.12 of the Credit
Agreement each Subsidiary that is a Loan Party that is formed or acquired after
the Effective Date is required to execute the Indemnity, Subrogation and
Contribution Agreement. Upon execution and delivery, after the date hereof, by
the Collateral Agent and such a Subsidiary of an instrument in the form of Annex
1 hereto, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor hereunder. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

Subsidiary

 

Borrower/Guarantor

53

 

2008 Broadway, Inc.

 

Guarantor

54

 

AAL Realty Corp.

 

Borrower

55

 

Adbrett Corp.

 

Guarantor

56

 

Amsterdam Trucking Corporation

 

Guarantor

57

 

APW Supermarket Corporation

 

Guarantor

58

 

APW Supermarkets, Inc.

 

Borrower

59

 

Bergen Street Pathmark, Inc.

 

Borrower

60

 

Best Cellars DC Inc.

 

Guarantor

61

 

Best Cellars Inc.

 

Guarantor

62

 

Best Cellars Licensing Corp.

 

Guarantor

63

 

Best Cellars Massachusetts, Inc.

 

Guarantor

64

 

Best Cellars VA Inc.

 

Guarantor

65

 

Bev, Ltd.

 

Guarantor

66

 

Borman’s, Inc.

 

Guarantor

67

 

Bridge Stuart, Inc.

 

Borrower

68

 

Clay-Park Realty Co., Inc.

 

Guarantor

69

 

Compass Foods, Inc.

 

Borrower

70

 

East Brunswick Stuart LLC

 

Borrower

71

 

Farmer Jack’s of Ohio, Inc.

 

Guarantor

72

 

Food Basics, Inc.

 

Borrower

73

 

Gramatan Foodtown Corp.

 

Guarantor

74

 

Grape Finds At Dupont, Inc.

 

Guarantor

75

 

Grape Finds Licensing Corp.

 

Guarantor

76

 

Greenlawn Land Development Corp.

 

Guarantor

77

 

Hopelawn Property I, Inc.

 

Borrower

78

 

Kohl’s Food Stores, Inc.

 

Guarantor

79

 

Kwik Save Inc.

 

Guarantor

80

 

Lancaster Pike Stuart, LLC

 

Borrower

81

 

LBRO Realty, Inc.

 

Guarantor

82

 

Lo-Lo Discount Stores, Inc.

 

Borrower

83

 

MacDade Boulevard Stuart, LLC

 

Borrower

84

 

McLean Avenue Plaza Corp.

 

Borrower

85

 

Milik Service Company, LLC

 

Guarantor

86

 

Montvale Holdings, Inc.

 

Guarantor

87

 

North Jersey Properties, Inc. VI

 

Guarantor

88

 

Onpoint, Inc.

 

Guarantor

89

 

Pathmark Stores, Inc.

 

Borrower

90

 

Plainbridge LLC

 

Borrower

91

 

S E G Stores, Inc.

 

Guarantor

92

 

Spring Lane Produce Corp.

 

Guarantor

93

 

Shopwell, Inc.

 

Borrower

94

 

Shopwell, Inc. (New Jersey)

 

Borrower

95

 

Super Fresh Food Markets, Inc.

 

Borrower

96

 

Super Fresh/Sav-A-Center, Inc.

 

Borrower

97

 

Super Market Service Corp.

 

Borrower

98

 

Super Plus Food Warehouse, Inc.

 

Borrower

99

 

Supermarkets Oil Company, Inc.

 

Guarantor

100

 

The Food Emporium, Inc.

 

Guarantor

101

 

The Old Wine Emporium of Westport, Inc.

 

Guarantor

102

 

The South Dakota Great Atlantic & Pacific Tea Company, Inc.

 

Guarantor

103

 

Tradewell Foods of Conn., Inc.

 

Borrower

104

 

Upper Darby Stuart, LLC

 

Borrower

53

 

Waldbaum, Inc.

 

Borrower

 

To any Borrower or Guarantor at:

c/o The Great Atlantic & Pacific Tea Company, Inc.

Two Paragon Drive

Montvale, NJ 07645

Attention of the Treasurer

Telecopy No: (201) 571-8036

 

--------------------------------------------------------------------------------


 

Annex 1 to the
Indemnity, Subrogation and
Contribution Agreement

 

SUPPLEMENT NO.    , dated as of                         , to the Indemnity,
Subrogation and Contribution Agreement, dated as of December 14, 2010, among THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation, a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(as defined in the Credit Agreement, defined herein), each subsidiary of the
Company (each such subsidiary a debtor and debtor-in-possession, individually a
“Guarantor” and collectively, the “Guarantors”) and JPMORGAN CHASE BANK, N.A., a
national banking association (“JPMorgan Chase Bank”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as such term is
defined in the Security Agreement).

 

A.            Reference is made to (a) the Credit Agreement dated as of
December 14, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company as a Borrower, the
other Borrowers party thereto, the lenders from time to time party thereto (the
“Lenders”), and JPMorgan Chase Bank as Administrative Agent and Collateral Agent
and (b) the Guaranty made by each Guarantor in favor of the Secured Parties
dated as of December 14, 2010.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Credit Agreement, as applicable.

 

C.            The Borrowers and the Guarantors have entered into the Indemnity,
Subrogation and Contribution Agreement in order to induce the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit. Pursuant to Section 5.12
of the Credit Agreement each Subsidiary that is a Loan Party that is formed or
acquired after the Effective Date is required to execute the Indemnity,
Subrogation and Contribution Agreement. Section 12 of the Indemnity, Subrogation
and Contribution Agreement provides that additional Subsidiaries may become
Guarantors under the Indemnity, Subrogation and Contribution Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Indemnity, Subrogation and Contribution Agreement in order to induce
the Lender to make additional Loans and the Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

 

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 

SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes

 

--------------------------------------------------------------------------------


 

a Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder. Each reference to a “Guarantor” in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

 

SECTION 2. The New Guarantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Guarantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402) AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions

 

--------------------------------------------------------------------------------


 

with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement. All communications and notices hereunder to the New Guarantor shall
be given to it at the address set forth under its signature below, with a copy
to the Company.

 

SECTION 8. The New Guarantor agrees to reimburse the Collateral Agent for their
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Interim Order

 

--------------------------------------------------------------------------------


 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

In re

)

 

 

)

 

 

)

Chapter 11

THE GREAT ATLANTIC & PACIFIC TEA

)

 

COMPANY, INC., et al.,

)

Case No. 10-24559 (RDD)

 

)

 

Debtors.

)

Joint Administration Requested

 

)

 

 

INTERIM ORDER (I) AUTHORIZING DEBTORS (A) TO OBTAIN POST-PETITION FINANCING
PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3),
364(d)(1) AND 364(e) AND (B) TO UTILIZE CASH COLLATERAL PURSUANT TO 11 U.S.C.
§ 363, (GRAPHIC [g98691kg93bi001.gif]II) GRANTING ADEQUATE PROTECTION TO
PRE-PETITION SECURED PARTIES PURSUANT TO 11 U.S.C. §§ 361, 362, 363 AND 364 AND
(III) SCHEDULING FINAL HEARING
PURSUANT TO BANKRUPTCY RULES 4001(b) AND (c)

 

Upon the motion (the “Motion”), dated December 12, 2010, of The Great Atlantic &
Pacific Tea Company, Inc. (the “Company”) and its affiliated debtors, each as
debtor and debtor-in-possession (collectively, the “Debtors”),(1) in the
above-captioned cases (the “Cases”) pursuant to sections 105, 361, 362,
363(c)(2), 364(c)(1), 364(c)(2),

 

--------------------------------------------------------------------------------

(1)  The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s federal tax identification number, are:  The Great Atlantic &
Pacific Tea Company, Inc. (0974); 2008 Broadway, Inc. (0986); AAL Realty
Corporation (3152); Adbrett Corp. (5661); Amsterdam Trucking Corporation (1165);
APW Supermarket Corporation (7132); APW Supermarkets, Inc. (9509); Bergen Street
Pathmark, Inc. (1604); Best Cellars DC, Inc. (2895); Best Cellars Inc. (9550);
Best Cellars Licensing Corp. (2896); Best Cellars Massachusetts, Inc. (8624);
Best Cellars VA, Inc. (1720); Bev, Ltd. (9046); Borman’s, Inc. (9761); Bridge
Stuart, Inc. (8652); Clay-Park Realty Co., Inc. (0902); Compass Foods, Inc.
(0653); East Brunswick Stuart, LLC (9149); Farmer Jack’s of Ohio, Inc. (5542);
Food Basics, Inc.(1210); Gramatan Foodtown Corp. (5549); Grape Finds At
DuPont, Inc. (9455); Grape Finds Licensing Corp. (7091); Greenlawn Land
Development Corp. (7062); Hopelawn Property I, Inc. (6590); Kohl’s Food
Stores, Inc. (2508); Kwik Save Inc. (8636); Lancaster Pike Stuart, LLC (9158);
LBRO Realty, Inc. (1125); Lo-Lo Discount Stores, Inc. (8662); MacDade Boulevard
Stuart, LLC (9155); McLean Avenue Plaza Corp. (5227); Milik Service Company, LLC
(0668); Montvale Holdings Inc. (6664); North Jersey Properties, Inc. VI (6586);
Onpoint, Inc. (6589); Pathmark Stores, Inc. (9612); Plainbridge, LLC (5965); S E
G Stores, Inc. (4940); Shopwell, Inc. (3304); Shopwell, Inc. (New Jersey)
(1281); Spring Lane Produce Corp. (5080); Super Fresh/Sav-A-Center, Inc. (0228);
Super Fresh Food Markets, Inc. (2491); Super Market Service Corp. (5014); Super
Plus Food Warehouse, Inc. (9532); Supermarkets Oil Company, Inc. (4367); The
Food Emporium, Inc. (3242); The Old Wine Emporium of Westport, Inc. (0724); The
South Dakota Great Atlantic & Pacific Tea Company, Inc (4647); Tradewell Foods
of Conn., Inc. (5748); Upper Darby Stuart, LLC (9153); and Waldbaum, Inc.
(8599).  The location of the Debtors’ corporate headquarters is Two Paragon
Drive, Montvale, New Jersey 07645.

 

--------------------------------------------------------------------------------


 

364(c)(3), 364(d)(1) and 364(e) of title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq. (the “Bankruptcy Code”), and Rules 2002, 4001 and 9014 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking, among
other things:

 

(1)  authorization for the Company and the other borrowers under the
Pre-Petition Credit Agreement (as defined below) (collectively, the “Borrower”)
to obtain, and be jointly and severally obligated in respect of, post-petition
financing (the “Financing”), and for all of the other Debtors (the “Guarantors”)
to guaranty the Borrower’s obligations in connection with the Financing, up to
the aggregate principal amount of $800,000,000 (the actual available principal
amount at any time being subject to those conditions set forth in the DIP
Documents (as defined below)), from JPMorgan Chase Bank, N.A. (“JPMCB”), acting
as Administrative Agent and Collateral Agent (in such capacities, the “Agent”),
for itself and any future syndicate of financial institutions (together with
JPMCB and including the fronting and issuing banks for the letters of credit,
the “DIP Lenders”) to be arranged by J.P. Morgan Securities LLC (the “Lead
Arranger”);

 

(2)  authorization for the Debtors to execute and enter into the DIP Documents
and to perform such other and further acts as may be required in connection with
the DIP Documents;

 

(3) until the refinancing  thereof as hereinafter provided, the granting of
adequate protection to the lenders (the “Pre-Petition Secured

 

2

--------------------------------------------------------------------------------


 

Lenders”) under or in connection with that certain Amended and Restated Credit
Agreement, dated as of December 27, 2007 (as heretofore amended, supplemented or
otherwise modified, the “Pre-Petition Credit Agreement”), among the Borrower,
the lenders listed therein, the letter of credit issuing banks named therein,
and Bank of America, N.A. (“BofA”), as administrative agent for the Pre-Petition
Secured Lenders (the “Pre-Petition Agent”), and that certain Security Agreement,
dated as of December 3, 2007, between the Borrower and BofA as collateral agent
(as heretofore amended, supplemented or otherwise modified, the “Security
Agreement” and, collectively with the Pre-Petition Credit Agreement, and the
mortgages and all other documentation executed in connection therewith,
(including, for the avoidance of doubt, any Hedging Agreements as defined in the
Pre-Petition Credit Agreement), the “Existing Agreements”), whose liens and
security interests are being primed by the Financing;

 

(4) the granting of adequate protection to the noteholders (the “Pre-Petition
Secured Noteholders”) under or in connection with that certain indenture dated
as of August 4, 2009 between Wilmington Trust Company, as trustee (the
“Pre-Petition Trustee”), and the Company (the “Pre-Petition Note Indenture”),
whose liens and security interests shall be junior to the DIP Liens and the
Adequate Protection Liens (each as defined below);

 

3

--------------------------------------------------------------------------------


 

(5) authorization for the Debtors to use Cash Collateral (as defined below) and
all other collateral in which the Pre-Petition Secured Lenders and the
Pre-Petition Secured Noteholders have an interest, and the granting of adequate
protection to the Pre-Petition Secured Lenders and the Pre-Petition Secured
Noteholders with respect to, inter alia, such use of their Cash Collateral and
all use and diminution in the value of the Pre-Petition Collateral (as defined
below);

 

(6) authorization for the Debtors to immediately use proceeds of the Financing
to, simultaneously with the initial draw under the Financing, refinance the
Pre-Petition Debt (as defined below) in full including interest through the date
of repayment at the non-default contract rate upon (a) the simultaneous release
and termination of the Pre-Petition Secured Lenders’ existing liens, claims and
encumbrances and (b) the agreement of the Pre-Petition Secured Lenders to
release and terminate any remaining liens, claims and encumbrances in accordance
with this Interim Order;

 

(7) approval of certain stipulations by the Debtors with respect to the Existing
Agreements and the liens and security interests arising therefrom;

 

(8) the granting of superpriority claims to the DIP Lenders payable from, and
having recourse to, all pre-petition and post-petition property of the Debtors’
estates and all proceeds thereof (including, subject only to and effective upon
entry of the Final Order (as defined below), any

 

4

--------------------------------------------------------------------------------


 

Avoidance Proceeds (as defined below)), subject to the Carve Out (as defined
below);

 

(9) subject only to and effective upon entry of a final order granting such
relief and such other relief as provided herein and in such final order (the
“Final Order”), the limitation of the Debtors’ right to surcharge against
collateral pursuant to section 506(c) of the Bankruptcy Code;

 

(10) pursuant to Bankruptcy Rule 4001, that an interim hearing (the “Interim
Hearing”) on the Motion be held before this Court to consider entry of the
proposed interim order annexed to the Motion (the “Interim Order”) (a) to
forthwith obtain the following financing: (i) approximately $200,000,000 under
the revolving facility (the “Revolving Facility”) to backstop the outstanding
letters of credit under the Pre-Petition Credit Agreement as soon as practicable
after receipt of a properly completed backstopping letter of credit application
and (ii) a term loan borrowing (the “Term Loan Facility”) in the amount of
$350,000,000 to, collectively, and with the proceeds made available under the
Revolving Facility, (1) refinance the borrowings and other extensions of credit
under the Pre-Petition Credit Agreement in full simultaneously with the initial
borrowing under the Term Loan Facility and (2) to provide operating cash for the
Debtors, (b) authorizing the Debtors’ use of Cash Collateral and

 

5

--------------------------------------------------------------------------------


 

other collateral, and (c) granting the adequate protection described herein; and

 

(11) that this Court schedule a final hearing (the “Final Hearing”) to be held
within 30 days of the entry of the Interim Order to consider entry of the Final
Order;

 

and due and appropriate notice of the Motion, the relief requested therein and
the Interim Hearing having been served by the Debtors on the forty largest
unsecured creditors of each of the Debtors, on the Agent, the DIP Lenders, the
Pre-Petition Agent, the Pre-Petition Secured Lenders, the Pre-Petition Secured
Noteholders and the United States Trustee for the Southern District of New York,
and upon the record of the Interim Hearing held by this Court on December 13,
2010; and after due deliberation and consideration and sufficient cause
appearing therefore,

 

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

 

1.                                       Jurisdiction.  This Court has core
jurisdiction over the Cases, this Motion, and the parties and property affected
hereby pursuant to 28 U.S.C. §§ 157(b) and 1334.  Venue is proper before this
Court pursuant to 28 U.S.C. §§ 1408 and 1409.

 

2.                                       Notice.  Notice of the Motion, the
relief requested therein and the Interim Hearing was served by the Debtors on
their forty largest (on a consolidated basis) unsecured creditors, the DIP
Agent, the Pre-Petition Agent, the Pre-Petition Trustee and the Office of the
United States Trustee for the Southern District of New York.  The interim relief
granted herein is necessary to avoid immediate and irreparable harm to the
Debtors and their estates pending the Final Hearing.  Under the circumstances,
the

 

6

--------------------------------------------------------------------------------


 

request for interim relief granted herein and the notice given by the Debtors of
the Motion and the Interim Hearing constitutes due and sufficient notice thereof
and complies with Bankruptcy Rules 4001(b) and (c) and no further notice of the
relief sought at the Interim Hearing is necessary or required.

 

3.                                       Debtors’ Stipulations.  Without
prejudice to the rights of any other party (but subject to the limitations
thereon contained in paragraphs 16 and 21 below), the Debtors, for themselves
but not their estates, admit, stipulate and agree that:

 

(a)                                  (i) as of the filing of the Debtors’
chapter 11 petitions (the “Petition Date”), the Borrowers and the Guarantors
were  indebted and liable to the Pre-Petition Secured Lenders, without defense,
counterclaim or offset of any kind, in the aggregate principal amount of not
less than $97,500,000 in respect of term loans made, not less than $42,500,000
in respect of revolving credit loans and not less than $196,153,000 in respect
of letters of credit issued and outstanding, in each case, by the Pre-Petition
Secured Lenders pursuant to, and in accordance with the terms of, the Existing
Agreements, plus, in each case, interest thereon and fees, expenses (including
any attorneys’, accountants’, appraisers’ and financial advisors’ fees that are
chargeable or reimbursable under the Existing Agreements), charges and other
obligations incurred in connection therewith as provided in the Existing
Agreements (collectively, the “Pre-Petition Debt”), (ii) the Pre-Petition Debt
constitutes the legal, valid and binding obligation of the Debtors, enforceable
in accordance with its terms (other than in respect of the stay of enforcement
arising from section 362 of the Bankruptcy Code) and (iii) no

 

7

--------------------------------------------------------------------------------


 

portion of the Pre-Petition Debt is subject to avoidance, recharacterization,
recovery or subordination pursuant to the Bankruptcy Code or applicable
nonbankruptcy law;

 

(b)                                 the liens and security interests granted to
the Pre-Petition Agent pursuant to and in connection with the Existing
Agreements (including, without limitation, all security agreements, pledge
agreements, mortgages (other than with respect to certain mortgages not recorded
prior to the Petition Date), deeds of trust and other security documents
executed by any of the Debtors in favor of the Pre-Petition Agent, for its
benefit and for the benefit of the Pre-Petition Secured Lenders) in connection
with the Existing Agreements, (i) are valid, binding, perfected, enforceable,
first-priority liens and security interests in the personal and real property
described in the Existing Agreements (the “Pre-Petition Collateral”); (ii) are
not subject to avoidance, recharacterization or subordination pursuant to the
Bankruptcy Code or applicable nonbankruptcy law; (iii) secure, without
limitation, the Debtors’ indemnity obligations to the Pre-Petition Agent under
the Existing Agreements; and (iv) are subject and subordinate only to (A) the
DIP Liens (as defined below), (B) the Carve Out (as defined below) to which the
DIP Liens are subject and (C) valid, perfected and unavoidable liens permitted
under the Existing Agreements to the extent such permitted liens are senior to
or pari passsu with the liens of the Pre-Petition Agent on the Pre-Petition
Collateral (and such liens are and shall be senior to the Pre-Petition Trustee’s
liens on the Pre-Petition Collateral and the Junior Adequate Protection Liens
(as defined below)); and

 

(c)                                  the liens and security interests granted to
the Pre-Petition Secured Noteholders pursuant to and in connection with the
Pre-Petition Note Indenture

 

8

--------------------------------------------------------------------------------


 

(including, without limitation, all security agreements, pledge agreements,
mortgages (other than with respect to certain mortgages not recorded prior to
the Petition Date), deeds of trust and other security documents executed by any
of the Debtors in favor of and for the benefit of the Pre-Petition Secured
Noteholders), shall be subject and subordinate only to (i) the DIP Liens and the
Adequate Protection Liens (each as defined below), (ii) the Carve Out (as
defined below) to which the DIP Liens are subject and (iii) valid, perfected and
unavoidable liens permitted under the Pre-Petition Note Indenture to the extent
such permitted liens are senior to or pari passu with the liens of the Agent on
the Collateral;

 

(d)                                 a portion of the Debtors’ borrowings from
the DIP Lenders under the DIP Credit Agreement (as defined below) and this
Interim Order will be used to, simultaneously with the initial borrowing under
the Term Loan, refinance the Pre-Petition Debt owing to the Pre-Petition Secured
Lenders and to provide back-to-back letters of credit in respect of the letters
of credit currently outstanding under the Pre-Petition Credit Agreement as soon
as practicable after receipt of a properly completed backstopping letter of
credit application, each in accordance with the terms and conditions set forth
in this Interim Order; and, subject to the terms and conditions contained herein
(including, without limitation, the priming liens granted hereunder and the
Carve Out (as defined below)), any and all pre-petition or post-petition liens
and security interests (including, without limitation, any adequate protection
replacement liens at any time granted to the Pre-Petition Secured Lenders by
this Court) that the Pre-Petition Secured Lenders have or may have in the
Pre-Petition Collateral or any other assets and properties of the Debtors

 

9

--------------------------------------------------------------------------------


 

and their estates shall (i) unless otherwise ordered by the Court, continue to
secure the unpaid portion of any Pre-Petition Debt (including, without
limitation, any Pre-Petition Debt subsequently reinstated after the repayment
thereof because such payment (or any portion thereof) is required to be returned
or repaid to the Debtors or the DIP Lenders and the liens securing the
Pre-Petition Debt shall have not been avoided) and (ii) be junior and
subordinate in all respects to the DIP Lenders’ liens on and security interests
[g98691kg93bi001.gif]in the Collateral (including, without limitation, the DIP
Liens (as defined below)) granted under this Interim Order and the DIP Documents
(such junior liens and security interests of the Pre-Petition Secured Lenders
are hereinafter referred to as the “Contingent Adequate Protection Liens”), and
any such reinstated Pre-Petition Debt described in clause (i) of this sentence
is hereinafter referred to as the “Contingent Pre-Petition Debt”).

 

4.                                       Findings Regarding the Financing.

 

(a)                                  Good cause has been shown for the entry of
this Interim Order.

 

(b)                                 The Debtors have an immediate need to obtain
the Financing and use Cash Collateral and all other collateral in order to
permit, among other things, the orderly continuation of the operation of their
businesses, to maintain business relationships with vendors, suppliers and
customers, to make payroll, to make capital expenditures, to repay the
Pre-Petition Debt, to provide back-to-back letters of credit in respect of the
letters of credit currently outstanding under the Pre-Petition Credit Agreement
and to satisfy other working capital and operational needs.  The access of the
Debtors to sufficient working capital and liquidity through the use of Cash
Collateral, incurrence of new indebtedness for borrowed money and other
financial accommodations

 

10

--------------------------------------------------------------------------------


 

is vital to the preservation and maintenance of the going concern values of the
Debtors and to a successful reorganization of the Debtors.

 

(c)                                  The Debtors are unable to obtain financing
on more favorable terms from sources other than the DIP Lenders under the DIP
Documents and are unable to obtain adequate unsecured credit allowable under
section 503(b)(1) of the Bankruptcy Code as an administrative expense.  The
Debtors are also unable to obtain secured credit allowable under sections
364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code (i) without the
Debtors granting to the Agent and the DIP Lenders, subject to the Carve Out as
provided for herein, the DIP Liens and the Superpriority Claims (as defined
below) under the terms and conditions set forth in this Interim Order and in the
DIP Documents and (ii) repaying the Pre-Petition Debt in full upon entry of the
Interim Order, such repayment being a requirement by the Agent for the
Financing.

 

(d)                                 The terms of the Financing and the use of
Cash Collateral are fair and reasonable, reflect the Debtors’ exercise of
prudent business judgment consistent with their fiduciary duties and constitute
reasonably equivalent value and fair consideration.

 

(e)                                  The Financing has been negotiated in good
faith and at arm’s length among the Debtors, the Agent and the DIP Lenders, and
all of the Debtors’ obligations and indebtedness arising under, in respect of or
in connection with the Financing and the DIP Documents, including without
limitation, (i) all loans made to, and all letters of credit issued for the
account of, the Debtors pursuant to the credit agreement (the “DIP Credit
Agreement”) substantially in the form filed on the docket on

 

11

--------------------------------------------------------------------------------


 

December 13, 2010 and (ii) any Obligations (as defined in the DIP Credit
Agreement), including credit extended in respect of overdrafts and related
liabilities and other depository, treasury, and cash management services and
other clearing services provided by JPMCB, any DIP Lender or any of their
respective affiliates and any hedging obligations of the Debtors permitted under
the DIP Credit Agreement in each case owing to JPMCB, any DIP Lender or any of
their respective banking affiliates (all of the foregoing in clauses (i) and
(ii) collectively, the “DIP Obligations”), shall be deemed to have been extended
by the Agent and the DIP Lenders and their affiliates in good faith, as that
term is used in section 364(e) of the Bankruptcy Code and in express reliance
upon the protections offered by section 364(e) of the Bankruptcy Code, and shall
be entitled to the full protection of section 364(e) of the Bankruptcy Code in
the event that this Interim Order or any provision hereof is vacated, reversed
or modified, on appeal or otherwise.

 

(f)                                    The Debtors have requested entry of this
Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2).  Absent granting
the relief set forth in this Order, the Debtors’ estates will be immediately and
irreparably harmed.  Consummation of the Financing and the use of Cash
Collateral in accordance with this Order and the DIP Documents is therefore in
the best interest of the Debtors’ estates.

 

5.                                       Authorization of the Financing, the DIP
Documents and the Refinancing of the Pre-Petition Debt.

 

(a)                                  The Debtors are hereby authorized to enter
into the DIP Documents.  Each of the Borrowers is hereby authorized to borrow
money and obtain

 

12

--------------------------------------------------------------------------------


 

letters of credit pursuant to the DIP Credit Agreement, and the Guarantors are
hereby authorized to guaranty such borrowings and letters of credits and the
Borrowers’ joint and several obligations with respect to such borrowings and
letters of credit up to an aggregate principal or face amount of $550,000,000
(plus interest, fees and other expenses and amounts provided for in the DIP
Documents), in accordance with the terms of this Interim Order and the DIP
Documents, which shall be used for all purposes permitted under the DIP
Documents, including, without limitation, first, to refinance the Pre-Petition
Debt as provided herein, to provide back-to-back letters of credit in respect of
the letters of credit currently outstanding under the Pre-Petition Credit
Agreement, to provide working capital for the Borrowers and the Guarantors, for
other general corporate purposes and to pay interest, fees and expenses in
accordance with this Interim Order and the DIP Documents.  In addition to such
loans and obligations, the Debtors are authorized to incur overdrafts and
related liabilities arising from treasury, depository and cash management
services including any automated clearing house fund transfers provided to or
for the benefit of the Debtors by JPMCB, any DIP Lender or any of their
respective affiliates; provided, however, that nothing herein shall require
JPMCB or any other party to incur overdrafts or to provide any such services or
functions to the Debtors.

 

(b)                                 In furtherance of the foregoing and without
further approval of this Court, each Debtor is authorized and directed to
perform all acts, to make, execute and deliver all instruments and documents
(including, without limitation, the execution or recordation of security
agreements, mortgages and financing statements), and to pay all

 

13

--------------------------------------------------------------------------------


 

fees, that may be reasonably required or necessary for the Debtors’ performance
of their obligations under the Financing, including, without limitation:

 

(i)                                     the execution, delivery and performance
of the Loan Documents (as defined in the DIP Credit Agreement) and any exhibits
attached thereto, including, without limitation, the DIP Credit Agreement, the
Security Documents (as defined in the DIP Credit Agreement), all related
documents and any mortgages contemplated thereby (collectively, and together
with the letter agreements referred to in clause (iii) below, the “DIP
Documents”),

 

(ii)                                  the execution, delivery and performance of
one or more amendments to the DIP Credit Agreement for, among other things, the
purpose of adding additional financial institutions as DIP Lenders and
reallocating the commitments for the Financing among the DIP Lenders, in each
case in such form as the Debtors, the Agent and the DIP Lenders may agree (it
being understood that no further approval of the Court shall be required for
amendments to the DIP Credit Agreement (and any fees paid in connection
therewith) that do not increase the aggregate commitments thereunder). 
Notwithstanding any other provision hereof, without further approval of this
Court, amendments to the DIP Documents may be made at any time prior to the
earlier of (A) the date that JPMCB and its affiliates shall (i) no longer hold
commitments with respect to, or loans under the Term Loan Facility and (ii) hold
commitments with respect to or loans under the Revolving Facility of not more
than $100,000,0000 (collectively, a “Successful Syndication”) and (B) the date
that is 60 days following the date of entry of this Interim Order, if and to the
extent the Agent and the Lead Arranger reasonably

 

14

--------------------------------------------------------------------------------


 

determine that any such change is necessary to ensure a Successful Syndication
or as otherwise contemplated by any separate letter agreement entered into in
connection with the Financing,

 

(iii)                               the non-refundable payment to the Agent, the
Lead Arranger or the DIP Lenders, as the case may be, of the fees referred to in
the DIP Credit Agreement (and in the separate letter agreements between them in
connection with the Financing) and reasonable costs and expenses as may be due
from time to time, including, without limitation, fees and expenses of the
professionals retained as provided for in the DIP Documents without the
necessity of filing retention motions or fee applications, and

 

(iv)                              the performance of all other acts required
under or in connection with the DIP Documents.

 

(c)                                  Upon execution and delivery of the DIP
Documents, the DIP Documents shall constitute valid and binding obligations of
the Debtors, enforceable against each Debtor party thereto in accordance with
the terms of the DIP Documents and this Order.  No obligation, payment, transfer
or grant of security under the DIP Documents or this Order shall be stayed,
restrained, voidable, or recoverable under the Bankruptcy Code or under any
applicable law (including without limitation, under section 502(d) of the
Bankruptcy Code), or subject to any defense, reduction, setoff, recoupment or
counterclaim: provided, however, in the event that there is a timely successful
challenge, pursuant and subject to the limitations contained in paragraph 16
hereof, to the validity, enforceability, extent, perfection or priority of the
Pre-Petition

 

15

--------------------------------------------------------------------------------


 

Debt that the Court shall have the power to unwind or otherwise modify, after
notice and hearing, the repayment of the Pre-Petition Debt or a portion thereof
(which might include the disgorgement or re-allocation of interest, fees,
principal or other incremental consideration paid in respect of the Pre-Petition
Debt or the avoidance of liens and/or guarantees with respect to one or more of
the Debtors), as the Court shall determine.

 

6.                                       Superpriority Claims.

 

(a)                                  Pursuant to section 364(c)(1) of the
Bankruptcy Code, all of the DIP Obligations shall constitute allowed claims
against the Debtors with priority over any and all administrative expenses,
diminution claims (including all Adequate Protection Obligations and Junior
Adequate Protection Obligations (as defined below)) and all other claims against
the Debtors, now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expenses of the kind specified
in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all
administrative expenses or other claims arising under sections 105, 326, 328,
330, 331, 503(b), 506(c) (upon entry of the Final Order, to the extent therein
approved), 507(a), 507(b), 1113 or 1114 of the Bankruptcy Code (the
“Superpriority Claims”), whether or not such expenses or claims may become
secured by a judgment lien or other non-consensual lien, levy or attachment,
which allowed claims shall be payable from and have recourse to all pre- and
post-petition property of the Debtors and all proceeds thereof, subject only to
the Carve Out to the extent specifically provided for herein.

 

(b)                                 For purposes hereof, the “Carve Out” means
(i) all fees required to be paid to the Clerk of the Bankruptcy Court and to the
Office of the United States

 

16

--------------------------------------------------------------------------------


 

Trustee under section 1930(a) of title 28 of the United States Code and section
3717 of title 31 of the United States Code, (ii) all reasonable fees and
expenses incurred by a trustee under section 726(b) of the Bankruptcy Code not
to exceed $100,000 and (iii) at any time after the first business day after the
occurrence and during the continuance of a C/C Event of Default (as defined
below) and delivery of notice thereof to (A) the United States Trustee for the
Southern District of New York, (B) Kirkland & Ellis LLP, 601 Lexington Avenue,
New York, New York 10022, (Attention: Leonard Klingbaum, Esq.) and  (C) counsel
for the Official Committee of Unsecured Creditors (the “Creditors’ Committee”)
(the “Carve Out Notice”), to the extent allowed at any time, whether before or
after delivery of a Carve Out Notice, whether by interim order, procedural order
or otherwise, the payment of accrued and unpaid professional fees, costs and
expenses incurred by persons or firms retained by the Debtors and the Creditors’
Committee (but excluding fees and expenses of third party professionals employed
by such Creditors’ Committee’s members) and allowed by this Court (collectively,
the “Professional Fees”), in an aggregate amount not exceeding $15,000,000 (the
“Carve Out Cap”), which amount may be used subject to the terms of this Order
(plus all unpaid Professional Fees allowed by this Court at any time that were
incurred on or prior to the day immediately following the business day after
delivery of the Carve Out Notice).  Immediately upon delivery of a Carve Out
Notice, the Debtors shall be required to transfer from their concentration
account to a segregated account (the “Carve Out Account”) not subject to the
control of the Agent an amount equal to the Carve Out Cap; provided that, cash
or other amounts on deposit in any account of the Agent into which

 

17

--------------------------------------------------------------------------------


 

the Borrowers deposit cash for the benefit of the Agent’s L/C Exposure (as
defined in the DIP Credit Agreement), shall not be subject to the Carve Out. 
The dollar limitation in this clause 6(b)(iii) on fees and expenses shall
neither be reduced nor increased by the amount of any compensation or
reimbursement of expenses incurred, awarded or paid prior to the delivery of a
Carve Out Notice or by any fees, expenses, indemnities or other amounts paid to
the Agent or any DIP Lender or such party’s respective attorneys and agents
under the DIP Credit Agreement or otherwise.  The proceeds on deposit in the
Carve Out Account shall be available only to satisfy obligations benefitting
from the Carve Out, and the DIP Lenders (1) shall not sweep or foreclose on cash
of the Debtors necessary to fund the Carve Out Account and (2) shall have a
security interest in any residual interest in the Carve Out Account available
following satisfaction in full of all obligations benefitting from the Carve
Out.  Nothing herein shall be construed to impair the ability of any party to
object to any of the fees, expenses, reimbursement or compensation described in
clauses (A), (B) and (C) above.

 

7.                                       DIP Liens.

 

As security for the DIP Obligations, effective and perfected upon the date of
this Order and without the necessity of the execution, recordation of filings by
the Debtors of mortgages, security agreements, control agreements, pledge
agreements, financing statements or other similar documents, or the possession
or control by the Agent of, or over, any Collateral (as defined below), the
following security interests and liens are hereby granted to the Agent for its
own benefit and the benefit of the DIP Lenders (all property identified in
clauses (a), (b) and (c) below being collectively referred to as the

 

18

--------------------------------------------------------------------------------


 

“Collateral”),(2) subject, only in the event of the occurrence and during the
continuance of a C/C Event of Default (as defined below), to the payment of the
Carve Out (all such liens and security interests granted to the Agent, for its
benefit and for the benefit of the DIP Lenders and the Credit Parties (as
defined in the DIP Credit Agreement) pursuant to this Order and the DIP
Documents, the “DIP Liens”):

 

(a)                                  First Lien on Cash Balances and
Unencumbered Property.  Pursuant to section 364(c)(2) of the Bankruptcy Code, a
valid, binding, continuing, enforceable, fully-perfected first priority senior
security interest in and lien upon all pre- and post-petition property of the
Debtors, whether existing on the Petition Date or thereafter acquired, that, on
or as of the Petition Date (or as a result of the refinancing of the
Pre-Petition Debt) is not subject to valid, perfected and non-avoidable liens
(collectively, “Unencumbered Property”), including, without limitation, all cash
and cash collateral of the Debtors (whether maintained with the Agent or
otherwise) and any investment of such cash and cash collateral, inventory,
accounts receivable, other rights to payment whether arising before or after the
Petition Date, contracts, properties, plants, equipment, general intangibles,
documents, instruments, interests in leaseholds, real properties, patents,
copyrights, trademarks, trade names, other intellectual property, capital stock
of subsidiaries, and the proceeds of all the foregoing.  Unencumbered Property
shall exclude the Debtors’ claims and causes of action under sections 502(d),
544, 545, 547, 548, 549 and 550 of the Bankruptcy Code, or any other avoidance
actions

 

--------------------------------------------------------------------------------

(2)  Notwithstanding anything contained herein to the contrary, the Borrower and
the Guarantors shall not be required to pledge to the Agent in excess of 65% of
the voting capital stock of its first tier foreign subsidiaries (if, in the
reasonable judgment of the Borrower, a pledge of a greater percentage could
result in material adverse tax consequences to the Borrower).

 

19

--------------------------------------------------------------------------------


 

under the Bankruptcy Code (collectively, “Avoidance Actions”), but subject only
to and effective upon entry of the Final Order, shall include any proceeds or
property recovered, unencumbered or otherwise the subject of successful
Avoidance Actions, whether by judgment, settlement or otherwise (“Avoidance
Proceeds”).

 

(b)                                 Liens Priming Pre-Petition Secured Lenders’
and Pre-Petition Secured Noteholders’ Liens.  Pursuant to section 364(d)(1) of
the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected
first priority senior priming security interest in and lien upon all pre- and
post-petition property of the Debtors (including, without limitation, cash
collateral, inventory, accounts receivable, other rights to payment whether
arising before or after the Petition Date, contracts, properties, plants,
equipment, general intangibles, documents, instruments, interests in leaseholds,
real properties, patents, copyrights, trademarks, trade names, other
intellectual property, capital stock of subsidiaries, and the proceeds of all
the foregoing), whether now existing or hereafter acquired, that is subject to
the existing liens presently held by the Pre-Petition Secured Lenders and the
Pre-Petition Secured Noteholders.  Such security interests and liens shall be
senior in all respects to the interests in such property of the Pre-Petition
Secured Lenders and the Pre-Petition Secured Noteholders arising from current
and future liens of the Pre-Petition Secured Lenders and the Pre-Petition
Secured Noteholders (including, without limitation, adequate protection liens
granted hereunder), but shall not be senior to any valid, perfected and
unavoidable interests of other parties arising out of liens, if any, on such
property existing immediately prior to the Petition Date (for the avoidance of
doubt, this does not relate to any liens that arise after, or were

 

20

--------------------------------------------------------------------------------


 

not perfected prior to, the Petition Date, or to liens that arise after the
Petition Date but purport to relate back to periods prior to the Petition Date),
or to any valid, perfected and unavoidable interests in such property arising
out of liens to which the liens of the Pre-Petition Secured Lenders and the
Pre-Petition Secured Noteholders become subject subsequent to the Petition Date
as permitted by section 546(b) of the Bankruptcy Code.

 

(c)                                  Liens Junior to Certain Other Liens. 
Pursuant to section 364(c)(3) of the Bankruptcy Code, a valid, binding,
continuing, enforceable, fully-perfected security interest in and lien upon all
pre- and post-petition property of the Debtors (other than the property
described in clauses (a) or (b) of this paragraph 7, as to which the liens and
security interests in favor of the Agent will be as described in such clauses),
whether now existing or hereafter acquired, that is subject to valid, perfected
and unavoidable liens in existence immediately prior to the Petition Date (for
the avoidance of doubt, this does not relate to any liens that arise after, or
were not perfected prior to, the Petition Date, or to liens that arise after the
Petition Date but purport to relate back to periods prior to the Petition Date)
or to valid and unavoidable liens in existence immediately prior to the Petition
Date that are perfected subsequent to the Petition Date as permitted by section
546(b) of the Bankruptcy Code (in each case, other than the Adequate Protection
Liens and the Junior Adequate Protection Liens (each as defined below)), which
security interests and liens in favor of the Agent are junior to such valid,
perfected and unavoidable liens.

 

(d)                                 Liens Senior to Certain Other Liens.  The
DIP Liens, the Adequate Protection Liens and the Junior Adequate Protection
Liens (as defined below) shall not be

 

21

--------------------------------------------------------------------------------


 

subject or subordinate to (i) any lien or security interest that is avoided and
preserved for the benefit of the Debtors and their estates under section 551 of
the Bankruptcy Code or (ii) any liens arising after the Petition Date including,
without limitation, any liens or security interests granted in favor of any
federal, state, municipal or other governmental unit, commission, board or court
for any liability of the Debtors.

 

8.                                       Protection of DIP Lenders’ Rights.

 

(a)                                  So long as there are any borrowings or
letters of credit or other amounts (other than contingent indemnity obligations
as to which no claim has been asserted when all other amounts have been paid and
no letters of credit are outstanding) outstanding, or the DIP Lenders have any
Commitment (as defined in the DIP Credit Agreement) under the DIP Credit
Agreement, the Pre-Petition Agent, the Pre-Petition Secured Lenders and the
Pre-Petition Secured Noteholders shall (i) have no right to and take no action
to foreclose upon or recover in connection with the liens granted thereto
pursuant to the Existing Agreements, the Pre-Petition Note Indenture, the ICA
(as defined below) or this Order, or otherwise seek or exercise any enforcement
rights or remedies against any Collateral or in connection with the Contingent
Pre-Petition Debt, the Adequate Protection Liens or the Junior Adequate
Protection Liens, including, without limitation, in respect of the occurrence or
continuance of any Event of Default (as defined in the Pre-Petition Credit
Agreement and the Pre-Petition Note Indenture), (ii) be deemed to have consented
to any release of Collateral authorized under the DIP Documents, (iii) not file
any further financing statements, trademark filings, copyright filings,
mortgages, notices of lien or similar instruments, or otherwise take any action
to perfect their

 

22

--------------------------------------------------------------------------------


 

security interests in the Collateral unless, solely as to this clause (iii), the
DIP Lenders file financing statements or other documents to perfect the liens
granted pursuant to this Order, or as may be required by applicable state law to
continue the perfection of valid and unavoidable liens or security interests as
of the date of filing and (iv) deliver or cause to be delivered, at the Debtors’
costs and expense (for which the Pre-Petition Secured Lenders and the
Pre-Petition Secured Noteholders shall be reimbursed upon submission to the
Debtors of invoices or billing statements), any termination statements, releases
and/or assignments (to the extent provided for herein) in favor of the DIP
Lenders or other documents necessary to effectuate and/or evidence the release,
termination and/or assignment of the Adequate Protection Liens and the Junior
Adequate Protection Liens on any portion of the Collateral subject to any sale
or disposition approved or arranged for by the Agent.

 

(b)                                 The automatic stay provisions of section 362
of the Bankruptcy Code are vacated and modified to the extent necessary to
permit the Agent and the DIP Lenders to exercise, (i) upon the occurrence of an
Event of Default (as defined in the DIP Credit Agreement) and seven days’ prior
written notice (which shall run concurrently with any notice provided under the
DIP Documents) to the Debtors (with a copy to counsel to the Creditors’
Committee and to the U.S. Trustee), all rights and remedies under the DIP
Documents other than those rights and remedies against the Collateral as
provided in clause (ii) below, and (ii) upon the occurrence and during the
continuance of such an Event of Default and seven days’ prior written notice
(which shall run concurrently with any notice provided under the DIP Documents)
to the Debtors (with a

 

23

--------------------------------------------------------------------------------


 

copy to counsel to the Creditors’ Committee and to the U.S. Trustee), all rights
and remedies against the Collateral provided for in the DIP Documents
(including, without limitation, the right to setoff monies of the Debtors in
accounts maintained with the Agent or any DIP Lender) and this Order.

 

(c)                                  In any hearing regarding any exercise of
rights or remedies, the only issue that may be raised by any party in opposition
thereto shall be whether, in fact, an Event of Default has occurred and is
continuing, and the Debtors, the Pre-Petition Secured Lenders and the
Pre-Petition Secured Noteholders shall not be entitled to seek relief,
including, without limitation, under section 105 of the Bankruptcy Code, to the
extent such relief would in any way impair or restrict the rights and remedies
of the Agent or the DIP Lenders set forth in this Order or the DIP Documents. 
In no event shall the Agent, the DIP Lenders, the Pre-Petition Agent, the
Pre-Petition Secured Lenders and the Pre-Petition Secured Noteholders be subject
to the equitable doctrine of “marshaling” or any similar doctrine with respect
to the Collateral.

 

9.                                       Limitation on Charging Expenses Against
Collateral.  Subject only to and effective upon entry of the Final Order and to
the extent provided for therein, except to the extent of the Carve Out, no
expenses of administration of the Cases or any future proceeding that may result
therefrom, including liquidation in bankruptcy or other proceedings under the
Bankruptcy Code, shall be charged against or recovered from the Collateral
pursuant to section 506(c) of the Bankruptcy Code or any similar principle of
law, without the prior written consent of the Agent or the Pre-Petition Agent,
as the case may be, and no such consent shall be implied from any other action,
inaction, or

 

24

--------------------------------------------------------------------------------


 

acquiescence by the Agent, the DIP Lenders, the Pre-Petition Agent, the
Pre-Petition Secured Lenders or the Pre-Petition Secured Noteholders.

 

10.                                 The Cash Collateral.  To the extent any
funds were on deposit with any Pre-Petition Secured Lender as of the Petition
Date, including, without limitation, all funds deposited in, or credited to, an
account of any Debtor with any Pre-Petition Secured Lender immediately prior to
the filing of the Debtors’ bankruptcy petitions (the “Petition Time”)
(regardless of whether, as of the Petition Time, such funds had been collected
or made available for withdrawal by any such Debtor), and such funds (the
“Deposited Funds”) are subject to rights of setoff, by virtue of such setoff
rights, the Deposited Funds are subject to a lien in favor of such Pre-Petition
Secured Lenders pursuant to sections 506(a) and 553 of the Bankruptcy Code.  The
Pre-Petition Secured Lenders are obligated, to the extent provided in the
Existing Agreements, to share the benefit of such liens and setoff rights with
the other Pre-Petition Secured Lenders party to such Existing Agreements.  Any
proceeds of the Pre-Petition Collateral (including the Deposited Funds or any
other funds on deposit at the Pre-Petition Secured Lenders or at any other
institution as of the Petition Date) are cash collateral of the Pre-Petition
Secured Lenders within the meaning of section 363(a) of the Bankruptcy Code. 
The Deposited Funds and all such proceeds of Pre-Petition Collateral are
referred to herein as “Cash Collateral.”

 

11.                                 Use of Cash Collateral.  The Debtors are
hereby authorized, subject to the terms and conditions of the DIP Documents and
this Order, to use all Cash Collateral of the Pre-Petition Secured Lenders, and
the Pre-Petition Secured Lenders are directed promptly to turn over to the
Debtors all Cash Collateral received or held by them;

 

25

--------------------------------------------------------------------------------


 

provided that the Pre-Petition Secured Lenders are granted adequate protection
as provided herein.  The Debtors’ right to use Cash Collateral shall terminate
automatically on the Termination Date (as defined in the DIP Credit Agreement)
upon the giving of five days’ prior written notice (which shall run concurrently
with any notice provided under the DIP Documents) to the Debtors (with a copy to
counsel to the Creditors’ Committee and to the U.S. Trustee).

 

12.                                 Pre-Petition Secured Lenders’ and
Pre-Petition Secured Noteholders’  Adequate Protection.  The Pre-Petition
Secured Lenders are entitled, until the indefeasible repayment of the
Pre-Petition Debt pursuant to sections 361, 363(e) and 364(d)(1) of the
Bankruptcy Code, to adequate protection of their interest in the Pre-Petition
Collateral, including the Cash Collateral, for and equal in amount to the
aggregate diminution in the value of the Pre-Petition Secured Lenders’ interest
in the Pre-Petition Collateral, including, without limitation, any such
diminution resulting from the sale, lease or use by the Debtors (or other
decline in value) of Cash Collateral and any other Pre-Petition Collateral, the
priming of the Pre-Petition Agent’s security interests and liens in the
Pre-Petition Collateral by the Agent and the DIP Lenders pursuant to the DIP
Documents and this Interim Order, and the imposition of the automatic stay
pursuant to section 362 of the Bankruptcy Code, in each case to the extent
required by the Bankruptcy Code (collectively, the “Adequate Protection
Obligations”).  As adequate protection for such Adequate Protection Obligations,
the Pre-Petition Agent and the Pre-Petition Secured Lenders are hereby granted
the following:

 

26

--------------------------------------------------------------------------------


 

(a)                                  Adequate Protection Liens.  The
Pre-Petition Agent (for itself and for the benefit of the Pre-Petition Secured
Lenders) is hereby granted (effective and perfected upon the date of this Order
and without the necessity of the execution by the Debtors of mortgages, security
agreements, pledge agreements, financing statements or other agreements), in the
amount of such diminution, (i) a security interest in and lien upon all the
Collateral, subject and subordinate only to (1) the DIP Liens  and any liens on
the Collateral to which such liens so granted to the Agent are junior and
(2) the Carve Out (such liens securing the Adequate Protection Obligations,
together with the Contingent Adequate Protection Liens, the “Adequate Protection
Liens”) and (ii) the Contingent Adequate Protection Liens to secure any
Contingent Pre-Petition Debt.  Without limiting the generality of the foregoing,
(A) the Adequate Protection Liens granted to the Pre-Petition Secured Lenders
hereunder (including the Contingent Adequate Protection Liens in respect of the
Contingent Pre-Petition Debt) shall be senior to all Junior Adequate Protection
Liens and be junior and subordinate in all respects to the DIP Lenders’ liens
and security interests (including, without limitation, the DIP Liens) upon and
in the Collateral and the Carve Out; (B) the Contingent Pre-Petition Debt shall
be junior and subordinate in right of payment to all DIP Obligations and the
Carve Out; (C) until such time as all of the DIP Obligations are indefeasibly
paid in full in cash in accordance with the Loan Documents and this Interim
Order, the Pre-Petition Secured Lenders shall have no right to seek or exercise
any enforcement rights or remedies in connection with the Contingent
Pre-Petition Debt or the Adequate Protection Liens, including, without
limitation, in respect of the occurrence or continuance of any Event of

 

27

--------------------------------------------------------------------------------


 

Default (as defined in the Pre-Petition Credit Agreement); (D) the Pre-Petition
Agent and the Pre-Petition Secured Lenders have or shall be deemed to have
consented to the Financing (which Financing shall, in part, constitute a DIP
Financing as defined in the ICA (as defined below)) in accordance with the terms
of the Intercreditor Agreement, dated as of August 4, 2009 by and between Bank
of America, N.A. as collateral agent under the Pre-Petition Credit Agreement and
Wilmington Trust Company as note collateral agent under the Pre-Petition Note
Indenture (the “ICA”), attached to the Motion as Exhibit C; (E) the Pre-Petition
Secured Lenders shall be deemed to have consented to any sale or disposition of
Collateral approved, arranged for or by the Agent, and shall terminate and
release upon any such sale or disposition all of its liens on and security
interests in such Collateral (where the Agent also releases any DIP Liens as
necessary); (F) the Pre-Petition Secured Lenders shall deliver or cause to be
delivered, at the Debtors’ costs and expense (for which the Pre-Petition Secured
Lenders shall be reimbursed upon submission to the Debtors of invoices or
billing statements), any termination statements, releases or other documents
necessary to effectuate and/or evidence the release and termination of the
Pre-Petition Secured Lenders’ liens on or security interests in any portion of
the Collateral subject to any sale or disposition approved or arranged for by
the Agent (where the Agent also releases any DIP Liens as necessary); and
(G) upon the Final Order becoming a final and nonappealable order and the
expiration of the Challenge Period (as defined below) with no challenge having
been brought, or if such a challenge is brought, until the entry of a final
judgment and the payment to the Pre-Petition Agent and the Pre-Petition Secured
Lenders of all amounts

 

28

--------------------------------------------------------------------------------


 

owed by the Debtors under the Existing Agreements and this Order, the Adequate
Protection Liens shall terminate and be released (automatically and without
further action of the parties), and the Pre-Petition Secured Lenders shall
execute and deliver such agreements to evidence and effectuate such termination
and release as Agent may request and Agent shall be authorized to file on behalf
of the Pre-Petition Secured Lenders such UCC termination statements or such
other filings as may be applicable to the extent such authorization is required
under the Uniform Commercial Code of the applicable jurisdiction.

 

(b)                                 Refinancing of the Pre-Petition Debt. 
Immediately following the entry of this Interim Order and as part of the initial
borrowing under the Term Loan, the Debtors shall use a portion of the proceeds
from the Financing in accordance with the DIP Documents and this Interim Order
to refinance in full the Pre-Petition Debt then outstanding, upon which
repayment, the existing liens on the Pre-Petition Collateral shall be released
and terminated upon the expiration of the Challenge Period with no challenge
having been brought, or if such a challenge is brought, until the entry of a
final judgment and the payment to the Pre-Petition Agent and the Pre-Petition
Secured Lenders of all amounts owed by the Debtors under the Existing Agreements
and this Order, subject to paragraph 16 hereof.

 

(c)                                  Section 507(b) Claim.  The Pre-Petition
Agent and the Pre-Petition Secured Lenders are hereby granted, subject to the
Carve Out, a superpriority claim as provided for in section 507(b) of the
Bankruptcy Code (the “507(b) Claim”), immediately junior to the claims under
section 364(c)(1) of the Bankruptcy Code held by

 

29

--------------------------------------------------------------------------------


 

the Agent and the DIP Lenders; provided, however, that the Pre-Petition Agent
and the Pre-Petition Secured Lenders shall not receive or retain any payments,
property or other amounts in respect of the superpriority claims under section
507(b) of the Bankruptcy Code granted hereunder or under the Existing Agreements
unless and until the DIP Obligations have indefeasibly been paid in cash in
full.

 

(d)                                 Interest, Fees and Expenses.  To the extent
actually incurred, and subject to paragraph 16 hereof, the Pre-Petition Agent
shall receive from the Debtors (i) immediate cash payment of all accrued and
unpaid interest on the Pre-Petition Debt and letter of credit fees at the
non-default rates provided for in the Existing Agreements, and all other accrued
and unpaid fees and disbursements (including, but not limited to, fees owed to
the Pre-Petition Agent) owing to the Pre-Petition Agent under the Existing
Agreements and incurred prior to the Petition Date; (ii) current cash payments
of all fees and expenses payable to the Pre-Petition Agent under the Existing
Agreements limited to the reasonable fees and disbursements of one counsel to
the Pre-Petition Agent  promptly upon receipt of invoices therefor; (iii) on the
first business day of each month, all accrued but unpaid interest on the
Pre-Petition Debt and letters of credit and other fees at the non-default
contract rate applicable on the Petition Date (including LIBOR pricing options
available in accordance with the Existing Agreements) under the Existing
Agreements; provided that, without prejudice to the rights of any other party to
contest such assertion, the Pre-Petition Secured Lenders reserve their rights to
assert claims for the payment of additional interest calculated at any other
applicable rate of interest (including, without limitation, default rates), or
on any other basis, provided for in the Existing Agreements,

 

30

--------------------------------------------------------------------------------


 

and for the payment of any other amounts provided for in the Existing
Agreements; and (iv) the deposit, prior to the Petition Date, with the
Pre-Petition Agent of $750,000 (the “Escrow Amount”) to be held in escrow by the
Pre-Petition Agent (which payments shall not be subject to the DIP Liens, the
Adequate Protection Liens and the Junior Adequate Protection Liens) and used
solely to reimburse the Pre-Petition Agent, upon two business days’ notice to
the Debtors and thereafter with no further order of this Court required, to the
extent required by the Debtors to be paid by them to the Pre-Petition Agent and
the Pre-Petition Secured Lenders in accordance with the terms of the Existing
Agreements or by further order of the Court (any such payment, a “Payment
Obligation”) (with any unused amounts subject to the liens hereunder in their
order of priority) and without regard to the provisions of paragraph 8(a) or
paragraph 12(a) hereof.  To the extent the Escrow Amount is not sufficient to
cover the Payment Obligations, the Debtors shall remain liable for the Payment
Obligations, which are and shall remain junior to the DIP Liens.

 

(e)                                  Pre-Petition Secured Noteholders Adequate
Protection.  The Pre-Petition Secured Noteholders are entitled, pursuant to
sections 361, 363(e) and 364(d)(1) of the Bankruptcy Code, to adequate
protection of their interest in the Pre-Petition Collateral, for and equal in
amount to the aggregate diminution in value of the Pre-Petition Secured
Noteholders’ interests in the Pre-Petition Collateral, including, without
limitation, any such diminution resulting from the sale, lease or use by the
Debtors (or other decline in value) of the Pre-Petition Collateral, the priming
of the Pre-Petition Secured Noteholders’ security interests and liens in the
Pre-Petition Collateral by the

 

31

--------------------------------------------------------------------------------


 

Agent and the DIP Lenders pursuant to the DIP Documents and this Interim Order,
and the imposition of the automatic stay pursuant to section 362 of the
Bankruptcy Code (collectively, the “Junior Adequate Protection Obligations”). 
The Pre-Petition Secured Noteholders shall be granted valid, binding,
continuing, enforceable, fully-perfected junior security interests in and liens
upon all pre- and post-petition property of the Debtors that is subject to the
DIP Liens and the Adequate Protection Liens (collectively, the “Junior Adequate
Protection Liens”) in the amount of such diminution.  Without limiting the
generality of the foregoing, (i) the Junior Adequate Protection Liens granted to
the Pre-Petition Secured Noteholders hereunder shall be junior and subordinate
in all respects to the DIP Lenders’ liens and security interests (including,
without limitation, the DIP Liens) upon and in the Collateral, the Adequate
Protection Liens and the Carve Out; (ii) the Junior Adequate Protection Liens
shall be junior and subordinate in right of payment to the Pre-Petition Debt,
all DIP Obligations and Adequate Protection Obligations and the Carve Out;
(iii) the 507(b) Claim granted to the Pre-Petition Secured Noteholders shall be
junior to the 507(b) Claim granted to the Pre-Petition Agent and the
Pre-Petition Secured Lenders and the Carve Out, (iv) until such time as all of
the Pre-Petition Debt, the DIP Obligations and Adequate Protection Obligations
are indefeasibly paid in full in cash in accordance with the Loan Documents and
this Interim Order, the Pre-Petition Secured Noteholders shall have no right to
seek or exercise any enforcement rights or remedies in connection with the
Junior Adequate Protection Liens, including, without limitation, in respect of
the occurrence or continuance of any Event of Default (as defined in the
Pre-Petition Note Indenture); (v)

 

32

--------------------------------------------------------------------------------


 

the Pre-Petition Secured Noteholders shall be deemed to have consented to any
sale or disposition of Collateral approved, arranged for or by the Agent, and
shall terminate and release upon any such sale or disposition all of its liens
on and security interests in such Collateral; and (vi) the Pre-Petition Secured
Noteholders shall deliver or cause to be delivered, at the Debtors’ costs and
expense (for which the Pre-Petition Secured Noteholders shall be reimbursed upon
submission to the Debtors of invoices or billing statements), any termination
statements, releases or other documents necessary to effectuate and/or evidence
the release and termination of the Pre-Petition Secured Noteholders’ liens on or
security interests in any portion of the Collateral subject to any sale or
disposition approved or arranged for by the Agent.

 

(f)                                    Notwithstanding anything in this
paragraph 12 to the contrary, following delivery of a Carve Out Notice and prior
to the payment to any Pre-Petition Agent, Pre-Petition Secured Lender,
Pre-Petition Trustee or Pre-Petition Secured Noteholder on account of any
adequate protection or otherwise, the Carve Out Reserve Account shall have been
fully funded.

 

13.                                 Reservation of Rights of Pre-Petition
Secured Lenders and Pre-Petition Secured Noteholders.  Under the circumstances,
including the provisions under the ICA, and given that the above-described
adequate protection is consistent with the Bankruptcy Code, including section
506(b) thereof, the Court finds that the adequate protection provided herein is
reasonable and sufficient to protect the interests of the Pre-Petition Secured
Lenders and the Pre-Petition Secured Noteholders.

 

33

--------------------------------------------------------------------------------


 

14.                                 Perfection of DIP Liens and Adequate
Protection Liens.

 

(a)                                  Subject to the provisions of paragraph
8(a) above, the Agent, the DIP Lenders, the Pre-Petition Agent and the
Pre-Petition Secured Lenders are hereby authorized, but not required, to file or
record financing statements, trademark filings, copyright filings, mortgages,
notices of lien or similar instruments in any jurisdiction, or take possession
of or control over, or take any other action in order to validate and perfect
the liens and security interests granted to them hereunder.  Whether or not the
Agent on behalf of the DIP Lenders or the Pre-Petition Agent on behalf of the
Pre-Petition Secured Lenders shall, in their sole discretion, choose to file
such financing statements, trademark filings, copyright filings, mortgages,
notices of lien or similar instruments, or take possession of or control over,
or otherwise confirm perfection of the liens and security interests granted to
them hereunder, such liens and security interests shall be deemed valid,
perfected, allowed, enforceable, non-avoidable and not subject to challenge
dispute or subordination, at the time and on the date of entry of this Order. 
Upon the request of the Agent, each of the Pre-Petition Agent and Pre-Petition
Secured Lenders, without any further consent of any party, is authorized to
take, execute, deliver and file such instruments (in each case without
representation or warranty of any kind) to enable the Agent to further validate,
perfect, preserve and enforce the DIP Liens.

 

(b)                                 A certified copy of this Order may, in the
discretion of the Agent, be filed with or recorded in filing or recording
offices in addition to or in lieu of such financing statements, mortgages,
notices of lien or similar instruments, and all filing offices are hereby
authorized to accept such certified copy of this Order for filing and recording.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Any provision of any lease or other
license, contract or other agreement that requires (i) the consent or approval
of one or more landlords or other parties or (ii) the payment of any fees or
obligations to any governmental entity, in order for any Debtor to pledge,
grant, sell, assign, or otherwise transfer any such leasehold interest, or the
proceeds thereof, or other post-petition collateral related thereto, is hereby
deemed to be inconsistent with the applicable provisions of the Bankruptcy
Code.  Any such provision shall have no force and effect with respect to the
transactions granting post-petition liens in such leasehold interest, or the
proceeds of any assignment and/or sale thereof by any Debtor, in favor of the
DIP Lenders, the Pre-Petition Secured Lenders and the Pre-Petition Secured
Noteholders in accordance with the terms of the DIP Documents or this Order. 
This subparagraph 14(c), solely as to those 16 leases referenced and addressed
at the Interim Hearing and solely for the period between the entry of this Order
and the Final Hearing, is not applicable, with such 16 leases instead subject to
all of the representations and limitations agreed to by the parties at the
Interim Hearing.

 

15.                                 Preservation of Rights Granted Under the
Order.

 

(a)                                  Except as otherwise provided for herein, no
claim or lien having a priority superior to or pari passu with those granted by
this Order to the Agent and the DIP Lenders, the Pre-Petition Agent, the
Pre-Petition Secured Lenders and the Pre-Petition Secured Noteholders,
respectively, shall be granted or allowed while any portion of the Pre-Petition
Debt, the Financing (or any refinancing thereof) or the Commitments thereunder
or the DIP Obligations, the Adequate Protection Obligations or the Junior

 

35

--------------------------------------------------------------------------------


 

Adequate Protection Obligations remain outstanding, and the DIP Liens, the
Adequate Protection Liens and the Junior Adequate Protection Liens shall not be
(i) subject or junior to any lien or security interest that is avoided and
preserved for the benefit of the Debtors’ estates under section 551 of the
Bankruptcy Code or (ii) subordinated to or made pari passu with any other lien
or security interest, whether under section 364(d) of the Bankruptcy Code or
otherwise, in each case other than the Carve Out.

 

(b)                                 Unless all DIP Obligations shall have been
indefeasibly paid in full (and, with respect to outstanding letters of credit
issued pursuant to the DIP Credit Agreement, cash collateralized in accordance
with the provisions of the DIP Credit Agreement) and the Pre-Petition Debt,
Adequate Protection Obligations and the Junior Adequate Protection Obligations
shall have been paid in full, the Debtors shall not seek, and it shall
constitute a “C/C Event of Default” and terminate the right of the Debtors to
use Cash Collateral if any of the Debtors seeks, or if there is entered, (i) any
modifications or extensions of this Order without the prior written consent of
the Agent, and no such consent shall be implied by any other action, inaction or
acquiescence by the Agent, (ii) an order converting or dismissing any of the
Cases or (iii) an order under section 365 of the Bankruptcy Code rejecting a
Lease (as defined in the DIP Credit Agreement) that is part of, or whose
premises contain any, Collateral or otherwise terminating any such Lease without
first providing 75-days’ prior written notice to the Agent (unless such notice
provision is waived by the Agent) during which time the Agent shall be permitted
to find a reasonably acceptable (in the Agent’s Permitted Discretion (as defined
in the DIP Credit Agreement)) replacement lessee to whom such Lease may

 

36

--------------------------------------------------------------------------------


 

be assigned (and, if such a prospective assignee is timely found, the Debtors
shall seek approval of the assumption and assignment of such Lease); provided
that this clause (iii) shall not apply to Leases that are rejected (A) pursuant
to a filing on the Petition Date or (B) on the Effective Date of a
Reorganization Plan (as defined in the DIP Credit Agreement) that indefeasibly
repays the DIP Obligations in full as required by the DIP Documents.  If an
order dismissing any of the Cases under section 1112 of the Bankruptcy Code or
otherwise is at any time entered, such order shall provide (in accordance with
sections 105 and 349 of the Bankruptcy Code) that (i) the Superpriority Claims,
priming liens, security interests and replacement security interests granted to
the Agent and the DIP Lenders and, as applicable, the Pre-Petition Agent and the
Pre-Petition Secured Lenders pursuant to this Order shall continue in full force
and effect and shall maintain their priorities as provided in this Order until
all DIP Obligations, Pre-Petition Debt, Adequate Protection Obligations and
Junior Adequate Protection Obligations shall have been paid and satisfied in
full (and that such Superpriority Claims, priming liens and replacement security
interests, shall, notwithstanding such dismissal, remain binding on all parties
in interest) and (ii) this Court shall retain jurisdiction, notwithstanding such
dismissal, for the purposes of enforcing the claims, liens and security
interests referred to in (i) above.

 

(c)                                  If any or all of the provisions of this
Order are hereafter reversed, modified, vacated or stayed, such reversal, stay,
modification or vacation shall not affect (i) the validity of any DIP
Obligations, Pre-Petition Debt, Adequate Protection Obligations or Junior
Adequate Protection Obligations incurred prior to the actual receipt

 

37

--------------------------------------------------------------------------------


 

of written notice by the Agent or Pre-Petition Agent, as applicable, of the
effective date of such reversal, stay, modification or vacation or (ii) the
validity or enforceability of any lien or priority authorized or created hereby
or pursuant to the DIP Credit Agreement with respect to any DIP Obligations,
Pre-Petition Debt, Adequate Protection Obligations or Junior Adequate Protection
Obligations.  Notwithstanding any such reversal, stay, modification or vacation,
any use of Cash Collateral, or DIP Obligations, Pre-Petition Debt, Adequate
Protection Obligations or Junior Adequate Protection Obligations incurred by the
Debtors to the Agent, the DIP Lenders, the Pre-Petition Agent, the Pre-Petition
Secured Lenders or the Pre-Petition Secured Noteholders prior to the actual
receipt of written notice by the Agent and Pre-Petition Agent of the effective
date of such reversal, stay, modification or vacation shall be governed in all
respects by the original provisions of this Order, and the Agent, DIP Lenders,
Pre-Petition Agent, Pre-Petition Secured Lenders and Pre-Petition Secured
Noteholders shall be entitled to all the rights, remedies, privileges and
benefits granted in section 364(e) of the Bankruptcy Code (including, without
limitation, in respect of any payments received in connection with the
refinancing of the Pre-Petition Debt), this Order and pursuant to the DIP
Documents with respect to all uses of Cash Collateral, DIP Obligations, Adequate
Protection Obligations and Junior Adequate Protection Obligations.

 

(d)                                 Except as expressly provided in this Order
or in the DIP Documents, the DIP Liens, the Superpriority Claims and all other
rights and remedies of the Agent and the DIP Lenders granted by the provisions
of this Order and the DIP Documents shall survive, and shall not be modified,
impaired or discharged by (i) the

 

38

--------------------------------------------------------------------------------


 

entry of an order converting any of the Cases to a case under chapter 7,
dismissing any of the Cases, terminating the joint administration of these Cases
or by any other act or omission, (ii) the entry of an order approving the sale
of any Collateral pursuant to section 363(b) of the Bankruptcy Code (except to
the extent permitted by the Loan Documents) or (iii) the entry of an order
confirming a plan of reorganization in any of the Cases and, pursuant to section
1141(d)(4) of the Bankruptcy Code, the Debtors have waived any discharge as to
any remaining DIP Obligations.  The terms and provisions of this Order and the
DIP Documents shall continue in these Cases, in any successor cases if these
Cases cease to be jointly administered, or in any superseding chapter 7 cases
under the Bankruptcy Code, and the DIP Liens, the Superpriority Claims and all
other rights and remedies of the Agent and the DIP Lenders granted by the
provisions of this Order and the DIP Documents shall continue in full force and
effect until the DIP Obligations are indefeasibly paid in full.

 

16.                                 Effect of Stipulations on Third Parties. 
The stipulations and admissions contained in this Order, including, without
limitation, in paragraph 3 of this Order, shall be binding upon the Debtors (but
not their estates) and any successor thereto (including, without limitation, any
chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors) in
all circumstances.  The stipulations and admissions contained in this Order,
including, without limitation, in paragraph 3 of this Order, shall be binding
upon all other parties in interest, including, without limitation, any statutory
committee appointed in these Cases or any other person or entity acting on
behalf of the Debtors’ estates, unless (a) a party in interest has timely filed
an adversary proceeding or contested matter

 

39

--------------------------------------------------------------------------------


 

(subject to the limitations contained herein, including, inter alia, in
paragraph 17) by no later than the date that is 60 days after entry of the Final
Order or such other date or if such a challenge or claim is brought, the entry
of a final judgment in favor of the Pre-Petition Agent and the Pre-Petition
Secured Lenders (x) as has been agreed to, in writing, by the Pre-Petition Agent
in its sole discretion or (y) as has been ordered by the Court (the “Challenge
Period”) (i) challenging the validity, enforceability, priority or extent of the
Pre-Petition Debt or of the Pre-Petition Agent’s or the Pre-Petition Secured
Lenders’ liens on the Pre-Petition Collateral or (ii) otherwise asserting or
prosecuting any action for preferences, fraudulent conveyances, other avoidance
power claims or any other any claims, counterclaims or causes of action,
objections, contests or defenses (collectively, “Claims and Defenses”) against
the Pre-Petition Agent or any of the Pre-Petition Secured Lenders or their
affiliates, representatives, attorneys or advisors in connection with matters
related to the Existing Agreements, the Pre-Petition Debt, the Pre-Petition
Collateral, and (b) there is a final order in favor of the plaintiff sustaining
any such challenge or claim in any such timely filed adversary proceeding or
contested matter; provided that, (i) as to the Debtors (but not their estates),
all such Claims and Defenses are hereby irrevocably waived and relinquished as
of the Petition Date and (ii) any challenge or claim shall set forth with
specificity the basis for such challenge or claim and any challenges or claims
not so specified prior to the expiration of the Challenge Period shall be
forever deemed waived, released and barred.  If no such adversary proceeding or
contested matter is timely filed, (x) to the extent not theretofore repaid, the
Pre-Petition Debt and all related obligations of the Debtors (the “Pre-Petition

 

40

--------------------------------------------------------------------------------


 

Obligations”) shall constitute allowed claims, not subject to counterclaim,
setoff, subordination, recharacterization, defense or avoidance, for all
purposes in the Cases and any subsequent chapter 7 cases, (y) the Pre-Petition
Agent’s liens, the Pre-Petition Secured Lenders’ liens, the DIP Liens, the
Adequate Protection Liens and the Junior Adequate Protection Liens on the
Pre-Petition Collateral shall be deemed to have been, as of the Petition Date,
legal, valid, binding and perfected, not subject to recharacterization,
subordination or avoidance, and such liens shall not be subject to any other or
further challenge by any party in interest seeking to exercise the rights of the
Debtors’ estates, including, without limitation, any successor thereto
(including, without limitation, any chapter 7 or 11 trustee appointed or elected
for any of the Debtors) and (z) the repayment of the Pre-Petition Debt shall be
irrevocable and shall not be subject to restitution, disgorgement or any other
challenge under any circumstances, including, without limitation, pursuant to
any Claims and Defenses (as defined below).  If any such adversary proceeding or
contested matter is timely filed, the stipulations and admissions contained in
paragraph 3 of this Order shall nonetheless remain binding and preclusive (as
provided in the second sentence of this paragraph) on any committee (including
the Creditors’ Committee) and on any other person or entity, except to the
extent that such findings and admissions were expressly challenged in such
adversary proceeding or contested matter.  Nothing in this Order vests or
confers on any Person (as defined in the Bankruptcy Code), including any
committee, standing or authority to pursue any cause of action belonging to the
Debtors or their estates, including, without limitation, Claims and Defenses
with respect to the Existing Agreements or the Pre-Petition Obligations.

 

41

--------------------------------------------------------------------------------


 

17.                                 Limitation on Use of Financing Proceeds and
Collateral.

 

(a)                                  Notwithstanding anything herein or in any
other order by this Court to the contrary, no borrowings, letters of credit,
Cash Collateral, Collateral or the Carve Out may be used to (i) object, contest
or raise any defense to, the validity, perfection, priority, extent or
enforceability of any amount due under the DIP Documents or the Existing
Agreements, or the liens or claims granted under this Order, the DIP Documents
or the Existing Agreements, (ii) assert any Claims and Defenses or causes of
action against the Agent, the DIP Lenders, the Pre-Petition Agent, the
Pre-Petition Secured Lenders or the Pre-Petition Secured Noteholders or their
respective agents, affiliates, representatives, attorneys or advisors,
(iii) prevent, hinder or otherwise delay the Agent’s assertion, enforcement or
realization on the Cash Collateral or the Collateral in accordance with the DIP
Documents, the Existing Agreements or this Order, (iv) seek, except in response
to the final relief requested in the Motion, to modify any of the rights granted
to the Agent, the DIP Lenders, the Pre-Petition Agent, the Pre-Petition Secured
Lenders or the Pre-Petition Secured Noteholders hereunder or under the DIP
Documents, the Existing Agreements or the Pre-Petition Note Indenture, in each
of the foregoing cases without such parties’ prior written consent or (v) pay
any amount on account of any claims arising prior to the Petition Date unless
such payments are (1) approved by an order of this Court (including hereunder)
and (2) in accordance with the DIP Credit Agreement and any relevant budgets;
provided that, advisors to the Creditors’ Committee may investigate the liens
granted pursuant to the Existing Agreements and, subject to any applicable law
with respect to standing, commence and prosecute any related proceedings

 

42

--------------------------------------------------------------------------------


 

as a representative of the Debtors’ estates at an aggregate expense for such
investigation and prosecution not to exceed $100,000.

 

18.                                 Priorities Among Pre-Petition Secured
Lenders.  Notwithstanding anything to the contrary herein or in any other order
of this Court, in determining the relative priorities and rights of the
Pre-Petition Secured Lenders (including, without limitation, the relative
priorities and rights of the Pre-Petition Secured Lenders with respect to the
Adequate Protection Obligations granted hereunder), such priorities and rights
shall continue to be governed by the Existing Agreements.

 

19.                                 BofA as Collateral Agent.  To the extent
BofA, in its role as Collateral Agent under the Existing Agreements, is the
secured party under any Control Agreements (as defined in the Existing
Agreements), listed as loss payee under the Debtors’ insurance policies as
required under the Security Agreement or is the secured party under any other
Existing Agreement, it shall turn over and distribute any proceeds recovered or
received first, for the benefit of the DIP Lenders in accordance with the DIP
Credit Agreement and second, subsequent to indefeasible payment in full of all
DIP Obligations, for the benefit of the Pre-Petition Secured Lenders under the
Existing Agreements.

 

20.                                 Order Governs.  In the event of any
inconsistency between the provisions of this Order and the DIP Documents, the
provisions of this Order shall govern.

 

21.                                 Binding Effect; Successors and Assigns.  The
DIP Documents and the provisions of this Order, including all findings herein,
shall be binding upon all parties in interest in these Cases, including, without
limitation, the Agent, the DIP Lenders, the Pre-Petition Agent, the Pre-Petition
Secured Lenders, the Pre-Petition Secured Noteholders,

 

43

--------------------------------------------------------------------------------


 

any committee appointed in these Cases and the Debtors and their respective
successors and assigns (including any chapter 7 or chapter 11 trustee
hereinafter appointed or elected for the estate of any of the Debtors) and shall
inure to the benefit of the Agent, the DIP Lenders, the Pre-Petition Agent, the
Pre-Petition Secured Lenders, the Pre-Petition Secured Noteholders and the
Debtors and their respective successors and assigns; provided, however, that the
Agent and the DIP Lenders shall have no obligation to extend any financing to
any chapter 7 trustee or similar responsible person appointed for the estates of
the Debtors.  In determining to make any loan under the DIP Credit Agreement or
in exercising any rights or remedies as and when permitted pursuant to this
Order or the DIP Documents, the Agent and the DIP Lenders shall not be deemed to
be in control of the operations of the Debtors or to be acting as a “responsible
person” or “owner or operator” with respect to the operation or management of
the Debtors (as such terms, or any similar terms, are used in the United States
Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S.C.
§§ 9601 et seq. as amended, or any similar federal or state statute).

 

22.                                 Final Hearing.  The Final Hearing is
scheduled for January 10, 2011 at 10:00 a.m. before this Court.

 

The Debtors shall promptly mail copies of this Order (which shall constitute
adequate notice of the Final Hearing, including without limitation, notice that
the Debtors will seek approval at the Final Hearing of a waiver of rights under
section 506(c) of the Bankruptcy Code) to the parties having been given notice
of the Interim Hearing, and to any other party that has filed a request for
notices with this Court and to any committee

 

44

--------------------------------------------------------------------------------


 

after the same has been appointed, or Committee counsel, if the same shall have
been appointed.  Any party in interest objecting to the relief sought at the
Final Hearing shall serve and file written objections; which objections shall be
served upon (a) Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York
10022, (Attention: Paul Basta, Esq. (paul.basta@kirkland.com), Ray Schrock, Esq.
(ray.schrock@kirkland.com) and Leonard Klingbaum, Esq.
(leonard.klingbaum@kirkland.com)), attorneys for the Debtors; (b) Riemer &
Braunstein LLP, Three Center Plaza, 6th Floor, Boston, Massachusetts, 02108
(Attention: David S. Berman, Esq. (dberman@riemerlaw.com)), attorneys for BofA,
as Pre-Petition Agent, (c)                       attorneys for Wilmington Trust
Company, as trustee under the Pre-Petition Note Indenture, (d) Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, New York 10017, (Attention: Donald
S. Bernstein, Esq. (donald.bernstein@davispolk.com) and Marshall S.
Huebner, Esq. (marshall.huebner@davispolk.com)), attorneys for JPMCB, as Agent
and Lead Arranger; and (e) the Office of the United States Trustee for the
Southern District of New York, and shall be filed with the Clerk of the United
States Bankruptcy Court, Southern District of New York, in each case to allow
actual receipt by the foregoing no later than January 4, 2011 at 10:00 a.m.,
prevailing Eastern time (with any replies filed by January 7, 2011 at
12:00 p.m.).

 

45

--------------------------------------------------------------------------------


 

Dated:

December 13, 2010

 

 

 

White Plains, New York

 

 

 

 

 

/s/ Robert D. Drain

 

 

 

UNITED STATES BANKRUPTCY JUDGE

 

46

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Pledge Agreement

 

--------------------------------------------------------------------------------


 

Pledge Agreement

 

PLEDGE AGREEMENT (this “Agreement”), dated as of December 14, 2010, among THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation, a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(as defined in the Credit Agreement, defined herein) (the “Company”), each
subsidiary of the Company listed on Schedule I hereto (each such subsidiary a
debtor and debtor-in-possession, individually a “Pledgor” and collectively with
the Company, the “Pledgors”) and JPMORGAN CHASE BANK, N.A., a national banking
association (“JPMorgan Chase Bank”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Security
Agreement defined below).

 

Reference is made to (a) the Superpriority Debtor-in Possession Credit Agreement
dated as of December 14, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company as a
Borrower, the other Borrowers party thereto, the lenders from time to time party
thereto (the “Lenders”), and JPMorgan Chase Bank, as Administrative Agent and
Collateral Agent, (b) the Guaranty, dated as of December 14, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors named therein (the “Guarantors”) in favor of the
Collateral Agent for its own benefit and the benefit of the other Secured
Parties, and (c) the Security Agreement, dated as of December 14, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Grantors named therein and the Collateral
Agent. Capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Credit Agreement. Unless otherwise defined herein
or in the Credit Agreement or the Security Agreement or the context otherwise
requires, the following terms, together with uncapitalized terms used herein
which are defined in the UCC (as defined in the Credit Agreement), have the
respective meanings provided in the UCC: (i) Certificated Security,
(ii) Financial Asset; (iii) Investment Property; (iv) Payment Intangibles;
(v) Proceeds; (vi) Securities Account; (vii) Securities Intermediary;
(viii) Security; (ix) Security Certificate; (x) Uncertificated Security; and
(xi) Security Entitlement.

 

The Lenders have agreed to make Loans to the Borrowers, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrowers, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement. Pursuant to the Guaranty each of the Guarantors has agreed to
guarantee, among other things, all the obligations of the Borrowers under the
Credit Agreement and the other Loan Documents. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit are conditioned
upon, among other things, the execution and delivery by the Pledgors of an
agreement in the form hereof to secure the Obligations (as defined in the
Security Agreement).

 

--------------------------------------------------------------------------------


 

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

 

1.          Pledge.  To supplement the security interests set forth in the
Interim Order (and, when applicable, the Final Order), as security for the
payment and performance, as the case may be, in full of the Obligations,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing or due or to become due, each Pledgor
hereby pledges to the Collateral Agent, its successors and assigns, and hereby
grants to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a security interest in all of the Pledgor’s
right, title and interest in, to and under: (a) all Equity Interests owned by it
representing ownership interests in the Subsidiaries listed on Schedule II
hereto and any Equity Interests representing ownership interests in any
Subsidiaries obtained in the future by each Pledgor and all other Securities,
Securities Entitlements, Securities Accounts and other Investment Property or
Financial Asset and the Security Certificates and/or Instruments representing
all such Equity Interests (the “Pledged Securities”); provided that the Pledged
Securities shall not include (i) more than 65% of the issued and outstanding
voting Equity Interests of any first tier Foreign Subsidiary, (ii) to the extent
that applicable law requires that a Subsidiary of the Pledgor issue directors’
qualifying shares, such qualifying shares, (iii) a pledge of a greater
percentage of such stock could reasonably be expected to result in material
adverse tax consequences to the Company or any of its Subsidiaries as reasonably
determined by the Company; (iv) any permit, lease, license, contract, agreement,
or other instrument to which any Pledgor is a party to the extent such Pledgor
is prohibited from granting a Lien in its rights thereunder pursuant to the
terms of such permit, lease, license, contract, agreement, or other instrument
or under Applicable Law (other than to the extent that any restriction on such
assignment would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other Applicable Law, including the Bankruptcy Code
or any Order of the Bankruptcy Court entered in connection with the Cases, or
principles of equity); provided that the Proceeds from any such lease, license,
contract, agreement, or other instrument shall not be excluded from the
definition of Collateral to the extent that the assignment of such Proceeds is
not prohibited; (v) the Bermuda Shares (as defined in the Security Agreement);
and (vi) the joint venture interest owned by Waldbaum, Inc. in McLean Plaza
Associates to the extent Waldbaum, Inc. is prohibited from granting a Lien in
its rights therein pursuant to the terms of any shareholder or other agreement
relating to such joint venture; provided that the Proceeds from such joint
venture interest shall not be excluded from the definition of Collateral to the
extent that the assignment of such Proceeds is not prohibited; (b) subject to
Section 5, all payments of principal or interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed or distributable, in respect of, in exchange for or upon the
conversion of the Pledged Securities referred to in clause (a) above;
(c) subject to Section 5, all rights and privileges of the Pledgor with respect
to the

 

2

--------------------------------------------------------------------------------


 

Pledged Securities and other property referred to in clauses (a) and (b) above;
and (d) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (d) above being collectively referred to as the “Collateral”). Upon
delivery to the Collateral Agent, (1) any stock certificates or other
Certificated Securities now or hereafter included in the Collateral shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(2) all other property comprising part of the Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the Pledged Securities theretofore and then being pledged hereunder,
which schedule shall be attached hereto as Schedule II and made a part hereof.
Each schedule so delivered shall supplement any prior schedules so delivered.

 

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

2.          Delivery of the Collateral

 

(a)          Each Pledgor agrees promptly to:

 

(i)           in the case of Collateral constituting Certificated Securities,
transfer thereof to the Collateral Agent or its nominee or custodian by physical
delivery to the Collateral Agent or its nominee or custodian, such Collateral to
be in suitable form for transfer by delivery, or accompanied by undated
instruments of transfer or assignment duly executed in blank;

 

(ii)          in the case of Collateral constituting Uncertificated Securities,
(A) register the same on the books and records of the issuer thereof in the name
of the Collateral Agent or its nominee or custodian (who may not be a Securities
Intermediary) or (B) cause the issuer thereof to execute and deliver an
effective agreement, substantially in form reasonably satisfactory to the
Collateral Agent, pursuant to which such issuer agrees that it will comply with
instructions originated by the Collateral Agent or such nominee or custodian
without further consent of the registered owner of such Collateral or any other
Person;

 

(iii)         in the case of Collateral constituting Security Entitlements or
other Financial Assets deposited in or credited to a

 

3

--------------------------------------------------------------------------------


 

Securities Account, (A) complete all actions necessary to constitute the
Collateral Agent or its nominee or custodian the entitlement holder with respect
to each such Security Entitlement or (B) cause the relevant Securities
Intermediary to execute and deliver an effective control agreement pursuant to
which such Securities Intermediary agrees to comply with all entitlement orders
originated by the Collateral Agent or such nominee or custodian without further
consent by the relevant entitlement holder or any other Person;

 

(iv)         in the case of Equity Interests which do not constitute Securities,
(A) comply with the provisions of clause (i) above for each such item of
Collateral which is represented by a certificate and (B) comply with the
provisions of clause (ii) above for each such item of Collateral which is not
evidenced by a certificate;

 

(v)          in the case of cash, comply with the provisions of Section 5.14 of
the Credit Agreement; and

 

(vi)         upon the Collateral Agent’s request, in each case perform or cause
the performance of such additional or alternative procedures as may hereafter
become appropriate to grant control of, or otherwise perfect a security interest
in, any Collateral in favor of the Collateral Agents or their nominee or
custodian, consistent with changes in Applicable Law, including the Bankruptcy
Code or any Order of the Bankruptcy Court entered in connection with the Cases,
or regulations or the interpretation thereof.

 

Notwithstanding the foregoing, Bank of America, N.A., as collateral agent under
the Prepetition Credit Facilities, currently holds the Pledged Securities listed
on Schedule II hereto. As promptly as practicable, but in no event later than
ten (10) days of the Effective Date, the Pledgors shall deliver the Pledged
Securities constituting Certificated Securities to the Collateral Agent pursuant
to Section 2(a)(i) hereof.

 

(b)         After the Effective Date, promptly upon any Pledgor acquiring any
Pledged Securities, and any original certificates or other instruments or
documents representing such Pledged Securities, such Pledgor shall deliver or
cause to be delivered to the Collateral Agent such Pledged Securities in
accordance with the applicable requirements of Paragraph 2(a) hereof.

 

4

--------------------------------------------------------------------------------


 

3.     Representations, Warranties and Covenants.  Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:

 

(a)          the Pledged Securities represent that percentage as set forth on
Schedule II of the issued and outstanding Equity Interests of each class of the
Equity Interests of the issuer with respect thereto;

 

(b)         except for the security interest granted hereunder and except as may
otherwise be permitted pursuant to Sections 6.02 and 6.05 of the Credit
Agreement, the Pledgor (i) is and will at all times continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II, (ii) holds the same free and clear of all Liens other than Liens in
favor of the Collateral Agent for the benefit of Secured Parties as permitted by
the Credit Agreement and the Orders, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in or other Lien on, the Collateral, other than pursuant hereto, and (iv) will
cause any and all Collateral, whether for value paid by the Pledgor or
otherwise, to be forthwith pledged or assigned hereunder, and, to the extent
required by terms hereof, delivered to or deposited with the Collateral Agent;

 

(c)          no Collateral is in the possession or control of any Person
asserting any claim thereto or security interest therein, except that the
Collateral Agent or its nominees, custodian or a Securities Intermediary acting
on its behalf may have possession and/or control of Collateral as contemplated
hereby and by the other Loan Documents;

 

(d)         the Pledgor (i) has the power and authority to pledge the Collateral
in the manner hereby done or contemplated and (ii) will defend its title or
interest thereto or therein against any and all Liens (other than the Lien
created by this Agreement and Liens expressly permitted by Section 6.02 of the
Credit Agreement arising by operation of law) however arising, of all persons
whomsoever;

 

(e)          no consent of any other person (including equity holders or
creditors of any Pledgor) and no consent or approval of any Governmental
Authority or any securities exchange, other than the Interim Order (and, when
applicable, the Final Order), was or is necessary to the validity of the pledge
effected hereby, or to the exercise by the Collateral Agent of its remedies
hereunder, including the disposition of the Collateral upon the occurrence of an
Event of Default in accordance with the terms of the Loan Documents;

 

(f)          upon and subject to the entry of the Interim Order, the Collateral
Agent will obtain a valid and perfected first lien upon and security interest in
such Pledged Securities as security for the payment and

 

5

--------------------------------------------------------------------------------


 

performance of the Obligations, subject only to Liens permitted under
Section 6.02 of the Credit Agreement;

 

(g)         the pledge hereby and by the entry of the Interim Order is effective
to vest in the Collateral Agent, on behalf of the Secured Parties, the rights of
a secured party in the Collateral as set forth herein and therein;

 

(h)         all of the Pledged Securities have been duly authorized and validly
issued and are fully paid and (to the extent representing the capital stock of a
corporation) nonassessable;

 

(i)           all information set forth herein relating to the Pledged
Securities is accurate and complete in all material respects as of the date
hereof;

 

(j)           the pledge of the Pledged Securities pursuant to this Agreement
does not violate Regulation T, U or X of the Federal Reserve Board or any
successor thereto as of the date hereof;

 

(k)          within 30 days of the Effective Date, such Pledgor shall deliver
its Perfection Certificate to the Collateral Agent and such Pledgor shall cause
all filings and recordings and other actions specified on Schedule 3.15(b) to
the Credit Agreement to have been completed on or prior to the Effective Date
and Schedule 3.15(c) to the Credit Agreement to have been completed within the
time period specified in such schedule. The information set forth in the
Perfection Certificate shall be correct and complete as of the date delivered to
the Collateral Agent;

 

(l)           such Pledgor will not change its name or location (determined as
provided in Section 9-307 of the UCC) in any manner, in each case unless it
shall have given the Collateral Agent at least fifteen (15) days’ (or such
shorter period of time as may be agreed to by the Collateral Agent) prior notice
thereof. Such Pledgor shall not in any event change its name or location
(determined as provided in Section 9-307 of the UCC), if such change would cause
the Security Interests in any Collateral to lapse or cease to be perfected
unless such Pledgor has taken on or before the date of lapse all actions
necessary to ensure that the Security Interests in the Collateral do not lapse
or cease to be perfected;

 

(m)         such Pledgor will not sell, exchange, assign or otherwise dispose
of, or grant any option with respect to, any Collateral or create or suffer to
exist any Lien (other than the Security Interests and Liens permitted under
Section 6.02 of the Credit Agreement) on any Collateral except that, such
Pledgor may sell, exchange, assign or otherwise dispose of, or grant options
with respect to, Collateral to the extent permitted by the Credit Agreement,
whereupon, in the case of any such disposition, the Security Interests created
hereby in such item (but not in any Proceeds

 

6

--------------------------------------------------------------------------------


 

received by such Pledgor arising from such disposition) shall cease immediately
without any further action on the part of the Collateral Agent;

 

(n)         in the event that any issuer of Collateral at any time issues any
additional or substitute stock, other securities, limited liability company
membership interests, partnership interests, promissory notes or other
instruments to such Pledgor, such Pledgor will promptly deliver all such items
to the Collateral Agent in accordance with Section 2 to hold as Collateral
hereunder; and

 

(o)         such Pledgor will, promptly upon request, provide to the Collateral
Agent all information and evidence it may reasonably request concerning the
Collateral to enable the Collateral Agent to enforce the provisions of this
Agreement.

 

4.          Registration in Nominee Name; Denominations.  The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the Pledgors, endorsed
or assigned in blank or in favor of the Collateral Agent or, upon the occurrence
and during the continuance of an Event of Default, in its own name as pledgee or
the name of its nominee (as pledgee or as sub-agent). Prior to the occurrence of
an Event of Default, the Collateral Agent shall have the right (as it reasonably
deems necessary), and after the occurrence of and during the continuance of an
Event of Default shall have the absolute right, to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

 

5.          Voting Rights; Dividends and Interest, etc.

 

(a)          Unless and until an Event of Default shall have occurred and be
continuing and delivery by the Collateral Agent to the applicable Pledgor of a
notice of its intent to exercise its rights hereunder:

 

(i)           Each Pledgor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided, however,
that such Pledgor will not be entitled to exercise any such right if the result
thereof could materially and adversely affect the rights inuring to a holder of
the Pledged Securities or the rights and remedies of any of the Secured Parties
under this Agreement or the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

 

(ii)          The Collateral Agent shall execute and deliver to each Pledgor, or
cause to be executed and delivered to each

 

7

--------------------------------------------------------------------------------


 

Pledgor, all such proxies, powers of attorney and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above and to receive the cash dividends it
is entitled to receive pursuant to paragraph (b) below.

 

(b)         Prior to the occurrence of the Cash Dominion Implementation Date and
subject to the Orders, each Pledgor shall be entitled to receive and retain any
and all cash dividends, interest and principal paid on the Pledged Securities to
the extent and only to the extent that such cash dividends, interest and
principal are permitted by, and otherwise paid in accordance with, the terms and
conditions of the Credit Agreement, the other Loan Documents and Applicable Law.
All Pledged Securities, whether received as a dividend or other distribution, or
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Collateral, and, if received by any Pledgor, shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent,
and all Pledged Securities in respect thereof shall be promptly delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsement).

 

(c)          From and after the Cash Dominion Implementation Date and subject to
the Orders, all rights of any Pledgor to dividends, interest or principal that
such Pledgor is authorized to receive pursuant to paragraph (b) above shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest or principal. All dividends, interest or
principal received by the Pledgor contrary to the provisions of this Section 5
shall be held in trust for the benefit of the Collateral Agent, shall be
segregated from other property or funds of such Pledgor and shall be promptly
deposited in the Agent’s Account or otherwise delivered to the Collateral Agent
in the same form as so received (with any necessary endorsement). Any and all
money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (c) shall be applied in accordance
with Section 5.14 of the Credit Agreement.

 

(d)         Upon the occurrence and during the continuance of an Event of
Default and delivery by the Collateral Agent to the applicable Pledgor of a
notice of its intent to exercise its rights hereunder and subject

 

8

--------------------------------------------------------------------------------


 

to the Orders, all rights of any Pledgor to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 5, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 5, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers,
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, such Pledgor will
have the right to exercise the voting and consensual rights and powers that it
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.

 

6.        Remedies upon Default.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, and to the extent permitted by and otherwise subject to the Orders,
subject to applicable regulatory and legal requirements, the Collateral Agent
may (with a copy to counsel for the Creditors’ Committee and to the U.S.
Trustee) sell the Collateral, or any part thereof, at public or private sale or
at any broker’s board or on any securities exchange, for cash, upon credit or
for future delivery as the Collateral Agent shall deem appropriate (provided
that the Administrative Agent shall provide the Company (with a copy to counsel
for the Creditors’ Committee and to the U.S. Trustee) within seven (7) Business
Days’ written notice prior to taking the action contemplated herein; in any
hearing after the giving of the aforementioned notice, the only issue that may
be raised by any party in opposition thereto being whether, in fact, an Event of
Default has occurred and is continuing). The Collateral Agent shall be
authorized at any such sale (if it deems it commercially reasonable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of any Pledgor, and, to
the extent permitted by Applicable Law, the Pledgors hereby waive all rights of
redemption, stay, valuation and appraisal any Pledgor now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted.

 

(b)         The Collateral Agent shall give a Pledgor ten (10) days’ prior
written notice, as such notices may be required by the Bankruptcy Court and any
Orders of it, (which each Pledgor agrees is reasonable notice within the meaning
of Section 9-611 of the Uniform Commercial

 

9

--------------------------------------------------------------------------------


 

Code as in effect in the State of New York or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of such
Pledgor’s Collateral. Such notice shall contain the information specified in
Section 9-613 of the UCC and, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange and, in the case of a private sale,
shall state the day after which such sale may be consummated. Any such public
sale shall be held at such time or times within ordinary business hours and at
such place or places as the Collateral Agent may fix and state in the notice of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine to be commercially
reasonable. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid in
full by the purchaser or purchasers thereof, but the Collateral Agent shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by Applicable Law and the Orders, private) sale made pursuant to this
Section 6, any Secured Party may bid for or purchase, free from any right of
redemption, stay or appraisal on the part of any Pledgor (all said rights being
also hereby waived and released), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to it from such Pledgor as a credit against the purchase price, and it
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to such Pledgor therefor. For purposes
hereof, (1) a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof, (2) the Collateral Agent shall be
free to carry out such sale pursuant to such agreement and (3) such Pledgor
shall not be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full; provided, however, that all proceeds
from such sale shall be applied in the manner provided in Section 7 below. As an
alternative to exercising

 

10

--------------------------------------------------------------------------------


 

the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose upon the Collateral and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this Section 6
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-627 of the Uniform Commercial Code as in effect in the State of New
York or its equivalent in other jurisdictions.

 

7.          Application of Proceeds of Sale.

 

(a)          After the occurrence of and during the continuance of an Event of
Default, the proceeds of any sale of Collateral pursuant to Section 6, as well
as any Collateral consisting of cash, shall be applied by the Collateral Agent
in accordance with Section 6.02 of the Security Agreement.

 

(b)         Subject to the Credit Agreement and the Orders, the Collateral Agent
shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
the Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

8.          Reimbursement of Collateral Agent.

 

(a)          Without limitation of its indemnification obligations under the
other Loan Documents, each Pledgor agrees to reimburse and indemnify the
Collateral Agent in accordance with the Credit Agreement.

 

9.          Collateral Agent Appointed Attorney-in-Fact.

 

(a)          Each Pledgor hereby appoints the Collateral Agent and any other
officer or agent thereof the true and lawful attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem
reasonably necessary or advisable (in its reasonable judgment) to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Collateral Agent shall
have the right, (i) from and after the Cash Dominion Implementation Date, with
full power of

 

11

--------------------------------------------------------------------------------


 

substitution either in the Collateral Agent’s name or in the name of such
Pledgor, to endorse checks, drafts, orders and other instruments for the payment
of money payable to the Pledgor representing any interest or dividend or other
distribution payable in respect of the Collateral or any part thereof or on
account thereof and to give full discharge for the same, and to take any other
action necessary to effectuate the provisions of Section 5(c) hereof and
(ii) upon the occurrence and during the continuance of an Event of Default, with
full power of substitution either in the Collateral Agent’s name or in the name
of such Pledgor, to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral, to settle, compromise, prosecute or defend any action, claim or
proceeding with respect thereto, and to sell, assign, endorse, pledge, transfer
and to make any agreement respecting, or otherwise deal with, the same;
provided, however, that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

10.        Waivers; Amendment

 

(a)          No failure or delay of the Collateral Agent in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent hereunder and of the other Secured Parties
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provisions
of this Agreement or consent to any departure by any Pledgor therefrom shall in
any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Pledgor in any case shall entitle such Pledgor to any other or further
notice or demand in similar or other circumstances.

 

(b)         Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement

 

12

--------------------------------------------------------------------------------


 

entered into between the Collateral Agent and the Pledgor or Pledgors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.02 of the Credit Agreement.

 

11.        Securities Act, etc.  In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Securities or part thereof shall have been filed under the Federal Securities
Laws and (b) may approach and negotiate with a single potential purchaser to
effect such sale. Each Pledgor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Securities at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 11 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

12.        Security Interest Absolute.  Subject to the Interim Order (and, when
applicable, the Final Order) all rights of the Collateral Agent hereunder, the
grant of a security interest in the Collateral and all obligations of each
Pledgor hereunder, shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any

 

13

--------------------------------------------------------------------------------


 

agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing; (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument
relating to any of the foregoing; (c) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guaranty, for all or any of the Obligations; (d) any
extension, renewal, settlement, compromise, acceleration, waiver or release in
respect of any obligation of any other Pledgor under any Loan Document or any
other agreement or instrument evidencing or securing any Obligation, by
operation of law or otherwise; (e) any change in the existence, structure or
ownership of any Pledgor, or any liquidation or other similar proceeding
(including the Cases) affecting any Pledgor or its assets or any resulting
disallowance, release or discharge of all or any portion of any Obligation;
(f) the existence of any claim, set-off or other right which any Pledgor may
have at any time against the Borrower, any other Pledgor, any Agent, any other
Secured Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; (g) any failure
by any Secured Party: (i) to file or enforce a claim against any Pledgor or its
estate (in a bankruptcy or other proceeding); (ii) to give notice of the
existence, creation or incurrence by any Pledgor of any new or additional
indebtedness or obligation under or with respect to the Obligations; (iii) to
commence any action against any Pledgor; (iv) to disclose to any Pledgor any
facts which such Secured Party may now or hereafter know with regard to any
Pledgor; or (v) to proceed with due diligence in the collection, protection or
realization upon any collateral securing the Obligations; (h) any direction as
to application of payment by the Borrowers, any other Pledgor or any other
Person; (i) any subordination by any Secured Party of the payment of any
Obligation to the payment of any other liability (whether matured or unmatured)
of any Pledgor to its creditors; (j) any act or failure to act by any Collateral
Agent or any other Secured Party under this Agreement or otherwise which may
deprive any Pledgor of any right to subrogation, contribution or reimbursement
against any other Pledgor or any right to recover full indemnity for any
payments made by such Pledgor in respect of the Obligations; (k) any other act
or omission to act or delay of any kind by any Pledgor or any Secured Party or
any other Person or any other circumstance whatsoever which might, but for the
provisions of this clause, constitute a legal or equitable discharge of any
Pledgor’ s obligations hereunder; or (l) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Obligations and the termination of the
commitments of the Lenders).

 

13.        Termination or Release

 

(a)          This Agreement and the security interests granted hereby shall
terminate when all the Obligations have been indefeasibly paid in

 

14

--------------------------------------------------------------------------------


 

full (other than contingent indemnification obligations with respect to then
unasserted claims which, pursuant to the terms of this Agreement, the other Loan
Documents or the Hedging Agreements described in clause (d) of the definition of
Obligations, survive the termination of this Agreement, the other Loan Documents
or the Hedging Agreements described in clause (d) of the definition of
Obligations, the Lenders have no further commitment to lend, the L/C Exposure
and any Obligations in respect of Bank Products or Cash Management Services have
been reduced to zero or collateralized to the satisfaction of the Administrative
Agent and the Issuing Bank has no further commitment to issue Letters of Credit
under the Credit Agreement) or as set forth in the applicable order of the
Bankruptcy Court.

 

(b)           In the event that all of the Equity Interests of such Pledgor
shall be sold, transferred or otherwise disposed of to a person that is not an
Affiliate of any Borrower (i) in accordance with the terms of Section 6.05 of
the Credit Agreement or (ii) if the Required Lenders shall have consented to
such sale, transfer or other disposition (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise, the security
interest in such Collateral shall be automatically released.

 

(c)           In connection with any termination or release pursuant to
paragraph (a) or (b), the Collateral Agent shall execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 13 shall be without recourse to
or warranty by the Collateral Agent.

 

14.        Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it at the address for notices set forth on Schedule I.

 

15.        Further Assurances.  Subject to the Orders and to the extent required
by Section 5.13 of the Credit Agreement, each Pledgor agrees to do such further
acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and instruments, as the Collateral Agent may at any time
reasonably request in connection with the administration and enforcement of this
Agreement or with respect to the Collateral or any part thereof or in order
better to assure and confirm unto the Collateral Agent its rights and remedies
hereunder. Such Pledgor will, from time to time at its expense and in such
manner and form as the Collateral Agent may reasonably request, execute,
deliver, file and record any financing statement, specific assignment,
instrument, document, agreement or other paper and take any other action
(including, without limitation, any filings of financing or continuation
statements under the UCC) that from time to time may be necessary or advisable,
or that the Collateral Agent may request, in order to

 

15

--------------------------------------------------------------------------------


 

create, preserve, perfect, confirm or validate the Security Interests or to
enable the Collateral Agent and the Secured Parties to obtain the full benefit
of this Agreement or to exercise and enforce any of its rights, powers and
remedies created hereunder or under Applicable Law with respect to any of the
Collateral. Such Pledgor shall maintain the security interests created by this
Agreement as security interests having at least the priority described in
Section 3(b) and shall defend such security interests and such priority against
the claims and demands of all Persons to the extent adverse to such Pledgor’s
ownership rights or otherwise inconsistent with this Agreement or the other Loan
Documents. To the extent permitted by Applicable Law, such Pledgor hereby
authorizes the Collateral Agent to execute and file, in the name of such Pledgor
or otherwise and without the signature or other separate authorization or
authentication of such Pledgor appearing thereon, such UCC financing statements
or continuation statements as the Collateral Agent in its sole discretion may
deem necessary or appropriate to further perfect or maintain the perfection of
the Security Interests. The Pledgors shall pay the costs of, or incidental to,
any recording or filing of any financing or continuation statements concerning
the Collateral.

 

16.        Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor that are contained in
this Agreement shall bind and inure to the benefit of its successors and
assigns. This Agreement shall become effective as to any Pledgor when a
counterpart hereof executed on behalf of such Pledgor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Pledgor and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of such Pledgor, the Collateral Agent and the
other Secured Parties, and their respective successors and assigns, except that
no Pledgor shall have the right to assign its rights hereunder or any interest
herein or in the Collateral (and any such attempted assignment shall be void),
except as expressly contemplated by this Agreement or the other Loan Documents.
A Pledgor shall automatically be released from its obligations hereunder and the
security interest in the Collateral of such Pledgor shall be automatically
released in the event that all the capital stock of such Pledgor shall be sold,
transferred or otherwise disposed of to a person that is not an Affiliate of any
Borrower (i) in accordance with the terms of Section 6.05 of the Credit
Agreement or (ii) if the Required Lenders shall have consented to such sale,
transfer or other disposition (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise. Upon any sale or other
transfer by any Pledgor of any Collateral that is permitted under the Credit
Agreement to any person that is not a Pledgor, or, upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.02(b) of the Credit Agreement, the security
interest in such Collateral shall be automatically released. This Agreement
shall be construed as a separate agreement with respect to each Pledgor and may
be amended, modified, supplemented, waived or released with

 

16

--------------------------------------------------------------------------------


 

respect to any Pledgor without the approval of any other Pledgor and without
affecting the obligations of any other Pledgor hereunder.

 

17.        Survival of Agreement; Severability

 

(a)          All covenants, agreements, representations and warranties made by
each Pledgor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Collateral Agent
and the other Secured Parties and shall survive the making by the Lenders of the
Loans and the issuance of the Letters of Credit by the Issuing Bank, regardless
of any investigation made by the Secured Parties or on their behalf, and shall
continue in full force and effect until this Agreement shall terminate.

 

(b)         In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

18.       GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF
LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402) AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

19.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract, and shall become effective
as provided in Section 16. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

20.        Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.
Section headings used herein are for convenience of reference only, are not part
of this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement. This Agreement governs
relationship between the parties hereto relating to the Collateral described
herein;

 

17

--------------------------------------------------------------------------------


 

in the event of any conflict between the provisions of this Agreement and the
provisions of the Security Agreement, this Agreement shall control.

 

21.        Jurisdiction; Consent to Service of Process.

 

(a)          Each Pledgor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Bankruptcy
Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any of
the Pledgors or their respective properties in the courts of any jurisdiction

 

(b)         Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 14. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

22.       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT,

 

18

--------------------------------------------------------------------------------


 

TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

23.        Additional Pledgors.  Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary of the Company that that was not in existence or not
a Subsidiary on the date of the Credit Agreement is required to become a Loan
Party and to enter in this Agreement as a Subsidiary Pledgor upon becoming a
Subsidiary if such Subsidiary owns or possesses property of a type that would be
considered Collateral hereunder. Upon execution and delivery by the Collateral
Agent and such Subsidiary of an instrument in the form of Annex 1, such
Subsidiary shall become a Subsidiary Pledgor hereunder with the same force and
effect as if originally named as a Subsidiary Pledgor herein. The execution and
delivery of such instrument shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Subsidiary Pledgor
as a party to this Agreement. In addition to the foregoing, the Company shall
cause each Person that owns the Equity Interests of a Subsidiary of the Company
that is a Loan Party that was not in existence or not a Subsidiary on the date
of the Credit Agreement promptly upon acquiring such Equity Interests to enter
in this Agreement as a Subsidiary Pledgor (to the extent not already a party
hereto). Each Pledgor hereby authorizes the Collateral Agent to supplement this
Agreement by supplementing the Schedules hereto or adding additional schedules
hereto to specifically identify any Pledgor or Equity Interest that becomes
subject to this Agreement.

 

24.        Execution of Financing Statements

 

Pursuant to Section 9-509 of the Uniform Commercial Code as in effect in the
State of New York or its equivalent in other jurisdictions, each Pledgor
authorizes the Collateral Agent to file financing statements with respect to the
Collateral owned by it without the signature of such Pledgor in such form and in
such filing offices as the Collateral Agent reasonably determines are necessary
to perfect the security interests of the Collateral Agent under this Agreement.
A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement for filing in any jurisdiction. Each Pledgor
also authorizes the Collateral Agent to take any and all actions required by any
Applicable Law, including the Bankruptcy Code or any Order of the Bankruptcy
Court entered in connection with the Cases, to perfect and protect the security
interest granted hereunder. Each Pledgor shall provide the Collateral Agent with

 

19

--------------------------------------------------------------------------------


 

any information the Collateral Agent shall reasonably request in connection with
any of the foregoing.

 

25.           Inconsistency.  In the event of any inconsistency or conflict
between the provisions of this Agreement and the Interim Order (and, when
applicable, the Final Order), the provisions of Interim Order (and, when
applicable, the Final Order) shall govern.

 

[SIGNATURE PAGES FOLLOW]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

 

EACH OF THE SUBSIDIARY PLEDGORS LISTED ON SCHEDULE I HERETO

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subsidiary Pledgors (1)

 

--------------------------------------------------------------------------------

(1)  [Note: All Borrowers and Guarantors will be parties to this Agreement.]

 

 

SI-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Capital Stock

 

SII-1

--------------------------------------------------------------------------------


 

Annex 1 to the
Pledge Agreement

 

SUPPLEMENT NO.    , dated as of           , 20     to the PLEDGE AGREEMENT (the
“Pledge Agreement”), dated as of December 14, 2010, among THE GREAT ATLANTIC &
PACIFIC TEA COMPANY, INC., a Maryland corporation, a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(as defined in the Credit Agreement, defined herein) (the “Company”), each
subsidiary of the Company listed on Schedule I hereto (each such subsidiary a
debtor and debtor-in-possession, individually a “Pledgor” and collectively with
the Company, the “Pledgors”) and JPMORGAN CHASE BANK, N.A., a national banking
association (“JPMorgan Chase Bank”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Security
Agreement defined below).

 

a.             Reference is made to (a) the Superpriority Debtor-in Possession
Credit Agreement dated as of December 14, 2010 (as amended, restated, amended
and restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Company as a Borrower, the other Borrowers party thereto,
the lenders from time to time party thereto (the “Lenders”), and JPMorgan Chase
Bank, as Administrative Agent and Collateral Agent, (b) the Guaranty, dated as
of December 14, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”), made by the Guarantors named therein (the
“Guarantors”) in favor of the Collateral Agent for its own benefit and the
benefit of the other Secured Parties, and (c) the Security Agreement, dated as
of December 14, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), among the Grantors named therein
and the Collateral Agent.

 

b.             Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

c.             The Pledgors have entered into the Pledge Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Pursuant to Section 5.12 of the Credit Agreement, each Subsidiary of the
Company that was not in existence or not a Subsidiary on the date of the Credit
Agreement is required to become a Loan Party and to enter into the Pledge
Agreement as a Subsidiary Pledgor upon becoming a Subsidiary if such Subsidiary
owns or possesses property of a type that would be considered Collateral under
the Pledge Agreement. Section 23 of the Pledge Agreement provides that such
Subsidiaries may become Subsidiary Pledgors under the Pledge Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Pledgor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Pledgor under the Pledge Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters

 

A-1

--------------------------------------------------------------------------------


 

of Credit and as consideration for Loans previously made and Letters of Credit
previously issued.

 

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

 

SECTION 1. In accordance with Section 23 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Pledgor, as security for the payment and performance in
full of the Obligations (as defined in the Pledge Agreement), does hereby create
and grant to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Pledgor’s right, title and interest in and to the
Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a “Subsidiary Pledgor” or a “Pledgor” in the Pledge Agreement shall
be deemed to include the New Pledgor. The Pledge Agreement is hereby
incorporated herein by reference.

 

SECTION 2. The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4. The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

 

SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

 

A-2

--------------------------------------------------------------------------------


 

SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402) AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature hereto.

 

SECTION 9. The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

 

[Name of New Pledgor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

Pledged Securities of the New Pledgor

 

EQUITY INTERESTS

 

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Shares

 

Percentage of
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[To be completed and attached to Supplement No.     ]

 

A-5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subsidiary Pledgors

 

 

 

Name of Pledgor

1

 

2008 Broadway, Inc.

2

 

AAL Realty Corp.

3

 

Adbrett Corp.

4

 

Amsterdam Trucking Corporation

5

 

APW Supermarket Corporation

6

 

APW Supermarkets, Inc.

7

 

Bergen Street Pathmark, Inc.

8

 

Best Cellars DC, Inc.

9

 

Best Cellars Inc.

10

 

Best Cellars Licensing Corp.

11

 

Best Cellars Massachusetts, Inc.

12

 

Best Cellars VA, Inc.

13

 

Bev, Ltd.

14

 

Borman’s, Inc.

15

 

Bridge Stuart, Inc.

16

 

Clay-Park Realty Co., Inc.

17

 

Compass Foods, Inc.

18

 

East Brunswick Stuart, LLC

19

 

Farmer Jack’s of Ohio, Inc.

20

 

Food Basics, Inc.

21

 

Gramatan Foodtown Corp.

22

 

Grape Finds At Dupont, Inc.

23

 

Grape Finds Licensing Corp.

24

 

Greenlawn Land Development Corp.

25

 

Hopelawn Property I, Inc.

26

 

Kohl’s Food Stores, Inc.

27

 

Kwik Save Inc.

28

 

Lancaster Pike Stuart, LLC

29

 

LBRO Realty, Inc.

30

 

Lo-Lo Discount Stores, Inc.

31

 

MacDade Boulevard Stuart, LLC

32

 

McLean Avenue Plaza Corp.

33

 

Milik Service Company, LLC

34

 

Montvale Holdings, Inc.

35

 

North Jersey Properties, Inc. VI

36

 

Onpoint, Inc.

37

 

Pathmark Stores, Inc.

38

 

Plainbridge, LLC

39

 

S E G Stores, Inc.

40

 

Spring Lane Produce Corp.

41

 

Shopwell, Inc.

42

 

Shopwell, Inc. (New Jersey)

43

 

Super Fresh Food Markets, Inc.

44

 

Super Fresh/Sav-A-Center, Inc.

45

 

Super Market Service Corp.

46

 

Super Plus Food Warehouse, Inc.

47

 

Supermarkets Oil Company, Inc.

48

 

The Food Emporium, Inc.

49

 

The Old Wine Emporium of Westport, Inc.

50

 

The South Dakota Great Atlantic & Pacific Tea Company, Inc.

51

 

Tradewell Foods of Conn., Inc.

52

 

Upper Darby Stuart, LLC

53

 

Waldbaum, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Capital Stock

 

Pledgor:  The Great Atlantic & Pacific Tea Company, Inc.

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE
OF ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

2008 Broadway, Inc.

 

Common Stock

 

2

 

1000

 

100%

APW Supermarket Corporation

 

Class B Common Stock

 

B1

 

18,715.43

 

100%

Best Cellars Inc.

 

Common Stock

 

2

 

1

 

100%

Compass Foods, Inc.

 

Common Stock

 

1

 

10

 

100%

Food Basics, Inc.

 

Common Stock

 

1

 

100

 

100%

Hopelawn Property I, Inc.

 

Common Stock

 

3

 

1000

 

100%

Kwik Save Inc.

 

Common Stock

 

7

 

497

 

100%

Lo-Lo Discount Stores, Inc.

 

Common Stock

 

28

 

2

 

100%

Montvale Holdings, Inc.

 

Common Stock

 

1

 

1000

 

100%

North Jersey Properties, Inc. VI

 

Common Stock

 

1

 

1,000

 

100%

Onpoint, Inc.

 

Common Stock

 

2

 

1

 

100%

Pathmark Stores, Inc.

 

Common Stock

 

C-1

 

1000

 

100%

Super Fresh/Sav-A-Center, Inc.

 

Common Stock

 

2

 

1

 

100%

Super Market Service Corp.

 

Common Stock

 

2

 

1

 

100%

Super Plus Food Warehouse, Inc.

 

Common Stock

 

2

 

1000

 

100%

Borman’s, Inc.

 

Common Stock

 

3

 

1000

 

100%

Kohl’s Food Stores, Inc.

 

Common Stock

 

1

 

56,000

 

100%

Shopwell, Inc.

 

Common Stock

 

1

 

1

 

100%

 

--------------------------------------------------------------------------------


 

Pledgor:                 Best Cellars, Inc.

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

Best Cellars DC Inc.

 

Common Stock

 

2

 

1

 

100%

Best Cellars Licensing Corp.

 

Common Stock

 

2

 

1

 

100%

Best Cellars Massachusetts, Inc.

 

Common Stock

 

2

 

1

 

100%

Best Cellars VA Inc.

 

Common Stock

 

2

 

1

 

100%

Grape Finds Licensing Corp.

 

Common Stock

 

2

 

1

 

100%

Grape Finds At Dupont, Inc.

 

Common Stock

 

4

 

865.8

 

100%

 

--------------------------------------------------------------------------------


 

Pledgor:                 Kohl’s Food Stores, Inc.

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

 

 

 

 

 

 

 

 

 

The South Dakota Great Atlantic & Pacific Tea Company, Inc.

 

Common Stock

 

2

 

1

 

100%

 

--------------------------------------------------------------------------------


 

Pledgor:                 Borman’s, Inc.

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

Bev, Ltd.

 

Common Stock

 

2

 

1

 

100%

Farmer Jack’s of Ohio, Inc.

 

Common Stock

 

2

 

1

 

100%

S E G Stores, Inc.

 

Common Stock

 

2

 

1

 

100%

 

--------------------------------------------------------------------------------


 

Pledgor:                 Shopwell, Inc.

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

Amsterdam Trucking Corporation

 

Common Stock

 

2

 

1

 

100%

Clay-Park Realty Co., Inc.

 

Common Stock

 

2

 

1

 

100%

Gramatan Foodtown Corp.

 

Common Stock

 

2

 

1

 

100%

Shopwell, Inc. (New Jersey)

 

Common Stock

 

2

 

1

 

100%

The Food Emporium, Inc.

 

Common Stock

 

2

 

1

 

100%

The Old Wine Emporium of Westport, Inc.

 

Common Stock

 

2

 

1

 

100%

Tradewell Foods of Conn., Inc.

 

Common Stock

 

2

 

1

 

100%

 

--------------------------------------------------------------------------------


 

Pledgor:                 APW Supermarket Corporation

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE OF ALL
ISSUED CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

APW Supermarkets, Inc.

 

Common Stock

 

2

 

1000

 

100%

Waldbaum, Inc.

 

Common Stock

 

2

 

1

 

100%

 

--------------------------------------------------------------------------------


 

Pledgor:                 Waldbaum, Inc.

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

Greenlawn Land Development Corp.

 

Common Stock

 

3

 

1

 

100%

McLean Avenue Plaza Corp.

 

Common Stock

 

2

 

1

 

100%

Spring Lane Produce Corp.

 

Common Stock

 

2

 

1

 

100%

LBRO Realty , Inc.

 

Common Stock

 

2

 

1

 

100%

 

--------------------------------------------------------------------------------


 

Pledgor:                 Montvale Holdings, Inc.

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

Super Fresh Food Markets, Inc.

 

Common Stock

 

2

 

1

 

100%

 

--------------------------------------------------------------------------------


 

Pledgor:                 Pathmark Stores, Inc.

 

ISSUER

 

CLASS
OF STOCK

 

CERTIFICATE
NO(S).

 

NUMBER
OF
SHARES

 

PERCENTAGE OF
ALL ISSUED
CAPITAL OR
OTHER EQUITY
INTERESTS OF
ISSUER

AAL Realty Corp.

 

Common Stock

 

2

 

1

 

100%

Adbrett Corp.

 

Common Stock

 

2

 

1

 

100%

Bergen Street Pathmark, Inc.

 

Common Stock

 

2

 

1

 

100%

Bridge Stuart Inc.

 

Common Stock

 

2

 

1

 

100%

East Brunswick Stuart LLC

 

Limited Liability Interest

 

N/A

 

N/A

 

100%

MacDade Boulevard Stuart, LLC

 

Limited Liability Interest

 

N/A

 

N/A

 

100%

Lancaster Pike Stuart, LLC

 

Limited Liability Interest

 

N/A

 

N/A

 

100%

Plainbridge LLC

 

Limited Liability Interest

 

N/A

 

N/A

 

100%

Milik Service Company, LLC

 

Limited Liability Interest

 

N/A

 

N/A

 

100%

Supermarkets Oil Company, Inc.

 

Common Stock

 

4

 

100

 

100%

Upper Darby Stuart, LLC

 

Limited Liability Interest

 

N/A

 

N/A

 

100%

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Borrowers

 

 

 

Name

 

Jurisdiction
Of Organization

 

Entity
Type

 

Organizational
ID Number

 

Tax ID
Number

1

 

APW Supermarkets, Inc.

 

NY

 

Corporation

 

none

 

22-3119509

2

 

Compass Foods, Inc.

 

DE

 

Corporation

 

0718209

 

13-2640653

3

 

Food Basics, Inc.

 

DE

 

Corporation

 

3408929

 

22-3821210

4

 

Hopelawn Property I, Inc.

 

DE

 

Corporation

 

2895268

 

22-3596590

5

 

McLean Avenue Plaza Corp.

 

NY

 

Corporation

 

none

 

11-2555227

6

 

Shopwell, Inc.

 

DE

 

Corporation

 

0452728

 

13-1703304

7

 

Shopwell, Inc. (New Jersey)(1)

 

NJ

 

Corporation

 

8164290000

 

13-2781281

8

 

Super Fresh Food Markets, Inc.

 

DE

 

Corporation

 

2071021

 

22-2402491

9

 

Super Fresh/Sav-A-Center, Inc.

 

DE

 

Corporation

 

2060287

 

22-2630228

10

 

Super Market Service Corp.

 

PA

 

Corporation

 

348388

 

24-0835014

11

 

Super Plus Food Warehouse, Inc.

 

DE

 

Corporation

 

0945012

 

22-2419532

12

 

Tradewell Foods Of Conn., Inc.

 

CT

 

Corporation

 

0088391

 

06-0565748

13

 

Waldbaum, Inc.

 

NY

 

Corporation

 

none

 

11-1448599

14

 

Pathmark Stores, Inc.

 

DE

 

Corporation

 

2128334

 

22-2879612

15

 

AAL Realty Corp.

 

NY

 

Corporation

 

none

 

22-1913152

16

 

MacDade Boulevard Stuart, LLC

 

DE

 

LLC

 

2942856

 

22-3649158

17

 

Bergen Street Pathmark, Inc.

 

NJ

 

Corporation

 

0100398148

 

22-1868652

18

 

Bridge Stuart Inc.

 

NY

 

Corporation

 

none

 

22-2961604

19

 

East Brunswick Stuart LLC

 

DE

 

LLC

 

2942797

 

22-3649149

20

 

Lancaster Pike Stuart, LLC

 

DE

 

LLC

 

2995122

 

22-3649155

21

 

Plainbridge LLC

 

DE

 

LLC

 

2332251

 

22-3225965

22

 

Upper Darby Stuart, LLC

 

DE

 

LLC

 

2995120

 

22-3649153

23

 

Lo-Lo Discount Stores, Inc.

 

TX

 

Corporation

 

22243900

 

13-2578662

24

 

The Great Atlantic & Pacific Tea Company, Inc.

 

MD

 

Corporation

 

D00232520

 

13-1890974

 

To any Borrower at:

c/o The Great Atlantic & Pacific Tea Company

Two Paragon Drive

Montvale, NJ 07645

Attention of the Treasurer

Telecopy No. (201) 571-8036

 

--------------------------------------------------------------------------------

(1)  As noted in Schedule 3.01 to the Credit Agreement, Shopwell, Inc. (New
Jersey) is in the process of being dissolved.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Guarantors

 

 

 

Name

 

Jurisdiction
Of Organization

 

Entity
Type

 

Organizational
ID Number

 

Tax ID
Number

1

 

Best Cellars Inc.

 

NY

 

Corporation

 

none

 

13-3859550

2

 

Onpoint, Inc.

 

DE

 

Corporation

 

2895262

 

22-3596589

3

 

Kwik Save Inc.

 

PA

 

Corporation

 

194133

 

23-1658636

4

 

Kohl’s Food Stores, Inc.

 

WI

 

Corporation

 

1K11381

 

22-2472508

5

 

Montvale Holdings, Inc.

 

NJ

 

Corporation

 

0100694867

 

22-3486664

6

 

APW Supermarket Corporation

 

DE

 

Corporation

 

2108804

 

11-2857132

7

 

Borman’s, Inc.

 

DE

 

Corporation

 

0707723

 

38-1339761

8

 

2008 Broadway, Inc.

 

NY

 

Corporation

 

none

 

22-2340986

9

 

Best Cellars DC Inc.

 

DC

 

Corporation

 

211336

 

11-3772895

10

 

Best Cellars Licensing Corp.

 

NY

 

Corporation

 

none

 

11-3772896

11

 

Best Cellars Massachusetts, Inc.

 

MA

 

Corporation

 

000614577

 

13-4018624

12

 

Best Cellars VA Inc.

 

VA

 

Corporation

 

0575482-5

 

20-0201720

13

 

Grape Finds Licensing Corp.

 

NY

 

Corporation

 

none

 

36-4511143

14

 

Grape Finds At Dupont, Inc.

 

DC

 

Corporation

 

992054

 

52-2189455

15

 

The South Dakota Great Atlantic & Pacific Tea Co., Inc

 

SD

 

Corporation

 

DB023380

 

22-2524647

16

 

Bev, Ltd.

 

DE

 

Corporation

 

2019025

 

38-2499046

17

 

Farmer Jack’s of Ohio, Inc.

 

OH

 

Corporation

 

485607

 

38-1195542

18

 

S E G Stores, Inc.

 

DE

 

Corporation

 

2119000

 

87-0444940

19

 

Amsterdam Trucking Corporation

 

NY

 

Corporation

 

none

 

13-2881165

20

 

Clay-Park Realty Co., Inc.

 

NY

 

Corporation

 

none

 

22-3590902

21

 

Gramatan Foodtown Corp.

 

NY

 

Corporation

 

none

 

13-6115549

22

 

The Old Wine Emporium Of Westport, Inc.

 

CT

 

Corporation

 

0042312

 

13-2650724

23

 

Adbrett Corp.

 

DE

 

Corporation

 

2025117

 

51-0275661

24

 

Milik Service Company, LLC

 

VA

 

LLC

 

S194538-7

 

35-4590668

25

 

Supermarkets Oil Company, Inc.

 

NJ

 

Corporation

 

8719823000

 

22-1724367

26

 

Greenlawn Land Development Corp.

 

NY

 

Corporation

 

none

 

11-2417062

27

 

LBRO Realty, Inc.

 

NY

 

Corporation

 

none

 

11-2391125

28

 

North Jersey Properties, Inc. VI

 

DE

 

Corporation

 

2888829

 

22-3596586

29

 

The Food Emporium, Inc.(2)

 

NJ

 

Corporation

 

0100141138

 

13-3073242

30

 

Spring Lane Produce Corp.

 

NY

 

Corporation

 

none

 

13-2855080

 

To any Guarantor at:

c/o The Great Atlantic & Pacific Tea Company

Two Paragon Drive

Montvale, NJ 07645

Attention of the Treasurer

Telecopy No. (201) 571-8036

 

--------------------------------------------------------------------------------

(2)  As noted in Schedule 3.01 to the Credit Agreement, The Food Emporium, Inc.
is in the process of being dissolved.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Copyrights

 

U.S. Copyright Registrations and Applications

 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

365 great wines: 2001 calendar/by Joshua Wesson & Richard Marmet with Krista
McCorkle

 

TX5226946

 

08/24/00

 

Best Cellars, Inc.

 

 

 

 

 

 

 

365 great wines: 1999 calendar/by Joshua Wesson & Richard Marmet

 

TX4865376

 

09/14/98

 

Best Cellars, Inc.

 

 

 

 

 

 

 

365 great wines calendar 2000/by Joshua Wesson & Richard Marmet: with Richard
Nalley

 

TX5040497

 

09/14/99

 

Best Cellars, Inc.

 

 

 

 

 

 

 

Best Cellars: who we are and what we do

 

TX4222740

 

12/15/99

 

Best Cellars, Inc.

 

 

 

 

 

 

 

Challenging situations

 

PA777873

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Courtesy and customer assistance

 

PA777868

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management

 

PA777869

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce clerk training program: produce clerk reference handbook

 

TX4168950

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce management: coaching guide

 

TX4163704

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce training program

 

PA777875

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce training program: leader guide

 

TX4168589

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce training program: participant workbook

 

TX4163703

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

Serving your internal customer

 

PA777870

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

The customer is priority one

 

PA777867

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

The importance of teamwork, courtesy, and customer assistance

 

PA777872

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

The shopping environment

 

PA777871

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Train the trainer workshop guide—produce training program

 

TX4168592

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Vendor DSD receiving

 

PA777874

 

01/05/96

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Module 3: effective communication

 

PA719153

 

08/16/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Module 5: planning and organizing

 

PA719155

 

08/16/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery training program

 

PA715791

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Be the difference!

 

PA715786

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Cashier reference handbook key entry

 

TX3857601

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Cashier reference handbook scanning

 

TX3857600

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Cashier training program

 

PA715798

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Cashier training program: leader guide

 

TX3843585

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli clerk training program

 

PA715797

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

2

--------------------------------------------------------------------------------


 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

Focus on the future: careers in food retailing

 

PA715792

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front-end training program

 

PA715795

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing and selection guide: store version

 

TX3857414

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing and selection guide: warehouse version

 

TX3874449

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing and selection guide: office version

 

TX3843588

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing skills program

 

PA715793

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Interviewing skills training program: leader guide

 

TX3857478

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Manager as trainer

 

PA715790

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

New hire orientation

 

PA715833

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Open for business: supermarkets and the ADA

 

PA715794

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program

 

PA715788

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program — store version

 

PA715789

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program, store version: leader guide

 

TX3897666

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program, store version: participant workbook

 

TX3843586

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Retention tool kit

 

TX3843584

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

3

--------------------------------------------------------------------------------


 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

Retention tool kit program: leader guide

 

TX3897667

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood clerk training program

 

PA715796

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Store manager development program: participant workbook

 

TX3880410

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Store manager development program

 

PA715799

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Store manager development program: leader guide

 

TX3860456

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Think to prevent shrink

 

PA715832

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Think to prevent shrink: reference handbook: orientation program

 

TX3857609

 

08/02/94

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery management coaching guide

 

TX3100772

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery reference handbook: bakery training program

 

TX3108964

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery training program: leader guide

 

TX3111026

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery training program: participant workbook, train the trainer workshop guide

 

TX3100768

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery training program: train the trainer workshop guide

 

TX3100766

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

District manager development program: participant workbook

 

TX3111027

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

District manager development program: leader guide

 

TX3100767

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Performance management program: leader guide

 

TX3100770

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

4

--------------------------------------------------------------------------------


 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

Performance management program: participant workbook

 

TX3100771

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Store management coaching guide

 

TX3100769

 

07/05/91

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Be the difference: train the trainer workshop leader guide

 

TX2951362

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Be the difference!: handbook

 

TX2950043

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Be the difference!: leader guide

 

TX2951361

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli clerk training program: deli clerk reference handbook

 

TX2949423

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli clerk training program: leader guide

 

TX2951360

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli training program: participant workbook

 

TX2956028

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli training program: train the trainer workshop leader guide

 

TX2951457

 

11/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood clerk reference handbook

 

TX2817331

 

05/17/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood clerk training program: leader guide

 

TX2826043

 

05/17/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood training program: participant workbook

 

TX2836799

 

05/17/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Train the trainer workshop leader guide: seafood training program

 

TX2826044

 

05/17/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front end procedures manual

 

TX2776090

 

03/29/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front-end management workshop: leader guide

 

TX2767513

 

03/08/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

5

--------------------------------------------------------------------------------


 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

Bookkeeping training program: trainer guide

 

TX2765551

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Courtesy counter training program: trainee guide

 

TX2765554

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Courtesy counter training program: trainer guide

 

TX2765553

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front-end management workshop: participant workbook

 

TX2767512

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front-end training program: front-end management coaching guide

 

TX2765555

 

01/31/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bookkeeping training program: trainee guide

 

TX2765552

 

01/16/90

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Checker reference handbook key entry: Checker training program

 

TX2539115

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Key entry: leader guide

 

TX2528589

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Orientation program: leader guide

 

TX2528588

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Orientation program: reference handbook

 

TX2539116

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Train the trainer workshop: leader guide

 

TX2528591

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Train the trainer workshop: leader guide

 

TX2528590

 

03/29/89

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery department field merchandiser guide

 

TX2464539

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery department trainee guide

 

TX2464540

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Bakery department trainer guide

 

TX2464538

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

6

--------------------------------------------------------------------------------


 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

Checker training program: I B M leader guide

 

TX2469225

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Checker training program: scanning leader guide

 

TX2469224

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Checker training reference manual

 

TX2469317

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: Deli and Cheese Department field merchandiser
guide.

 

TX2463719

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: General Merchandise/Health and Beauty Aids
Department trainer guide

 

TX2463713

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: General Merchandise/Health and Beauty Aids
Department field merchandiser guide

 

TX2463712

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: General Merchandise/Health and Beauty Aids
Department trainee guide

 

TX2463711

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: general store management skills trainee guide

 

TX2463716

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: general store management skills trainer guide

 

TX2463715

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: general store management skills district manager
guide

 

TX2463714

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: Grocery Department district manager guide

 

TX2463717

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Co-manager development program: Meat Department trainee guide

 

TX2463718

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Deli and cheese department trainee guide: co-manager development

 

TX2468555

 

12/15/88

 

Great Atlantic & Pacific Tea

 

7

--------------------------------------------------------------------------------


 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

program

 

 

 

 

 

Company, Inc.

 

 

 

 

 

 

 

Deli and cheese department trainer guide: co-manager development program

 

TX2468554

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Floral department field merchandiser guide: co-manager development program

 

TX2468557

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Floral department trainee guide: co-manager development program

 

TX2468550

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Floral department trainer guide: co-manager development program

 

TX2468549

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front end and store office evaluator guide

 

TX2464079

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front end and store office trainee guide

 

TX2464534

 

12/26/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Front end and store office trainer guide: co-manager development program

 

TX2468556

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Glossary of supermarket terms

 

TX2464535

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Grocery department trainee guide: co-manager development program

 

TX2468551

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Grocery department trainer guide: co-manager development program

 

TX2468552

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Meat department: trainer guide

 

TX2464421

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Meat department field merchandiser guide: co-manager development program

 

TX2468553

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce department field merchandiser guide

 

TX2464537

 

12/15/98

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Produce department trainee guide

 

TX2464533

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

8

--------------------------------------------------------------------------------


 

Title

 

Registration
No,

 

Registration
Date

 

Owner

 

 

 

 

 

 

 

Produce department trainer guide: co-manager development program

 

TX2464692

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood department field merchandiser guide

 

TX2464536

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Seafood department trainee guide

 

TX2464080

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

Trainer guide: Seafood Department, co-manager development program

 

TX2469124

 

12/15/88

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

[If there was a place]

 

VA27944

 

06/19/79

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

[We asked David Wier]

 

VA27943

 

06/19/79

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

[How to eat well within your budget]

 

VA27942

 

06/19/79

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

We asked Alice Siplin if she could taste the difference between the leading
peanut butter and Ann Page peanut butter

 

VA12066

 

03/27/78

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

We asked Gladys Wolf…

 

VA12067

 

03/27/78

 

Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

 

 

[5796-NQC]

 

TX42462

 

05/16/78

 

Shopwell, Inc.

 

 

 

 

 

 

 

Julia Waldbaum has a recipe for holiday cooking

 

TX1272891

 

10/27/83

 

Waldbaum’s, Inc.

 

Foreign Copyright Registrations and Applications

None.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Licenses

 

Material Inbound Copyright License Agreements (including exclusive licenses)

None.

 

Material Inbound Patent License Agreements (including exclusive licenses)

None.

 

Material Inbound Trademark License Agreements (including exclusive licenses)

None.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Patents

 

U.S. Patents and Patent Applications

None.

 

Foreign  Patents and Patent Applications

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

Trademarks

 

U.S. TRADEMARK APPLICATIONS AND REGISTRATIONS

 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

1.

 

A&P (Design & Color)

[g98691kg93yei001.gif]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,304,288

(73/454,363)

 

11/6/1984

(11/25/83)

2.

 

A&P (Block Letters)

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,713,141

(76/390,443)

 

5/6/2003

(4/3/02)

3.

 

AMAZE AWAY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,118,336

(78/549,806)

 

7/18/2006

(1/19/05)

4.

 

AMERICA’S CHOICE (Stylized)

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,019,444

(74/234,200)

 

11/26/1996

(12/30/91)

5.

 

AMERICA’S CHOICE (Stylized)

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,861,428

(74/801,783)

 

11/1/1994

(12/30/91)

6.

 

AMERICA’S CHOICE (Stylized)

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,860,494

(74/801,784)

 

10/25/1994

(12/30/91)

7.

 

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,425,385

(74/332,876)

 

1/30/2001

(11/19/92)

8.

 

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,384,513

(73/514,986)

 

2/25/1986

(12/24/84)

9.

 

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,007,194

(78/218,486)

 

10/18/2005

(2/25/2003)

10.

 

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,983,134

(78/395,344)

 

8/9/2005

(4/2/04)

11.

 

A C AMERICA’S CHOICE RESERVE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(85/143,032)

 

(Filed:

10/01/10)

12.

 

AMERICA’S COFFEE PROVIDER SINCE 1859

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,522,886

(77/398,541)

 

9/9/2008 (Supplemental) 10/21/08 (Federal)

(2/15/08)

13.

 

A TASTE OF ELEGANCE

 

Pathmark Stores, Inc.

 

3,158,364

(78/759,275)

 

10/17/2006

(11/22/05)

14.

 

ATHENA

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,861,651

(78/238,300)

 

7/6/04

(4/16/03)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

15.

 

AW’SOME O’S

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,189,114

(78/731,611)

 

12/26/2006

(10/12/05)

16.

 

B (stylized & design)

[g98691kg93yei002.jpg]

 

Best Cellars Inc.

 

2,156,236

(75/182,649)

 

5/12/1998

(10/11/96)

17.

 

BASICS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,884,450

(78/311,001)

 

9/14/2004

(10/8/03)

18.

 

BEEF BEYOND BELIEF

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,172,122

(78/437,260)

 

11/14/2006

(6/17/04)

19.

 

BEST CELLARS

 

Best Cellars Inc.

 

2,422,415

(75/058,148)

 

1/23/2001

(2/15/96)

20.

 

BEYOND THE BEST

 

Best Cellars Inc.

 

2,643,503

(75/861,646)

 

10/29/2002

(12/1/99)

21.

 

BIG

 

Best Cellars Inc.

 

3,191,120

(78/538,845)

 

1/2/2007

(12/28/04)

22.

 

BIG DEALS

 

Pathmark Stores, Inc.

 

1,922,594

(74/176,206)

 

9/26/1995

(6/14/91)

23.

 

BRILLIANT BUBBLES

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,808,673

(78/202,468)

 

1/27/2004

(1/13/03)

24.

 

BUBBLE Icon
(Design only)

[g98691kg93yei003.jpg]

 

Best Cellars Inc.

 

2,154,639

(75/182,643)

 

5/5/1998

(10/11/96)

25.

 

CELLAR-TO-GO-GO

 

Best Cellars Inc.

 

3,085,228

(78/622,476)

 

4/25/2006

(5/4/05)

26.

 

CHEFMARK

 

Pathmark Stores, Inc.

 

3,691,490

(77/578,894)

 

10/6/2009

(9/25/08)

27.

 

CHERRY Icon
(Design only)

[g98691kg93yei004.jpg]

 

Best Cellars Inc.

 

2,263,938

(75/182,602)

 

7/27/1999

(10/11/96)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

28.

 

CITRUS Icon
(Design only)

[g98691kg93yei005.jpg]

 

Best Cellars Inc.

 

2,260,200

(75/182,604)

 

7/13/1999

(10/11/96)

29.

 

CLOUD Icon
(Design only)

[g98691kg93yei006.jpg]

 

Best Cellars Inc.

 

2,156,290

(75/193,043)

 

5/12/1998

(10/31/96)

30.

 

CONCORDE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,861,650

(78/238,266)

 

7/6/2004

(4/16/03)

31.

 

Crescent Moon Icon
(Design only)

[g98691kg93yei007.jpg]

 

Best Cellars Inc.

 

2,156,289

(75/193,041)

 

5/12/1998

(10/31/96)

32.

 

EASY BRIGHT NIGHT

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,934,844

(78/324,523)

 

3/22/2005

(11/07/03)

33.

 

EXPRESS YOURSELF

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,680,997

(76/406,160)

 

1/28/2003

(5/13/02)

34.

 

FARMER JACK Logo
(Design only)

[g98691kg93yei008.jpg]

 

Borman’s Inc.

 

2,874,722

(78/269,618)

 

8/17/2004

(7/2/03)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

35.

 

FEEL LIKE A TRUE GOURMET!

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,881,606

(78/266173)

 

9/07/2004

(06/24/03)

36.

 

FEXPRESS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(85/133,623)

 

(Filed: 09/20/10)

ITU

37.

 

FIZZY

 

Best Cellars, Inc.

 

3,119,391

(78/538,858)

 

7/25/2006

(12/28/04)

38.

 

FLAVOR N SERVE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/845,532)

 

(Filed: 10/9/09)

ITU

39.

 

FOOD 2 GO

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(85/106,910)

 

(Filed: 08/13/10)

40.

 

FOOD BASICS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,726,744

(76/386,404)

 

6/17/2003

(3/25/02)

41.

 

FOOD BASICS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/914,849)

 

(Filed: 1/19/10)

ITU

42.

 

FRESH

 

Best Cellars Inc.

 

3,119,390

(78/538,848)

 

7/25/2006

(12/28/04)

43.

 

FRESH CHALLENGE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,942,219

(78/503,093)

 

4/19/2005

(10/20/04)

44.

 

GIVE YOURSELF ANOTHER CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,989,404

(78/431,546)

 

8/30/2005

(6/8/04)

45.

 

GRAPE FINDS

 

Grape Finds At Dupont, Inc.

 

2,663,166

(76/392,260)

 

12/17/2002

(4/8/02)

46.

 

Grape Icon
(Design only)

[g98691kg93ygi001.jpg]

 

Best Cellars Inc.

 

2,271,317

(75/193,042)

 

8/24/1999

(10/31/96)

47.

 

GREAT WINES FOR EVERY DAY

 

Best Cellars Inc.

 

3,032,255

(78/538,850)

 

12/20/2005

(12/28/04)

48.

 

GREEN WAY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/349,246)

 

(Filed: 12/11/07)

ITU

49.

 

GREEN WAY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/409,725)

 

Filed: 2/29/08)

ITU

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

50.

 

G

[g98691kg93ygi002.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,544,867

(77/388,984)

 

12/9/2008

(2/5/08)

51.

 

G

[g98691kg93ygi002.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,842,003

(77/409,787)

 

8/31/2010

(2/29/08)

52.

 

GRILL WORKS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/853,121)

 

(Filed: 10/20/09)

ITU

53.

 

HARTFORD RESERVE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/408,926)

 

(Filed: 2/28/08)

ITU

54.

 

(Stylized)

[g98691kg93ygi003.jpg]

 

Borman’s, Inc.

 

1,232,381

(73/277,359)

 

3/29/1983

(9/10/80)

55.

 

HOME BASICS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/959,095)

 

(Filed: 3/15/10)

ITU

56.

 

I LOVE THIS STORE!

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,081,109

(76/424,332)

 

4/18/2006

(6/24/02)

57.

 

JANE PARKER

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,363,303

(78/692,338)

 

1/1/2008

(8/15/05)

58.

 

JUICY

 

Best Cellars Inc.

 

3,050,162

(78/538,852)

 

1/24/2006

(12/28/04)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

59.

 

Lips Icon
(Design only)

[g98691kg93ygi004.jpg]

 

Best Cellars Inc.

 

3,350,671

(76/661,658)

 

12/11/2007

(6/14/06)

60.

 

LIVE BETTER

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/813,448)

 

(Filed: 8/26/09)

ITU

61.

 

LIVE BETTER (& Design)

[g98691kg93ygi005.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(85/131,981)

 

(Filed: 9/17/10)

62.

 

LIVE BETTER WELLNESS CLUB

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,452,346

(77/185,924)

 

6/24/2008

(5/21/07)

63.

 

LIVE BETTER! WELLNESS CLUB (& Design)

[g98691kg93ygi006.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,491,210

(77/185,766)

 

8/26/2008

(5/21/07)

64.

 

Lollipop Icon
(Design only)

[g98691kg93ygi007.jpg]

 

Best Cellars Inc.

 

2,156,235

(75/182,603)

 

5/12/1998

(10/11/96)

65.

 

LULLA-BEES

 

Pathmark Stores, Inc.

 

(77/933,825)

 

(Filed: 2/11/10)

ITU

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

66.

 

MARKET SPA

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,750,450

(77/543,985)

 

2/16/2010

(8/11/08)

67.

 

MASTER CHOICE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,857,946

(78/218,673)

 

6/29/2004

(2/25/03)

68.

 

MASTER CHOICE MC (Stylized)

[g98691kg93ygi008.gif]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,073,501

(75/070,346)

 

6/24/1997

(3/11/96)

69.

 

(Miscellaneous Design)

[g98691kg93ygi009.jpg]

 

Borman’s, Inc.

 

1,182,561

(73/276,030)

 

12/15/1981

(8/29/80)

70.

 

MORE

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,684,590

(78/942,221)

 

9/15/2009

(8/1/06)

71.

 

MORE

[g98691kg93ygi010.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,723,905

(78/953,659)

 

12/8/2009

(8/16/06)

72.

 

MORE

[g98691kg93ygi011.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,486,531

(78/953,732)

 

8/12/2008

(8/16/06)

73.

 

MORSEL MEDLEY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3867726

(85/040,029)

 

10/26/2010

( 5/17/10)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

74.

 

NO FRILLS (& Design)

GRAPHIC [g98691kg93ygi012.jpg]

 

Pathmark Stores, Inc.

 

1,196,041

(73/165,881)

 

5/25/1982

(4/11/78)

75.

 

ONPOINT

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,842,091

(77/476,914)

 

8/31/2010

(5/16/08)

76.

 

PATHMARK

 

Pathmark Stores, Inc.

 

854,358

(72/285,701)

 

8/6/1968

(11/28/67)

77.

 

PATHMARK

 

Pathmark Stores, Inc.

 

2,677,310

(76/361,018)

 

1/21/2003

(1/18/02)

78.

 

PATHMARK (& Design)

GRAPHIC [g98691kg93ygi013.jpg]

 

Pathmark Stores, Inc.

 

919,137

(72/324,945)

 

8/24/1971

(4/18/69)

79.

 

PATHMARK (& Design)

GRAPHIC [g98691kg93ygi014.jpg]

 

Pathmark Stores, Inc.

 

1,034,492

(73/055,400)

 

2/24/1976

(6/17/75)

80.

 

PATHMARK GOSPEL CHOIR COMPETITION

 

Pathmark Stores, Inc.

 

3,789,447

(77/715,300)

 

5/18/2010

(4/16/09)

81.

 

PATHMARK HELPING HANDS IN THE COMMUNITY (& Design)

GRAPHIC [g98691kg93ygi015.jpg]

 

Pathmark Stores, Inc.

 

3,240,786

(78/978,145)

 

5/8/2007

(11/10/04)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

82.

 

PATHMARK HELPING HANDS IN THE COMMUNITY (& Design)

GRAPHIC [g98691kg93yii001.jpg]

 

Pathmark Stores, Inc.

 

3,596,521

(78/514,359)

 

3/24/2009

(11/10/04)

83.

 

PREFERRED PET

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,655,878

(77/977,324)

 

7/14/2009

(3/31/08)

84.

 

READY PORTIONS

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/853,090)

 

(Filed: 10/20/09)
ITU

85.

 

RED ALARM

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,924,218

(78/220,193)

 

2/1/2005

(2/28/03)

86.

 

SAV-A-CENTER

 

The Great Atlantic & Pacific Tea Company, Inc.

 

1,412,706

(73/583,389)

 

10/7/1986

(2/18/86)

87.

 

SIERRA RANCH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/703,362)

 

(Filed: 3/31/09)
ITU

88.

 

SUPER FRESH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,835,077

(77/952,029)

 

8/17/2010

(3/5/10)

89.

 

S SUPER FRESH

[g98691kg93yii002.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,467,757

(77/378,422)

 

7/15/2008

(1/23/08)

90.

 

SMOOTH

 

Best Cellars Inc.

 

2,133,522
(Supplemental)

(75/182,645)

 

1/27/1998

(10/11/96)

91.

 

SOFT

 

Best Cellars Inc.

 

3,032,256

(78/538,856)

 

12/20/2005

(12/28/04)

92.

 

SPLISH SPLASH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,062,628

(78/481,891)

 

2/28/2006

(9/10/04)

93.

 

SUN Icon
(Design only)

 

Best Cellars Inc.

 

2,258,387

(75/182,600)

 

7/6/1999

(10/11/96)

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

 

 

[g98691kg93yii003.jpg]

 

 

 

 

 

 

94.

 

SUPERFRESH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,835,077

(77/952,029)

 

8/17/2010

(3/5/10)

95.

 

SUPER FRESH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,085,126

(73/732,662)

 

8/5/1997

(6/6/88)

96.

 

(Stylized)

[g98691kg93yii004.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,685,875

(76/346,252)

 

2/11/2003

(12/6/01)

97.

 

THE FOOD EMPORIUM

 

The Great Atlantic & Pacific Tea Company, Inc.

 

2,741,163

(76/360,323)

 

7/29/2003

(1/16/02)

98.

 

THE FOOD EMPORIUM TRADING COMPANY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/956,667)

 

(Filed: 3/11/10)
ITU

99.

 

THE FOOD EMPORIUM NEW YORK TRADING COMPANY Logo

[g98691kg93yii005.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/956,662)

 

(Filed: 3/11/10)
ITU

 

--------------------------------------------------------------------------------


 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS. DATE
(FILING DATE)

100.

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,435,064

(77/282,276)

 

5/27/2008

(9/18/07)

101.

 

THE LOWER PRICE PROJECT (Stylized/Design)

[g98691kg93yii006.jpg]

 

The Great Atlantic & Pacific Tea Company, Inc.

 

(77/962,391)

 

(Filed: 3/18/10)

102.

 

TORNADO SPLASH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,115,079

(78/435,495)

 

7/11/2006

(6/15/04)

103.

 

ULTRA XTREME

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,132,890

(78/715,736)

 

8/22/2006

(9/15/05)

104.

 

VIA ROMA

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,690,140

(77/435,941)

 

9/29/2009

(3/31/08)

105.

 

WALDBAUM’S

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,471,095

(77/323,811)

 

7/22/2008

(11/7/07)

106.

 

WE’RE THINKING FRESH

 

The Great Atlantic & Pacific Tea Company, Inc.

 

3,111,361

(78/533,406)

 

7/4/2006

(12/16/04)

107.

 

WORTH A SPLURGE

 

Grape Finds At Dupont, Inc.

 

2,663,165

(76/392,259)

 

12/17/2002

(4/8/02)

108.

 

YOU KNOW WHAT YOU LIKE. WE KNOW WINE.

 

Best Cellars Inc.

 

2,824,476

(76/423,835)

 

3/23/2004

(6/21/02)

109.

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FOREIGN TRADEMARK APPLICATIONS AND REGISTRATIONS

 

NO.

 

MARK

 

REGISTERED
OWNER/APPLICANT

 

REGIS. # 
(SERIAL #)

 

REGIS.
DATE
(FILING
DATE)

110.

 

[g98691kg93yii007.gif]

BEST CELLARS

 

Best Cellars Inc.

 

2009-88272
(Japanese App.) Reg. No. 5355386

 

Registered:
9/24/2010

111.

 

[g98691kg93yii007.gif]

最もよいセラー

 

Best Cellars Inc.

 

2009-88273
(Japanese App.) Reg. No. 5,355,387

 

Registered:
9/24/2010

112.

 

[g98691kg93yii008.jpg]

BEST CELLARS
(8 logos with words)

 

Best Cellars Inc.

 

2009-088274
(Japanese App.) Reg. No. 5,323,588

 

Registered
5/21/2010

 

INTERNET DOMAIN NAME REGISTRATIONS

ac-healthykids.com

 

achealthykids.com

 

apfreshonline.com

 

apsupermarket.com

 

aptea.com

 

aptealink.com

 

aptealink.net

 

apteauniversity.com

 

bestcellars.com

 

bestcellars.net

 

bestcellarsnewyork.com

 

bigredgiveaway.com

 

bonussavingsclub.com

 

foodbasicsusa.com

 

gaptea.com

 

gaptea.net

 

livebetterdrugstore.com

 

lowpriceproject.com

 

lowpriceproject.net

 

mipathmark.com

 

onpointbrands.com

 

pathmark.com

 

savacenter.com

 

 

--------------------------------------------------------------------------------


 

superfoodmartne.com

 

superfreshfood.com

 

thefoodemporium.com

 

thefoodemporiumshoponline.com

 

thetrufoundation.com

 

thetrufoundation.net

 

thetrufoundation.org

 

waldbaums.com

 

wehearyou.com

 

 

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of Security Agreement

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT (this “Agreement”) dated as of December 14, 2010 among THE
GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation, a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(as defined in the Credit Agreement, defined herein) (the “Company”), each
subsidiary of the Company listed on Schedule I hereto (each of which is a debtor
and debtor-in-possession, individually a “Guarantor” and collectively, the
“Guarantors”; each other subsidiary of the Company or the Guarantors which
hereafter becomes party hereto in accordance with Section 4.17 (the Company, the
Guarantors and such other subsidiaries are also referred to collectively herein
as the “Grantors”), and JPMORGAN CHASE BANK, N.A., a national banking
association (“JPMorgan Chase Bank”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

 

Reference is made to (a) the Superpriority Debtor-in-Possession Credit Agreement
dated as of December 14, 2010 (as amended, restated, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”), among the
Company as a Borrower, the other Borrowers party thereto, the lenders from time
to time party thereto (the “Lenders”), and JPMorgan Chase Bank as Administrative
Agent and Collateral Agent, and (b) the Guaranty dated as of December 14, 2010
(as amended, supplemented or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors in favor of the Collateral Agent for its own
benefit and for the benefit of the other Secured Parties. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The Lenders have agreed to make Loans to the Borrowers, and the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrowers, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of the Guarantors has agreed to guarantee, among other things,
all the obligations of the Borrowers under the Credit Agreement and the other
Loan Documents. The obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit are conditioned upon, among other things, the
execution and delivery by the Grantors of an agreement in the form hereof to
secure (a) the due and punctual payment by the Borrowers of (i) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of the Cases) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrowers under the Credit Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of L/C Disbursements, interest thereon and obligations to
provide cash collateral, (iii) obligations to repay overdraft amounts plus
interest, if any, customarily applied on overdrafts and all obligations
(including without limitation fees, costs, expenses and indemnities) owed to any
Lender or an Affiliate of a Lender arising from any Bank Products or Cash
Management Services provided by a Lender or Affiliate of a Lender to any Loan
Party and (iv) all other monetary obligations, including fees, costs, expenses
and indemnities, whether primary, secondary, direct, contingent, fixed or
otherwise (including monetary obligations incurred during the pendency of the
Cases), of the Loan Parties to the Secured Parties under the Credit Agreement
and the other Loan Documents, (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Borrowers under or
pursuant to the Credit Agreement and the other Loan Documents, (c) the due and
punctual payment and performance of all the covenants, agreements, obligations
and liabilities of each Loan Party under or pursuant to this Agreement or the
other Loan Documents (including, without limitation,

 

1

--------------------------------------------------------------------------------


 

the Obligations (as defined in the Guarantee Agreement) of the Guarantors
pursuant to the Guarantee Agreement), and (d) the due and punctual payment and
performance of all obligations of the Borrowers under each Hedging Agreement
entered into with any counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Agreement was entered into (all the monetary and other
obligations described in the preceding clauses (a) through (d) being
collectively called the “Obligations”).

 

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01       Definition of Terms Used Herein.  Unless the context
otherwise requires, all capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement and all references to the Uniform
Commercial Code or “UCC” shall mean the Uniform Commercial Code in effect in the
State of New York as of the date hereof and any uncapitalized terms used herein
which are defined in the UCC have the respective meanings provided in the UCC;
provided, however, that if a term is defined in Article 9 of the Uniform
Commercial Code differently than in another Article thereof, the term shall have
the meaning set forth in Article 9, and provided further that if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of the Security Interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” or “UCC” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 

SECTION 1.02       Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

 

“Accessions” shall have the meaning given that term in the UCC.

 

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of a Receivable.

 

“Accounts” shall mean “accounts” as defined in the UCC, and all right, title and
interest of any Grantor to payment for goods and services sold or leased,
including any such right evidenced by Chattel Paper, whether due or to become
due, whether or not it has been earned by performance, and whether now or
hereafter acquired or arising in the future, including, without limitation, (i)
accounts receivable from Affiliates of the Grantors, (ii) health-care insurance
receivables (as defined in the UCC), and (iii) account receivables, receivables
and rights to payment arising out of the use of a credit or charge card or
information contained on or used with that card.

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto,

 

2

--------------------------------------------------------------------------------


 

including any rights to stoppage in transit, replevin, reclamation and resales,
and all related security interests, liens and pledges, whether voluntary or
involuntary, in each case whether now existing or owned or hereafter arising or
acquired.

 

“Bermuda Shares” means the voting stock of A&P Bermuda Limited, directly or
indirectly owned by the Company.

 

“Blocked Account Bank” shall have the meaning given that term in Section
5.01(b).

 

“Blue Sky Laws” shall have the meaning given that term in Section 6.01(c) of
this Agreement.

 

“Books and Records” means all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

 

“Certificate of Title” means a certificate of title, certificate of ownership or
other registration certificate issued or required to be issued under the
certificate of title or other similar Laws of any state for any Equipment or
Inventory of any Grantor.

 

“Certificated Collateral” means each item of Equipment or Inventory which is or
is required to be evidenced by a Certificate of Title issued under the motor
vehicle or other applicable Laws of any jurisdiction.

 

“Chattel Paper” shall have the meaning given that term in the UCC.

 

“Claims” means all “commercial tort claims” (as defined in the UCC), including,
without limitation, each of the claims described on Schedule VII hereto, as such
Schedule may be amended, modified or supplemented from time to time, and also
means and includes all claims, causes of action and similar rights and interests
(however characterized) of a Grantor, whether arising in contract, tort or
otherwise, and whether or not subject to any action, suit, investigation or
legal, equitable, arbitration or administrative proceedings.

 

“Collateral” shall mean all Personal Property of each Grantor, including,
without limitation, all: (a) Accounts Receivable, (b) Chattel Paper, (c) Claims,
Judgments and/or Settlements, (d) Deposit Accounts and securities accounts (as
defined in the UCC) and all cash and cash equivalents or other assets in each
such account, (e) Documents, (f) Equipment, (g) Fixtures, (h) General
Intangibles (including Payment Intangibles and Intellectual Property), (i)
Goods, (j) Instruments, (k) Inventory, (l) Investment Property, (m)
Letter-of-Credit Rights, (n) Software, (o) Supporting Obligations, (p) money,
policies and certificates of insurance, deposits, cash, or other property, (q)
all Books and Records and information relating to any of the foregoing ((a)
through (p)) and/or to the operation of any Grantor’s business, and all rights
of access to such Books and Records, and information, and all property in which
such Books and Records, and information are stored, recorded and maintained, (r)
all insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds, and premium rebates arise out of any of the foregoing ((a) through (q))
or otherwise, (s) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((a) through (r)), including the right of
stoppage in transit, and (t) any of the foregoing, whether now owned or now due,
or in which any Grantor has an

 

3

--------------------------------------------------------------------------------


 

interest, or hereafter acquired, arising, or to become due, or in which any
Grantor obtains an interest, and all products, Proceeds, substitutions, and
Accessions of or to any of the foregoing; provided, however, that Collateral
shall not include (i) the Bermuda Shares; (ii) any permit, lease, license,
contract, agreement, joint venture agreement, or other instrument to which any
Grantor is a party  and any Equity Interests in a joint venture to the extent
such Grantor is prohibited from granting a Lien in its rights thereunder
pursuant to the terms of such permit, lease, license, contract, agreement, or
other instrument, the shareholder or other similar agreement governing such
joint venture, or under applicable law (other than to the extent that any
restriction on such assignment would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law, including
the Bankruptcy Code or any Order of the Bankruptcy Court entered in connection
with the Cases, or principles of equity), provided that the Proceeds from any
such lease, license, contract, agreement, or other instrument  or such Equity
Interests in a joint venture shall not be excluded from the definition of
Collateral to the extent that the assignment of such Proceeds is not prohibited,
and provided further that in no event shall the foregoing exclusions apply to
any Subject Lease or any Third Party Lease (as defined in the Mortgages); (iii)
any Excluded Equipment owned by any Grantor on the date hereof or hereafter
acquired; provided that all proceeds paid or payable to any Grantor from any
sale, transfer or assignment or other voluntary or involuntary disposition of
such Excluded Equipment and all rights to receive such proceeds shall be
included in the Collateral to the extent not otherwise required to be paid to
the holder of the Indebtedness secured by such Excluded Equipment; (iv) any
United States intent-to-use trademark application to the extent and for so long
as creation by a Grantor of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications; (v) any
voting Equity Interests of a first tier Foreign Subsidiary in excess of 65% of
all outstanding voting Equity Interests of such Foreign Subsidiary to the extent
a pledge of a greater percentage of such stock could reasonably be expected to
result in material adverse tax consequences to the Company or any of its
Subsidiaries as reasonably determined by the Company; (vi) Fixtures located on,
at or in, or affixed to, any Real Estate; and (vii) proceeds on deposit in the
Carve Out Account in an amount equal to the Carve Out Cap; and provided,
further, that the term “Collateral” as used in this Agreement shall not include
any “Collateral” as defined in the Pledge Agreement (other than Proceeds of such
Collateral).

 

“Commodity Account” shall have the meaning given that term in the UCC.

 

“Commodity Intermediary” shall have the meaning given that term in the UCC.

 

“Computer Hardware” means all computer and other electronic data processing
hardware of a Grantor, whether now or hereafter owned, licensed or leased by
such Grantor, including, without limitation, all integrated computer systems,
networks, central processing units, memory units, display terminals, printers,
features, computer elements, card readers, tape drives, hard and soft disk
drives, storage devices, cables, electrical supply hardware, generators, power
equalizers, accessories, peripheral devices and other related hardware, all
documentation, flowcharts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes associated with any of the foregoing and all
options, warranties, services contracts, program services, test rights,
maintenance rights, support rights, renewal rights and indemnifications relating
to any of the foregoing.

 

4

--------------------------------------------------------------------------------


 

“Control” with respect to (i) Deposit Accounts, shall have the meaning given
that term in section 9-104 of the UCC; (ii) Electronic Chattel Paper, shall have
the meaning given that term in section 9-105 of the UCC; (iii) Investment
Property, shall have the meaning given the term in section 9-106 of the UCC; and
(iv) Letter-of-Credit Rights, shall have the meaning given that term in section
9-107 of the UCC.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party, whether exclusive or
non-exclusive, under any Copyright now or hereafter owned by any Grantor,
whether or not registered, or which such Grantor otherwise has the right to
license, or granting any right, whether exclusive or non-exclusive, to such
Grantor under any Copyright now or hereafter owned by any third party, and all
rights of such Grantor under any such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country (whether or not the underlying works
of authorship have been published), whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office, including those listed on Schedule III and any
renewals and extensions thereof, (c) all Software, computer programs, web pages,
computer data bases and computer program flow diagrams, including all source
codes and object codes related to any or all of the foregoing, (d) all tangible
property embodying or incorporating any or all of the foregoing, whether in
completed form or in some lesser state of completion, and all masters,
duplicates, drafts, versions, variations and copies thereof, in all formats, (e)
all claims for, and rights to sue for, past, present and future infringement of
any of the foregoing, (f) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including,
without limitation, damages and payments for past, present or future
infringements thereof and payments and damages under all Copyright Licenses in
connection therewith, (g) all rights in any of the foregoing, arising under the
Laws of the United States, to copy, record, synchronize, broadcast, transmit,
perform, distribute, create derivative works of, and/or display any of the
foregoing or any matter which is the subject of any of the foregoing in any
manner and by any process now known or hereafter devised, and (h) the name and
title of each Copyright item and all rights of any Grantor to the use thereof,
including, without limitation, rights protected pursuant to trademark, service
mark, unfair competition, anti-cybersquatting and/or the rules and principles of
any other applicable statute, common law or other rule or principle of law now
existing or hereafter arising.

 

“Credit Agreement” shall have the meaning given to that term in the preliminary
statement of this Agreement.

 

“Deposit Account” shall have the meaning given that term in the UCC and shall
also include all demand, time, savings, passbook, or similar accounts maintained
with a bank or other financial institution, whether or not evidenced by an
Instrument, all cash and other funds held therein and all passbooks related
thereto and all certificates and Instruments, if any, from time to time
representing, evidencing or deposited into such deposit accounts.

 

5

--------------------------------------------------------------------------------


 

“Documents” shall have the meaning given that term in the UCC.

 

“Electronic Chattel Paper” shall have the meaning given that term in the UCC.

 

“Equipment” shall mean “equipment”, as defined in the UCC, and shall also mean
all Computer Hardware, furniture, store fixtures, motor vehicles, rolling stock,
machinery, office equipment, plant equipment, tools, dies, molds,  and other
goods, property, and assets which are used and/or were purchased for use in the
operation or furtherance of a Grantor’s business, and any and all Accessions or
additions thereto, and substitutions therefor.

 

“Excluded Equipment” means at any date any assets of any Grantor which are
subject to a Lien securing Indebtedness permitted by Section 6.01(v) of the
Credit Agreement or a purchase money obligation permitted by Section 6.01(vii)
of the Credit Agreement if and to the extent that (i) the express terms of a
valid and enforceable restriction in favor of a Person who is not the Borrower
or a Guarantor contained in the agreements or documents granting or governing
such Indebtedness or purchase money obligation prohibits, or requires any
consent or establishes any other conditions for, an assignment thereof, or a
grant of a security interest therein, by the applicable Grantor and (ii) such
restriction relates only to the asset or assets acquired by the applicable
Grantor with the proceeds of such Indebtedness or purchase money obligation and
attachments thereto or substitutions therefor.

 

“Financing Statement” shall have the meaning given that term in the UCC.

 

“Fixtures” shall have the meaning given that term in the UCC.

 

“General Intangibles” shall mean “general intangibles” as defined in the UCC,
and all choses in action and causes of action and all other assignable
intangible personal property of any Grantor of every kind and nature now owned
or hereafter acquired by any Grantor, including all Payment Intangibles, all
rights and interests in partnerships, limited partnerships, limited liability
companies and other unincorporated entities which interests do not constitute
Securities, corporate or other business records, indemnification claims,
contract rights (including rights under personal property leases, whether
entered into as lessor or lessee, Hedging Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor to secure payment by an Account Debtor of any
of the Receivables.

 

“Goods” shall have the meaning given that term in the UCC.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, technology, confidential or proprietary technical and business
information, know-how, show-how, data or information, domain names, mask works,
customer lists, vendor lists, subscription lists, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“Instruments” shall have the meaning given that term in the UCC.

 

6

--------------------------------------------------------------------------------


 

“Inventory” shall mean “inventory” as defined in the UCC, and all goods of any
Grantor, whether now owned or hereafter acquired, held for sale or lease, or
furnished or to be furnished by any Grantor under contracts of service, or
consumed in any Grantor’s business, including raw materials, intermediates, work
in process, packaging materials, finished goods, semi-finished inventory, scrap
inventory, manufacturing supplies and spare parts, and all such goods that have
been returned to or repossessed by or on behalf of any Grantor.

 

“Investment Property” shall have the meaning given that term in the UCC.

 

“Judgments” shall mean all judgments, decrees, verdicts, decisions or orders
issued in resolution of or otherwise in connection with a Claim, whether or not
final or subject to appeal, and including all rights of enforcement relating
thereto and any and all Proceeds thereof.

 

“Letter-of-Credit Right” shall have the meaning given that term in the UCC and
shall also mean any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded, or is at the time entitled to
demand, payment or performance.

 

“Letters of Credit” shall have the meaning given that term in the UCC.

 

“License” shall mean any Patent License, Trademark License, Copyright License,
software license or other license or sublicense to which any Grantor is a party,
including those listed on Schedule IV.

 

“Obligations” shall have the meaning given to that term in the preliminary
statement of this Agreement.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or which any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office, including those listed on Schedule V,
and (b) all reissues, continuations, divisions, continuations-in-part, renewals
or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

 

“Payment Intangible” shall have the meaning given that term in the UCC and shall
also mean any General Intangible under which the Account Debtor’s primary
obligation is a monetary obligation.

 

“Perfection Certificate” shall mean a certificate reasonably approved by the
Administrative Agent, completed and supplemented with the schedules and
attachments

 

7

--------------------------------------------------------------------------------


 

contemplated thereby, and duly executed by a Financial Officer and the chief
legal officer of the Company.

 

“Personal Property” shall mean all property, assets and rights of each Grantor,
wherever located, whether now owned or hereafter existing or acquired or
arising, and all proceeds and products thereof, other than property for which
the exclusive means of creation and perfection of a lien thereon is pursuant to
a mortgage recorded in compliance with the real property laws of the applicable
jurisdiction.

 

“Proceeds” shall mean “proceeds” as defined in the UCC, and any consideration
received from the sale, exchange, license, lease or other disposition of any
asset or property that constitutes Collateral, any value received as a
consequence of the possession of any Collateral and any payment received from
any insurer or other person or entity as a result of the destruction, loss,
theft, damage or other involuntary conversion of whatever nature of any asset or
property which constitutes Collateral, and shall include (a) all cash and
negotiable instruments received by or held on behalf of the Collateral Agent
pursuant to the provisions of the Credit Agreement, this Agreement or otherwise
in respect of any Collateral, (b) in the case of Collateral constituting
Intellectual Property, any claim of any Grantor against any third party for (and
the right to sue and recover for and the rights to damages or profits due or
accrued arising out of or in connection with) (i) past, present or future
infringement of any Patent now or hereafter owned by any Grantor, or licensed
under a Patent License, (ii) past, present or future infringement or dilution
of. or any unfair competition with, any Trademark now or hereafter owned by any
Grantor or licensed under a Trademark License or injury to the goodwill
associated with or symbolized by any Trademark now or hereafter owned by any
Grantor, (iii) past, present or future breach of any License and (iv) past,
present or future infringement of any Copyright now or hereafter owned by any
Grantor or licensed under a Copyright License and (c) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral.

 

“Receivables” shall mean all Accounts, all Payment Intangibles, all Instruments,
all Chattel Paper and all Letter-of-Credit Rights.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the  Collateral Agent, (d) the Issuing Bank, (e) each counterparty to a Hedging
Agreement entered into with any Borrower if such counterparty was a Lender or an
Affiliate of a Lender at the time the Hedging Agreement was entered into, (f)
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Loan Document, (g) any Lender  or Affiliate of a Lender in respect of
obligations owed to such Lender or Affiliate of a Lender Bank arising from any
Bank Products or Cash Management Services provided by such Lender or Affiliate
of a Lender to any Loan Party and (h) the successors and assigns of each of the
foregoing.

 

“Securities Act” shall have the meaning given that term in Section 6.01(c) of
this Agreement.

 

“Securities Account” shall have the meaning given that term in the UCC.

 

“Securities Intermediary” shall have the meaning given that term in the UCC.

 

8

--------------------------------------------------------------------------------


 

“Security” shall have the meaning given that term in the UCC.

 

“Security Interest” shall have the meaning given that term in Section 2.01.

 

“Settlements” shall mean all right, title and interest of a Grantor in, to and
under any settlement agreement or other agreement executed in settlement or
compromise of any Claim, including all rights to enforce such agreements and all
payments thereunder or arising in connection therewith.

 

“Software” shall have the meaning given that term in the UCC.

 

“Supporting Obligation” shall have the meaning given that term in the UCC and
shall also refer to a Letter-of-Credit Right or secondary obligation that
supports the payment or performance of an Account, Chattel Paper, a Document, a
General Intangible, an Instrument, or Investment Property.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or which any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter arising,
used, acquired or owned by any Grantor: (a) all trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, certification marks, collective marks,
brand names, trademark rights arising out of domain names, and other identifiers
of source or goodwill, along with all prints and labels on which any of the
foregoing have appeared or appear, package and other designs,  designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof; and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office,
any State of the United States, or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule VI, (b) all
goodwill associated therewith or symbolized thereby and (c) all claims for, and
rights to sue for, past, present or future infringements, dilution, or unfair
competition with any of the foregoing, (d) all income, royalties, damages and
payments now or hereafter due or payable with respect to any of the foregoing,
including, without limitation, damages and payments for past, present or future
infringements, dilution or unfair competition with any of the foregoing and
payments and damages under all Trademark Licenses in connection therewith and
(e) all other assets, rights and interests that uniquely reflect or embody such
goodwill.

 

SECTION 1.03       Rules of Interpretation. The rules of interpretation
specified in Sections 1.03 and 1.04 of the Credit Agreement shall be applicable
to this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II

 

Security Interest

 

SECTION 2.01       Security Interest.  In addition to the security interest set
forth in the Interim Order (and, when applicable, the Final Order) as security
for the payment or performance, as the case may be, in full of the Obligations,
each Grantor hereby pledges to the Collateral Agent, its successors and assigns,
for the ratable benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under the Collateral (the “Security Interest”). Without
limiting the foregoing, each Grantor hereby designates the Collateral Agent as
such Grantor’s true and lawful attorney, exercisable by the Collateral Agent
whether or not an Event of Default exists, with full power of substitution, at
the Collateral Agent’s option, to file one or more Financing Statements,
continuation statements, filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office) or other
documents as it determines reasonably necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor (each Grantor hereby
appointing the Collateral Agent as such Person’s attorney to sign such Person’s
name to any such instrument or document, whether or not an Event of Default
exists), and naming any Grantor or the Grantors as debtors and the Collateral
Agent as secured party.  Any such Financing Statement may indicate the
Collateral as “all assets of the Grantor”, “all personal property of the debtor”
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC.

 

SECTION 2.02       No Assumption of Liability. The Security Interest is granted
as security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

 

ARTICLE III

 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 

SECTION 3.01       Title and Authority. Each Grantor has good and valid rights
in and title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and upon entry of the Initial Order (and, when
applicable, the Final Order) has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval which has been obtained except where the failure to
obtain such consent or approval, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.02       Filings.

 

(a)           Each Perfection Certificate has been or will be, when delivered to
the Collateral Agent, duly prepared, completed and executed and the information
set forth therein is correct and

 

10

--------------------------------------------------------------------------------


 

complete in all material respects. Uniform Commercial Code financing statements
or other appropriate filings, recordings or registrations containing a
description of the Collateral have been delivered to the Collateral Agent for
filing in each appropriate governmental, municipal or other office reasonably
acceptable to the Collateral Agent, which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary to publish notice of and protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent (for the ratable benefit of the Secured
Parties) in respect of all Collateral in which the Security Interest may be
perfected by filing, recording or registration under the Uniform Commercial
Code, and no further or subsequent filing, refiling, recording, rerecording,
registration or re-registration is necessary in any such jurisdiction under the
Uniform Commercial Code(1), except as required under applicable law with respect
to the filing of continuation statements or to identify changes to the
Collateral or otherwise as required by applicable law.

 

(b)           Fully executed security agreements in the forms attached in Annex
1 hereof and containing a description of all Collateral consisting of
Intellectual Property registered with the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, have been delivered
to the Collateral Agent for recording by the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
and otherwise as may be reasonably required pursuant to the laws of any other
reasonably necessary jurisdiction, to protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for its own benefit and the benefit of the other Secured Parties) in respect of
all Collateral consisting of Patents, Trademarks and Copyrights in which a
security interest may be perfected by filing, recording or registration in the
United States Patent and Trademark Office or United States Copyright Office, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than such actions as are necessary to
perfect the Security Interest with respect to any Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the date hereof).

 

(c)           Fully executed Blocked Account Agreements will be delivered to the
Collateral Agent relating to each Blocked Account (including the Primary
Concentration Account) and each Disbursement Account on or prior to the Cash
Implementation Dominion Date and all other actions shall have been taken by such
date as may be reasonably required pursuant to the laws of any other reasonably
necessary jurisdiction, to protect the validity of and to establish a legal,
valid and perfected security interest in favor of the Collateral Agent (for its
own benefit and the benefit of the other Secured Parties) in respect of all
Blocked Accounts.

 

SECTION 3.03       Validity of Security Interest.  Upon and subject to the entry
of the Interim Order, the Security Interest constitutes a legal, valid and
perfected security interest in all

 

--------------------------------------------------------------------------------

(1)  This needs to be tied down to UCC which is the law this provision is or
should refer to, as reference to all applicable law is inaccurate- the order is
how liens were acquired in the usa for this deal.

 

11

--------------------------------------------------------------------------------


 

Collateral to the extent and as set forth in the Interim Order (and, when
applicable, the Final Order).

 

SECTION 3.04       Absence of Other Liens. The Collateral is owned by the
Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement. The Grantors have not (a)
filed or consented to the filing of (i) any financing statement or analogous
document under the Uniform Commercial Code or any other applicable laws covering
any Collateral, (ii) any assignment in which any Grantor assigns any Collateral
or any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (iii) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect or (b) entered into any agreement in which any Grantor grants
Control over any Collateral,  except, in each case, with respect to Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement.

 

SECTION 3.05       [Reserved].

 

SECTION 3.06       Claims.  As of the date hereof, none of the Collateral
consists of a Claim with respect to which any Grantor is a party to any judicial
action or arbitration proceeding  except as set forth on Schedule 3.06 hereto.

 

SECTION 3.07       Instruments and Chattel Paper.  As of the date hereof, no
amounts payable under or in connection with any of the Collateral are evidenced
by any Instrument or Chattel Paper with an individual face value in excess of
$500,000 (or, with respect to all such Instruments or Chattel Paper, an
aggregate face value in excess of $1,000,000), other than such Instruments and
Chattel Paper listed in Schedule 3.07 hereto.

 

SECTION 3.08       Securities Accounts and Commodity Accounts.  As of the date
hereof, no Grantor has any Securities Accounts or Commodity Accounts other than
those listed in Schedule 3.08 hereto.

 

SECTION 3.09       Electronic Chattel Paper and Transferable Records.  As of the
date hereof, no amount under or in connection with any of the Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act, as in effect in any relevant jurisdiction) with an individual
face value in excess of $500,000 (or, with respect to all such Electronic
Chattel Paper or transferable records, an aggregate face value in excess of
$1,000,000), other than such Electronic Chattel Paper and transferable records
listed in Schedule 3.09 hereto.

 

ARTICLE IV

 

Covenants

 

SECTION 4.01       Change of Name; Location of Collateral; Records; Place of
Business.

 

12

--------------------------------------------------------------------------------


 

(a)           Each Grantor agrees to furnish to the Collateral Agent at least
fifteen (15) days (or such shorter period of time as may be agreed to by the
Collateral Agent) prior written notice of any change (i) in its corporate,
limited liability company or partnership name, (ii) in the location of its chief
executive office or its principal place of business (including the establishment
of any such new office or facility), (iii) in its organizational structure or
(iv) in its Federal Taxpayer Identification Number or state organizational
number. Each Grantor agrees not to effect or permit any change referred to above
in this Section 4.01 unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral (subject only
to Liens expressly permitted pursuant to Section 6.02 of the Credit Agreement
having priority by operation of law). Each Grantor agrees promptly to notify the
Collateral Agent if any material portion of the Collateral owned or held by such
Grantor is damaged or destroyed.

 

(b)           Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any part of the Collateral, and, at such time or times as the Collateral Agent
may request pursuant to the Credit Agreement, promptly to prepare and deliver to
the Collateral Agent a duly certified schedule or schedules in form and detail
reasonably satisfactory to the Collateral Agent showing the identity, amount and
location of any and all Collateral.

 

SECTION 4.02       Periodic Certification.  [Reserved].

 

SECTION 4.03       Protection of Security. Each Grantor shall, at its own cost
and expense, take any and all actions necessary to defend title to the
Collateral against all persons and to defend the Security Interest of the
Collateral Agent in the Collateral against any Lien not expressly permitted
pursuant to Section 6.02 of the Credit Agreement and the priority thereof
(subject only to Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement having priority by operation of law).

 

SECTION 4.04       Further Assurances.  Each Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
documents, Financing Statements, agreements and instruments and take all such
further actions as the Collateral Agent may from time to time reasonably request
to better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby or the validity or priority of such Security
Interest, including the payment of any fees and taxes required in connection
with the execution and delivery of this Agreement, the granting of the Security
Interest, the delivery of bring-down lien searches and the filing of any
Financing Statements or other documents in connection herewith or therewith. 
Without limiting the foregoing, each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
documents, Financing Statements, agreements and instruments and take all such
further actions as the Collateral Agent may from time to time reasonably request
pursuant to the Credit Agreement and permitted by the Orders to perfect the
Collateral Agent’s Security Interest in all Collateral and the Proceeds
therefrom (including causing the Collateral Agent to have Control of

 

13

--------------------------------------------------------------------------------


 

any such Collateral to the extent required under the Credit Agreement and to the
extent perfection in such Collateral can be accomplished by Control). If any
amount payable by parties other than the Loan Parties under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be immediately pledged and
delivered to the Collateral Agent, duly endorsed in a manner satisfactory to the
Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby shall, and
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III, IV, V, or VI, or adding
additional schedules hereto to specifically identify any asset or item that may
constitute Copyrights, Licenses, Patents or Trademarks or to correct any
inaccuracy of any information contained in such Schedules.  Each Grantor agrees
that it will use commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct in all material respects(2) with respect to such Collateral
within thirty (30) days after the date it has been notified by the Collateral
Agent of the specific identification of such Collateral.

 

SECTION 4.05       Inspection and Verification.  The Collateral Agent and such
persons as the Collateral Agent may reasonably designate shall have the right,
at the Grantors’ own cost and expense, to inspect the Collateral, all records
related thereto (and to make extracts and copies from such records) and the
premises upon which any of the Collateral is located, to discuss the Grantors’
affairs with the officers of the Grantors and their independent accountants and
to verify under reasonable procedures, in accordance with Section 5.09 of the
Credit Agreement, the validity, amount, quality, quantity, value, condition and
status of, or any other matter relating to, the Collateral, including, but only
upon the occurrence and during the continuance of a Default, in the case of
Accounts or Collateral in the possession of any third person, by contacting
Account Debtors or the third person possessing such Collateral for the purpose
of making such a verification. The Collateral Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Secured Party (it being understood that any such information shall be
deemed to be “Information” subject to the provisions of Section 9.12 of the
Credit Agreement).

 

SECTION 4.06       Taxes; Encumbrances. At its option, the Collateral Agent may
discharge past due post-petition taxes, assessments, charges, fees, Liens,
security interests or other encumbrances at any time levied or placed on the
Collateral and not permitted pursuant to Section 6.02 of the Credit Agreement
(or after the occurrence and during the continuation of an Event of Default,
whether or not permitted pursuant to the Orders or Section 6.02 of the Credit
Agreement), and may pay for the maintenance and preservation of the Collateral
to the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense reasonably
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided, however, that nothing in this Section 4.06 shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances

 

--------------------------------------------------------------------------------

(2)  Conforms to the rep giving in the first instance.

 

14

--------------------------------------------------------------------------------


 

and maintenance as set forth herein or in the other Loan Documents.

 

SECTION 4.07       Assignment of Security Interest. If at any time any Grantor
shall take a security interest in any property of an Account Debtor or any other
person to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent. Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent has requested the filing of such assignment(s), such assignment(s) need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other person granting the security interest.

 

SECTION 4.08       Continuing Obligations of the Grantors.  Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance; provided that such indemnity shall not, as
to the Collateral Agent or any of the Secured Parties, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final judgment to have
resulted from the gross negligence or willful misconduct of such party.

 

SECTION 4.09       Use and Disposition of Collateral. None of the Grantors shall
make or permit to be made an abandonment, assignment, pledge, transfer or
hypothecation of the Collateral or shall grant any other Lien in respect of the
Collateral, except as expressly permitted by Sections 6.02 and 6.05.

 

SECTION 4.10       Limitation on Modification of Accounts. None of the Grantors
will, without the Collateral Agent’s prior written consent, grant any extension
of the time of payment of any of the Receivables, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
person liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with its
current practices and in accordance with such prudent and standard practices
used in industries that are the same as or similar to those in which such
Grantor is engaged.

 

SECTION 4.11       Insurance.  The Grantors, at their own expense, shall
maintain or cause to be maintained insurance covering physical loss or damage to
its property in accordance with Section 5.07 of the Credit Agreement.  Each
Grantor irrevocably makes, constitutes and appoints the Collateral Agent (and
all officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, (i)
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Collateral under policies of insurance, and for making all
determinations and decisions with respect thereto and (ii) of endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance. In the event that any Grantor at any
time or times shall fail to obtain or maintain any of the policies of insurance
required hereby or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any

 

15

--------------------------------------------------------------------------------


 

Event of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems commercially reasonable. All sums disbursed by the
Collateral Agent in connection with this Section 4.11, including reasonable
attorneys’ fees, court costs, expenses and other reasonable charges relating
thereto, shall be payable, upon demand, by the Grantors to the Collateral Agent
and shall be additional Obligations secured hereby.

 

SECTION 4.12       Legend. To the extent that the Collateral Agent may
reasonably request, in order to perfect the Security Interest or to enable the
Collateral Agent to exercise its rights and remedies hereunder, each Grantor
shall legend, in form and manner satisfactory to the Collateral Agent, its
Accounts Receivable and its Books and Records and documents evidencing or
pertaining thereto with an appropriate reference to the fact that such Accounts
Receivable have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that the Collateral Agent has a security interest therein.

 

SECTION 4.13       Covenants Regarding Patent, Trademark and Copyright
Collateral.  (a) Each Grantor agrees that it will not, and will use commercially
reasonable efforts not to permit any of its licensees to, do any act, or omit to
do any act, whereby any Patent which is material to the conduct of such
Grantor’s business may become invalidated or dedicated to the public, and agrees
that it shall continue to mark any products covered by a Patent with the
relevant patent number as necessary and sufficient to establish and preserve its
maximum rights under applicable patent laws.

 

(b)           Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use other than such claims contested in good
faith by such Grantor in appropriate proceedings in the proper forums, (ii)
maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its rights under
applicable Law and (iv) not knowingly use or knowingly permit the use of such
Trademark in violation of any third party rights.

 

(c)           Each Grantor (either itself or through licensees) will, for each
work covered by a material Copyright, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

 

(d)           Each Grantor shall notify the Collateral Agent promptly if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of its business may become abandoned, lost or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or the United States Copyright
Office or any court) regarding such Grantor’s ownership of any material Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

 

(e)           In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or

 

16

--------------------------------------------------------------------------------


 

Copyright with the United States Patent and Trademark Office, United States
Copyright Office or any office or agency in any political subdivision of the
United States, unless it promptly informs the Collateral Agent, and, upon
request of the Collateral Agent, executes and delivers any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Collateral Agent’s security interest in such Patent, Trademark
or Copyright, and each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes to
the extent that such Grantor fails to promptly do so, all acts of such attorney
being hereby ratified and confirmed; such power, being coupled with an interest,
is irrevocable.

 

(f)            Each Grantor will take all necessary steps that are consistent
with customary practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(g)           In the event that any Grantor has reason to believe that any
Collateral consisting of Intellectual Property material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, unless such Grantor shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Collateral.

 

(h)           Upon and during the continuance of an Event of Default, upon the
Collateral Agent’s written request and subject to the Orders, each Grantor shall
use its commercially reasonable efforts to obtain all requisite consents or
approvals by the licensor of each Copyright License, Patent License or Trademark
License to effect the assignment of all of such Grantor’s right, title and
interest thereunder to the Collateral Agent or its designee and such Grantor
shall provide immediate written notice to the Collateral Agent upon failure to
obtain any such consent or approval.

 

(i)            Each Grantor will use commercially reasonable efforts so as not
to permit the inclusion of any provisions that could or might in any way impair
or prevent the creation of a security interest in, or the assignment of, such
Grantor’s rights and interests therein in any license, contract or agreement
governing or relating to any Trademarks, Patents or Copyrights or Equity
Interests in joint ventures obtained after the date hereof.

 

SECTION 4.14       Warehouse Receipts.  Each Grantor agrees that if any
warehouse receipt or receipt in the nature of a warehouse receipt is issued with
respect to any of its Inventory, such warehouse receipt or receipt in the nature
thereof shall not be “negotiable” (as

 

17

--------------------------------------------------------------------------------


 

such term is used in Section 7-104 of the Uniform Commercial Code as in effect
in any relevant jurisdiction or under other relevant Law).

 

SECTION 4.15       Claims.  If any Grantor shall at any time hold or acquire a
Claim with respect to which any Grantor is a party to any judicial action or
arbitration proceeding having a value in excess of $1,000,000, such Grantor
shall promptly (but, in any event, within thirty (30) Business Days) notify the
Collateral Agent in writing of the details thereof, and the Grantors shall take
such actions as the Collateral Agent shall reasonably request in order to grant
to the Collateral Agent, for the ratable benefit of the Credit Parties, a
perfected security interest therein and in the Proceeds thereof.

 

SECTION 4.16       Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s Security Interest in the Collateral, each Grantor
covenants and agrees, in each case at such Grantor’s own expense, to take, to
the extent permitted by and in accordance with the Interim Order (and when
applicable, the Final Order) the following actions with respect to the following
Collateral:

 

(a)           Except as permitted by the Credit Agreement or the Interim Order
(and when applicable, the Final Order, no Grantor shall hereafter establish and
maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary (excluding for purposes of this Section
4.16 money market accounts created by a Grantor in the ordinary course of
business for the purpose of funding temporary investments of cash used in the
day-to-day operations of such Grantor’s business) unless (i) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Collateral Agent, and (ii) such Securities Intermediary or Commodity
Intermediary, as the case may be, and such Grantor shall have duly executed and
delivered a control agreement with respect to such Securities Account or
Commodity Account, as the case may be.  Each Grantor shall accept any cash and
Security Entitlements in trust for the benefit of the Collateral Agent and (i)
within two (2) Business Days of actual receipt thereof, deposit any and all cash
received by it in accordance with Section 5.14 of the Credit Agreement and (ii)
within two (2) Business Days of actual receipt thereof, deposit any and all
Securities Entitlements (excluding Investment Property in money market accounts
created by a Grantor in the ordinary course of business for the purpose of
funding temporary investments of cash used in the day-to-day operations of such
Grantor’s business) received by it into a Securities Account subject to the
Collateral Agent’s Control.  The provisions of this Section 4.16(a) shall not
apply to any financial assets credited to a Securities Account for which the
Collateral Agent is the Securities Intermediary.  Except with respect to the
Carve Out Account and otherwise consistent with the Interim Order (and when
applicable, the Final Order), no Grantor shall grant Control over any Investment
Property that constitutes Collateral to any person other than the Collateral
Agent.

 

(b)           As between the Collateral Agent and the Grantors, the Grantors
shall bear the investment risk with respect to the Investment Property and
Securities, and the risk of loss of, damage to, or the destruction of, the
Investment Property and Securities, whether in the possession of, or maintained
as a security entitlement or deposit by, or subject to the Control of, the
Collateral Agent, a Securities Intermediary, a Commodity Intermediary, any
Grantor or any other Person.

 

18

--------------------------------------------------------------------------------


 

(c)           If any amount payable under or in connection with any of the
Collateral shall become evidenced by any Electronic Chattel Paper or any
transferable record with an individual face value in excess of $500,000 (or,
with respect to all such Electronic Chattel Paper or transferable records, an
aggregate face value in excess of $1,000,000), other than such Electronic
Chattel Paper and transferable records listed in Schedule 3.09 hereto, the
Grantor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Collateral Agent thereof and shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent Control
of such Electronic Chattel Paper under Section 9-105 of the UCC or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction, of such transferable record.

 

(d)           If any Grantor is at any time a beneficiary under a Letter of
Credit now or hereafter issued having a face value in an amount in excess of
$500,000 (or with respect to all such Letters of Credit, having an aggregate
face value in an amount in excess of $1,000,000) such Grantor shall promptly
notify the Collateral Agent thereof and such Grantor shall, at the request of
the Collateral Agent, use  commercially reasonable efforts to enter into an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) arranging for the issuer and any confirmer of such Letter of Credit
to consent to an assignment to the Collateral Agent of the proceeds of any
drawing under the Letter of Credit and to cause the proceeds of any drawing
under such Letter of Credit to be paid directly to the Collateral Agent, or (ii)
arranging for the Collateral Agent to become the transferee beneficiary of such
Letter of Credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the Letter of Credit are to be paid directly to
the Collateral Agent and applied as provided in the Credit Agreement.

 

SECTION 4.17       Joinder of Additional Grantors. Upon the formation or
acquisition of any new direct or indirect domestic Subsidiary by any Grantor,
then the Grantors shall, at the Grantors’ expense, cause such Subsidiary to
execute and deliver to the Collateral Agent a Joinder Agreement substantially in
the form of Exhibit A hereto and to comply with the requirements of Section 5.12
of the Credit Agreement, within the time periods specified therein, and, upon
such execution and delivery, such Subsidiary shall constitute a “Grantor” for
all purposes hereunder with the same force and effect as if originally named as
a Grantor herein.  The execution and delivery of such Joinder Agreement shall
not require the consent of any Grantor hereunder.  The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

ARTICLE V

 

 

SECTION 5.01       Accounts and Collections.

 

(a)           Each Grantor shall at all times comply with the provisions of
Section 5.14 of the Credit Agreement.

 

19

--------------------------------------------------------------------------------


 

(b)           All taxes payable on the income of the Cash and Cash Equivalents
upon any disposition thereof shall be paid by Grantors and the Collateral Agent
shall have no obligations with respect thereto.

 

(c)           In the event that a Grantor directly receives any remittances on
Receivables, notwithstanding the arrangements for payment pursuant to Section
5.14 of the Credit Agreement, such remittances shall be held for the benefit of
the Collateral Agent and the Secured Parties and shall be segregated from other
funds of such Grantor, subject to the Security Interest granted hereby, and such
Grantor shall cause such remittances and payments to be deposited into a Blocked
Account (or, from and after the Cash Dominion Implementation Date, the Agent’s
Account) as soon as practicable after such Grantor’s receipt thereof.

 

(d)           All payments by any Grantor into any Blocked Account or the
Agent’s Account pursuant to Section 5.14 of the Credit Agreement, whether in the
form of cash, checks, notes, drafts, bills of exchange, money orders or
otherwise, shall be deposited in the relevant Blocked Account or Agent’s Account
in precisely the form in which received (but with any endorsements of such
Grantor necessary for deposit or collection), and until they are so deposited
such payments shall be held in trust by such Grantor for the benefit of the
Collateral Agent subject to the Security Interest granted hereby.

 

(e)           Without the prior written consent of the Collateral Agent, no
Grantor shall modify or amend the instructions pursuant to any DDA Notification,
Insurance Provider Notification,  Credit Card Notification, Blocked Account
Agreement or the Coinstar Notification. Each Grantor agrees that with respect to
Account Debtors and every other Person required to receive a notification
identified in the preceding sentence, it shall have instructed each such Account
Debtor or other Person to make all such payments to a Blocked Account
established by it (or, from and after the Cash Dominion Implementation Date, the
Agent’s Account).  Each Grantor shall use commercially reasonable efforts to
cause each Account Debtor and every other Person identified in the preceding
sentence to make all payments with respect to the Receivables or other
Collateral directly to such Blocked Account (or, from and after the Cash
Dominion Implementation Date, the Agent’s Account).

 

(f)            Without the prior written consent of the Collateral Agent, no
Grantor shall change the general instructions given to Account Debtors in
respect of payment on Receivables to be deposited in a Blocked Account or the
Agent’s Account. Each Grantor shall, and the Collateral Agent hereby authorizes
each Grantor to, enforce and collect all amounts owing on the Inventory and
Receivables, for the benefit and on behalf of the Collateral Agent and the other
Secured Parties; provided, however, that such privilege may at the option of the
Collateral Agent be terminated upon the occurrence and during the continuance of
any Event of Default upon notice to the Grantors.

 

SECTION 5.02       Power of Attorney.  Each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent and attorney-in-fact, and in such capacity the Collateral Agent shall have
the right, with power of substitution for each Grantor and in each Grantor’s
name or otherwise, for the use and benefit of the Collateral Agent and the
Secured Parties, (a) at any time, whether or not a Default or Event of Default
has occurred, to

 

20

--------------------------------------------------------------------------------


 

take actions required to be taken by the Grantors under Section 2.01 of this
Agreement, (b) upon the occurrence and during the continuance of an Event of
Default or as otherwise permitted under the Credit Agreement, (i) to take
actions required to be taken by the Grantors under Section 5.01 of this
Agreement, (ii)to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (iii) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (iv) to sign the name of any Grantor on any invoices, schedules of
Collateral, freight or express receipts, or bills of lading storage receipts,
warehouse receipts or other documents of title relating to any of the
Collateral; (v) to sign the name of any Grantor on any notice to the Grantor’s
Account Debtors (including licensees under any license agreements); (vi) to sign
change of address forms to change the address to which any Grantor’s mail is to
be sent to such address as the Collateral Agent shall designate; (vii) to
receive and open any Grantor’s mail, remove any Proceeds of Collateral therefrom
and turn over the balance of such mail either to such Grantor or to any trustee
in bankruptcy or receiver of such Grantor, or other legal representative of such
Grantor whom the Collateral Agent determines to be the appropriate person to
whom to so turn over such mail; (viii) to send verifications of Receivables to
any Account Debtor; (x) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (ix) to settle, compromise, compound,
adjust or defend any actions, suits or proceedings relating to all or any of the
Collateral; (x) to repair, manufacture, assemble, complete, package, deliver,
alter or supply goods, if any, necessary to fulfill in whole or in part the
purchase order of any customer of the Grantor; (xi) to use, license or transfer
any or all General Intangibles of any Grantor; and (xii) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes and
(c) to notify or to require any Grantor to notify Account Debtors to make
payment directly to the Collateral Agent; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent or
any Secured Party to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent or any Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent or any Secured Party with respect to
the Collateral or any part thereof shall give rise to any defense, counterclaim
or offset in favor of any Grantor or to any claim or action against the
Collateral Agent or any Secured Party other than arising out of the gross
negligence or willful misconduct of the Collateral Agent or any such Secured
Party. It is understood and agreed that the appointment of the Collateral Agent
as the agent and attorney-in-fact of the Grantors for the purposes set forth
above is coupled with an interest and is irrevocable. The provisions of this
Section shall in no event relieve any Grantor of any of its obligations
hereunder or under any other Loan Document with respect to the Collateral or any
part thereof or impose any obligation on the Collateral Agent or any Secured
Party to proceed in any particular manner with respect to the Collateral or any
part thereof, or in any way limit the exercise by the Collateral Agent or any
Secured Party of any other or further right which it may have on the date of
this Agreement or hereafter, whether hereunder, under any other Loan Document,
by law or otherwise.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Remedies

 

SECTION 6.01       Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have in any jurisdiction in which enforcement hereof is sought, in addition to
all other rights and remedies, the rights and remedies of a secured party under
the UCC (whether or not in effect in the jurisdiction where such rights are
exercised) or other applicable Law.  Subject to the Orders, the rights and
remedies of the Collateral Agent shall include, without limitation, the right to
take any or all of the following actions (with a copy to counsel for the
Creditors’ Committee and to the U.S. Trustee) at the same or different times
(provided that the Administrative Agent shall provide the Company (with a copy
to counsel for the Creditors’ Committee and to the U.S. Trustee) within seven
(7) days’ written notice prior to taking the action contemplated herein:

 

(a)           With respect to any Collateral consisting of Accounts, General
Intangibles (including Payment Intangibles), Letter-of-Credit
Rights, Instruments, Chattel Paper, Documents, and Investment Property, the
Collateral Agent may collect the Collateral with or without the taking of
possession of any of the Collateral.

 

(b)           With respect to any Collateral consisting of Accounts, the
Collateral Agent may: (i) demand, collect and receive any amounts relating
thereto, as the Collateral Agent may determine; (ii) commence and prosecute any
actions in any court for the purposes of collecting any such Receivables and
enforcing any other rights in respect thereof; (iii) defend, settle or
compromise any action brought and, in connection therewith, give such discharges
or releases as the Collateral Agent may reasonably deem appropriate;
(iv) without limiting the Collateral Agent’s rights set forth in Section 5.03
hereof, receive, open and dispose of mail addressed to any Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to such Receivables or securing or relating to
such Receivables, on behalf of and in the name of such Grantor; and (v) sell,
assign, transfer, make any agreement in respect of, or otherwise deal with or
exercise rights in respect of, any such Receivables or the goods or services
which have given rise thereto, as fully and completely as though the Collateral
Agent was the absolute owner thereof for all purposes.

 

(c)           With respect to any Collateral consisting of Investment Property,
the Collateral Agent may: (i) exercise all rights of any Grantor with respect
thereto, including without limitation, the right to exercise all voting and
corporate rights at any meeting of the shareholders of the issuer of any
Investment Property and to exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any
Investment Property as if the Collateral Agent was the absolute owner thereof,
including the right to exchange, at its discretion, any and all of any
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof, all without
liability; (ii) transfer such Collateral at any time to itself, or to its
nominee, and receive the income thereon and hold the same as Collateral
hereunder or apply it to the Obligations; and (iii) demand, sue for, collect or
make any compromise or settlement it deems desirable.  The Grantors recognize
that (a) the Collateral Agent may be unable to effect a public sale of all or a

 

22

--------------------------------------------------------------------------------


 

part of the Investment Property by reason of certain prohibitions contained in
the Securities Act of 1933, 15 U.S.C. §77, (as amended and in effect, the
“Securities Act”) or the Securities laws of various states (the “Blue Sky
Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof, (b) that private sales so
made may be at prices and upon other terms less favorable to the seller than if
the Investment Property were sold at public sales, (c) that neither the
Collateral Agent nor any other Secured Party has any obligation to delay sale of
any of the Investment Property for the period of time necessary to permit the
Investment Property to be registered for public sale under the Securities Act or
the Blue Sky Laws, and (d) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.  Notwithstanding anything herein to the contrary, no Grantor shall be
required to register, or cause the registration of, any Investment Property
under the Securities Act or any Blue Sky Laws.

 

(d)           With respect to any Collateral consisting of Inventory, Goods, and
Equipment, the Collateral Agent may conduct one or more going out of business
sales, in the Collateral Agent’s own right or by one or more agents and
contractors. Such sale(s) may be conducted upon any premises owned, leased, or
occupied by any Grantor.  The Collateral Agent and any such agent or contractor,
in conjunction with any such sale, may augment the Inventory with other goods
(all of which other goods shall remain the sole property of the Collateral Agent
or such agent or contractor).  Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Collateral Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein.  Each purchaser at any such going out of business sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor.

 

(e)           With or without legal process (except as required by the
Bankruptcy Code or any Order entered in connection with the Cases) and with or
without prior notice or demand for performance, the Collateral Agent may enter
upon, occupy, and use any premises owned or occupied by each Grantor, and may
exclude the Grantors from such premises or portion thereof as may have been so
entered upon, occupied, or used by the Collateral Agent.  The Collateral Agent
shall not be required to remove any of the Collateral from any such premises
upon the Collateral Agent’s taking possession thereof, and may render any
Collateral unusable to the Grantors.  In no event shall the Collateral Agent be
liable to any Grantor for use or occupancy by the Collateral Agent of any
premises pursuant to this Section 6.01, nor for any charge (such as wages for
the Grantors’ employees and utilities) incurred in connection with the
Collateral Agent’s exercise of the Collateral Agent’s rights and remedies
hereunder, other than for direct or actual damages resulting from the gross
negligence, bad faith or willful misconduct of the Collateral Agent as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

(f)            The Collateral Agent may require any Grantor to assemble the
Collateral and make it available to the Collateral Agent at the Grantor’s sole
risk and expense at a place or places which are reasonably convenient to both
the Collateral Agent and such Grantor.

 

23

--------------------------------------------------------------------------------


 

(g)           Each Grantor agrees that the Collateral Agent shall have the
right, subject to applicable Law (including the Bankruptcy Code or any Order of
the Bankruptcy Court entered in connection with the Cases), to sell or otherwise
dispose of all or any part of the Collateral, at public or private sale, for
cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate.  Each purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of any Grantor.

 

(h)           Unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Collateral Agent shall provide the Grantors such advance notice
as may be practicable under the circumstances), the Collateral Agent shall give
the Grantors ten (10) days’ prior written notice, by authenticated record, of
the time and place of any proposed public sale. Any such notice shall (i) in the
case of a public sale, state the time and place fixed for such sale, (ii) in the
case of a private sale, state the day after which such sale may be consummated,
(iii) contain the information specified in Section 9-613 of the UCC, (iv) be
authenticated and (v) be sent to the parties required to be notified pursuant to
Section 9-611(c) of the UCC; provided that, if the Collateral Agent fails to
comply with this sentence in any respect, its liability for such failure shall
be limited to the liability (if any) imposed on it as a matter of law under the
UCC.  Each Grantor agrees that such written notice shall satisfy all
requirements for notice to that Grantor which are imposed under the UCC or other
applicable Law with respect to the exercise of the Collateral Agent’s rights and
remedies hereunder upon default.  The Collateral Agent shall not be obligated to
make any sale or other disposition of any Collateral if it shall determine not
to do so, regardless of the fact that notice of sale or other disposition of
such Collateral shall have been given.  The Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.

 

(i)            Any public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice of such sale.  At any sale or other disposition, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  If any of the Collateral is sold, leased, or otherwise
disposed of by the Collateral Agent on credit, the Obligations shall not be
deemed to have been reduced as a result thereof unless and until payment in full
is received thereon by the Collateral Agent.  In the event that the purchaser
fails to pay for the Collateral, the Collateral Agent may resell the Collateral
and, apply the proceeds from such resale in accordance with the terms of
Section 6.02 of this Agreement.

 

(j)            At any public (or, to the extent permitted by applicable Law,
private) sale made pursuant to this Section 6.01, the Collateral Agent or any
other Secured Party may bid for or purchase, free (to the extent permitted by
applicable Law and the Orders) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor, the Collateral or any part thereof offered
for sale and may make payment on account thereof by using any claim then due and
payable to the Collateral Agent or such other Secured Party from any Grantor on
account of the Obligations as a credit against the purchase price, and the
Collateral Agent or such other Secured Party may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor.

 

24

--------------------------------------------------------------------------------


 

(k)           For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof.  The
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full.

 

(l)            As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose upon the Collateral and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

 

(m)          To the extent permitted by applicable Law (including the Bankruptcy
Code or any Order of the Bankruptcy Court entered in connection with the Cases),
each Grantor hereby waives all rights of demand, redemption, stay, valuation and
appraisal which such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

(n)           With respect to all Leases, the Collateral Agent may, at any time
subsequent to the acceleration of the Loans pursuant to Section 7.02(b) of the
Credit Agreement, demand that any Grantor immediately assume and assign any
Lease to the Collateral Agent or its designee.  If such demand is made by the
Collateral Agent, the Grantors shall (i) not seek to reject such Lease,
(ii) immediately withdraw any previously filed rejection motion with respect to
such Lease and (iii) file, within one (1) Business Day (or such longer period as
may be agreed to by the Collateral Agent in its Permitted Discretion), a motion
seeking expedited relief and a court hearing within seven (7) days of such
demand for the purpose of assuming such Lease and assigning it to the Collateral
Agent or its designee.

 

SECTION 6.02       Application of Proceeds. After the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall, apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, in accordance with the provisions of Section 7.03 of the
Credit Agreement. Subject to the Interim Order (and when applicable the Final
Order), the Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement and the Credit Agreement. Upon any sale of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

SECTION 6.03       Grant of License to Use Intellectual Property and Other
Property. For the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Article, effective upon the occurrence of an Event of
Default and during the continuance thereof, each Grantor hereby grants to the
Collateral Agent (and its agents and contractors) (a) an irrevocable,
non-exclusive license (exercisable without payment of royalty or other

 

25

--------------------------------------------------------------------------------


 

compensation to the Grantors) to use, license or sub-license any of the
Collateral consisting of Intellectual Property now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) the right to utilize (exercisable
without any compensation to the Grantors) all other property and assets of the
Grantors (including, without limitation, furniture, fixtures and equipment) to
the extent necessary or appropriate to sell, lease or otherwise dispose of any
of the Collateral and to the extent such right can be granted by the Grantors
without the consent of any third party. The foregoing rights may be exercised,
at the option of the Collateral Agent, upon the occurrence and during the
continuation of an Event of Default; provided that any license, sub-license or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01       Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any subsidiary listed in Schedule I or II shall be given to it at
its address or telecopy number set forth on Schedule I or II, with a copy to
Company.

 

SECTION 7.02       Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the Security Interest and, subject to the Interim Order (and,
when entered, the Final Order) by the Bankruptcy Court, all obligations of the
Grantors hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, (d) the existence of any claim, set-off or other right which any
Grantor may have at any time against any other Grantor, the Collateral Agent ,
any other Secured Party, or any other Person, whether in connection herewith or
any unrelated transaction; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim or
(e) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor in respect of the Obligations or this
Agreement.

 

SECTION 7.03       Survival of Agreement.  All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Parties and shall survive the making by the Lenders of the Loans, and
the execution and delivery to the Lenders of any notes evidencing such Loans,
regardless of any

 

26

--------------------------------------------------------------------------------


 

investigation made by the Lenders or on their behalf, and shall continue in full
force and effect until this Agreement shall terminate.

 

SECTION 7.04       Binding Effect; Several Agreement.  This Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties and their respective
successors and assigns, except that no Grantor shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Grantor and may
be amended, modified, supplemented, waived or released with respect to any
Grantor without the approval of any other Grantor and without affecting the
obligations of any other Grantor hereunder.

 

SECTION 7.05       Successors and Assigns.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

SECTION 7.06       Collateral Agent’s Fees and Expenses; Indemnification.  (a) 
Without limitation of its indemnification obligations under the other Loan
Documents and without duplication of its indemnification obligations under the
Credit Agreement or other Loan Documents, each Grantor jointly and severally
agrees to pay to the Collateral Agent the amount of any and all reasonable and
documented expenses, including the reasonable and documented fees, disbursements
and other charges of not more than one counsel and of any experts or agents,
which the Collateral Agent may incur in connection with (i) the administration
of this Agreement (including the customary fees and charges of the Collateral
Agent for any monitoring or audits conducted by it or on its behalf with respect
to the Receivables or Inventory), (ii) the custody or preservation of, or the
sale of, collection from or other realization upon any of the Collateral,
(iii) the exercise, enforcement or protection of any of the rights of the
Collateral Agent hereunder or (iv) the failure of any Grantor to perform or
observe any of the provisions hereof.

 

(b)           Without limitation of its indemnification obligations under the
other Loan Documents and without duplication of its indemnification obligations
under the Credit Agreement or other Loan Documents, each Grantor jointly and
severally agrees to indemnify the Collateral Agent and the other Indemnitees
against, and hold each of them harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable and documented
fees, disbursements and other charges of not more than one primary counsel,
asserted against or reasonably incurred by any of them arising out of, in any
way connected with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating
hereto or to the Collateral, whether or not any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are

 

27

--------------------------------------------------------------------------------


 

determined by a court of competent jurisdiction by final judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or 
arise from a dispute solely among Indemnitees, other than (x) any losses,
claims, damages, liabilities or costs incurred by or asserted against any Agent,
the Lead Arranger or the Issuing Bank acting in such capacity or fulfilling such
role or any similar role under this Agreement or any Loan Document, and (y) any
losses, claims, damages, liabilities or costs arising out of any act or omission
on the part of the Company or its Subsidiaries(3).

 

(c)           Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Collateral Agent or any Lender. All amounts due under this Section 7.06
shall be payable on written demand therefor.

 

SECTION 7.07       Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE
CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS
5-1401 AND 5-1402) AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

SECTION 7.08       Waivers; Amendment.  (a) No failure or delay of the
Collateral Agent in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Collateral Agent hereunder
and of the Collateral Agent, the Issuing Bank, the Administrative Agent and the
Lenders under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provisions of this Agreement or any other Loan Document or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Grantor in any case shall entitle such
Grantor or any other Grantor to any other or further notice or demand in similar
or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement.

 

SECTION 7.09       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

 

--------------------------------------------------------------------------------

(3)  Change are to conform to Section 9.03 of the Credit Agreement.

 

28

--------------------------------------------------------------------------------


 

IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 7.10       Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.11       Marshalling.  Neither the Collateral Agent nor the Secured
Parties shall be required to marshal any present or future collateral security
(including but not limited to the Collateral for, or other assurances of payment
of, the Secured Obligations or any of them) or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights and remedies hereunder and in respect of such collateral security
and other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising.

 

SECTION 7.12       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract (subject to Section 7.04), and
shall become effective as provided in Section 7.04. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

SECTION 7.13       Headings.  Article and Section headings used herein are for
the purpose of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 7.14       Jurisdiction; Consent to Service of Process.  (a) Each
Grantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Bankruptcy Court and, if the
Bankruptcy Court does not have (or abstains from jurisdiction), to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees

 

29

--------------------------------------------------------------------------------


 

that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any of the Grantors or their respective
properties in the courts of any jurisdiction.

 

(b)           Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 7.15       Termination.  This Agreement and the Security Interest shall
terminate when all the Obligations have been indefeasibly paid in full (other
than contingent indemnification obligations with respect to then unasserted
claims which, pursuant to the terms of this Agreement, the other Loan Documents
or the Hedging Agreements described in clause (d) of the definition of
Obligations hereunder, survive the termination of this Agreement, the other Loan
Documents or the Hedging Agreements described in clause (d) of the definition of
Obligations hereunder), the Lenders have no further commitment to lend, the L/C
Exposure and any Obligations in respect of Bank Products or Cash Management
Services have been reduced to zero or collateralized to the satisfaction of the
Administrative Agent and/or the Issuing Bank has no further commitment to issue
Letters of Credit under the Credit Agreement) or otherwise as set forth in any
order of the Bankruptcy Court, at which time the Collateral Agent shall deliver
to the Grantors written authority to terminate, at the Grantors’ expense, all
Uniform Commercial Code financing statements and similar documents which the
Grantors shall reasonably request to evidence such termination. Any execution
and delivery of termination statements or documents pursuant to this
Section 7.15 shall be without recourse to or warranty by the Collateral Agent. A
Grantor shall automatically be released from its obligations hereunder and the
Security Interest in the Collateral of such Grantor shall be automatically
released in the event that all the capital stock of such Grantor shall be sold,
transferred or otherwise disposed of to a person that is not an Affiliate of any
Borrower (i) in accordance with the terms of Section 6.05 of the Credit
Agreement or (ii) if the Required Lenders shall have consented to such sale,
transfer or other disposition (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise or  (iii) otherwise as
directed or required by any order of the Bankruptcy Court. Upon any sale or
other transfer by any Grantor of any Collateral that is permitted under the
Credit Agreement to any person that is not a Grantor, or, upon the effectiveness
of any written consent to the release of the security interest granted hereby in
any Collateral pursuant to Section 9.02(b) of the Credit Agreement, the security
interest in such Collateral shall be automatically released.

 

30

--------------------------------------------------------------------------------


 

SECTION 7.16       Inconsistency.  In the event of any inconsistency or conflict
between the provisions of this Agreement and the Interim Order (and, when
applicable, the Final Order), the provisions of Interim Order (and, when
applicable, the Final Order) shall govern.

 

[signature page follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

THE GREAT ATLANTIC & PACIFIC TEA

 

COMPANY, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

EACH OF THE OTHER LOAN PARTIES

 

LISTED ON SCHEDULE I AND SCHEDULE II
HERETO

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I(4)

 

Grantor

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational 
Number

 

Federal Taxpayer 
Identification Number

 

State of Formation

The Great Atlantic & Pacific Tea Company, Inc.

 

Corp.

 

Y

 

D00232520

 

13-1890974

 

Maryland

AAL Realty Corp.

 

Corp.

 

Y

 

NY DOES NOT ISSUE ONE

 

22-1913152

 

New York

APW Supermarkets, Inc.

 

Corp.

 

Y

 

NY DOES NOT ISSUE ONE

 

22-3119509

 

New York

Bergen Street Pathmark, Inc.

 

Corp.

 

Y

 

0100398148

 

22-1868652

 

New Jersey

Bridge Stuart Inc.

 

Corp.

 

Y

 

NY DOES NOT ISSUE ONE

 

22-2961604

 

New York

Compass Foods, Inc.

 

Corp.

 

Y

 

0718209

 

13-2640653

 

Delaware

East Brunswick Stuart LLC

 

LLC

 

Y

 

2942797

 

22-3649149

 

Delaware

Food Basics, Inc.

 

Corp.

 

Y

 

3408929

 

22-3821210

 

Delaware

Hopelawn Property I, Inc.

 

Corp.

 

Y

 

2895268

 

22-3596590

 

Delaware

Lancaster Pike Stuart, LLC

 

LLC

 

Y

 

2995122

 

22-3649155

 

Delaware

Lo-Lo Discount Stores, Inc.

 

Corp.

 

Y

 

22243900

 

13-2378662

 

Texas

MacDade Boulevard Stuart LLC

 

LLC

 

Y

 

2942856

 

22-3649158

 

Delaware

McLean Avenue Plaza Corp.

 

Corp.

 

Y

 

NY DOES NOT ISSUE ONE

 

11-2555227

 

New York

Pathmark Stores, Inc.

 

Corp.

 

Y

 

2128334

 

22-2879612

 

Delaware

Plainbridge LLC

 

LLC

 

Y

 

2332251

 

22-3225965

 

Delaware

Shopwell, Inc.

 

Corp.

 

Y

 

0452728

 

13-1703304

 

Delaware

Super Fresh Food Markets, Inc.

 

Corp.

 

Y

 

2071021

 

22-2402491

 

Delaware

Super Fresh/Sav-A-Center, Inc.

 

Corp.

 

Y

 

2060287

 

22-2630228

 

Delaware

Super Market Service Corp.

 

Corp.

 

Y

 

348388

 

24-0835014

 

Pennsylvania

Super Plus Food Warehouse, Inc.

 

Corp.

 

Y

 

0945012

 

22-2419532

 

Delaware

Tradewell Foods of Conn., Inc.

 

Corp.

 

Y

 

0088391

 

06-0565748

 

Connecticut

Upper Darby Stuart, LLC

 

LLC

 

Y

 

2995120

 

22-3649153

 

Delaware

Waldbaum, Inc.

 

Corp.

 

Y

 

NY DOES NOT ISSUE ONE

 

11-1448599

 

New York

 

--------------------------------------------------------------------------------

(4)  Company to update to include both Grantors and Borrowers.

 

--------------------------------------------------------------------------------


 

Grantor

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational 
Number

 

Federal Taxpayer 
Identification Number

 

State of Formation

ANP Properties I Corp.

 

Corp.

 

Y

 

0836799

 

22-2151866

 

Delaware

Big Star Inc.

 

Corp.

 

Y

 

J508194

 

22-2630238

 

Georgia

Family Center, Inc.

 

Corp.

 

Y

 

0825523

 

22-2121119

 

Delaware

Futurestore Food Markets, Inc.

 

Corp.

 

Y

 

2050737

 

22-2576786

 

Delaware

Kwik Save, Inc.

 

Corp.

 

Y

 

194133

 

23-1658636

 

Pennsylvania

Limited Foods, Inc.

 

Corp.

 

Y

 

2496015

 

22-3365137

 

Delaware

Richmond Twice, Incorporated

 

Corp

 

Y

 

2045927

 

22-2561246

 

Delaware

Super Fresh Food Markets of Maryland, Inc.

 

Corp.

 

Y

 

D01521707

 

22-2433850

 

Maryland

Super Fresh Food Markets of Virginia, Inc.

 

Corp.

 

Y

 

2071021

 

22-2709413

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Supermarket Distribution Services, Inc.

 

Corp.

 

Y

 

0902708

 

22-2323850

 

Delaware

2008 Broadway, Inc.

 

Corp.

 

Y

 

NY DOES NOT ISSUE ONE

 

22-2340986

 

New York

 

 

 

 

 

 

 

 

 

 

 

Borman’s, Inc.

 

Corp.

 

Y

 

0707723

 

38-1339761

 

Delaware

Bev, Ltd.

 

Corp

 

Y

 

2019025

 

38-2499046

 

Delaware

Farmer Jack Pharmacies, Inc.

 

Corp.

 

Y

 

062594

 

38-0325420

 

Michigan

Farmer Jack’s of Ohio, Inc.

 

Corp.

 

Y

 

485607

 

38-1195542

 

Ohio

SEG Stores, Inc.

 

Corp.

 

Y

 

2119000

 

87-0444940

 

Delaware

 

 

 

 

 

 

 

 

 

 

 

Kohl’s Food Stores, Inc.

 

Corp.

 

Y

 

1K11381

 

22-2472508

 

Wisconsin

The South Dakota Great Atlantic & Pacific Tea Company, Inc.

 

Corp.

 

Y

 

DB023380

 

22-2524647

 

South Dakota

 

 

 

 

 

 

 

 

 

 

 

Montvale Holdings, Inc.

 

Corp.

 

Y

 

0100694867

 

22-3486664

 

New Jersey

 

 

 

 

 

 

 

 

 

 

 

1046 Yonkers Ave. Corp.

 

Corp.

 

Y

 

NY DOES NOT ISSUE ONE

 

13-2991499

 

New York

111 North Avenue Realty Corp.

 

Corp

 

Y

 

NY DOES NOT ISSUE ONE

 

13-2940404

 

New York

 

--------------------------------------------------------------------------------


 

Grantor

 

Type of Entity

 

Registered Organization
(Yes/No)

 

Organizational 
Number

 

Federal Taxpayer 
Identification Number

 

State of Formation

Clay-Park Realty Co., Inc.

 

Corp.

 

Y

 

NY DOES NOT ISSUE ONE

 

22-3590902

 

New York

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

[N/A]

 

--------------------------------------------------------------------------------


 

SCHEDULE III(5)

 

Copyrights

 

None.

 

--------------------------------------------------------------------------------

(5)  Company to provide.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV(6)

 

Licenses

 

None.

 

--------------------------------------------------------------------------------

(6)  Company to provide.

 

--------------------------------------------------------------------------------


 

SCHEDULE V(7)

 

Patents

 

None.

--------------------------------------------------------------------------------

(7)  Company to provide.

 

--------------------------------------------------------------------------------


 

SCHEDULE VI(8)

 

Trademarks

 

MARK

 

REGISTERED 
OWNER/APPLICANT

 

Appl. No. 
(Reg. No.)

 

Registration 
Date

A & P (Design and color)
[g98691kg94oi001.gif]

 

The Great Atlantic & Pacific Tea Company

 

73/454,363
(1,304,288)

 

11/6/84

A & P (Block Letters)

 

The Great Atlantic & Pacific Tea Company

 

76/390,443
(2,713,141)

 

5/06/03

AMAZE AWAY

 

The Great Atlantic & Pacific Tea Company

 

78/549,806
(3,118,336)

 

7/18/06

AMERICA’S CHOICE (Stylized)

 

The Great Atlantic & Pacific Tea Company

 

74/234,200
(2,019,444)

 

11/26/96

AMERICA’S CHOICE (Stylized)

 

The Great Atlantic & Pacific Tea Company

 

74/801,783
(1,861,428)

 

11/1/94

AMERICA’S CHOICE (Stylized)

 

The Great Atlantic & Pacific Tea Company

 

74/801,784
(1,860,494)

 

10/25/94

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company

 

74/332,876
(2,425,385)

 

1/30/01

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company

 

73/514,986
(1,384,513)

 

2/25/86

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company

 

78/218,486
(3,007,194)

 

10/18/05

AMERICA’S CHOICE

 

The Great Atlantic & Pacific Tea Company

 

78/395,344
(2,983,134)

 

8/09/05

[g98691kg94oi002.gif]

 

The Great Atlantic & Pacific Tea Company

 

71/528,741
(507,581)

 

3/15/49

ATHENA

 

The Great Atlantic & Pacific Tea Company

 

78/238,300
(2,861,651)

 

7/06/04

AW’SOME O’S

 

The Great Atlantic & Pacific Tea Company

 

78/731611
(3,189,114)

 

10/10/06

BASICS

 

The Great Atlantic & Pacific Tea Company

 

78/311,001
(2,884,450)

 

9/14/04

BEEF BEYOND BELIEF

 

The Great Atlantic & Pacific Tea Company

 

78/437,260
(3,172,122)

 

11/14/06

BRILLIANT BUBBLES

 

The Great Atlantic & Pacific Tea Company

 

78/202,468

 

1/27/04

 

--------------------------------------------------------------------------------

(8)  Company to update.

 

--------------------------------------------------------------------------------


 

MARK

 

REGISTERED 
OWNER/APPLICANT

 

Appl. No. 
(Reg. No.)

 

Registration 
Date

 

 

 

 

(2,808,673)

 

 

BUILD A CAKE

 

The Great Atlantic & Pacific Tea Company

 

78/813,067

 

 

CLUB SUPER FRESH

 

The Great Atlantic & Pacific Tea Company

 

78/385,991

 

 

CONCORDE

 

The Great Atlantic & Pacific Tea Company

 

78/238,266
(2,861,650)

 

7/06/04

EASY BRIGHT NIGHT

 

The Great Atlantic & Pacific Tea Company

 

78/324,523
(2,934,844)

 

3/22/05

EXPRESS YOURSELF

 

The Great Atlantic & Pacific Tea Company

 

76/406,160
(2,680,997)

 

1/28/03

FARMER JACK

 

Borman’s Inc.

 

73/664,142
(1,479,128)

 

3/01/88

(Stylized)
[g98691kg94oi003.jpg]

 

The Great Atlantic & Pacific Tea Company

 

76/386,568
(2,723,648)

 

6/10/03

FARMER JACK Logo (NEW)

 

Borman’s Inc.

 

78/269,618
(2,874,722)

 

8/17/04

FEEL LIKE A TRUE GORMET!

 

The Great Atlantic & Pacific Tea Company

 

78/266,173
(2,881,606)

 

9/07/04

FOOD BASICS

 

The Great Atlantic & Pacific Tea Company

 

76/386,404
(2,726,744)

 

6/17/03

(Design and color)
[g98691kg94oi004.jpg]

 

The Great Atlantic & Pacific Tea Company

 

76/386,781
(2,766,316)

 

9/23/03

FOR GOODNESS SHAKE

 

The Great Atlantic & Pacific Tea Company

 

78/235,016
(3,059,403)

 

2/14/06

FRESH CHALLENGE

 

The Great Atlantic & Pacific Tea Company

 

78/503,093

 

 

GIVE YOURSELF ANOTHER CHOICE

 

The Great Atlantic & Pacific Tea Company

 

78/431,546

 

 

(Stylized)
[g98691kg94oi005.jpg]

 

The Great Atlantic & Pacific Tea Company

 

73/277,359
(1,232,381)

 

3/29/83

I LOVE THIS STORE!

 

The Great Atlantic & Pacific Tea Company

 

76/424,332
(3,081,109)

 

4/18/06

JANE PARKER

 

The Great Atlantic & Pacific Tea Company

 

78/692,338

 

 

LIVE BETTER WELLNESS CLUB

 

The Great Atlantic & Pacific Tea Company

 

77/185924

 

 

 

--------------------------------------------------------------------------------


 

MARK

 

REGISTERED 
OWNER/APPLICANT

 

Appl. No. 
(Reg. No.)

 

Registration 
Date

LIVE BETTER! WELLNESS CLUB (and Design)
[g98691kg94oi006.gif]

 

The Great Atlantic & Pacific Tea Company

 

77/857,766

 

 

MASTER CHOICE

 

The Great Atlantic & Pacific Tea Company

 

78/218,673
(2,857,946)

 

6/29/04

(Stylized)

[g98691kg94oi007.gif]

 

The Great Atlantic & Pacific Tea Company

 

75/070,346
(2,073,501)

 

6/24/97

(Stylized)

[g98691kg94oi008.gif]

 

The Great Atlantic & Pacific Tea Company

 

73/696,142
(1,519,019)

 

1/3/89

(Miscellaneous Design)
[g98691kg94oi009.jpg]

 

Borman’s Inc.

 

73/276,030
(1,182,561)

 

12/15/81

MORE

 

The Great Atlantic & Pacific Tea Company

 

(78/942,221)

 

 

MORE
(OF WHAT’S SPECIAL)
[g98691kg94oi010.jpg] 

 

The Great Atlantic & Pacific Tea Company

 

(78/953,659)

 

 

MORE
(FOR ALL SEASONS)

 

The Great Atlantic & Pacific Tea Company

 

(78/953,732)

 

 

 

--------------------------------------------------------------------------------


 

MARK

 

REGISTERED 
OWNER/APPLICANT

 

Appl. No. 
(Reg. No.)

 

Registration 
Date

[g98691kg94oi011.jpg]

 

 

 

 

 

 

(Design & Color)
[g98691kg94oi012.gif]

 

The Great Atlantic & Pacific Tea Company

 

72/271,146
(855,682)

 

8/27/68

RED ALARM

 

The Great Atlantic & Pacific Tea Company

 

78/220,193
(2,924,218)

 

2/01/05

SAV-A-CENTER

 

The Great Atlantic & Pacific Tea Company

 

73/583,389
(1,412,706)

 

10/07/86

SPLISH SPLASH

 

The Great Atlantic & Pacific Tea Company

 

78/481,891
(3,062,628)

 

10/28/06

SUPER FRESH

 

The Great Atlantic & Pacific Tea Company

 

73/732,662
(2,085,126)

 

8/05/97

SUPERMARKET OF CHOICE

 

The Great Atlantic & Pacific Tea Company

 

75/611,542
(2,527,933)

 

1/08/02

(Stylized)
[g98691kg94oi013.jpg]

 

The Great Atlantic & Pacific Tea Company

 

76/346,252
(2,685,875)

 

2/11/03

THE FOOD EMPORIUM

 

The Great Atlantic & Pacific Tea Company

 

76/360,323
(2,741,163)

 

7/29/03

THE VERY B EST… JUST FOR YOU!

 

The Great Atlantic & Pacific Tea Company

 

76/439,689
(2,761,287)

 

9/09/13

TORNADO SPLASH

 

The Great Atlantic & Pacific Tea Company

 

78/435495
(3,115,079)

 

7/11/06

ULTRA XTREME

 

The Great Atlantic & Pacific Tea Company

 

78/715,736
(3,132,890)

 

8/22/06

WALDBAUM’S

 

The Great Atlantic & Pacific Tea Company

 

77/323811

 

 

WE’RE THINKING FRESH

 

The Great Atlantic & Pacific Tea Company

 

78/533,406
(3,111,361)

 

7/4/06

PATHMARK

 

Pathmark Stores, Inc.

 

72/285,701
(854,358)

 

8/6/68

PATHMARK

 

Pathmark Stores, Inc.

 

72/289,058
(856,671)

 

9/10/68

PATHMARK

 

Pathmark Stores, Inc.

 

72/295,477
(869,880)

 

5/27/69

PATHMARK

 

Pathmark Stores, Inc.

 

72/295,831
(870,210)

 

5/27/69

PATHMARK

 

Pathmark Stores, Inc.

 

72/295,932
(870,223)

 

5/27/69

 

--------------------------------------------------------------------------------


 

MARK

 

REGISTERED 
OWNER/APPLICANT

 

Appl. No. 
(Reg. No.)

 

Registration 
Date

PATHMARK

 

Pathmark Stores, Inc.

 

72/295,538
(870,501)

 

6/3/69

PATHMARK

 

Pathmark Stores, Inc.

 

72/295,832
(870,754)

 

6/10/69

PATHMARK

 

Pathmark Stores, Inc.

 

72/297,685
(870,817)

 

6/10/69

PATHMARK

 

Pathmark Stores, Inc.

 

73/678,907
(1,484,650)

 

4/12/88

PATHMARK

 

Pathmark Stores, Inc.

 

76/361,018
(2,677,310)

 

1/21/03

PATHMARK & Design

 

Pathmark Stores, Inc.

 

72/324,945
(919,137)

 

8/24/71

PATHMARK & Design

 

Pathmark Stores, Inc.

 

73/055400
(1,034,492)

 

2/24/76

CHEFMARK & Design

 

Pathmark Stores, Inc.

 

73/123,827
(1,086,677)

 

2/28/78

NO FRILLS & Design

 

Pathmark Stores, Inc.

 

73/165,881
(1,196,041)

 

4/11/78

BIG DEALS

 

Pathmark Stores, Inc.

 

74/176,206
(1,922,594)

 

9/26/95

Shopping Cart Design

 

Pathmark Stores, Inc.

 

76/241,607
(2,609,325)

 

8/20/02

BEYOND THE SHELF

 

Pathmark Stores, Inc.

 

78/201,136
(2,800,401)

 

12/30/03

A TASTE OF ELEGANCE

 

Pathmark Stores, Inc.

 

78/759,275
(3,158,364)

 

10/17/06

PATHMARK HELPING HANDS IN THE COMMUNITY & Design

 

Pathmark Stores, Inc.

 

78/978,145
(3,240,786)

 

5/8/07

NATURE’S MARK

 

Pathmark Stores, Inc.

 

78/759,420

 

 

SMART PRICE & Design

 

Pathmark Stores, Inc.

 

78/860,925

 

 

GO FRESH GO LOCAL

 

Pathmark Stores, Inc.

 

77/017,967

 

 

MI FAMILIA

 

Pathmark Stores, Inc.

 

77/023,517

 

 

HYBREED

 

Pathmark Stores, Inc.

 

77/957,971

 

 

HYBREED BASIC

 

Pathmark Stores, Inc.

 

77/058,024

 

 

HYBREED PROVANTAGE

 

Pathmark Stores, Inc.

 

77/058,034

 

 

LULLA-BEES

 

Pathmark Stores, Inc.

 

77/508,043

 

 

LULLA-BEES & Design

 

Pathmark Stores, Inc.

 

77/058,057

 

 

LULLA-BEES & Design (Bee and Swirl Design)

 

Pathmark Stores, Inc.

 

77/058,072

 

 

PATHMARK PARLOR FAVORITES

 

Pathmark Stores, Inc.

 

77/114,803

 

 

CHELSEA BAKERS

 

Pathmark Stores, Inc.

 

77/147,430

 

 

 

--------------------------------------------------------------------------------


 

MARK

 

REGISTERED 
OWNER/APPLICANT

 

Appl. No. 
(Reg. No.)

 

Registration 
Date

CAKES PIES BREAD FRESH DAILY & Design

 

 

 

 

 

 

PATHMARK HELPING HANDS IN THE COMMUNITY & Design

 

Pathmark Stores, Inc.

 

78/514,359

 

 

PATHMARK CHEF CREATIONS

 

Pathmark Stores, Inc.

 

77/238,408

 

 

CHELSEA BAKERS

 

Pathmark Stores, Inc.

 

77/147,332

 

 

 

--------------------------------------------------------------------------------


Annex 1 to the
Security Agreement

 

SUPPLEMENT NO. — dated as of [      ], to the Security Agreement (the “Security
Agreement”) dated as of December 14, 2010 among THE GREAT ATLANTIC & PACIFIC TEA
COMPANY, INC., a Maryland corporation, a debtor and debtor-in-possession in a
case pending under Chapter 11 of the Bankruptcy Code (as defined in the Credit
Agreement, defined herein) (the “Company”), each subsidiary of the Company
listed on Schedule I hereto (each of which is a debtor and debtor-in-possession,
individually a “Guarantor” and collectively, the “Guarantors”; each other
subsidiary of the Company or the Guarantors which hereafter becomes party hereto
in accordance with Section 4.17 (the Company, the Guarantors and such other
subsidiaries are also referred to collectively herein as the “Grantors”), and
JPMORGAN CHASE BANK, N.A., a national banking association (“JPMorgan Chase
Bank”), as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties.

 

A.            Reference is made to (a) the Superpriority Debtor-in-Possession
Credit Agreement dated as of December 14, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company as a Borrower, the other Borrowers party thereto, the lenders
from time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, as
Administrative Agent and Collateral Agent, and (b) the Guaranty dated as of
December 14, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Guaranty”), made by the Guarantors in favor of the Collateral Agent
for its own benefit and for the benefit of the other Secured Parties.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement and the
Credit Agreement.

 

C.            The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Pursuant to Section 5.12 of the Credit Agreement, each domestic
Subsidiary of the Company that is a Loan Party that was not in existence or not
a Subsidiary on the date of the Credit Agreement is required to enter into the
Security Agreement as a Grantor upon becoming a Subsidiary. Section 4.17 of the
Security Agreement provides that such Subsidiaries may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Security Agreement in order to induce the Lenders to
make additional Loans and the Issuing Bank to issue additional Letters of Credit
and as consideration for Loans previously made and Letters of Credit previously
issued.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1.  In accordance with Section 4.17 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor

 

--------------------------------------------------------------------------------


 

thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof.  In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in full of the Obligations (as defined in the
Security Agreement), does hereby create and grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Grantor’s right,
title and interest in and to the Collateral (as defined in the Security
Agreement) of the New Grantor. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include the New Grantor. The Security Agreement is
hereby incorporated herein by reference.

 

SECTION 2.  The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral consisting of Equipment and Inventory of the New Grantor and
(b) set forth under its signature hereto, is the true and correct location of
the chief executive office of the New Grantor and its jurisdiction of formation.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES
THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402) AND
(TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

--------------------------------------------------------------------------------


 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature below.

 

SECTION 9.  The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

[Name of New Grantor]

 

 

 

By

 

 

Name:

 

Title:

 

Address:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

By

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

to Supplement No.        to the
Security Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 2-A

 

[FORM OF] GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                                         (the
“Grantor”) with principal offices at
                                                        , hereby grants to
JPMORGAN CHASE BANK, N.A. as Collateral Agent, with principal offices at 270
Madison Avenue, 44th Floor, New York, NY 10017 (the “Grantee”), a continuing
security interest in all of the Grantor’s Trademarks (as defined in the Security
Agreement) and Trademark Licenses (as defined in the Security Agreement),
including those set forth on Schedule A attached hereto (the “Grant”); provided
that any United States intent-to-use trademark applications are excluded to the
extent and for so long as creation by a Grantor of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications.

 

This Grant is made to secure the payment or performance, as the case may be, in
full of the Obligations (as defined in the Security Agreement) among the
Grantor, the other grantors from time to time party thereto and the Grantee,
dated as of December 14, 2010 (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”).

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern. In the event of any inconsistency or conflict between
the provisions of this Agreement and the Interim Order (and, when applicable,
the Final Order), the provisions of Interim Order (and, when applicable, the
Final Order) shall govern.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                  , 2010.

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral

 

Agent and Grantee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

 

MARK

 

SERIAL/REG. NO.

 

APP./REG. DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 2-B

 

[FORM OF] GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                                         (the
“Grantor”) with principal offices at
                                                        , hereby grants to
JPMORGAN CHASE BANK, N.A., as Collateral Agent, with principal offices at 270
Madison Avenue, 44th Floor, New York, NY 10017 (the “Grantee”), a continuing
security interest in all of the Grantor’s Patents (as defined in the Security
Agreement referred to below) and Patent Licenses (as defined in the Security
Agreement referred to below), including those set forth on Schedule A attached
hereto (the “Grant”).

 

This Grant is made to secure the payment or performance, as the case may be, in
full of the Obligations (as defined in the Security Agreement) among the
Grantor, the other grantors from time to time party thereto and the Grantee,
dated as of December 14, 2010 (as amended, modified, restated and/or
supplemented from time to time, the “Security Agreement”).

 

--------------------------------------------------------------------------------


 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are as set forth in
the Security Agreement, all terms and provisions of which are incorporated
herein by reference.  In the event that any provisions of this Grant are deemed
to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern. In the event of any inconsistency or conflict between
the provisions of this Agreement and the Interim Order (and, when applicable,
the Final Order), the provisions of Interim Order (and, when applicable, the
Final Order) shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                  , 2010.

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral

 

Agent and Grantee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

 

PATENT

 

PATENT NO.

 

FILING/ISSUE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[FORM OF] GRANT OF SECURITY INTEREST
 IN UNITED STATES COPYRIGHTS

 

WHEREAS, [Name of Grantor], a                               
                           (the “Grantor”), having its chief executive office
at                                 ,                                , is the
owner of all right, title and interest in and to the United States copyrights
and associated United States copyright registrations and applications for
registration set forth in Schedule A attached hereto (collectively, the
“Copyrights”) and is an exclusive licensee of registered copyrights pursuant to
each Copyright License (as defined in the Security Agreement referred to below)
set forth in Schedule A (the “Grant”);

 

WHEREAS, JPMORGAN CHASE BANK, N.A., as Collateral Agent, having its principal
offices at 270 Park Avenue, 44th Floor, New York, NY 10017 (the “Grantee”),
desires to acquire a security interest in said Copyrights and Copyright
Licenses; and

 

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the Copyrights and Copyright Licenses described above.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of December 14, 2010, made by the Grantor, the other
grantors from time to time party thereto and the Grantee (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”), the
Grantor hereby assigns to the Grantee as collateral security, and grants to the
Grantee a continuing security interest in all of the Grantor’s Copyrights (as
defined in the Security Agreement) and Copyright Licenses (as defined in the
Security Agreement), including those set forth on Schedule A attached hereto.

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect

 

--------------------------------------------------------------------------------


 

to the security interest granted herein are as set forth in the Security
Agreement, all terms and provisions of which are incorporated herein by
reference.  In the event that any provisions of this Grant are deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall govern. In the event of any inconsistency or conflict between the
provisions of this Agreement and the Interim Order (and, when applicable, the
Final Order), the provisions of Interim Order (and, when applicable, the Final
Order) shall govern.

 

[Remainder of this page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the         
day of                      , 2010.

 

 

[NAME OF GRANTOR], Grantor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Collateral

 

Agent and Grantee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

 

COPYRIGHTS

 

COPYRIGHT

 

COPYRIGHT NO.

 

APP./REG. DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT LICENSES

 

AGREEMENT

 

PARTIES

 

DATE

 

SUBJECT MATTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of Opinion of Kirkland & Ellis LLP

 

Intentionally withheld

 

--------------------------------------------------------------------------------


 

Exhibit I

 

Form of Credit Card Notification

 

CREDIT CARD NOTIFICATION

 

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH PROCESSOR LISTED
ON SCHEDULE 5.14(B) OF THE CREDIT AGREEMENT]

 

                    , 20    

 

To:          [Name and Address of Processor] (the “Processor”)

 

 

 

 

 

Re:          (the “Loan Party”)

 

Dear Sir/Madam:

 

This letter relates to the credit card processing agreement between the Loan
Party and the Processor dated (the “Processing Agreement”).

 

The Loan Party has entered into a financing agreement with JPMorgan Chase Bank,
N.A., a national banking association with offices at 270 Park Avenue,
44th Floor, New York, New York 10017, as collateral agent (in such capacity, the
“Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Loan Party
pursuant to the Superpriority Debtor in Possession Credit Agreement dated as of
December 14, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) and certain related agreements
(collectively, the “ABL Agreements”). Pursuant to the ABL Agreements, the Loan
Party has granted to the Collateral Agent, for its own benefit and the benefit
of the other Credit Parties, a security interest in and to, among other things,
substantially all of the assets of the Loan Party, including without limitation,
all amounts due or to become due from the Processor to the Loan Party pursuant
to the Processing Agreement between the Processor and the Loan Party (the
“Credit Card Proceeds”). Such Credit Card Proceeds include all credit card
charges submitted by the Loan Party to the Processor for processing and the
amounts which the Processor owes to the Loan Party on account thereof and all
other amounts due or to become due to the Loan Party under the Processing
Agreement.

 

Under the terms and provisions of the Credit Agreement, the Loan Party is
obligated to deposit or cause to be deposited all Credit Card Proceeds into the
deposit accounts specified in the following paragraph.

 

1

--------------------------------------------------------------------------------


 

Until such time as the Processor receives written notification from the
Collateral Agent, in its capacities as the Collateral Agent for its benefit and
the benefit of the other Credit Parties that the obligations of the Loan Party
to the Collateral Agent and the other Credit Parties pursuant to the ABL
Agreements have been paid and performed in full and that the interests of
Collateral Agent and the other Credit Parties in the Credit Card Proceeds have
been terminated, all amounts due from time to time from the Processor to the
Loan Party (including the Credit Card Proceeds, payment from any reserve account
or the like, or other payments) shall be transferred as follows (which transfer
instructions may only be changed at the written direction of the Collateral
Agent to the Processor):

 

(a) prior to written notice by the Collateral Agent that a “Cash Dominion
Implementation Date” under, and as defined in, the Credit Agreement has
occurred, as indicated on the attached Schedule A hereto;

 

(b) upon written notice by the Collateral Agent that a “Cash Dominion
Implementation Date” under, and as defined in, the Credit Agreement has
occurred, daily by ACR or wire transfer to:

 

[Primary Concentration Account]

 

ABA#

 

Account No.

 

Re: The Great Atlantic & Pacific Tea Company, Inc.

 

or

 

(c) in each case, as the Processor may otherwise be instructed from time to time
in writing by an officer of the Collateral Agent.

 

Upon the request of the Collateral Agent, a copy of each statement provided by
the Processor to the Loan Party shall be provided to the Collateral Agent at the
following address (which address may be changed upon seven (7) days written
notice given to the Processor by the Collateral Agent):

 

JPMorgan Chase Bank, N.A.
One Chase Square, T-25

Rochester, New York 14643

Attention: Marie C. Duhamel

 

with a copy to:

 

--------------------------------------------------------------------------------


 

JPMorgan Chase & Co.
10 South Dearborn, Floor 22

Chicago, Illinois 60603

Attention: Justin P. Anderson

 

This letter may be amended only by notice in writing signed by the Loan Party
and the Collateral Agent and may be terminated solely by written notice signed
by the Collateral Agent. The Loan Party shall not have any right to terminate
this Credit Card Notification.

 

 

Very truly yours,

 

 

 

[Loan Party]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:           JPMorgan Chase Bank, N.A., as Collateral Agent

 

--------------------------------------------------------------------------------


 

Schedule A

 

JPMorgan Chase Bank, N.A.

 

ABA                                    

 

Account                                   

 

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Insurance Provider Notification

 

INSURANCE PROVIDER NOTIFICATION

 

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH INSURANCE PROVIDER
LISTED ON SCHEDULE 5.14(C) OF THE CREDIT AGREEMENT]

 

, 20   

 

To:

[Name and Address of Insurance Provider] (the “Insurance Provider”)

 

 

 

 

 

 

 

 

 

Re:

                      (the “Loan Party”)

 

 

Account Number:

 

Dear Sir/Madam:

 

The Loan Party has entered into a financing agreement with JPMorgan Chase Bank,
N.A., a national banking association with offices at 270 Park Avenue,
44th Floor, New York, New York 10017, as collateral agent (in such capacity, the
“Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Loan Party
pursuant to the Superpriority Debtor in Possession Credit Agreement dated as of
December 14, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) and certain related agreements
(collectively, the “ABL Agreements”).  Pursuant to the ABL Agreements, the Loan
Party has granted to the Collateral Agent, for its own benefit and the benefit
of the other ABL Credit Parties, a security interest in and to, among other
things, substantially all of the assets of the Loan Party, including without
limitation, all amounts due or to become due from the Insurance Provider to the
Loan Party pursuant to the various agreements between the Insurance Provider and
the Loan Party (the “Insurance Provider Proceeds”).  Such Insurance Provider
Proceeds include all sales submitted by the Loan Party to the Insurance Provider
for reimbursement and the amounts which the Insurance Provider owes to the Loan
Party on account thereof, and all other amounts due or to become due to the Loan
Party under the various agreements between the Insurance Provider and the Loan
Party.

 

Under the terms and provisions of the Credit Agreement, the Loan Party is
obligated to deposit or cause to be deposited all Insurance Provider Proceeds
into the deposit accounts specified in the following paragraph.

 

1

--------------------------------------------------------------------------------


 

Until such time as the Insurance Provider receives written notification from the
Collateral Agent that the obligations of the Loan Party to the Collateral Agent
and the other Credit Parties pursuant to the ABL Agreements have been paid and
performed in full and that the interests of the Collateral Agent and the other
Credit Parties in the Insurance Provider Proceeds have been terminated, all
amounts due from time to time from the Insurance Provider to the Loan Party
(including Insurance Provider Proceeds, payment from any reserve account or the
like, or other payments) shall be transferred as follows (which transfer
instructions may only be changed at the written direction of the Collateral
Agent to the Insurance Provider):

 

(a)                                  prior to written notice by the Collateral
Agent that a “Cash Dominion Implementation Date” under, and as defined in, the
Credit Agreement has occurred, as indicated on the attached Schedule A hereto;

 

(b)                                 upon written notice by the Collateral Agent
that a “Cash Dominion Implementation Date” under, and as defined in, the Credit
Agreement has occurred, daily by ACR or wire transfer to:

 

[Primary Concentration Account]

 

 

 

ABA#

 

 

Account No.

 

 

Re: The Great Atlantic & Pacific Tea Company, Inc.

 

or

 

(c)                                  In each case, as the Insurance Provider may
otherwise be instructed from time to time in writing by the Collateral Agent.

 

Upon the request of the Collateral Agent, a copy of each statement provided by
the Insurance Provider to the Loan Party shall should be provided to the
Collateral Agent at the following address (which address may be changed upon
seven (7) days written notice given to the Insurance Provider by the Collateral
Agent):

 

JPMorgan Chase Bank, N.A.
One Chase Square, T-25

Rochester, New York 14643

Attention: Marie C. Duhamel

 

with a copy to:

 

JPMorgan Chase & Co.
10 South Dearborn, Floor 22

Chicago, Illinois 60603

Attention: Justin P. Anderson

 

This letter may be amended only by notice in writing signed by the Loan Party
and the Collateral Agent, and may be terminated solely by written notice signed
by the Collateral Agent. The Loan Party shall not have any right to terminate
this Insurance Provider Notification.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[Loan Party]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

JPMorgan Chase Bank, N.A., as the Collateral Agent

 

--------------------------------------------------------------------------------


 

Schedule A

 

JPMorgan Chase Bank, N.A.

 

ABA

 

 

 

 

 

Account

 

 

 

--------------------------------------------------------------------------------


 

Exhibit K

 

Form of Blocked Account Agreement

 

(Account — With Activation)

 

BLOCKED ACCOUNT CONTROL AGREEMENT

 

This Agreement is entered into as of ,                                   
20    , (i) among                          (“Company”), (ii) JPMorgan Chase
Bank, N.A., a national banking association with offices at 270 Park Avenue, New
York, New York 10017, as collateral agent (in such capacity, the “Collateral
Agent”) for its own benefit and the benefit of a syndicate of lenders and
certain other secured parties (the “Credit Parties”) which are making loans or
furnishing other financial accommodations to the Company pursuant to the
Superpriority Debtor in Possession Credit Agreement dated as of December 14,
2010 and certain related agreements (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), and
(iii) (“Bank”), with respect to the following:

 

A.                                   Bank has agreed to establish and maintain
for Company deposit accounts set forth on Schedule 1 (collectively, the
“Account”).

 

B.                                     Company has assigned to the Collateral
Agent a security interest in the Account and all sums now or hereafter on
deposit in or payable or withdrawable from the Account (the “Account Funds”).

 

C.                                     Company, the Collateral Agent and Bank
are entering into this Agreement to evidence the Collateral Agent’s security
interest in the Account and such Account Funds and to provide for the
disposition of net proceeds of Account Funds deposited in the Account.

 

Accordingly, Company, the Collateral Agent and Bank agree as follows:

 

1.                                       (a)                                 
This Agreement evidences the Collateral Agent’s control over the Account.
Notwithstanding anything to the contrary in the agreement between Bank and
Company governing the Account, during the Activation Period (as defined below),
Bank will comply with instructions originated by the Collateral Agent as set
forth herein directing the disposition of funds in the Account without further
consent of Company.

 

(b)                                 Company represents and warrants to the
Collateral Agent and Bank that it has not assigned or granted a security
interest in the Account or any Account Funds deposited in the Account, except to
the Collateral Agent.

 

--------------------------------------------------------------------------------


 

(c)                                  Company will not permit the Account to
become subject to any other pledge, assignment, lien, charge or encumbrance of
any kind, other than the Collateral Agent’s security interest referred to
herein.

 

2.                                       During the Activation Period, Bank
shall prevent Company from making any withdrawals from the Account. Prior to the
Activation Period, Company may operate and transact business through the Account
in its normal fashion, including making withdrawals from the Account, but
covenants to the Collateral Agent it will not close the Account except in
accordance with Section 10. Bank shall have no liability in the event Company
breaches this covenant to the Collateral Agent. A reasonable period of time
following the commencement of the Activation Period, and continuing on each
Business Day thereafter during the Activation Period, Bank shall transfer all
available balances in the Account to the Collateral Agent at its account
specified in the Notice (as defined below). The “Activation Period” means the
period which commences within a reasonable period of time not to exceed two
Business Days after Bank’s receipt of a written notice from the Collateral Agent
in the form of Exhibit A (the “Notice”) and until such time as any such Notice
has been revoked or terminated by the Collateral Agent in writing. A “Business
Day” is each day except Saturdays, Sundays and Bank holidays. Funds are not
available if, in the reasonable determination of Bank, they are subject to a
hold, dispute or legal process preventing their withdrawal. Company and the
Collateral Agent acknowledge and agree that the Account is linked to, and funds,
payroll and disbursement accounts not covered by this Agreement. Company and the
Collateral Agent further acknowledge and agree that the payroll and disbursement
accounts will be delinked from the Account upon the commencement, and during the
continuance, of the Activation Period.

 

3.                                       Bank agrees it shall not offset,
charge, deduct or otherwise withdraw funds from the Account, except as permitted
by Section 4, until it has been advised in writing by the Collateral Agent that
the obligations of Company to the Collateral Agent and the other Credit Parties
have been paid in full. The Collateral Agent shall notify the Bank promptly in
writing upon payment in full of Company’s obligations to the Collateral Agent
and the other Credit Parties.

 

4.                                       Bank is permitted to charge the
Account:

 

(a)                                  for its fees and charges relating to the
Account or associated with this Agreement; and

 

(b)                                 in the event any Account Funds deposited
into the Account are returned unpaid for any reason or for any breach of
warranty claim.

 

5.                                       (a)                                  If
the balances in the Account are not sufficient to compensate Bank for any fees
or charges due Bank in connection with the Account or this Agreement, Company
agrees to pay Bank on demand the amount due Bank. Company will have breached
this Agreement if it has not paid Bank, within five days after such demand, the
amount due Bank.

 

--------------------------------------------------------------------------------


 

(b)                                 If the balances in the Account are not
sufficient to compensate Bank for any returned Account Funds, Company agrees to
pay Bank on demand the amount due Bank. If Company fails to so pay Bank
immediately upon demand, the Collateral Agent agrees to pay Bank within five
days after Bank’s demand to the Collateral Agent to pay any amount received by
the Collateral Agent with respect to such returned Account Funds. The failure to
so pay Bank shall constitute a breach of this Agreement.

 

(c)                                  Company hereby authorizes Bank, without
prior notice, from time to time to debit any other account Company may have with
Bank for the amount or amounts due Bank: under subsection 5(a) or 5(b).

 

6.                                       (a)                                 
Bank will send information regarding deposits to the Account to the address
specified below for Company or as otherwise specified in writing by Company to
Bank., and will, upon request of the Collateral Agent, send a copy of each such
deposit advice to the address specified below.

 

(b)                                 In addition to the original Bank statement
provided to the Company, upon request of the Collateral Agent, Bank will send a
duplicate of such statement to the address specified below.

 

7.                                       (a)                                 
Bank will not be liable to Company or the Collateral Agent for any expense,
claim, loss, damage or cost (“Damages”) arising out of or relating to its
performance under this Agreement other than those Damages which result directly
from its acts or omissions constituting negligence or intentional misconduct.

 

(b)                                 In no event will Bank be liable for any
special, indirect, exemplary or consequential damages, including but not limited
to lost profits.

 

(c)                                  Bank will be excused from failing to act or
delay in acting, and no such failure or delay shall constitute a breach of this
Agreement or otherwise give rise to any liability of Bank, if (i) such failure
or delay is caused by circumstances beyond Bank’s reasonable control, including
but not limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communications or transmission
facilities, equipment failure, or negligence or default of Company or the
Collateral Agent, or (ii) such failure or delay resulted from Bank’s reasonable
belief that the action would have violated any guideline, rule or regulation of
any governmental authority.

 

(d)                                 Bank shall have no duty to inquire or
determine whether Company’s obligations to the Collateral Agent, the other
Credit Parties, or any other party are in default or whether the Collateral
Agent is entitled to provide the Notice to Bank. Bank may rely on notices and
communications it believes in good faith to be genuine and given by the
appropriate party.

 

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding any of the other provisions
in this Agreement, in the event of the commencement of a case pursuant to Title
11, United States Code, filed by or against Company, or in the event of the
commencement of any similar case under then applicable federal or state law
providing for the relief of debtors or the protection of creditors by or against
Company, Bank may act as Bank deems necessary to comply with all applicable
provisions of governing statutes and shall not be in violation of this Agreement
as a result.

 

(f)                                    Bank shall be permitted to comply with
any writ, levy order or other similar judicial or regulatory order or process
concerning the Account or any Account Funds and shall not be in violation of
this Agreement for so doing.

 

8.                                       Company and the Collateral Agent shall
jointly and severally indemnify Bank against, and hold it harmless from, any and
all liabilities, claims, costs, expenses and damages of any nature (including
but not limited to allocated costs of staff counsel, other reasonable attorney’s
fees and any fees and expenses) in any way arising out of or relating to
disputes or legal actions concerning Bank’s provision of the services described
in this Agreement (the foregoing, the “Indemnification Liabilities”). This
section does not apply to any cost or damage attributable to the gross
negligence or intentional misconduct of Bank. Company’s and the Collateral
Agent’s obligations under this section shall survive termination of this
Agreement, except as described in subsection 10(a) below.

 

9.                                       Company and the Collateral Agent shall
jointly and severally pay to Bank, upon receipt of Bank’s invoice, all costs,
expenses and attorneys’ fees (including allocated costs for in-house legal
services) incurred by Bank in connection with the enforcement of this Agreement
and any instrument or agreement required hereunder, including but not limited to
any such costs, expenses and fees arising out of the resolution of any conflict,
dispute, motion regarding entitlement to rights or rights of action, or other
action to enforce Bank’s rights in a case arising under Title 11, United States
Code. Company agrees to pay Bank, upon receipt of Bank’s invoice, all reasonable
costs, expenses and attorneys’ fees (including allocated costs for in-house
legal services) incurred by Bank in the preparation and administration of this
Agreement (including any amendments hereto or instruments or agreements required
hereunder).

 

10.                                 Termination and Assignment of this Agreement
shall be as follows:

 

(a)                                  The Collateral Agent may terminate this
Agreement by providing notice to the other parties to this Agreement that all of
Company’s obligations which are secured by Account Funds and the Account are
paid in full. The Collateral Agent may also terminate or it may assign this
Agreement upon 30 days’ prior written notice to the other parties to this
Agreement. Bank may terminate this Agreement upon 30 days’ prior written notice
to the other parties to this Agreement. Company may not terminate this Agreement
except with the written consent of the Collateral Agent and upon prior written
notice to Bank.

 

--------------------------------------------------------------------------------


 

Upon termination by the Collateral Agent pursuant to this paragraph, the
Collateral Agent shall not be responsible for any Indemnification Liabilities or
costs and expenses of Bank to the extent that such Indemnification Liabilities
or such costs and expenses of Bank are incurred after such termination.
Indemnification Liabilities arise upon activation and only the Collateral Agent
has this obligation under Section 8 of this Agreement.

 

(b)                                 Notwithstanding subsection 10(a), Bank may
terminate this Agreement at any time by written notice to the other parties to
this Agreement if either Company or the Collateral Agent breaches any of the
terms of this Agreement, or any other agreement with Bank.

 

11.                                 (a) Each party represents and warrants to
the other parties that (i) this Agreement constitutes its duly authorized,
legal, valid, binding and enforceable obligation; (ii) the performance of its
obligations under this Agreement and the consummation of the transactions
contemplated hereunder will not (A) constitute or result in a breach of its
certificate or articles of incorporation, by-laws or partnership agreement, as
applicable, or the provisions of any material contract to which it is a party or
by which it is bound or (B) result in the violation of any law, regulation,
judgment, decree or governmental order applicable to it; and (iii) all approvals
and authorizations required to permit the execution, delivery, performance and
consummation of this Agreement and the transactions contemplated hereunder have
been obtained.

 

(b)                                 The parties each agree that it shall be
deemed to make and renew each representation and warranty in subsection 11(a) on
and as of each day on which Company uses the services set forth in this
Agreement.

 

12.                                 (a)                                  This
Agreement may be amended only by a writing signed by all parties to this
Agreement; except that Bank’s charges are subject to change by Bank upon 30
days’ prior written notice to Company.

 

(b)                                 This Agreement may be executed in
counterparts; all such counterparts shall constitute but one and the same
agreement.

 

(c)                                  This Agreement controls in the event of any
conflict between this Agreement and any other document or written or oral
statement. This Agreement supersedes all prior understandings, writings,
proposals, representations and communications, oral or written, of any party
relating to the subject matter hereof.

 

(d)                                 This Agreement shall be construed in
accordance with and governed by the law of the State of New York (except for the
conflict of laws rules thereof, but including general obligations law sections
5-1401 and 5-1402 and (to the extent applicable) the Bankruptcy Code.

 

13.                                 Any written notice or other written
communication to be given under this Agreement shall be addressed to the each
party at its address set forth

 

--------------------------------------------------------------------------------


 

on the signature page of this Agreement or to such other address as a party may
specify in writing. Except as otherwise expressly provided herein, any such
notice shall be effective upon receipt.

 

14.                                 Nothing contained in the Agreement shall
create any agency, fiduciary, joint venture or partnership relationship between
Bank and Company or the Collateral Agent.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

 

(“Company”)

 

 

 

 

 

 

 

 

By:

 

 

Address for notices:

Name:

 

 

Title:

 

 

JPMorgan Chase Bank, N.A.,
as Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

Address for notices:

Name:

 

JPMorgan Chase Bank, N.A.

Title:

 

One Chase Square, T-25

 

 

Rochester, New York 14643

 

 

Attention: Marie C. Duhamel

 

 

Facsimile: (585) 797-2960

 

 

E-mail: marie.duhamel@chase.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

JPMorgan Chase & Co.

 

 

10 South Dearborn, Floor 22

 

 

Chicago, Illinois 60603

 

 

Attention: Justin P. Anderson

 

 

Facsimile: (312) 732-7607

 

 

E-mail: justin.p.anderson@chase.com

 

 

 

                                            , as Bank

 

 

 

 

 

 

 

 

By:

 

 

Address for notices:

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Account Name

 

Account Number

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO BLOCKED ACCOUNT AGREEMENT

 

NOTICE

 

JPMORGAN CHASE BANK, N.A.

 

To:

 

Re:

 

Ladies and Gentlemen:

 

Reference is made to that certain Blocked Account Agreement dated
                  , 20    (the “Agreement”) among (“Company”), JPMorgan Chase
Bank, N.A., as collateral agent for its own benefit and the benefit of a
syndicate of revolving lenders and certain other credit parties (the “Collateral
Agent”), and you regarding the above-described account (the “Account”). In
accordance with Section 2 of the Agreement, we hereby give you notice of our
exercise of control of the Account and we hereby instruct you to transfer funds
to our account as follows:

 

Bank Name:

 

 

ABA No.:

 

 

Account Name:

 

 

Account No.:

 

 

 

 

Very truly yours,

 

 

 

 

 

JPMorgan Chase Bank, N.A., as the Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

                                                     , as Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit L

 

Form of Coinstar Notification

 

COINSTAR, INC. NOTIFICATION

 

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD

 

,20   

 

To:                              Coinstar, Inc. (“Coinstar”)
1800 114th Avenue
Bellevue, Washington, 98004

 

Re:                                      (the “Loan Party”)

 

Dear Sir/Madam:

 

This letter relates to the arrangements to have coin counting machines installed
and serviced by or through Coinstar as set forth in certain installation
agreements between Coinstar (or certain of its affiliates) and The Great
Atlantic & Pacific Tea Company, Inc. (or certain of its affiliates), including
that certain Coinstar Installation Agreement dated April 29, 2002 (as the same
may be amended, modified or supplemented from time to time, the “Agreement”).

 

The Loan Party has entered into a financing agreement with JPMorgan Chase Bank,
N.A., a national banking association with offices at 270 Park Avenue, New York,
New York, as collateral agent (in such capacity, the “Collateral Agent”) for its
own benefit and the benefit of a syndicate of lenders and certain other secured
parties (the “Credit Parties”) which are making loans or furnishing other
financial accommodations to the Loan Party pursuant to the Superpriority Debtor
in Possession Credit Agreement dated as of December 14, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and certain related agreements (collectively, the “ABL Agreements”)
Pursuant to the ABL Agreements, the Loan Party has granted to the Collateral
Agent, for its own benefit and of the other Credit Parties, a security interest
in and to, among other things, substantially all of the assets of the Loan
Party, including without limitation, all amounts due or to become due from
Coinstar to the Loan Party pursuant to the Agreement (the “Coinstar Proceeds”).
Such Coinstar Proceeds include all amounts due or to become due to the Loan
Party under the Agreement.

 

Under the terms and provisions of the Credit Agreement, the Loan Party is
obligated to deposit or cause to be deposited all Coinstar Proceeds into the
deposit accounts specified in the following paragraph.

 

Until such time as Coinstar receives written notification from the Collateral
Agent that the obligations of the Loan Party to the Collateral Agent and

 

--------------------------------------------------------------------------------


 

the other Credit Parties pursuant to the ABL Agreements have been paid and
performed in full and that the interests of the Collateral Agent and the other
Credit Parties in the Coinstar Proceeds have been terminated, all amounts due
from time to time from Coinstar to the Loan Party (including the Coinstar
Proceeds, payment from any reserve account or the like, or other payments) shall
be transferred as follows (which transfer instructions may only be changed at
the written direction of the Collateral Agent to Coinstar):

 

(a)                                  prior to written notice by the Collateral
Agent that a “Cash Dominion Implementation Date” under, and as defined in, the
Credit Agreement has occurred, as indicated on the attached Schedule A hereto;

 

(b)                                 upon written notice by the Collateral Agent
that a “Cash Dominion Implementation Date” under, and as defined in, the Credit
Agreement has occurred, daily by ACR or wire transfer to:

 

 

[Primary Concentration Account]

 

 

 

 

ABA#

 

 

 

Account No.

 

 

 

Re: The Great Atlantic & Pacific Tea Company, Inc.

 

(c)                                  in each case, as Coinstar may otherwise be
instructed from time to time in writing by an officer of the Collateral Agent.

 

Upon the request of the Collateral Agent, a copy of each statement provided by
Coins tar to the Loan Party shall be provided to the Collateral Agent at the
following address (which address may be changed upon seven (7) days written
notice given to Coinstar by the Collateral Agent):

 

JPMorgan Chase Bank, N.A.
One Chase Square, T-25

Rochester, New York 14643
Attention: Marie C. Duhamel

 

with a copy to:

 

JPMorgan Chase & Co.
10 South Dearborn, Floor 22

Chicago, Illinois 60603

Attention: Justin P. Anderson

 

This letter may be amended only by notice in writing signed by the Loan Party
and the Collateral Agent, and may be terminated solely by written notice signed
by the Collateral Agent. The Loan Party shall not have any right to terminate
this Coinstar Notification.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[Loan Party]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

cc:                                 JPMorgan Chase Bank, N.A., as the Collateral
Agent

 

--------------------------------------------------------------------------------


 

Schedule A

 

JPMorgan Chase Bank, N.A.

 

ABA

 

 

 

Account

 

 

 

--------------------------------------------------------------------------------


 

Exhibit M

 

Form of DDA Notification

 

DDA NOTIFICATION

 

[PREPARE ON APPLICABLE LOAN PARTY’S LETTERHEAD - ONE FOR EACH DDA LISTED ON
SCHEDULE 5.14(A) OF THE CREDIT AGREEMENT]

 

, 20   

 

To:

[Name and Address of Bank] (the “Depository Bank”)

 

 

 

 

 

 

 

 

 

Re:

                       (the “Loan Party”)

 

 

Account Numbers(s):

 

Dear Sir/Madam:

 

This letter relates to the above referenced account number(s) and any other
depository account(s) (collectively, the “Account”) which the Loan Party now or
hereafter maintains with the Depository Bank. The term “Account” shall also mean
any certificates of deposit, investments, or other evidence of indebtedness
heretofore or hereafter issued by the Depository Bank to or for the account of
the Loan Party.

 

The Loan Party has entered into a financing agreement with JPMorgan Chase Bank,
N.A., a national banking association with offices at 270 Park Avenue, New York,
New York 10017, as collateral agent (in such capacity, the “Collateral Agent”)
for its own benefit and the benefit of a syndicate of lenders and certain other
secured parties (the “Credit Parties”) which are making loans or furnishing
other financial accommodations to the Loan Party pursuant to the Superpriority
Debtor in Possession Credit Agreement dated as of December 14, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and certain related agreements (collectively, the “ABL
Agreements”).  Pursuant to the ABL Agreements, the Loan Party has granted to the
Collateral Agent, for its own benefit and the benefit of the other Credit
Parties, a security interest in and to, among other things, substantially all of
the assets of the Loan Party, including without limitation, the Account and all
amounts now or hereafter deposited therein or evidenced thereby (the “Account
Proceeds”). Such Account Proceeds include all the present and all future
contents of the Account and any and all proceeds resulting therein. Any right of
setoff, banker’s lien, or the like which the Depository Bank may otherwise have
with respect to the Account is subject, to the fullest extent permitted under
applicable law, to the prior right of the Collateral Agent to the Account and
the contents of the Account.

 

--------------------------------------------------------------------------------


 

Under the terms and provisions of the Credit Agreement, the Loan Party is
obligated to deposit or cause to be deposited all Account Proceeds into the
deposit accounts specified in the following paragraph.

 

Until such time as the Depository Bank receives written notification from the
Collateral Agent that the obligations of the Loan Party to the Collateral Agent
and the other Credit Parties pursuant to the ABL Agreements have been paid and
performed in full and that the interests of the Collateral Agent and the other
Credit Parties in the Account Proceeds have been terminated, the Loan Party will
transfer at least three (3) times each calendar week by ACH or wire all funds
from time to time on deposit in the Account (which transfer instructions may
only be changed at the written direction of the Agent to the Depository Bank) to
one of the following accounts:

 

(a)                                  prior to written notice by the Collateral
Agent that a “Cash Dominion Implementation Date” under, and as defined in, the
Credit Agreement has occurred, as indicated on the attached Schedule A hereto;

 

(b)                                 upon written notice by the Collateral Agent
that a “Cash Dominion Implementation Date” under, and as defined in, the Credit
Agreement has occurred, daily by ACR or wire transfer to:

 

 

[Primary Concentration Account]

 

 

 

 

ABA#

 

 

 

Account No.

 

 

 

Re: The Great Atlantic & Pacific Tea Company, Inc.

 

(c)                                  In each case, as the Depository Bank may
otherwise be instructed from time to time in writing by an officer of the
Collateral Agent.

 

Upon the request of the Collateral Agent, a copy of each statement provided by
the Depository Bank to the Loan Party shall be provided to the Collateral Agent
at the following address (which address may be changed upon seven (7) days
written notice given to the Depository Bank by the Collateral Agent, as
applicable):

 

JPMorgan Chase Bank, N.A.
One Chase Square, T-25

Rochester, New York 14643

Attention: Marie C. Duhamel

 

with a copy to:

 

JPMorgan Chase & Co.
10 South Dearborn, Floor 22

Chicago, Illinois 60603

Attention: Justin P. Anderson

 

This letter may be amended only by notice in writing signed by the Loan Party
and the Collateral Agent and may be terminated solely by written notice signed
by the Collateral Agent. The Loan Party shall not have any right to terminate
this Account Notification.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[Loan Party]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

cc:                                 JPMorgan Chase Bank, N.A., as Collateral
Agent

 

--------------------------------------------------------------------------------


 

Schedule A

 

JPMorgan Chase Bank, N.A.

 

ABA

 

Account

 

--------------------------------------------------------------------------------


 

EXHIBIT N-1

 

PRIORITY OF CLAIMS WAIVER (Landlord)

 

DATED: as of                       , 20  

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, (the “Landlord”), executes this waiver (this “Waiver”) in
favor of JPMorgan Chase Bank, N.A., a national banking association with offices
at 270 Park Avenue, New York, New York 10017, as collateral agent (in such
capacity, the “Collateral Agent”) for its own benefit and the benefit of a
syndicate of lenders and certain other secured parties (the “Credit Parties”)
which are making loans or furnishing other financial accommodations to the Loan
Party pursuant to the Superpriority Debtor in Possession Credit Agreement dated
as of December 14, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

 

WITNESSETH:

 

WHEREAS, the Landlord owns real property located at                             
(the “Premises”), which real property the Landlord leases to
[                        ], a corporation organized and existing under the laws
of the State of                            (the “Tenant”) pursuant to the terms
of that certain [Lease Agreement], dated as of Landlord and the Tenant (the
“Lease”).

 

WHEREAS, pursuant to the Credit Agreement, the Tenant has entered into loan
arrangements (collectively, the “Loan Arrangements”) pursuant to which the
Collateral Agent and the other Credit Parties have agreed to make loans or
furnish other financial accommodations to the Tenant, among others.

 

WHEREAS, such Loan Arrangements will be secured by, among other things, all of
the Tenant’s present and after acquired assets including, without limitation,
the Tenant’s inventory, goods, machinery, equipment, furniture and trade
fixtures and other personal property (together with all additions,
substitutions, replacements and improvements to, and proceeds of, the foregoing,
collectively, the “Collateral”).

 

NOW THEREFORE, in order to induce the Collateral Agent and the other Credit
Parties to establish and maintain the Loan Arrangements, the Landlord hereby
represents, warrants, covenants and agrees as follows:

 

1.             The Landlord represents that the Tenant is not in default under
the terms of the Lease and the Lease is in full force and effect.

 

--------------------------------------------------------------------------------


 

2.             The Landlord has been advised that that the Collateral Agent, for
its own benefit and the benefit of the other Credit Parties, has been granted a
security interest by the Tenant in and to the Collateral, certain of which
Collateral is presently located, or may at any time hereafter be located, in,
at, or upon the Premises.

 

3.             The Landlord hereby waives and releases in favor of the
Collateral Agent (for its own benefit and the benefit of the other Credit
Parties) (a) any and all rights of distraint, levy, and execution which the
Landlord may now or hereafter have against the Collateral; (b) any and all
statutory liens, security interests, or other liens which the Landlord may now
or hereafter have in the Collateral; and (c) any and all other interests or
claims of every nature whatsoever which the Landlord may now or hereafter have
in or against the Collateral, including without limitation, for any rent,
storage charges, or other sums due, or to become due, to the Landlord by the
Tenant. The Landlord agrees not to exercise any of the Landlord’s rights,
remedies, powers, privileges, or discretions with respect to the Collateral, or
the Landlord’s liens or security interests in the Collateral, if any, unless and
until the Landlord receives written notice from the Collateral Agent that the
Tenant’s obligations to the Collateral Agent and the other Credit Parties
pursuant to the Loan Arrangements have been paid in full, and that the
commitments of the Collateral Agent and the other Credit Parties to make loans
or furnish other financial accommodations to the Tenant pursuant to the Credit
Agreement have been terminated. The foregoing Waiver is for the benefit of the
Collateral Agent and the other Credit Parties only and does not affect the
obligations of the Tenant to the Landlord.

 

4.             Until the Landlord receives written notice from the Collateral
Agent that all obligations of the Tenant to the Collateral Agent and the other
Credit Parties pursuant to the Loan Arrangements have been paid in full and the
commitments of the Collateral Agent and the other Credit Parties to make loans
or furnish other financial accommodations to the Tenant pursuant to the Credit
Agreement have been terminated, the Landlord:

 

(a)           Shall not interfere with any enforcement by the Collateral Agent
of such Collateral Agent’s rights in and to the Collateral;

 

(b)           Shall permit the Collateral Agent, at its option, to enter and use
the Premises for the purpose of repossessing, removing, selling or otherwise
dealing with any of the Collateral, and such license shall be irrevocable and
shall commence on the date (the “Access Commencement Date”) which is five
(5) business days following Landlord’s receipt of written notice from the
Collateral Agent that the Collateral Agent intends to enter the Premises
pursuant to the rights granted to the Collateral Agent hereunder, and such
license shall expire on the date that is one hundred and eighty (180) days after
the Access Commencement Date (the period during which such license shall be in
effect, the “Access Period”); provided, that the Access Period shall be tolled
during any period in which the Collateral Agent has been stayed from taking
action to

 

--------------------------------------------------------------------------------


 

remove or dispose of the Collateral pursuant to any order of court, state or
federal law, or otherwise, in which case the Collateral Agent shall have an
additional period of time (not less than one hundred and eighty (180)
consecutive days) after the expiration or termination of any such stay, in which
to repossess and/or dispose of the Collateral located upon the Premises; and

 

(c)           Shall send notice in writing of any termination of, or default
under, or abandonment or surrender under (which constitute a default under the
Lease) the Lease to the Collateral Agent at the address set forth below and
prior to the Landlord’ s taking any action to terminate the Lease or to evict
the Tenant from the Premises for breach of the Lease, give the Collateral Agent
a reasonable opportunity to preserve, protect, liquidate, or remove any
Collateral on the Premises and, if the Collateral Agent so elects, to cure such
breach of the Lease. Notwithstanding the provisions of this paragraph, the
Collateral Agent shall not have any obligation to cure any such breach or
default. The cure of any such breach or default by the Collateral Agent on any
one occasion shall not obligate the Collateral Agent to cure any other breach or
default or to cure such default on any other occasion.

 

5.             To the extent not paid or prepaid by the Tenant, the Collateral
Agent shall pay the Landlord a reasonable sum for its use and occupancy of the
Premises on a per diem basis in an amount equal to the monthly base rent
required to be paid by the tenant under the Lease from the date on which the
Collateral Agent shall have taken possession of the Collateral on the Premises
until the date on which the Collateral Agent vacates the Premises, it being
understood, however, that the Collateral Agent shall not, thereby, have assumed
any of the obligations of the Tenant to the Landlord, including, without
limitation, any obligation to pay any past due rent owing by the Tenant.

 

6.             The Landlord shall be fully protected in acting on any order,
notice, or direction by the Collateral Agent with respect to the Collateral
without making any inquiry whatsoever as to the Collateral Agent’s right or
authority to give such order, notice, or direction. The Landlord agrees that the
Collateral Agent may exercise the rights available to the Collateral Agent
hereunder through the Tenant or the Tenant’s or the Collateral Agent’s
representatives or agents (to the extent that the Collateral Agent has consented
to the exercise of such rights by such parties) regardless of whether the Tenant
has defaulted under the Lease.

 

7.             All notices under this Waiver shall be made to the following
addresses by recognized overnight courier, by certified mail or registered mail
(return receipt requested), by hand delivery, by facsimile transmission or by
electronic mail:

 

If to Collateral Agent:

JPMorgan Chase Bank, N.A.

One Chase Square, T-25

Rochester, New York 14643

 

--------------------------------------------------------------------------------


 

Email: marie.duhamel@chase.com

Facsimile: (585) 797-2960

 

with a copy to:

 

JPMorgan Chase & Co.

10 South Dearborn, Floor 22

Chicago, Illinois 60603

Attention: Justin P. Anderson

 

If to the Landlord:

 

 

 

Attention:

Email:

Facsimile:

 

Notices sent by hand or overnight courier service shall be deemed to have been
given when received. Notices sent by certified mail or registered mail (return
receipt requested), shall be deemed to have been given on the date on which such
notice or request is received as indicated in such return receipt. Notices and
other communications sent to an e-mail address or via facsimile transmission
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

8.             The Landlord certifies that as of the date hereof there are no
mortgages, deeds of trust or other encumbrances granted by Landlord on the
Premises that create a lien on, or security interest in, the Collateral.  The
Landlord shall notify any purchaser of the Premises and any subsequent mortgagee
or any other holder of any lien, security interest or encumbrance on the
Premises of the existence of this agreement and waiver.

 

9.             The Landlord further certifies that the Landlord has full power
and authority to execute this agreement and waiver and that it has legal title
to the Premises.

 

10.           This Waiver constitutes the entire agreement and understanding
among the parties with respect to the subject matter hereof and supersedes any
prior agreements, written or oral, with respect thereto.

 

11.           This Waiver may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this Waiver
by facsimile transmission or electronic mail shall be binding on each party
hereto as if the original of such facsimile had been delivered to the other
party.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Waiver is executed as of the day and year first above
written.

 

 

[NAME] , as Landlord

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and agreed:

 

[                        ], as Tenant

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT N-2

 

PRIORITY OF CLAIMS WAIVER (Bailee)

 

Dated: as of                            20  

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, (the “Bailee”), executes this waiver (this “Waiver”) in
favor of JPMorgan Chase Bank, N.A., a national banking association with offices
at 270 Park Avenue, New York, New York, as collateral agent (in such capacity,
the “Collateral Agent”) for its own benefit and the benefit of a syndicate of
lenders and certain other secured parties (the “Credit Parties”) which are
making loans or furnishing other financial accommodations to the Loan Party
pursuant to the Superpriority Debtor in Possession Credit Agreement dated as of
December 14, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

 

WITNESSETH:

 

WHEREAS, the Bailee owns and operates certain real property located at its
                                     (the “Premises”), at which premises
                           or its stores or will store certain Collateral (as
defined below) now or hereafter owned by the Company and/or at which certain
Collateral will be located pursuant to a bailment agreement, processing
agreement, consignment, “sale or return” or similar agreement (regardless of
when, or whether, title passes to the Bailee) or any other agreement for any
purpose.

 

WHEREAS, pursuant to the Credit Agreement, the Company has entered into loan
arrangements (collectively, the “Loan Arrangements”) pursuant to which the
Collateral Agent and the other Credit Parties have agreed to make loans or
furnish other financial accommodations to the Company, among others.

 

WHEREAS, such Loan Arrangements will be secured by, among other things, all of
the Company’s present and after acquired assets including, without limitation,
the Company’s inventory, goods, machinery, equipment, furniture and trade
fixtures and other personal property (together with all additions,
substitutions, replacements and improvements to, and proceeds of, the foregoing,
collectively, the “Collateral”).

 

WHEREAS , the Company has delivered, and from time to time hereafter will
deliver, to the Bailee certain Collateral at the Premises.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in order to induce the Collateral Agent and the other Credit
Parties to establish and maintain the Loan Arrangements, the Bailee hereby
represents, warrants, covenants and agrees as follows:

 

1.             The Bailee represents that the Company is not in default under
the terms of any agreement with the Bailee pursuant to which the Bailee has the
possession, care, custody or control of any Collateral.

 

2.             The Bailee has been advised the Collateral Agent, for its own
benefit and the benefit of the other Credit Parties, has been granted a security
interest by the Company in and to the Collateral, certain of which Collateral is
presently located, or may at any time hereafter be located, in, at, or upon the
Premises. The Bailee hereby acknowledges and agrees that title to all Collateral
now or hereafter received from the Company and held by the Bailee for
processing, storing, sale or otherwise shall at all times remain with the
Company, and the Bailee shall make no claim with respect thereto. The Bailee
further agrees that all possessory rights now or hereafter claimed by the Bailee
with respect to the Collateral are expressly subordinate and subject to the
Collateral Agent’s rights as provided herein. The Bailee agrees, at the
Company’s expense, to execute in favor of the Collateral Agent, for the benefit
of the Credit Parties, or join with Company in the execution of, such documents,
instruments, financing statements, certificates, and agreements as the
Collateral Agent may reasonably request from the Bailee hereafter to evidence or
give notice of such security interest.

 

3.             The Bailee hereby waives and releases in favor of the Collateral
Agent (for its own benefit and the benefit of the other Credit Parties) (a) any
and all statutory liens, security interests, or other liens which the Bailee may
now or hereafter have in the Collateral; and (b) any and all other interests or
claims of every nature whatsoever which the Bailee may now or hereafter have in
or against the Collateral, including without limitation, for any rent, storage
charges, warehouse fees, or other sums due, or to become due, to the Bailee by
the Company. The Bailee agrees not to exercise any of the Bailee’s rights,
remedies, powers, privileges, or discretions with respect to the Collateral, or
the Bailee’s liens or security interests in the Collateral, if any, unless and
until the Bailee receives written notice from the Collateral Agent that the
Company’s obligations to the Collateral Agent and the other Credit Parties
pursuant to the Loan Arrangements have been paid in full, and that the
commitments of the Collateral Agent and the other Credit Parties to make loans
or furnish other financial accommodations to the Company pursuant to the Credit
Agreement have been terminated. The foregoing Waiver is for the benefit of the
Collateral Agent and the other Credit Parties only and does not affect the
obligations of the Company to the Bailee.

 

--------------------------------------------------------------------------------


 

4.             Until the Bailee receives written notification from the
Collateral Agent to the contrary, the Bailee is authorized to accept
instructions with respect to the Collateral from the Company. Upon the receipt
of written notice from the Collateral Agent, and until such notice is rescinded
by the Collateral Agent, the Bailee shall only honor any and all instructions
from the Collateral Agent with respect to the Collateral, including, any
direction from the Collateral Agent to dispose of all or any portion of the
Collateral at any time, without any further consent or instruction from the
Company.

 

5.             The Bailee agrees that the Collateral Agent, through its
authorized representatives or agents, may enter upon the Premises from time to
time for the purpose of inspecting, repairing, removing, or conducting a sale or
sales of any or all of the Collateral, and the Bailee shall not hinder or
prevent the Collateral Agent from taking any such action. The Bailee shall not
require the Collateral Agent to produce any warehouse receipts which may have
been furnished with respect to the Collateral to take possession of the
Collateral. The Bailee further agrees that the Collateral Agent shall not have
any obligation or liability to the Bailee except for reasonable costs and
expenses actually incurred by the Bailee to repair any damage to the Premises
directly caused by the Collateral Agent or its authorized representatives or
agents in any such removal of the Collateral.

 

6.             The Bailee hereby agrees that the Collateral at all times will be
kept segregated and apart from other property, if any, from time to time located
on the Premises.

 

7. Nothing contained in this agreement shall modify the obligation of the
Company to pay charges and fees of the Bailee. The Bailee agrees to promptly
notify the Collateral Agent (i) if at any time any charges or fees owing from
the Company become forty-five (45) days past due or (ii) upon the occurrence of
any breach or default by the Company under any agreement with the Company
pursuant to which the Bailee has the care, custody, or control of any of the
Collateral. Upon the receipt of such notice, the Bailee agrees that the
Collateral Agent, at its option, may (a) maintain the Collateral at the Premises
for a period of up to sixty (60) days, without charge other than reasonable and
customary storage fees and charges accruing during such sixty (60) day period as
may be mutually agreed to between the Bailee and the Collateral Agent, (b) enter
the Premises during the Bailee’s normal business hours, upon notice to the
Bailee (or at such other mutually agreeable time as may be determined by the
Collateral Agent and the Bailee) in order to remove the Collateral therefrom,
without charge, other than accrued processing charges with respect to Collateral
removed from the Premises by the Collateral Agent, and/or (c) require the Bailee
to process or complete processing of any Collateral then or thereafter delivered
to the Bailee, at a price mutually agreed to by the Collateral Agent and the
Bailee. In any such event, the Bailee agrees to cooperate with the Collateral
Agent and not to hinder the Collateral Agent’s actions in enforcing its remedies
with respect to the Collateral.

 

--------------------------------------------------------------------------------


 

In lieu of the foregoing, the Collateral Agent may cure any breach by the
Company of its obligations to the Bailee, provided that such cure is proffered
by the Collateral Agent not more than thirty (30) days after the Collateral
Agent’s receipt of such written notice of such default. Notwithstanding the
provisions of this paragraph, the Collateral Agent shall have no obligation to
cure any such breach or default. The cure of any such breach or default by the
Collateral Agent on any one occasion shall not obligate the Collateral Agent to
cure any other breach or default or to cure such default on any other occasion.

 

8.             If from time to time the Bailee ever comes into possession or
control of any identifiable cash proceeds arising from the sale of any of the
Collateral, such proceeds shall be held by the Bailee in trust for the benefit
of the Collateral Agent, and the same shall be paid and delivered to the
Collateral Agent promptly after receipt by the Bailee.

 

9.             Except upon prior written notice (with reasonable particularity)
to the Collateral Agent, the Bailee shall not (i) remove any Collateral from the
Premises (other than removals in accordance with the instructions of the Company
in the ordinary course of business) or (ii) terminate, with or without cause,
any agreement pursuant to which the Bailee has the care, custody, or control of
any Collateral.

 

10.           The Bailee shall not issue any negotiable warehouse receipts with
respect to any Collateral of which the Bailee has the care, custody, or control.

 

11.           The Bailee shall be fully protected in acting on any order,
notice, or direction by the Collateral Agent with respect to the Collateral
without making any inquiry whatsoever as to the Collateral Agent’s right or
authority to give such order, notice, or direction.

 

12.           All notices under this Waiver shall be made to the following
addresses by recognized overnight courier, by certified mail or registered mail
(return receipt requested), by hand delivery, by facsimile transmission or by
electronic mail:

 

JPMorgan Chase Bank, N.A.

One Chase Square, T-25

Rochester, New York 14643

Attention: Marie C. Duhamel

Email: marie.duhamel@chase.com

Facsimile: (585) 797-2960

 

with a copy to:

 

--------------------------------------------------------------------------------


 

JPMorgan Chase & Co.

10 South Dearborn, Floor 22

Chicago, Illinois 60603

Attention: Justin P. Anderson

Email: justin.p.anderson@chase.com

Facsimile: (312) 732-7607

 

If to the Bailee:

 

 

 

Attention:

Email:

Facsimile:

 

Notices sent by hand or overnight courier service shall be deemed to have been
given when received. Notices sent by certified mail or registered mail (return
receipt requested), shall be deemed to have been given on the date on which such
notice or request is received as indicated in such return receipt. Notices and
other communications sent to an e-mail address or via facsimile transmission
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

13.           This Waiver shall inure to the benefit of the Collateral Agent and
each of the other Credit Parties, and each of their respective successors and
assigns, and shall be binding upon the Bailee, its successors and assigns.

 

14.           This Waiver may not be amended or waived except by an instrument
in writing signed by the Collateral Agent, the Bailee, and the Company. This
Waiver shall be governed by, and construed in accordance with, the laws of the
state in which the Premises is located, without regard to its principles of
conflict of laws.

 

15.           This Waiver constitutes the entire agreement and understanding
among the parties with respect to the subject matter hereof and supersedes any
prior agreements, written or oral, with respect thereto.

 

16.           This Waiver may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed signature page of this Waiver
by facsimile transmission or electronic mail shall be binding on each party
hereto as if the original of such facsimile had been delivered to the other
party.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


    

IN WITNESS WHEREOF, this Waiver is executed as of the day and year first above
written.

 

 

[NAME] , as Bailee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and agreed:

 

[Company]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

Form of New Borrower Joinder Agreement

 

NEW BORROWER JOINDER TO
CREDIT AGREEMENT

 

This Joinder to Credit Agreement (this “Joinder”) is made as of this      day of
                              , by                                (the “New
Borrower”), with its principal executive offices at
                                      ;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH:

 

A.                                   Reference is made to the Superpriority
Debtor in Possession Credit Agreement dated as of December 14, 2010 (as amended,
restated, amended and restated, modified or supplemented from time to time, the
“Credit Agreement”), among THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. (a
“Borrower”), certain of its direct and indirect subsidiaries parties thereto
(each a “Borrower” and together with the Company, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A.
as Administrative Agent and Collateral Agent. Capitalized terms used herein but
not defined herein shall have the meanings as set forth in the Credit Agreement.

 

B.                                     The New Borrower is a newly formed or
acquired, direct or indirect domestic Subsidiary of the Company.

 

C.                                     Pursuant to Section 5.12 of the Credit
Agreement, each such Subsidiary that is formed or acquired after the Effective
Date is required to become a party to the Credit Agreement if it is to become a
Borrower. The undersigned New Borrower is executing this Joinder in accordance
with the requirements of the Credit Agreement to become a Borrower under the
Credit Agreement in order to induce the Lenders to make additional Loans, the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1.               Joinder to Credit Agreement. Effective as of the date of this
Joinder, the New Borrower hereby acknowledges that it has received and reviewed
a copy of the Credit Agreement and other Loan Documents, and acknowledges and
agrees to:

 

--------------------------------------------------------------------------------


 

(a)                    join in the execution of, and become a party to, the
Credit Agreement as a Borrower, as indicated with its signature below;

 

(b)                   be bound by all representations, warranties, covenants,
agreements, liabilities and acknowledgments of a Borrower under the Credit
Agreement with the same force and effect as if such New Borrower was a signatory
to the Credit Agreement and was expressly named as a Borrower therein; and

 

2.               Representations and Warranties. The New Borrower represents and
warrants that the representations and warranties made by it as a Borrower
thereunder are true and correct on and as of the date hereof, except to the
extent a representation and warranty expressly relates solely to a specific
date, in which case such representation and warranty shall be true and correct
on such date. To the extent that any changes in any representations, warranties,
and covenants require any amendments to the Schedules to the Credit Agreement,
such Schedules are hereby updated, as evidenced by any supplemental Schedules
(if any) annexed to this Joinder.

 

3.               Ratification of Credit Agreement. Except as specifically
amended by this Joinder and the other documents executed and delivered in
connection herewith, all of the terms and conditions of the Credit Agreement
shall remain in full force and effect as in effect prior to the date hereof,
without releasing any obligors thereon or collateral security therefore.

 

4.               Conditions Precedent to Effectiveness. This Joinder shall not
be effective until each of the following conditions precedent have been
fulfilled to the satisfaction of the Administrative Agent:

 

(a)                    This Joinder shall have been duly executed and delivered
by the respective parties hereto, and shall be in full force and effect and
shall be in form and substance satisfactory to the Administrative Agent.

 

(b)                   All action on the part of the New Borrower necessary for
the valid execution, delivery and performance by such New Borrower of this
Joinder and all other documentation, instruments, and agreements to be executed
in connection herewith shall have been duly and effectively taken and evidence
thereof satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

(c)                    The New Borrower shall have delivered the following to
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent:

 

(i)             Certificate of Legal Existence and Good Standing issued by the
Secretary of the State of its incorporation or organization.

 

(ii)          Certificate of an authorized officer of the due adoption,
continued effectiveness, and setting forth the text, of each corporate
resolution adopted in connection with the assumption of obligations under the
Credit Agreement, and attesting to the true signatures of each Person authorized
as a signatory to the Credit Agreement, together with true and accurate copies
of all organizational documents.

 

(d)                   The Administrative Agent shall have received a favorable
written legal opinion of the New Borrower’s counsel addressed to the
Administrative Agent and the other Secured Parties, covering such matters
relating to the New Borrower, the Credit Agreement, and/or the Loan Documents as
the Administrative Agent shall reasonably request.

 

(e)                    The New Borrower shall (i) have become a party to (A) the
Guaranty; (B) the Indemnity, Subrogation and Contribution Agreement; (C) the
Security Agreement; (D) the Pledge Agreement; and (E) any other such other
documents as the Administrative Agent may require, in each case in the manner
provided therein and within ten (10) Business Days after such Subsidiary is
formed or acquired; and (ii) if any Equity Interests of such New Borrower are
owned by or on behalf of any Loan Party, the Company shall have pledged such
Equity Interests pursuant to the Pledge Agreement (excluding, if such Subsidiary
is a Foreign Subsidiary, shares of voting stock of such Subsidiary in excess of
65% thereof).

 

(f)                      The Administrative Agent shall have received all
documents and instruments as required by the Agreement, including Uniform
Commercial Code financing statements and results of all lien searches, required
by law or reasonably requested by the Administrative Agent or the Required
Lenders to create or perfect the first priority Liens

 

--------------------------------------------------------------------------------


 

intended to be created under the Security Agreement and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Administrative Agent.

 

(g)                   Subject to Section 9.03 of the Credit Agreement, all costs
and expenses incurred by the Administrative Agent in connection with the
preparation and negotiation of this Joinder and related documents (including the
fees and expenses of counsel to the Administrative Agent) shall have been paid
in full.

 

(h)                   The New Borrower shall have executed and delivered to the
Administrative Agent such additional documents, instruments, and agreements as
required by the Loan Documents.

 

5.               Miscellaneous.

 

(a)                    This Joinder may be executed in several counterparts and
by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.

 

(b)                   This Joinder expresses the entire understanding of the
parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.

 

(c)                    Any determination that any provision of this Joinder or
any application hereof is invalid, illegal or unenforceable in any respect and
in any instance shall not effect the validity, legality, or enforceability of
such provision in any other instance, or the validity, legality or
enforceability of any other provisions of this Joinder.

 

(d)                   Subject to Section 9.03 of the Credit Agreement, the New
Borrower shall pay all out-of-pocket costs and expenses to the Administrative
Agent, including, without limitation, reasonable attorneys’ fees and expenses in
connection with the preparation, negotiation, execution and delivery of this
Joinder.

 

--------------------------------------------------------------------------------


 

(e)                    The New Borrower warrants and represents that New
Borrower has consulted with independent legal counsel of their selection in
connection with this Joinder and are not relying on any representations or
warranties of the Administrative Agent, the Lenders, or their respective counsel
in entering into this Joinder.

 

6.               THIS JOINDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES
THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402) AND
(TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------


 

The undersigned hereby signs, executes, and delivers this Joinder Agreement as
per Section 5.12 of the Credit Agreement.

 

 

NEW BORROWER

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged, and to the to the extent required under the Section 5.12 of the
Credit Agreement, consented to by:

 

 

THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., as the Company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged, and to the to the extent required under the terms of Section 5.12
the Credit Agreement, consented to by:

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------